Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of March 13, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

 

General

     1  

SECTION 1.2

 

Specific Terms

     1  

SECTION 1.3

 

Usage of Terms

     2  

SECTION 1.4

 

[Reserved]

     2  

SECTION 1.5

 

No Recourse

     2  

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

 

Representations and Warranties of Seller

     4  

SECTION 3.2

 

Representations and Warranties of Purchaser

     6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

 

Protection of Title of Purchaser

     8  

SECTION 4.2

 

Other Liens or Interests

     9  

SECTION 4.3

 

Costs and Expenses

     10  

SECTION 4.4

 

Indemnification

     10  

ARTICLE V. REPURCHASES

     11  

SECTION 5.1

 

Repurchase of Receivables upon Breach

     11  

SECTION 5.2

 

Reassignment of Purchased Receivables

     12  

SECTION 5.3

 

Waivers

     13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

 

Liability of Seller

     13  

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13  

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13  

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14  

SECTION 6.5

 

Amendment

     14  

SECTION 6.6

 

Notices

     15  

SECTION 6.7

 

Merger and Integration

     15  

SECTION 6.8

 

Severability of Provisions

     15  

SECTION 6.9

 

Intention of the Parties

     15  

SECTION 6.10

 

Governing Law

     16  

SECTION 6.11

 

Counterparts

     16  

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16  

SECTION 6.13

 

Nonpetition Covenant

     16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of March 13, 2019, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1        General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of March 13, 2019, by
and among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in
its individual capacity and as Servicer, AmeriCredit Automobile Receivables
Trust 2019-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral
Agent.

SECTION 1.2        Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means March 13, 2019.

“Issuer” means AmeriCredit Automobile Receivables Trust 2019-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3        Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4        [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6        Action by or Consent of Noteholders and Certificateholder .
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1        Conveyance of the Receivables and the Other Conveyed
Property.

(a)        Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)        the Receivables and all moneys received thereon after the Cutoff
Date;

(ii)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)        any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)        all rights under any Service Contracts on the related Financed
Vehicles;

(vi)        the related Receivable Files;

(vii)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)        all proceeds and investments with respect to items (i) through
(vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)        Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1        Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)        Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)        Representations regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the Cutoff Date, and as of the Closing Date, are true
and correct.

(c)        No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)        Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)        No Impairment. The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)        No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)        Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)        Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

(i)        Power and Authority. Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)        No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)        Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)        No Violation. The consummation of the transactions contemplated by
this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)        No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)        Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)        True Sale. The Receivables are being transferred with the intention
of removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)        Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2        Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)        Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)        Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)        Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

(d)        No Consent Required. Purchaser is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)        Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)        No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)        No Proceedings. There are no proceedings or investigations pending,
or, to the knowledge of Purchaser, threatened against Purchaser, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1        Protection of Title of Purchaser.

(a)        At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)        Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)        Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least 60 days prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d)        Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)        If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2        Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3        Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4        Indemnification.

(a)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d)        Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)        Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)        Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or the
Certificateholder as result of the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with all requirements of applicable law.

(i)        Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)        Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1        Repurchase of Receivables upon Breach. Upon the occurrence of
a Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2        Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3        Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1        Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2        Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3        Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4        Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5        Amendment.

(a)        This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)        This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)        Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)        It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6        Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7        Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8        Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9        Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)        the Receivables and all moneys received thereon after the Cutoff
Date;

(b)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)        any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)        all rights under any Service Contracts on the related Financed
Vehicles;

(f)        the related Receivable Files;

(g)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

(h)        all proceeds and investments with respect to items (a) through (g).

SECTION 6.10        Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11        Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12        Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13        Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  

AFS SENSUB CORP., as Purchaser

  

By:

 

                                                                 

  

Name:

Title:

  

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

  

By:

 

                                                                 

  

Name:

Title:

 

Accepted:

 

  

THE BANK OF NEW YORK MELLON,

  

not in its individual capacity but solely

  

as Trustee and Trust Collateral Agent

 

  

By:                                                              

  

Name:

Title:

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452311830   452726920   453068918   111003524591   111015069947   111015362066  
111015624078   111015893739   111016174170   111016487829   111016698339  
111016988904   111017335798   111017696271   111018011947   111018353171  
111018759373   111019192241   111019513282   111019744828 452316037   452727019
  453069106   111003525929   111015069992   111015362202   111015624180  
111015893784   111016174192   111016487874   111016698665   111016988915  
111017335855   111017696361   111018012005   111018353193   111018759395  
111019192252   111019513349   111019744839 452321235   452727084   453069155  
111003526964   111015070062   111015362280   111015624191   111015893807  
111016174215   111016487908   111016698676   111016988982   111017335877  
111017696417   111018012050   111018353294   111018759407   111019192285  
111019513350   111019744840 452323736   452727134   453069239   111003527202  
111015070073   111015362370   111015624203   111015893818   111016174259  
111016487919   111016698777   111016989017   111017335901   111017696541  
111018012094   111018353306   111018759429   111019192319   111019513372  
111019745638 452327547   452727217   453069296   111003551287   111015070095  
111015362404   111015624214   111015893830   111016174271   111016487931  
111016698823   111016989062   111017335956   111017696552   111018012106  
111018353317   111018759441   111019192331   111019513394   111019745649
452327679   452727266   453069619   111003562245   111015070118   111015362583  
111015624304   111015893841   111016174316   111016487964   111016698867  
111016989152   111017336069   111017696596   111018012319   111018353328  
111018759508   111019192500   111019513440   111019745694 452328156   452727282
  453069742   111003563437   111015070141   111015362606   111015624359  
111015893863   111016174338   111016488257   111016698913   111016989163  
111017336070   111017696800   111018012397   111018353339   111018759519  
111019193455   111019513574   111019745706 452328164   452727407   453069775  
111003571582   111015070152   111015362628   111015624450   111015893908  
111016174361   111016488314   111016698979   111016989174   111017336092  
111017697531   111018012577   111018353384   111018759586   111019194030  
111019513585   111019745751 452328487   452727704   453069841   111003591472  
111015070231   111015362943   111015624584   111015893942   111016174811  
111016488325   111016699059   111016989208   111017336126   111017697632  
111018012599   111018353430   111018760027   111019194119   111019513631  
111019745784 452328529   452727795   453069858   111003597760   111015070264  
111015362954   111015624607   111015893997   111016174899   111016488347  
111016699093   111016989354   111017336159   111017697733   111018012904  
111018353463   111018760948   111019194142   111019513642   111019745807
452328784   452727811   453069882   111003598233   111015070297   111015362998  
111015624641   111015894055   111016174945   111016489742   111016699138  
111016989589   111017336306   111017697856   111018012915   111018353474  
111018761163   111019194153   111019513653   111019745818 452329329   452728157
  453070120   111003605681   111015070376   111015363001   111015624764  
111015894112   111016174956   111016489753   111016700085   111016989736  
111017336441   111017697878   111018012926   111018353610   111018761398  
111019194311   111019514092   111019745830 452329337   452728181   453070153  
111003608550   111015070477   111015363102   111015624775   111015894178  
111016175003   111016489809   111016700096   111016989882   111017336575  
111017698059   111018012948   111018353654   111018761567   111019194434  
111019514452   111019745896 452329428   452728637   453070229   111003617145  
111015070545   111015363483   111015625248   111015894213   111016175126  
111016489821   111016700108   111016989927   111017336597   111017698082  
111018012993   111018353834   111018761635   111019194445   111019514654  
111019745908 452329816   452728660   453070252   111003622433   111015070556  
111015363494   111015625259   111015894246   111016175148   111016489832  
111016700131   111016989994   111017336610   111017698172   111018013028  
111018354026   111018761769   111019194467   111019514799   111019745919
452329881   452729114   453070294   111003637383   111015071591   111015363528  
111015625282   111015894314   111016175193   111016489900   111016700209  
111016990086   111017336700   111017698206   111018013141   111018354138  
111018761938   111019194535   111019514878   111019745920 452329907   452729130
  453070344   111003651187   111015071614   111015363641   111015625338  
111015894370   111016175216   111016489933   111016700276   111016990143  
111017336766   111017698273   111018013208   111018354307   111018761961  
111019195277   111019515396   111019746022 452329931   452729189   453070351  
111003658050   111015071658   111015363652   111015625350   111015894404  
111016175261   111016490025   111016700322   111016990176   111017337105  
111017698554   111018013354   111018354464   111018762085   111019195367  
111019515420   111019746044 452329949   452729254   453070484   111003663797  
111015072390   111015363674   111015625417   111015894426   111016175272  
111016490249   111016700333   111016990198   111017337240   111017698644  
111018013376   111018356905   111018762243   111019195390   111019515453  
111019746088 452329956   452729569   453070492   111003687322   111015072536  
111015363821   111015625507   111015894437   111016175328   111016490384  
111016700344   111016990211   111017337341   111017698655   111018013545  
111018356950   111018762300   111019195457   111019515475   111019746167
452330004   452729684   453070625   111003692283   111015072682   111015363832  
111015625518   111015894493   111016175520   111016490407   111016700355  
111016990233   111017337374   111017698712   111018013815   111018356994  
111018762445   111019195468   111019515701   111019746235 452330137   452729890
  453070633   111003694533   111015072907   111015363876   111015625552  
111015894516   111016175643   111016490418   111016700568   111016990929  
111017337419   111017698891   111018013905   111018357030   111018762478  
111019195569   111019515734   111019746279 452330319   452729965   453070872  
111003697446   111015072963   111015364192   111015625653   111015894550  
111016175744   111016490474   111016700614   111016990963   111017337509  
111017698903   111018013916   111018357467   111018762489   111019195570  
111019515745   111019746314 452330384   452729999   453070906   111003699684  
111015072985   111015364327   111015625710   111015894909   111016175788  
111016490621   111016700670   111016991010   111017338498   111017698925  
111018013972   111018357973   111018762580   111019195682   111019515756  
111019746392 452330418   452730138   453071045   111003706728   111015073043  
111015364338   111015625798   111015894921   111016175834   111016490698  
111016700704   111016991043   111017338904   111017699421   111018014603  
111018358053   111018762658   111019195749   111019515767   111019746426
452330491   452730146   453071086   111003718451   111015073076   111015364349  
111015626463   111015894954   111016175889   111016490755   111016700737  
111016991065   111017339253   111017699498   111018014614   111018358064  
111018762669   111019195840   111019515789   111019746437 452330582   452730245
  453071144   111003728294   111015073098   111015364990   111015626485  
111015894976   111016175979   111016490777   111016700748   111016991212  
111017339310   111017699500   111018014647   111018358121   111018762771  
111019196234   111019515879   111019746448 452330723   452730252   453071177  
111003747262   111015073201   111015365003   111015626496   111015895034  
111016176004   111016490890   111016700760   111016991223   111017339400  
111017699634   111018014658   111018358176   111018762894   111019196256  
111019515880   111019746493 452330780   452730492   453071292   111003755216  
111015073638   111015365115   111015626520   111015895203   111016176059  
111016490935   111016700861   111016991256   111017339422   111017699667  
111018014669   111018358198   111018762962   111019196267   111019515903  
111019746527 452330798   452730617   453071334   111003759670   111015073694  
111015365160   111015626531   111015895225   111016176150   111016490946  
111016700906   111016991289   111017339466   111017699678   111018014681  
111018359368   111018762995   111019196313   111019515925   111019746673
452330921   452730690   453071342   111003760885   111015073739   111015365249  
111015626575   111015895427   111016176172   111016490980   111016701558  
111016991290   111017339477   111017699690   111018014692   111018359717  
111018763075   111019196492   111019516094   111019746684 452331044   452730799
  453071367   111003769716   111015073784   111015365384   111015626722  
111015895506   111016176262   111016491004   111016701581   111016991391  
111017339501   111017699702   111018014737   111018359773   111018763121  
111019196504   111019516106   111019746729 452331317   452730997   453071565  
111003783037   111015073795   111015365519   111015626788   111015895674  
111016176307   111016491048   111016701604   111016991470   111017339545  
111017700233   111018014760   111018359841   111018763244   111019196526  
111019516151   111019748103 452331358   452731029   453071755   111003785286  
111015073807   111015365676   111015626812   111015895708   111016176318  
111016491127   111016701626   111016991515   111017339624   111017700301  
111018014906   111018359896   111018763772   111019196559   111019516229  
111019748147 452331408   452731193   453071953   111003789437   111015073919  
111015365733   111015627330   111015895753   111016176330   111016491374  
111016701660   111016991571   111017339635   111017700312   111018014984  
111018359920   111018764470   111019196739   111019516252   111019748158
452331663   452731276   453072050   111003791856   111015073953   111015365788  
111015627408   111015895797   111016176352   111016491408   111016702043  
111016991706   111017339781   111017700334   111018015042   111018359997  
111018764481   111019196762   111019516274   111019748170 452331861   452731367
  453072092   111003794332   111015073975   111015365801   111015627419  
111015895843   111016176385   111016491442   111016702199   111016991762  
111017339826   111017700402   111018015053   111018360001   111018764672  
111019196829   111019516285   111019748237 452332117   452731763   453072142  
111003807001   111015073997   111015366059   111015628353   111015895854  
111016176408   111016491486   111016702201   111016991784   111017339848  
111017700413   111018015075   111018360034   111018764852   111019196841  
111019516645   111019748305 452332158   452731870   453072225   111003809025  
111015074055   111015366082   111015628386   111015895876   111016176497  
111016491600   111016702223   111016991829   111017339859   111017700446  
111018015086   111018360078   111018764885   111019196885   111019516678  
111019748327 452332174   452731979   453072233   111003820871   111015074077  
111015366093   111015628409   111015896383   111016176598   111016491611  
111016702313   111016991874   111017339871   111017700480   111018015110  
111018360258   111018764931   111019196986   111019516689   111019748372
452332372   452732035   453072340   111003840974   111015074325   111015366307  
111015628454   111015896394   111016176600   111016491655   111016702357  
111016991896   111017339882   111017700547   111018015121   111018360270  
111018765088   111019197055   111019516724   111019748451 452332471   452732159
  453072415   111003842932   111015074998   111015366318   111015628476  
111015896406   111016176655   111016491701   111016702368   111016991953  
111017340031   111017700570   111018015143   111018360315   111018765099  
111019197099   111019516735   111019748899 452332711   452732282   453072514  
111003846217   111015075090   111015366330   111015628522   111015896620  
111016176701   111016491734   111016702379   111016991986   111017340132  
111017702044   111018015244   111018360360   111018765112   111019197875  
111019516780   111019748901 452332992   452732324   453072647   111003850728  
111015075135   111015366497   111015628588   111015896642   111016176723  
111016491756   111016702458   111016992022   111017340154   111017702077  
111018015367   111018360371   111018765257   111019197910   111019516803  
111019749148 452333214   452732373   453072654   111003859570   111015075168  
111015366521   111015628623   111015896721   111016176802   111016491813  
111016702470   111016992538   111017340211   111017702088   111018015424  
111018360405   111018765268   111019198405   111019516847   111019749205
452333255   452732639   453072662   111003873633   111015075236   111015366554  
111015628937   111015896754   111016176925   111016492331   111016702515  
111016992572   111017340424   111017702145   111018015435   111018361451  
111018765369   111019198461   111019516869   111019749249 452333354   452732647
  453073074   111003884646   111015075247   111015366565   111015629051  
111015896787   111016177016   111016492342   111016702526   111016992628  
111017340480   111017702246   111018015514   111018361541   111018765404  
111019198584   111019516870   111019749294 452333461   452732787   453073306  
111003894603   111015075304   111015366576   111015629062   111015896811  
111016177814   111016492386   111016702548   111016992673   111017340581  
111017702257   111018015615   111018361642   111018765471   111019198809  
111019516881   111019749317 452333537   452732811   453073660   111003902254  
111015075326   111015366745   111015629084   111015896945   111016177926  
111016492476   111016702571   111016992864   111017340592   111017702325  
111018016199   111018361686   111018765987   111019200117   111019516915  
111019749328 452333610   452732894   453073744   111003906056   111015075393  
111015366789   111015629129   111015896956   111016178208   111016492522  
111016702649   111016992875   111017340626   111017702336   111018016245  
111018361800   111018766078   111019200319   111019516959   111019749339
452333842   452732928   453073850   111003906135   111015075416   111015366790  
111015629242   111015896967   111016178275   111016492735   111016702706  
111016992909   111017340659   111017702415   111018016289   111018361822  
111018766089   111019200342   111019516993   111019749340 452333875   452733041
  453074205   111003908766   111015075483   111015366835   111015629253  
111015897148   111016178343   111016492847   111016702717   111016992910  
111017341021   111017702471   111018016302   111018362788   111018766146  
111019200375   111019517028   111019749395 452334006   452733124   453074312  
111003916293   111015075539   111015366846   111015629286   111015897159  
111016178354   111016492870   111016702807   111016992965   111017341054  
111017702594   111018016313   111018363093   111018766157   111019200409  
111019517196   111019749441 452334014   452733140   453074361   111003931245  
111015076181   111015366880   111015629365   111015897160   111016178444  
111016492926   111016702908   111016993225   111017341100   111017702729  
111018016357   111018363251   111018766247   111019200410   111019518636  
111019749452 452334055   452733413   453074551   111003936172   111015076192  
111015366914   111015629376   111015897182   111016178466   111016493466  
111016703101   111016993315   111017341335   111017702730   111018016368  
111018363307   111018766281   111019200487   111019518715   111019749597
452334196   452733579   453074585   111003939793   111015076215   111015366936  
111015629477   111015897238   111016178499   111016493477   111016703123  
111016993472   111017341379   111017702774   111018016638   111018363374  
111018766360   111019200511   111019518726   111019749610 452334238   452733868
  453074643   111003958345   111015076372   111015367353   111015629512  
111015897261   111016178501   111016493567   111016703178   111016993483  
111017342134   111017702808   111018016751   111018363486   111018766371  
111019200588   111019518737   111019749632 452334527   452733967   453074676  
111003976154   111015076822   111015367386   111015629646   111015898015  
111016178691   111016493613   111016703224   111016993506   111017342202  
111017702819   111018016762   111018363543   111018766663   111019200612  
111019518782   111019749643 452334584   452733991   453074783   111003982948  
111015077115   111015367443   111015630604   111015898026   111016178703  
111016494007   111016703235   111016993540   111017342246   111017702875  
111018016784   111018363723   111018766731   111019200667   111019518805  
111019749654 452334626   452734130   453074924   111003983938   111015077238  
111015367511   111015630738   111015898116   111016178758   111016494108  
111016703268   111016993573   111017342280   111017702909   111018016818  
111018363734   111018766832   111019200690   111019518861   111019749722
452334733   452734213   453074973   111003990712   111015077261   111015368613  
111015630750   111015898183   111016178769   111016494142   111016703314  
111016993629   111017342303   111017702976   111018017156   111018363756  
111018766944   111019200735   111019518962   111019749788 452334766   452734403
  453075079   111003991454   111015077328   111015368646   111015630761  
111015898251   111016178804   111016494209   111016703325   111016993652  
111017342358   111017702987   111018017167   111018364027   111018766977  
111019200825   111019518973   111019750308 452335086   452734437   453075251  
111003994312   111015077339   111015368668   111015630806   111015898329  
111016178837   111016494322   111016703336   111016993988   111017342640  
111017703146   111018017189   111018364443   111018766988   111019200892  
111019519075   111019750319 452335169   452734544   453075343   111004008230  
111015077430   111015368679   111015630839   111015898341   111016178949  
111016494355   111016703426   111016994046   111017342752   111017703157  
111018017279   111018365837   111018767866   111019200926   111019519176  
111019750397 452335177   452734551   453075756   111004009242   111015077441  
111015368703   111015630884   111015898352   111016179513   111016494366  
111016703538   111016994068   111017342808   111017703203   111018017741  
111018366030   111018767899   111019201017   111019519187   111019750410
452335334   452734700   453076069   111004015340   111015077531   111015368725  
111015630907   111015898363   111016179568   111016494478   111016703550  
111016994248   111017342965   111017703438   111018017785   111018366074  
111018767901   111019201028   111019519198   111019750421 452335425   452734734
  453076119   111004040225   111015077597   111015368848   111015630974  
111015898431   111016179636   111016494489   111016703583   111016994260  
111017342987   111017703449   111018017796   111018366209   111018768003  
111019201051   111019519233   111019750432 452335490   452734825   453076127  
111004040506   111015077665   111015368905   111015630996   111015898475  
111016179647   111016494490   111016703617   111016994361   111017343034  
111017703517   111018017808   111018366254   111018768238   111019201152  
111019519299   111019750487 452335953   452735152   453076200   111004044207  
111015077766   111015368949   111015631122   111015898521   111016179658  
111016494513   111016703640   111016994394   111017343281   111017703562  
111018017921   111018366298   111018768373   111019201185   111019519312  
111019750511 452336126   452735178   453076358   111004057571   111015078015  
111015368994   111015631212   111015898532   111016179726   111016494546  
111016703651   111016994428   111017343427   111017703573   111018017943  
111018366401   111018768441   111019201231   111019519356   111019750566
452336456   452735236   453076440   111004071847   111015078194   111015369029  
111015631661   111015898565   111016179737   111016494557   111016703741  
111016994484   111017343472   111017703584   111018017965   111018366557  
111018768553   111019201264   111019519367   111019750612 452336738   452735335
  453076630   111004074637   111015078251   111015369030   111015631683  
111015898600   111016179849   111016494591   111016704472   111016994495  
111017343562   111017703618   111018018371   111018366625   111018768564  
111019201286   111019519413   111019750645 452336886   452735475   453076697  
111004076246   111015078295   111015369276   111015631717   111015898622  
111016179872   111016494603   111016704483   111016994529   111017343573  
111017703630   111018018472   111018366670   111018768632   111019201332  
111019519435   111019750667 452337199   452735517   453076846   111004078406  
111015078330   111015369287   111015631740   111015898688   111016179928  
111016494748   111016704506   111016994619   111017343607   111017703696  
111018018506   111018366692   111018769521   111019201422   111019519468  
111019750724 452337249   452735582   453076945   111004079340   111015078431  
111015369300   111015631795   111015899229   111016179962   111016495020  
111016704528   111016994642   111017343618   111017704169   111018018562  
111018366793   111018769633   111019201714   111019519479   111019750892
452337421   452735723   453076952   111004096204   111015079027   111015369412  
111015631830   111015899241   111016179984   111016495031   111016704540  
111016994675   111017343775   111017704226   111018018731   111018366939  
111018769723   111019201725   111019519514   111019750904

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452337520   452735814   453077059   111004106813   111015079072   111015369434  
111015631841   111015899263   111016180098   111016495794   111016704595  
111016994732   111017343955   111017705508   111018018810   111018366973  
111018769745   111019201758   111019519536   111019750915 452337611   452735905
  453077091   111004107601   111015079106   111015369456   111015631874  
111015899274   111016180313   111016495806   111016704742   111016994743  
111017343966   111017705878   111018018966   111018367008   111018769868  
111019201792   111019519592   111019750926 452337678   452735913   453077109  
111004132744   111015079139   111015369467   111015631964   111015899308  
111016180605   111016495918   111016704797   111016994776   111017344428  
111017705902   111018019024   111018367086   111018769903   111019201972  
111019519648   111019750937 452337694   452736093   453077190   111004158427  
111015079162   111015369478   111015632033   111015899386   111016180829  
111016496021   111016704821   111016994800   111017344439   111017705924  
111018019080   111018367446   111018770028   111019202018   111019519659  
111019750982 452337777   452736341   453077240   111004166437   111015079218  
111015369489   111015632167   111015899421   111016180919   111016496076  
111016704900   111016995014   111017344710   111017705935   111018019103  
111018367457   111018770073   111019202300   111019519716   111019751006
452337793   452736358   453077265   111004171859   111015079229   111015369490  
111015632190   111015899432   111016180942   111016496469   111016704955  
111016995058   111017344866   111017706105   111018019147   111018367468  
111018770084   111019202333   111019519750   111019751017 452338031   452736481
  453077299   111004177181   111015079320   111015369692   111015632202  
111015899476   111016181077   111016496470   111016705057   111016995104  
111017344912   111017706138   111018019170   111018367503   111018770118  
111019202355   111019519772   111019751040 452338171   452736580   453077323  
111004184055   111015079353   111015369726   111015632336   111015899522  
111016181088   111016496526   111016705068   111016995148   111017344923  
111017706240   111018019204   111018367749   111018770129   111019202849  
111019519930   111019751130 452338262   452736770   453077349   111004197420  
111015079432   111015369849   111015632448   111015899533   111016182078  
111016496537   111016705170   111016995193   111017344934   111017706307  
111018019271   111018368009   111018770130   111019202861   111019519952  
111019751141 452338353   452736838   453077463   111004216613   111015079454  
111015369872   111015632493   111015899544   111016182089   111016496661  
111016705181   111016995610   111017344945   111017706329   111018019529  
111018368593   111018770174   111019202872   111019519963   111019751613
452338429   452736853   453077653   111004222788   111015079465   111015369894  
111015632572   111015899577   111016182102   111016496706   111016705192  
111016995632   111017345025   111017706363   111018019585   111018368997  
111018770231   111019202906   111019519985   111019751736 452338486   452736861
  453077661   111004229325   111015079500   111015369939   111015632594  
111015899599   111016182168   111016496751   111016705293   111016995643  
111017345126   111017706497   111018019631   111018369000   111018770264  
111019202962   111019520011   111019751770 452338510   452736994   453077760  
111004234545   111015079904   111015370043   111015632639   111015899601  
111016182203   111016496863   111016705350   111016995665   111017345160  
111017706789   111018019686   111018369044   111018770400   111019204289  
111019520022   111019751871 452338593   452737034   453077844   111004262232  
111015079915   111015370065   111015632718   111015899623   111016182225  
111016496874   111016705383   111016995676   111017345340   111017706879  
111018020330   111018369190   111018770499   111019204290   111019520033  
111019751916 452338759   452737117   453077885   111004289950   111015079937  
111015370098   111015632729   111015899678   111016182236   111016496896  
111016705417   111016995700   111017345429   111017706903   111018020396  
111018369314   111018770590   111019204335   111019520077   111019751972
452339187   452737794   453077901   111004295496   111015079982   111015370155  
111015632741   111015899689   111016182247   111016497011   111016705428  
111016995788   111017345441   111017706936   111018020576   111018369392  
111018770804   111019204379   111019520156   111019752759 452339476   452737919
  453077927   111004296509   111015080131   111015371066   111015632763  
111015899768   111016182258   111016497077   111016705451   111016995799  
111017345575   111017706947   111018020587   111018369460   111018770826  
111019204470   111019520190   111019752894 452339765   452737984   453078461  
111004309548   111015080782   111015371156   111015632785   111015899779  
111016182315   111016497101   111016705507   111016995845   111017345586  
111017707072   111018021016   111018369572   111018771119   111019204504  
111019520213   111019752928 452339906   452738255   453078495   111004320383  
111015080816   111015371202   111015632976   111015899870   111016182393  
111016497123   111016705585   111016995856   111017345609   111017707094  
111018021027   111018369617   111018771120   111019204593   111019520224  
111019752939 452340102   452738495   453078826   111004338786   111015080861  
111015371257   111015633012   111015899948   111016182427   111016497189  
111016705642   111016996048   111017345687   111017707207   111018021038  
111018369628   111018771153   111019204605   111019520246   111019753019
452340193   452738511   453078875   111004357990   111015080883   111015371279  
111015633089   111015899959   111016182449   111016497268   111016705653  
111016996071   111017345711   111017707342   111018021072   111018369695  
111018771221   111019204706   111019520628   111019753042 452340326   452738578
  453079055   111004358014   111015081042   111015371358   111015633180  
111015899960   111016182719   111016497370   111016705800   111016996082  
111017345766   111017707364   111018021094   111018370035   111018771232  
111019204739   111019520662   111019753132 452340557   452738685   453079071  
111004359655   111015081064   111015371369   111015633719   111015900165  
111016182821   111016497785   111016705855   111016996116   111017345777  
111017707465   111018021128   111018370046   111018771322   111019204818  
111019520673   111019753165 452340631   452738719   453079089   111004359868  
111015081132   111015371583   111015633797   111015900176   111016182832  
111016497819   111016705877   111016996217   111017345902   111017708309  
111018021184   111018370596   111018771355   111019204841   111019520695  
111019753176 452340664   452738735   453079253   111004367520   111015081233  
111015371617   111015633944   111015900198   111016182876   111016497853  
111016705901   111016996251   111017346464   111017708398   111018021195  
111018370642   111018771366   111019204863   111019520730   111019753198
452340714   452738792   453079527   111004370153   111015081693   111015371662  
111015634147   111015900266   111016182900   111016497864   111016705978  
111016996262   111017346532   111017708400   111018021207   111018370776  
111018771377   111019204920   111019520774   111019753200 452340730   452738990
  453079584   111004370568   111015081738   111015371707   111015634451  
111015900288   111016182911   111016497875   111016706171   111016996341  
111017346600   111017708455   111018021230   111018370811   111018771546  
111019204975   111019520831   111019753211 452340797   452739121   453079600  
111004374281   111015081817   111015372146   111015634507   111015900581  
111016182944   111016497886   111016706250   111016996464   111017346622  
111017708512   111018021263   111018370822   111018771658   111019205000  
111019520875   111019753277 452340912   452739162   453079683   111004377745  
111015081941   111015372157   111015634574   111015900615   111016182955  
111016497909   111016706272   111016996532   111017346666   111017709300  
111018021285   111018370844   111018771782   111019205112   111019520897  
111019753312 452341027   452739253   453079725   111004393484   111015081963  
111015372180   111015634619   111015900626   111016182999   111016497910  
111016706283   111016996554   111017346723   111017709467   111018021522  
111018371081   111018771816   111019205235   111019521113   111019753378
452341092   452739311   453079972   111004407761   111015081974   111015372258  
111015634631   111015900828   111016183057   111016497943   111016706407  
111016996598   111017346835   111017709760   111018021544   111018371160  
111018771827   111019205381   111019521124   111019753390 452341134   452739352
  453080178   111004411508   111015082986   111015372427   111015634833  
111015900839   111016183114   111016497954   111016707060   111016996633  
111017347049   111017709816   111018021555   111018371294   111018771894  
111019205392   111019521157   111019753402 452341209   452739469   453080293  
111004426346   111015083000   111015372483   111015634888   111015900907  
111016183136   111016498102   111016707116   111016996734   111017347094  
111017710087   111018021601   111018371362   111018772031   111019205460  
111019521168   111019753806 452341282   452739584   453080368   111004432950  
111015083066   111015372652   111015635014   111015900929   111016183316  
111016499204   111016707217   111016996857   111017347791   111017710111  
111018021836   111018371496   111018772042   111019205549   111019521292  
111019753817 452341381   452739683   453080400   111004435773   111015083077  
111015372720   111015635047   111015900941   111016183349   111016499293  
111016707307   111016998376   111017347948   111017710122   111018021869  
111018372183   111018772356   111019205572   111019521304   111019753839
452341522   452739741   453080491   111004451625   111015083167   111015372753  
111015635058   111015900963   111016183383   111016499394   111016707363  
111016998927   111017347993   111017710166   111018021870   111018372262  
111018772705   111019205594   111019521315   111019753840 452341555   452739816
  453080574   111004464326   111015083202   111015372821   111015635069  
111015900974   111016183451   111016499439   111016707600   111016998961  
111017348017   111017710223   111018021915   111018372510   111018772750  
111019205628   111019521382   111019753862 452341563   452739832   453080632  
111004475272   111015083291   111015372843   111015635159   111015901009  
111016183507   111016499495   111016707622   111016999197   111017348208  
111017710289   111018021926   111018372587   111018772839   111019205673  
111019521393   111019753884 452341738   452739931   453080749   111004491405  
111015083358   111015372887   111015635182   111015901986   111016183721  
111016499608   111016707666   111016999300   111017348321   111017710335  
111018021937   111018372824   111018772930   111019205785   111019521472  
111019753907 452341746   452739980   453080764   111004496174   111015083482  
111015372898   111015635238   111015902044   111016183765   111016500083  
111016707712   111016999399   111017348354   111017710368   111018021982  
111018372868   111018772996   111019205875   111019521539   111019753918
452341852   452740095   453080855   111004515334   111015084034   111015372911  
111015635261   111015902055   111016183989   111016500117   111016707778  
111016999669   111017348365   111017710380   111018021993   111018372879  
111018773245   111019205909   111019521674   111019753941 452342041   452740152
  453080863   111004516234   111015084045   111015372944   111015635339  
111015902077   111016184182   111016500162   111016707790   111016999704  
111017348488   111017710436   111018022051   111018372903   111018773425  
111019205910   111019521742   111019753974 452342132   452740269   453081283  
111004520789   111015084292   111015373091   111015635485   111015902101  
111016184205   111016500195   111016707802   111016999872   111017348635  
111017710650   111018022095   111018372981   111018773627   111019205987  
111019521775   111019754076 452342199   452740301   453081333   111004522466  
111015084315   111015373114   111015635519   111015902190   111016184957  
111016500229   111016707813   111017001136   111017348679   111017710683  
111018022107   111018373139   111018773649   111019205998   111019521786  
111019754098 452342272   452740400   453081424   111004537811   111015084359  
111015373608   111015635520   111015902224   111016185060   111016500386  
111016707879   111017001293   111017348725   111017710717   111018022118  
111018373241   111018773919   111019206023   111019521810   111019754920
452342371   452740442   453081457   111004539622   111015084371   111015373675  
111015635575   111015902303   111016185093   111016500498   111016707947  
111017001899   111017348769   111017710784   111018022129   111018373308  
111018773931   111019206270   111019521911   111019755011 452342470   452740491
  453081473   111004550850   111015084427   111015373709   111015635597  
111015902369   111016185161   111016500588   111016708050   111017001945  
111017349018   111017710795   111018022163   111018373544   111018774268  
111019206281   111019521966   111019755055 452342553   452740731   453081655  
111004561964   111015084472   111015373743   111015635766   111015902381  
111016185172   111016500601   111016708218   111017001967   111017349041  
111017710807   111018023401   111018373623   111018774370   111019206315  
111019522002   111019755156 452342561   452740764   453081697   111004575374  
111015084506   111015373754   111015635801   111015902460   111016185251  
111016500656   111016708409   111017002418   111017349074   111017710852  
111018023445   111018373634   111018774415   111019206326   111019522024  
111019755167 452342769   452740830   453081754   111004582631   111015084517  
111015373787   111015635889   111015902516   111016185329   111016500713  
111016708555   111017002531   111017349096   111017710942   111018023502  
111018373678   111018774594   111019206337   111019522057   111019755178
452342827   452741192   453081879   111004591765   111015084528   111015373844  
111015635913   111015902561   111016185408   111016500735   111016708702  
111017002621   111017349254   111017710964   111018023535   111018375029  
111018774617   111019206359   111019522170   111019755224 452343080   452741622
  453081960   111004595017   111015084562   111015373888   111015636015  
111015902594   111016185464   111016500746   111016709040   111017003554  
111017349322   111017711000   111018023580   111018375063   111018774730  
111019206360   111019522338   111019755235 452343429   452741887   453082042  
111004615425   111015084618   111015373989   111015636037   111015902617  
111016185509   111016500825   111016709107   111017003712   111017349344  
111017711134   111018023603   111018375175   111018774741   111019206371  
111019522710   111019755257 452343585   452741895   453082232   111004616392  
111015084900   111015374058   111015636059   111015902651   111016185510  
111016500982   111016709196   111017004218   111017349366   111017711156  
111018023737   111018375221   111018774796   111019206416   111019522978  
111019755303 452343767   452741903   453082315   111004625167   111015084911  
111015374104   111015636307   111015902662   111016185565   111016501040  
111016709309   111017004274   111017349434   111017711189   111018023760  
111018375377   111018774842   111019206438   111019522989   111019755325
452343825   452741986   453082323   111004626214   111015084966   111015374171  
111015636330   111015902684   111016185622   111016502175   111016709477  
111017004285   111017349467   111017711932   111018023838   111018375456  
111018774864   111019206630   111019523160   111019755336 452343833   452742232
  453082372   111004630589   111015084988   111015374250   111015636352  
111015902785   111016185644   111016502210   111016709534   111017004926  
111017349478   111017711987   111018023872   111018375524   111018774954  
111019206674   111019523205   111019755347 452344047   452742265   453082521  
111004644382   111015085024   111015374317   111015636521   111015902909  
111016185756   111016502243   111016709602   111017005208   111017349490  
111017712034   111018023906   111018375580   111018775483   111019206753  
111019523306   111019755358 452344070   452742778   453082539   111004648791  
111015085079   111015374339   111015636554   111015902954   111016186252  
111016502366   111016709860   111017005321   111017349568   111017712045  
111018023940   111018375603   111018776585   111019207552   111019523351  
111019755370 452344476   452742877   453082588   111004654293   111015085136  
111015374340   111015636598   111015903012   111016186285   111016502377  
111016710020   111017005365   111017349591   111017712089   111018023973  
111018375704   111018776675   111019207585   111019523395   111019755381
452344518   452743099   453082596   111004668838   111015085158   111015374373  
111015636611   111015903045   111016186364   111016502388   111016710086  
111017005398   111017349737   111017712124   111018024008   111018375782  
111018776697   111019207664   111019523407   111019755404 452344724   452743123
  453082638   111004678558   111015085181   111015374384   111015636677  
111015903382   111016186421   111016502445   111016710097   111017005770  
111017349782   111017712157   111018024097   111018375883   111018777081  
111019207697   111019523418   111019755460 452345002   452743164   453082679  
111004684904   111015085192   111015374676   111015636688   111015903405  
111016186454   111016502557   111016710604   111017006872   111017349849  
111017712203   111018024367   111018375894   111018777104   111019208036  
111019523520   111019755493 452345200   452743180   453082711   111004705975  
111015085248   111015374687   111015636701   111015903573   111016186500  
111016502568   111016710761   111017007985   111017349850   111017712595  
111018024413   111018375906   111018777137   111019208698   111019523609  
111019755527 452345226   452743222   453082737   111004709429   111015085259  
111015374700   111015636745   111015903584   111016186713   111016502591  
111016710840   111017008076   111017349861   111017712641   111018024503  
111018376019   111018777159   111019208801   111019523610   111019755606
452345267   452743347   453082877   111004721782   111015085507   111015374799  
111015636789   111015903629   111016186791   111016502636   111016710862  
111017008133   111017349995   111017712652   111018024514   111018376064  
111018777452   111019208890   111019523632   111019755651 452345432   452743453
  453082927   111004734337   111015085518   111015374801   111015636835  
111015903731   111016186814   111016502658   111016710873   111017008234  
111017350065   111017712663   111018024525   111018376211   111018777496  
111019208968   111019523643   111019755673 452345713   452743578   453083032  
111004745564   111015085529   111015374946   111015636879   111015903742  
111016186858   111016502737   111016710895   111017008346   111017350212  
111017712719   111018024536   111018376222   111018777519   111019209071  
111019524149   111019755707 452345754   452743644   453083057   111004754160  
111015085563   111015374979   111015637016   111015903900   111016186892  
111016503121   111016710929   111017009022   111017350290   111017712887  
111018024569   111018376266   111018777553   111019209093   111019524161  
111019755774 452345788   452743677   453083131   111004767704   111015085585  
111015374980   111015637050   111015903922   111016186971   111016503200  
111016710974   111017009325   111017350425   111017712933   111018025379  
111018376446   111018777597   111019209183   111019524172   111019755785
452345929   452743776   453083321   111004778627   111015085619   111015375037  
111015637072   111015903933   111016187017   111016503255   111016711065  
111017009583   111017350458   111017713169   111018025380   111018377672  
111018777609   111019209194   111019524408   111019755820 452346042   452744063
  453083529   111004782059   111015085620   111015375071   111015637083  
111015904024   111016187039   111016503277   111016711087   111017009820  
111017350504   111017713204   111018025403   111018377694   111018777777  
111019209262   111019524419   111019755831 452346125   452744212   453083610  
111004798089   111015085642   111015375341   111015637117   111015904035  
111016187062   111016503435   111016711133   111017009943   111017350582  
111017713248   111018025650   111018377784   111018777834   111019209273  
111019524431   111019755910 452346372   452744329   453083644   111004800511  
111015085653   111015375396   111015637151   111015904057   111016187095  
111016503558   111016711212   111017010068   111017350593   111017713293  
111018025694   111018377829   111018777878   111019209307   111019524756  
111019756663 452346521   452744378   453083651   111004803019   111015085710  
111015375453   111015637184   111015904114   111016187152   111016503648  
111016711391   111017011104   111017350650   111017713316   111018025807  
111018378156   111018777935   111019209329   111019524767   111019756720
452346760   452744444   453083727   111004804908   111015085721   111015375475  
111015637218   111015904170   111016187231   111016503693   111016711447  
111017011519   111017350672   111017713440   111018025896   111018378347  
111018777957   111019209420   111019524789   111019756809

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452346877   452744501   453083743   111004805213   111015086452   111015375486  
111015637229   111015904204   111016187343   111016503716   111016711469  
111017011799   111017350740   111017713462   111018025908   111018378572  
111018778048   111019210208   111019524813   111019756832 452346992   452744592
  453083750   111004821558   111015086542   111015375554   111015637421  
111015904237   111016187400   111016503761   111016711470   111017011902  
111017350773   111017713518   111018025919   111018378932   111018778127  
111019210264   111019524880   111019756865 452347073   452744600   453083768  
111004829679   111015086643   111015375576   111015637465   111015904260  
111016188221   111016503806   111016711571   111017012408   111017350795  
111017713552   111018025986   111018378965   111018778150   111019210523  
111019524903   111019757079 452347107   452744683   453083818   111004841145  
111015086722   111015376117   111015637599   111015904349   111016188298  
111016503862   111016711582   111017013173   111017350919   111017713585  
111018026000   111018379001   111018778262   111019210556   111019524914  
111019757259 452347222   452744857   453083909   111004847792   111015086788  
111015376151   111015637713   111015904833   111016188401   111016503884  
111016711650   111017013375   111017351011   111017713608   111018026022  
111018379225   111018778273   111019211096   111019524947   111019757271
452347354   452744923   453084089   111004854644   111015086935   111015376195  
111015637791   111015904877   111016188456   111016503963   111016711672  
111017014545   111017351022   111017713619   111018026055   111018379258  
111018778329   111019211131   111019525128   111019757282 452347511   452745078
  453084121   111004855667   111015086980   111015376296   111015638343  
111015905058   111016188489   111016503974   111016711717   111017014613  
111017351033   111017713642   111018026088   111018379337   111018778363  
111019211175   111019525151   111019757327 452347701   452745110   453084204  
111004873072   111015087026   111015376375   111015638422   111015905070  
111016188513   111016503985   111016711740   111017014657   111017351055  
111017713833   111018026516   111018379584   111018778419   111019211388  
111019525331   111019757406 452347735   452745235   453084253   111004873522  
111015087453   111015376432   111015638444   111015905159   111016188670  
111016503996   111016711762   111017015894   111017351099   111017714148  
111018026538   111018379764   111018778521   111019211445   111019525612  
111019757440 452347743   452745284   453084261   111004874185   111015087532  
111015376443   111015638703   111015905766   111016189165   111016504009  
111016711773   111017015973   111017351101   111017714182   111018026561  
111018379832   111018778587   111019211513   111019525634   111019757451
452348121   452745771   453084279   111004881116   111015087868   111015376500  
111015638725   111015905968   111016189255   111016504010   111016711795  
111017016222   111017351325   111017714283   111018026662   111018379955  
111018778600   111019211625   111019525667   111019757462 452348451   452745813
  453084402   111004912122   111015087879   111015376599   111015638815  
111015905980   111016189323   111016504166   111016711920   111017016424  
111017351358   111017714429   111018026718   111018380227   111018778611  
111019211805   111019525690   111019757473 452348493   452745847   453084410  
111004922651   111015088016   111015376656   111015638949   111015906048  
111016189389   111016504188   111016711986   111017016547   111017351369  
111017714463   111018026819   111018380272   111018778633   111019211816  
111019525702   111019757495 452348543   452746035   453084493   111004925351  
111015088173   111015376667   111015638972   111015906093   111016189468  
111016504199   111016712101   111017017144   111017351392   111017714474  
111018026820   111018380328   111018778677   111019211861   111019525746  
111019757530 452348592   452746316   453084782   111004929513   111015088195  
111015376735   111015639030   111015906183   111016189828   111016504212  
111016712178   111017017177   111017351460   111017714542   111018027102  
111018380485   111018778745   111019211995   111019525757   111019757552
452348600   452746423   453084816   111004937163   111015088319   111015376814  
111015639186   111015906239   111016189862   111016504234   111016712516  
111017017267   111017351516   111017714586   111018027157   111018380519  
111018778813   111019212020   111019525768   111019757585 452349053   452746597
  453084881   111004957176   111015088353   111015376847   111015639221  
111015906240   111016189895   111016504267   111016712527   111017017582  
111017351583   111017714676   111018028068   111018380531   111018778846  
111019212109   111019525836   111019757619 452349137   452746621   453084949  
111004958201   111015088443   111015376926   111015639254   111015906374  
111016189996   111016504289   111016712583   111017018156   111017351594  
111017715217   111018028080   111018380575   111018778891   111019212176  
111019525881   111019757620 452349244   452746746   453084972   111004960798  
111015088498   111015377196   111015639322   111015906385   111016190077  
111016504896   111016712640   111017018752   111017351628   111017715273  
111018028103   111018381307   111018778903   111019212255   111019526163  
111019757967 452349251   452746886   453085193   111004963522   111015088746  
111015377253   111015639333   111015906408   111016190099   111016504908  
111016712651   111017018796   111017351639   111017715453   111018028114  
111018381420   111018778925   111019212299   111019526174   111019757978
452349384   452746993   453085243   111004976098   111015088803   111015377703  
111015639388   111015906497   111016190134   111016504997   111016712718  
111017018875   111017351640   111017715543   111018028204   111018381565  
111018778969   111019212301   111019526185   111019757989 452349517   452747066
  453085342   111005000660   111015088814   111015377747   111015639412  
111015906521   111016190538   111016505022   111016712796   111017019191  
111017351684   111017715677   111018028237   111018381600   111018778970  
111019212312   111019526242   111019758014 452349665   452747207   453085391  
111005006150   111015088959   111015377758   111015639445   111015907780  
111016190550   111016505033   111016712897   111017019225   111017351695  
111017715688   111018028675   111018381611   111018778981   111019212334  
111019526400   111019758047 452349707   452747314   453085409   111005009591  
111015089084   111015377848   111015639467   111015907814   111016190617  
111016505066   111016712909   111017019449   111017351763   111017715778  
111018028710   111018381778   111018779049   111019212390   111019526477  
111019758081 452349731   452747397   453085441   111005021078   111015089095  
111015377860   111015639850   111015907825   111016190707   111016505099  
111016712976   111017019461   111017352944   111017715868   111018028743  
111018381970   111018779050   111019212592   111019526589   111019758092
452349947   452747538   453085482   111005031495   111015089130   111015378119  
111015639883   111015907869   111016190729   111016505112   111016713247  
111017019494   111017353002   111017715879   111018028776   111018382038  
111018779140   111019212659   111019526602   111019758160 452349962   452747587
  453085516   111005042701   111015089141   111015378186   111015639906  
111015907892   111016190763   111016505202   111016713269   111017019539  
111017353080   111017715903   111018028798   111018382128   111018779162  
111019212660   111019526635   111019758227 452350028   452747645   453085532  
111005044242   111015089219   111015378243   111015639917   111015907915  
111016190987   111016505213   111016713281   111017019753   111017353125  
111017716678   111018028800   111018382566   111018779252   111019212693  
111019526646   111019759161 452350044   452747660   453085565   111005054524  
111015089365   111015378265   111015639973   111015907937   111016191023  
111016505381   111016713731   111017019832   111017353811   111017716724  
111018028833   111018382623   111018779263   111019212705   111019526680  
111019759183 452350093   452748254   453085649   111005060453   111015089422  
111015378366   111015640010   111015908051   111016191551   111016505404  
111016713775   111017019854   111017353901   111017716768   111018028855  
111018382656   111018779274   111019212749   111019526714   111019759217
452350267   452748353   453085672   111005073817   111015089534   111015378388  
111015640021   111015908242   111016191573   111016505460   111016713854  
111017019876   111017353956   111017716779   111018028866   111018382768  
111018779319   111019212828   111019526725   111019759251 452350374   452748577
  453085763   111005076731   111015089758   111015379143   111015640043  
111015908354   111016191663   111016505505   111016713933   111017019898  
111017354003   111017716814   111018028888   111018382870   111018779375  
111019212862   111019526747   111019759262 452350481   452748882   453085920  
111005094641   111015089916   111015379187   111015640111   111015908365  
111016191696   111016505662   111016713966   111017020373   111017354025  
111017716870   111018028901   111018382926   111018779836   111019212873  
111019526758   111019759273 452350549   452749013   453085946   111005107804  
111015090154   111015379255   111015640144   111015908400   111016191708  
111016505684   111016714046   111017020407   111017354092   111017716948  
111018028934   111018382971   111018779959   111019212930   111019527007  
111019759284 452350564   452749062   453086035   111005120056   111015090211  
111015379435   111015640223   111015908422   111016192349   111016505718  
111016714057   111017020429   111017354205   111017717028   111018028989  
111018383196   111018780041   111019213043   111019527018   111019759318
452350796   452749310   453086084   111005128683   111015090389   111015379480  
111015640278   111015908477   111016192361   111016505831   111016714080  
111017020508   111017354216   111017717095   111018029069   111018383253  
111018780108   111019213100   111019527355   111019759341 452350812   452749344
  453086142   111005144209   111015090457   111015379794   111015640289  
111015908499   111016192383   111016505864   111016714091   111017020531  
111017354227   111017717185   111018029081   111018383264   111018780120  
111019213122   111019527366   111019759352 452350861   452749484   453086258  
111005148023   111015090592   111015379851   111015640403   111015908556  
111016192585   111016505875   111016714136   111017020856   111017354238  
111017717208   111018029115   111018383466   111018780276   111019213177  
111019527377   111019759587 452351380   452749492   453086274   111005154592  
111015090615   111015379930   111015640605   111015908578   111016192732  
111016505965   111016714158   111017021015   111017354249   111017717219  
111018029508   111018383589   111018780322   111019213290   111019527434  
111019759600 452351653   452749666   453086613   111005181514   111015090716  
111015379985   111015640650   111015908657   111016192833   111016506034  
111016714170   111017021026   111017354294   111017717321   111018029632  
111018384153   111018780366   111019215023   111019527513   111019759677
452351729   452749773   453086712   111005204251   111015090727   111015379996  
111015640717   111015908668   111016192901   111016506102   111016714226  
111017021037   111017354317   111017717398   111018029643   111018384478  
111018780423   111019215056   111019527524   111019759835 452351885   452749815
  453086753   111005207186   111015090839   111015380022   111015640740  
111015908736   111016192912   111016506157   111016714361   111017021060  
111017354328   111017717400   111018029654   111018384939   111018780490  
111019215146   111019527625   111019759846 452351984   452749906   453086837  
111005210449   111015090963   111015380077   111015640784   111015908758  
111016192934   111016506214   111016714383   111017021105   111017354351  
111017717411   111018029788   111018384962   111018780502   111019215157  
111019527737   111019759857 452352057   452749963   453086902   111005211079  
111015091009   111015380112   111015640829   111015908769   111016193698  
111016506269   111016714428   111017021116   111017354564   111017717488  
111018029856   111018385547   111018780580   111019215214   111019527748  
111019759868 452352164   452750128   453086977   111005211440   111015091021  
111015380167   111015641842   111015908770   111016193700   111016506270  
111016714451   111017021161   111017354621   111017717635   111018029890  
111018385570   111018780669   111019215236   111019528367   111019759880
452352529   452750136   453087025   111005229449   111015091201   111015380178  
111015642506   111015908859   111016193711   111016506326   111016714642  
111017021183   111017354654   111017717657   111018029935   111018386166  
111018780748   111019215281   111019528389   111019759936 452352651   452750359
  453087322   111005238360   111015091245   111015380493   111015642641  
111015908871   111016193812   111016506405   111016714686   111017021239  
111017354665   111017717769   111018029968   111018386302   111018781525  
111019215562   111019528402   111019759947 452352883   452750466   453087470  
111005243445   111015091256   111015380594   111015642652   111015909029  
111016193889   111016506427   111016714866   111017021554   111017354766  
111017717859   111018029991   111018386313   111018781660   111019215865  
111019528480   111019760040 452353071   452750656   453087496   111005253255  
111015091313   111015380606   111015642719   111015909030   111016193913  
111016506449   111016714888   111017021925   111017354777   111017717860  
111018030117   111018386368   111018781727   111019216125   111019528491  
111019760062 452353295   452750714   453087538   111005281379   111015091324  
111015380639   111015642731   111015909120   111016194116   111016506528  
111016714934   111017021981   111017354812   111017718007   111018030173  
111018386470   111018781738   111019216226   111019528503   111019760129
452353584   452750748   453087777   111005298557   111015091593   111015380707  
111015642742   111015909153   111016194149   111016506551   111016714956  
111017021992   111017354913   111017718197   111018030184   111018386582  
111018781749   111019216271   111019528570   111019760152 452353717   452750771
  453088213   111005317267   111015091683   111015380785   111015642764  
111015909164   111016194251   111016506573   111016714978   111017022050  
111017355004   111017718221   111018030229   111018387459   111018781772  
111019216732   111019528615   111019760253 452353782   452750805   453088270  
111005321936   111015091694   111015380820   111015642786   111015909175  
111016194318   111016506652   111016715003   111017022195   111017355149  
111017718232   111018030252   111018387549   111018781794   111019217216  
111019528648   111019760332 452353881   452750862   453088312   111005342108  
111015091751   111015380831   111015642797   111015909197   111016194419  
111016506674   111016715014   111017022230   111017355183   111017718771  
111018030285   111018388472   111018781851   111019217339   111019528660  
111019760343 452353980   452750953   453088494   111005350983   111015091818  
111015380875   111015642876   111015909692   111016194532   111016506685  
111016715069   111017022296   111017355295   111017719930   111018030331  
111018388517   111018782470   111019217407   111019528682   111019760365
452354038   452750961   453088742   111005352176   111015091863   111015381416  
111015642955   111015909704   111016194565   111016506708   111016715249  
111017022421   111017355330   111017719974   111018030364   111018388854  
111018782526   111019217463   111019528716   111019760387 452354061   452751084
  453088791   111005376846   111015091919   111015381427   111015642988  
111015909759   111016194576   111016506786   111016715508   111017022476  
111017355880   111017720123   111018030432   111018389248   111018782593  
111019217474   111019528761   111019760411 452354228   452751167   453088817  
111005379546   111015091931   111015381450   111015643080   111015909760  
111016194598   111016506843   111016715553   111017022500   111017355891  
111017720167   111018030544   111018389259   111018782830   111019217508  
111019528794   111019760433 452354277   452751233   453088965   111005444640  
111015091953   111015381472   111015643169   111015909771   111016194723  
111016507923   111016715643   111017022623   111017355903   111017720268  
111018031657   111018389316   111018782841   111019217520   111019528806  
111019760455 452354509   452751266   453089120   111005448318   111015091986  
111015381539   111015643259   111015910133   111016194767   111016509352  
111016715711   111017022656   111017355947   111017720279   111018031668  
111018389383   111018782874   111019217531   111019528828   111019760488
452354681   452751332   453089294   111005451525   111015093179   111015381719  
111015643451   111015910144   111016195487   111016509453   111016715755  
111017023264   111017356421   111017720583   111018031769   111018389855  
111018783640   111019217687   111019528840   111019760499 452354863   452751357
  453089302   111005458836   111015093180   111015381898   111015643484  
111015910212   111016195522   111016509576   111016715935   111017023309  
111017356443   111017720606   111018031792   111018389877   111018783752  
111019217722   111019528862   111019760512 452354897   452751381   453089393  
111005462101   111015093214   111015381999   111015643574   111015910245  
111016195724   111016509600   111016716059   111017023365   111017356500  
111017720651   111018032737   111018390868   111018783820   111019217788  
111019528941   111019760556 452355092   452751399   453089401   111005504793  
111015093270   111015382147   111015643596   111015910256   111016195768  
111016509655   111016716060   111017023758   111017356577   111017720695  
111018032759   111018391735   111018783943   111019217867   111019529032  
111019760578 452355118   452751613   453089484   111005518653   111015093337  
111015382305   111015643631   111015910290   111016195791   111016509789  
111016717241   111017023871   111017356634   111017720741   111018032793  
111018391993   111018783954   111019217890   111019529043   111019760590
452355613   452751621   453089526   111005557285   111015093360   111015382338  
111015643642   111015910313   111016195825   111016509802   111016717263  
111017023905   111017356690   111017720796   111018032850   111018392073  
111018783998   111019217935   111019529447   111019760613 452355712   452751746
  453089575   111005581383   111015093438   111015382383   111015643653  
111015910346   111016195847   111016509824   111016717285   111017023949  
111017356757   111017721001   111018032928   111018392972   111018784090  
111019217979   111019529470   111019760646 452355902   452751811   453089724  
111005590248   111015093618   111015382417   111015643709   111015910515  
111016195858   111016509846   111016717308   111017024041   111017357185  
111017721157   111018032951   111018393142   111018784135   111019218699  
111019529504   111019760657 452355969   452751837   453089799   111005592453  
111015093652   111015382439   111015643798   111015910537   111016195982  
111016509857   111016717487   111017024074   111017357714   111017721179  
111018032984   111018393322   111018785158   111019218767   111019529571  
111019761366 452356116   452751928   453089864   111005613031   111015093775  
111015382530   111015643855   111015910582   111016195993   111016509880  
111016717522   111017024085   111017357769   111017721214   111018033019  
111018393816   111018785181   111019219027   111019529593   111019761399
452356322   452751985   453089948   111005615820   111015094394   111015382552  
111015643912   111015910650   111016196095   111016509947   111016717566  
111017024142   111017357792   111017721304   111018033110   111018393850  
111018785226   111019219173   111019529605   111019761412 452356686   452752074
  453090045   111005617091   111015094440   111015382686   111015643934  
111015910683   111016196433   111016509958   111016717588   111017024153  
111017357860   111017721371   111018033165   111018393872   111018785462  
111019219241   111019529896   111019761456 452356785   452752199   453090086  
111005619284   111015094451   111015382743   111015644148   111015910694  
111016196578   111016509992   111016717599   111017024524   111017357882  
111017721393   111018033187   111018394479   111018785507   111019219443  
111019529931   111019761490 452356884   452752454   453090102   111005677154  
111015094507   111015382899   111015644171   111015910717   111016197096  
111016510152   111016717601   111017024535   111017357893   111017721517  
111018033198   111018394581   111018785530   111019220142   111019529997  
111019761513 452356900   452752652   453090243   111005735081   111015094585  
111015382901   111015644182   111015910953   111016197467   111016510196  
111016717702   111017025064   111017358793   111017721528   111018033312  
111018394693   111018786250   111019220399   111019530359   111019761579
452357304   452752678   453090359   111005754251   111015094710   111015382934  
111015644193   111015910964   111016197502   111016510398   111016717780  
111017025378   111017358894   111017721786   111018033390   111018394761  
111018786519   111019220423   111019530528   111019761580

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452357478   452752777   453090367   111005766748   111015094754   111015382945  
111015644788   111015911055   111016197513   111016510400   111016717869  
111017025424   111017359031   111017722035   111018033424   111018394862  
111018786777   111019220467   111019530540   111019762097 452357643   452752819
  453090573   111005785198   111015094945   111015383092   111015644845  
111015911099   111016197614   111016510455   111016717881   111017025491  
111017359042   111017722136   111018033480   111018395335   111018787497  
111019220478   111019530595   111019762132 452357742   452752876   453090599  
111005786212   111015095025   111015383126   111015644890   111015911178  
111016197658   111016510578   111016718264   111017025503   111017359233  
111017722271   111018033491   111018395403   111018787509   111019220568  
111019530618   111019762154 452357809   452753098   453090607   111005811299  
111015095047   111015383137   111015644968   111015911190   111016197681  
111016510747   111016718321   111017025514   111017359244   111017722305  
111018033503   111018395706   111018787510   111019220579   111019530629  
111019762165 452358286   452753122   453090763   111005878427   111015095104  
111015383575   111015645060   111015911224   111016197704   111016511377  
111016718635   111017025705   111017359367   111017722361   111018033604  
111018395942   111018787745   111019220670   111019530641   111019762233
452358369   452753346   453091050   111005879204   111015095126   111015383913  
111015645093   111015911415   111016197760   111016511401   111016718679  
111017025817   111017359378   111017722383   111018033660   111018396224  
111018787958   111019220681   111019530674   111019762288 452358419   452753569
  453091134   111005922168   111015095429   111015384071   111015645116  
111015911459   111016197771   111016511434   111016718703   111017025828  
111017359390   111017723160   111018033839   111018396257   111018787970  
111019220849   111019530708   111019762378 452358427   452753759   453091142  
111005943644   111015095485   111015384082   111015645161   111015911471  
111016197928   111016511502   111016718804   111017026009   111017359468  
111017723643   111018033873   111018396651   111018788241   111019220872  
111019530719   111019763166 452358518   452753791   453091191   111005948010  
111015095621   111015384116   111015645206   111015911572   111016198008  
111016511546   111016719030   111017026144   111017359479   111017723687  
111018033895   111018396684   111018788252   111019220951   111019530731  
111019763188 452358740   452753825   453091241   111005954039   111015095654  
111015384127   111015645318   111015911594   111016198019   111016511579  
111016719085   111017026188   111017359592   111017723700   111018033918  
111018396932   111018788375   111019221042   111019530809   111019763201
452358807   452753908   453091324   111005990444   111015095665   111015384295  
111015645330   111015911640   111016198064   111016511759   111016719096  
111017027022   111017359615   111017723788   111018033929   111018396943  
111018788498   111019221109   111019530810   111019763278 452358849   452753924
  453091340   111005992839   111015095711   111015384408   111015645352  
111015911741   111016198132   111016511782   111016719142   111017027044  
111017359659   111017723801   111018033952   111018396954   111018788702  
111019221334   111019530821   111019763290 452358864   452754039   453091399  
111006046986   111015095755   111015384532   111015645396   111015911752  
111016198143   111016511816   111016720773   111017027099   111017359783  
111017723856   111018034133   111018397168   111018789130   111019221828  
111019530898   111019763335 452359003   452754237   453091464   111006059160  
111015096868   111015384723   111015645442   111015911820   111016198165  
111016511827   111016720920   111017027145   111017359985   111017723878  
111018034346   111018397775   111018789219   111019221895   111019530911  
111019763380 452359433   452754260   453091480   111006072570   111015096947  
111015384734   111015645497   111015911831   111016198200   111016511838  
111016720975   111017027257   111017360011   111017723946   111018034436  
111018397843   111018789310   111019221918   111019530944   111019763403
452359441   452754344   453091498   111006086418   111015096970   111015385195  
111015645509   111015911886   111016198211   111016511917   111016721022  
111017027303   111017360112   111017724015   111018034515   111018397898  
111018789613   111019222009   111019530955   111019763481 452359730   452754385
  453091563   111006098264   111015096992   111015385230   111015645510  
111015911932   111016198222   111016511962   111016721112   111017027369  
111017360134   111017724026   111018034638   111018397944   111018789646  
111019222043   111019530977   111019763504 452359771   452754401   453091639  
111006104004   111015097005   111015385285   111015645611   111015911954  
111016198244   111016512031   111016721123   111017027482   111017360156  
111017724071   111018034997   111018397999   111018790491   111019222166  
111019531002   111019763560 452359797   452754435   453091670   111006106646  
111015097083   111015385319   111015645622   111015912001   111016198424  
111016512086   111016721235   111017027538   111017360213   111017724172  
111018035033   111018398181   111018790862   111019222177   111019531361  
111019763582 452359847   452754450   453091779   111006128549   111015097094  
111015385320   111015645723   111015912078   111016198479   111016512121  
111016721370   111017027583   111017360291   111017724239   111018035134  
111018398259   111018790963   111019222212   111019531372   111019763593
452360142   452754559   453091803   111006195958   111015097140   111015385500  
111015645745   111015914272   111016198480   111016512143   111016721392  
111017027673   111017360505   111017724307   111018035189   111018398293  
111018791458   111019222302   111019531383   111019764123 452360233   452754575
  453091910   111006229574   111015097230   111015385634   111015645813  
111015914294   111016198491   111016512806   111016721460   111017027785  
111017360538   111017724318   111018035224   111018398350   111018792550  
111019222469   111019531439   111019764145 452360316   452754609   453091936  
111006252378   111015097263   111015385667   111015645824   111015914429  
111016198525   111016512817   111016721583   111017027808   111017360549  
111017724330   111018035538   111018398383   111018792561   111019222548  
111019531462   111019764235 452360464   452754872   453091951   111006274787  
111015097285   111015385713   111015645857   111015914441   111016198547  
111016513447   111016721640   111017027864   111017360594   111017724363  
111018035796   111018398417   111018792808   111019222571   111019531484  
111019764381 452360472   452754922   453092009   111006359208   111015097421  
111015385724   111015646241   111015914531   111016198884   111016513469  
111016721695   111017027897   111017360909   111017724374   111018035910  
111018398585   111018792909   111019222649   111019531518   111019764415
452360639   452754930   453092082   111006529500   111015097432   111015385735  
111015646285   111015914542   111016198963   111016513504   111016721707  
111017028001   111017360943   111017724420   111018035987   111018398608  
111018792943   111019222908   111019531541   111019764459 452360720   452755358
  453092371   111006686638   111015097465   111015385768   111015646465  
111015914564   111016198974   111016513548   111016721718   111017028056  
111017361124   111017724453   111018036056   111018398664   111018792954  
111019222997   111019531552   111019764471 452360746   452755580   453092538  
111006797383   111015097500   111015386309   111015646498   111015914676  
111016198996   111016513560   111016721741   111017028113   111017361157  
111017724666   111018036090   111018398888   111018793214   111019223055  
111019531563   111019764482 452360928   452755697   453092611   111006798148  
111015097511   111015386376   111015646601   111015914755   111016199010  
111016513605   111016721763   111017028326   111017361179   111017724677  
111018036405   111018399441   111018793225   111019223066   111019531585  
111019764516 452361132   452755705   453092652   111006803224   111015097634  
111015386387   111015646713   111015914845   111016199021   111016513638  
111016721842   111017028427   111017361382   111017724813   111018036483  
111018399597   111018793270   111019223112   111019531619   111019764718
452361249   452755721   453092686   111006843600   111015097667   111015386398  
111015646780   111015914889   111016199100   111016513649   111016721998  
111017028449   111017361562   111017725016   111018036494   111018399654  
111018793416   111019223134   111019532036   111019764808 452361397   452755804
  453092710   111006851722   111015097746   111015386400   111015646803  
111015914890   111016199188   111016513728   111016722001   111017028517  
111017361641   111017725117   111018036517   111018399700   111018793528  
111019223145   111019532115   111019764921 452361520   452755812   453092777  
111006854163   111015097779   111015386488   111015646836   111015914957  
111016199245   111016513739   111016722034   111017028528   111017361708  
111017725218   111018037068   111018399799   111018793809   111019223167  
111019532665   111019764954 452361538   452756208   453092892   111006867875  
111015097791   111015386499   111015646847   111015915037   111016200013  
111016513762   111016722045   111017029721   111017361719   111017725252  
111018037462   111018399823   111018793876   111019223213   111019532700  
111019764998 452361769   452756232   453092959   111006871117   111015097803  
111015386512   111015647668   111015915240   111016200080   111016513852  
111016722056   111017029743   111017361786   111017725331   111018037518  
111018400220   111018793955   111019223257   111019532733   111019765034
452361827   452756356   453093221   111006880476   111015097836   111015386545  
111015647680   111015915262   111016200147   111016513931   111016722078  
111017029811   111017362282   111017725623   111018037530   111018400332  
111018794079   111019223303   111019532777   111019765731 452361868   452756471
  453093239   111006882164   111015097982   111015386624   111015647815  
111015915341   111016200226   111016513942   111016722090   111017029888  
111017362349   111017725689   111018037552   111018400354   111018794091  
111019223336   111019532834   111019765753 452362049   452756737   453093445  
111006887440   111015097993   111015386635   111015647826   111015915420  
111016200259   111016513953   111016722146   111017029934   111017362350  
111017725702   111018037574   111018400444   111018794192   111019223358  
111019532890   111019765775 452362130   452757321   453093510   111006904237  
111015098095   111015386657   111015647983   111015915497   111016200439  
111016514011   111016722944   111017029967   111017362439   111017725724  
111018037620   111018400466   111018794563   111019223471   111019532924  
111019765797 452362387   452757354   453093536   111006912652   111015098107  
111015386668   111015648007   111015915611   111016200518   111016514022  
111016722955   111017029990   111017362529   111017725847   111018037675  
111018400512   111018794619   111019223505   111019532946   111019765809
452362437   452757388   453094104   111006933790   111015098118   111015386679  
111015648096   111015915644   111016200529   111016514101   111016722999  
111017030127   111017362787   111017725881   111018037710   111018400556  
111018794631   111019223527   111019532957   111019765832 452362734   452757396
  453094286   111006940068   111015098365   111015386758   111015648119  
111015915688   111016200574   111016514156   111016723305   111017030240  
111017362798   111017726006   111018037732   111018400567   111018794800  
111019223549   111019532968   111019765876 452362783   452757438   453094344  
111006951891   111015098433   111015386792   111015648120   111015915891  
111016200596   111016514235   111016723350   111017030251   111017362901  
111017726039   111018037765   111018400590   111018794912   111019223639  
111019533004   111019765900 452363278   452757446   453094476   111006982985  
111015098466   111015386804   111015648153   111015915969   111016200620  
111016514303   111016723383   111017030396   111017363171   111017726444  
111018037798   111018401119   111018795036   111019224247   111019533026  
111019765966 452363401   452757636   453094526   111006987687   111015098668  
111015387041   111015648209   111015916016   111016200642   111016514314  
111016723406   111017030475   111017363261   111017726602   111018037945  
111018401142   111018795216   111019224270   111019533037   111019766002
452363484   452757750   453094534   111007017828   111015098714   111015387074  
111015648232   111015916140   111016200743   111016514358   111016723440  
111017030598   111017363395   111017726635   111018038148   111018401186  
111018795519   111019224326   111019533060   111019766035 452363500   452757800
  453094575   111007025490   111015098826   111015387108   111015648377  
111015916252   111016200787   111016514437   111016723462   111017030600  
111017363496   111017726703   111018038407   111018401591   111018795575  
111019224337   111019533183   111019766091 452363724   452757826   453094930  
111007028819   111015098961   111015387119   111015648401   111015916320  
111016200866   111016514471   111016723507   111017030734   111017363520  
111017726769   111018038474   111018401603   111018795609   111019224371  
111019533273   111019766125 452363732   452757842   453094971   111007045694  
111015099085   111015387197   111015648535   111015916353   111016201036  
111016514493   111016723529   111017030756   111017363575   111017726893  
111018038575   111018401658   111018795632   111019224416   111019533318  
111019766147 452363856   452757990   453094997   111007046707   111015099096  
111015387254   111015648692   111015916410   111016201058   111016514561  
111016723585   111017030789   111017363586   111017726905   111018038698  
111018402143   111018795654   111019224427   111019533330   111019766158
452363906   452758071   453095051   111007054076   111015099120   111015387344  
111015649132   111015916443   111016201070   111016514572   111016723710  
111017030868   111017363609   111017726916   111018038722   111018402176  
111018795665   111019224438   111019533341   111019766192 452363963   452758147
  453095101   111007061085   111015099209   111015387423   111015649187  
111015916465   111016201081   111016514594   111016723721   111017030879  
111017363610   111017726950   111018039059   111018402277   111018796396  
111019224506   111019533352   111019766282 452363989   452758279   453095457  
111007064066   111015099232   111015387524   111015649211   111015916500  
111016201104   111016514651   111016723800   111017030880   111017363812  
111017726961   111018039149   111018402367   111018796701   111019224630  
111019533374   111019766293 452364185   452758527   453095705   111007068666  
111015099243   111015387579   111015649839   111015916599   111016201126  
111016514673   111016723888   111017030969   111017363845   111017727120  
111018039251   111018402390   111018796767   111019224696   111019533396  
111019766350 452364219   452758543   453095903   111007078656   111015099265  
111015387603   111015649851   111015916937   111016201159   111016515067  
111016723901   111017030970   111017363856   111017727164   111018039284  
111018402761   111018797296   111019224708   111019533431   111019766372
452364292   452758584   453096026   111007078847   111015099580   111015387614  
111015649907   111015917129   111016201171   111016515089   111016723956  
111017031016   111017363889   111017727300   111018039509   111018402839  
111018797308   111019224832   111019533532   111019766394 452364367   452758626
  453096257   111007118729   111015100088   111015387737   111015650000  
111015917141   111016201205   111016515090   111016723967   111017031027  
111017363979   111017727760   111018040051   111018402884   111018797342  
111019224854   111019533554   111019766406 452364565   452758865   453096273  
111007119618   111015100145   111015387748   111015650190   111015917185  
111016201216   111016515102   111016724069   111017031083   111017364004  
111017727771   111018040657   111018403021   111018797375   111019224955  
111019533587   111019766440 452364599   452758907   453096562   111007120216  
111015100156   111015387760   111015650224   111015917231   111016202071  
111016515236   111016724092   111017031140   111017364059   111017728772  
111018040815   111018403076   111018797432   111019224999   111019533611  
111019766462 452364649   452758923   453096596   111007127640   111015100213  
111015387771   111015650268   111015917264   111016202240   111016515449  
111016724148   111017031173   111017364105   111017728862   111018041209  
111018403098   111018797465   111019225260   111019533633   111019766473
452364680   452758931   453096620   111007128247   111015100224   111015387805  
111015650280   111015917275   111016202262   111016515539   111016724193  
111017031195   111017364149   111017728873   111018041401   111018403807  
111018797500   111019225350   111019533644   111019766507 452365265   452759319
  453096745   111007138383   111015100493   111015387827   111015650325  
111015917286   111016202329   111016515540   111016724272   111017031229  
111017364161   111017728884   111018041467   111018403841   111018797511  
111019225417   111019533666   111019766552 452365497   452759707   453096778  
111007143930   111015100516   111015387850   111015650426   111015917297  
111016202352   111016515562   111016724294   111017031230   111017364172  
111017729436   111018041647   111018403885   111018797735   111019225507  
111019533756   111019766563 452365612   452759780   453096786   111007146337  
111015100561   111015387906   111015650448   111015917332   111016202419  
111016516158   111016724317   111017031285   111017364790   111017729458  
111018041726   111018403896   111018797858   111019225574   111019533767  
111019766574 452365802   452759798   453096893   111007154662   111015100628  
111015387940   111015650493   111015917343   111016202431   111016516169  
111016724407   111017031397   111017364969   111017729492   111018041771  
111018403908   111018797870   111019226014   111019533789   111019766608
452365885   452759855   453096984   111007161457   111015100651   111015388132  
111015650549   111015917398   111016202510   111016516181   111016724441  
111017031533   111017364970   111017729515   111018041793   111018404055  
111018797915   111019226092   111019533802   111019766642 452365901   452759996
  453097511   111007167194   111015100729   111015388143   111015650628  
111015917444   111016202521   111016516877   111016724520   111017031577  
111017365005   111017729559   111018041861   111018404066   111018797960  
111019226160   111019533846   111019766697 452366172   452760077   453097552  
111007177555   111015100730   111015388154   111015650639   111015917499  
111016202554   111016516899   111016724531   111017031612   111017365027  
111017729560   111018041883   111018404347   111018798152   111019226193  
111019533914   111019767553 452366180   452760192   453097636   111007178512  
111015100741   111015388378   111015650662   111015917534   111016202622  
111016516945   111016724575   111017031768   111017365050   111017729605  
111018041951   111018404404   111018798264   111019226294   111019533936  
111019767621 452366354   452760358   453097701   111007179805   111015100763  
111015388390   111015650695   111015917589   111016202633   111016517115  
111016724586   111017031779   111017365117   111017729784   111018041984  
111018404415   111018798286   111019226384   111019534005   111019767654
452366453   452760408   453097800   111007189693   111015100796   111015388413  
111015650718   111015917590   111016202767   111016517621   111016724676  
111017031937   111017365139   111017729807   111018042086   111018404572  
111018798365   111019226441   111019534825   111019767665 452366586   452760457
  453097875   111007213040   111015100808   111015388457   111015650741  
111015917613   111016202789   111016517700   111016725284   111017031948  
111017365140   111017729874   111018042536   111018404639   111018798376  
111019226632   111019534858   111019767687 452366602   452760556   453097917  
111007214535   111015100853   111015388491   111015650820   111015917668  
111016202790   111016517722   111016725486   111017031971   111017365195  
111017729896   111018042604   111018404875   111018798556   111019226777  
111019534869   111019767766 452366651   452760978   453097990   111007218450  
111015100897   111015388514   111015651337   111015917691   111016202947  
111016517744   111016725712   111017032073   111017365207   111017730045  
111018042626   111018404910   111018798624   111019226788   111019534870  
111019767799 452366925   452761067   453098030   111007230724   111015101078  
111015388569   111015651540   111015917747   111016203005   111016517834  
111016725745   111017032095   111017365229   111017730067   111018042660  
111018405089   111018798635   111019226957   111019534904   111019767845
452367006   452761174   453098147   111007234469   111015101089   111015388626  
111015651573   111015917871   111016203353   111016517878   111016725813  
111017032309   111017365274   111017730078   111018042671   111018405449  
111018798703   111019226968   111019534948   111019767867

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452367022   452761208   453098212   111007255428   111015101102   111015388648  
111015651595   111015917882   111016203410   111016518161   111016725857  
111017032332   111017365331   111017730180   111018042907   111018405539  
111018798725   111019227240   111019534959   111019767924 452367253   452761679
  453098311   111007255709   111015101113   111015389100   111015651607  
111015918007   111016203443   111016518217   111016725868   111017032556  
111017365364   111017730191   111018042941   111018405887   111018799681  
111019227284   111019535006   111019767991 452367402   452761778   453098378  
111007280820   111015101135   111015389155   111015651696   111015918052  
111016203498   111016518329   111016725970   111017032657   111017365612  
111017730225   111018043537   111018405988   111018800268   111019227330  
111019535028   111019768475 452367451   452761901   453098501   111007319755  
111015101247   111015389245   111015651708   111015918085   111016203555  
111016518419   111016726038   111017032736   111017365623   111017730281  
111018043593   111018405999   111018800369   111019227341   111019535039  
111019768565 452367626   452762073   453098659   111007321501   111015101472  
111015389739   111015651719   111015918243   111016203948   111016518442  
111016726117   111017032871   111017365825   111017730304   111018043931  
111018406013   111018800549   111019227352   111019535040   111019768598
452367725   452762149   453098808   111007332716   111015101551   111015389829  
111015651753   111015918333   111016204017   111016518453   111016726128  
111017032882   111017365870   111017730337   111018044044   111018406035  
111018800684   111019227543   111019535084   111019768802 452367758   452762396
  453098923   111007336697   111015101641   111015389863   111015651809  
111015918445   111016204084   111016518464   111016726184   111017032893  
111017365881   111017730382   111018044088   111018406068   111018800741  
111019227565   111019535129   111019768857 452368004   452762453   453099152  
111007340041   111015101663   111015390179   111015651843   111015918625  
111016204185   111016518756   111016726353   111017032916   111017365904  
111017730405   111018044099   111018406079   111018800796   111019227600  
111019535196   111019768903 452368012   452762784   453099301   111007342391  
111015101810   111015390247   111015651911   111015918704   111016204264  
111016518857   111016726364   111017032938   111017365915   111017730472  
111018044123   111018406103   111018800808   111019227677   111019535208  
111019769049 452368335   452762826   453099319   111007342537   111015101887  
111015390270   111015652170   111015918715   111016204275   111016518868  
111016727466   111017033108   111017366567   111017730506   111018044145  
111018406136   111018800909   111019227699   111019535286   111019769072
452368418   452762909   453099418   111007355115   111015102125   111015390292  
111015652248   111015918737   111016204321   111016518969   111016727578  
111017033243   111017366679   111017730551   111018044178   111018406282  
111018801078   111019227723   111019535310   111019769083 452368558   452762958
  453099509   111007357735   111015103081   111015390337   111015652260  
111015918816   111016204332   111016518970   111016727590   111017033276  
111017366680   111017730562   111018044189   111018406372   111018801180  
111019227767   111019535365   111019769117 452368665   452763006   453099558  
111007382654   111015103137   111015390405   111015652271   111015918995  
111016204343   111016518992   111016727893   111017033344   111017366747  
111017730573   111018044224   111018406383   111018801382   111019227789  
111019535376   111019769151 452368715   452763162   453099640   111007391609  
111015103182   111015390427   111015652349   111015919019   111016204365  
111016519016   111016728029   111017033388   111017366916   111017730618  
111018044325   111018406406   111018801449   111019227813   111019535433  
111019770423 452368970   452763212   453099814   111007402602   111015103249  
111015390450   111015652372   111015919075   111016204512   111016519061  
111016728120   111017033401   111017367221   111017730652   111018044358  
111018406417   111018801461   111019227868   111019535455   111019770434
452369036   452763576   453099962   111007432829   111015103283   111015390483  
111015652417   111015919086   111016204534   111016519094   111016728153  
111017033478   111017367243   111017730663   111018044392   111018406440  
111018801775   111019228049   111019535477   111019770445 452369069   452763980
  453100232   111007438690   111015103441   111015390775   111015652440  
111015919110   111016204578   111016519319   111016728311   111017034019  
111017367344   111017730674   111018044415   111018406462   111018802653  
111019228050   111019535589   111019770489 452369093   452764111   453100299  
111007447791   111015103485   111015390821   111015652484   111015919143  
111016204747   111016519331   111016728355   111017034031   111017367377  
111017730696   111018044965   111018406530   111018802675   111019228117  
111019535635   111019770669 452369259   452764137   453100349   111007451763  
111015103542   111015390922   111015652620   111015919211   111016204792  
111016519768   111016728423   111017034075   111017367827   111017730821  
111018044976   111018406709   111018802776   111019228139   111019535657  
111019770681 452369275   452764228   453100372   111007459020   111015103586  
111015391024   111015652721   111015919390   111016205197   111016519803  
111016728614   111017034132   111017368008   111017730911   111018045157  
111018406743   111018802787   111019228140   111019535679   111019770726
452369317   452764467   453100406   111007473789   111015103698   111015391563  
111015652765   111015920167   111016205490   111016519836   111016728681  
111017034222   111017368019   111017731046   111018045236   111018406776  
111018802800   111019228207   111019535703   111019770737 452369366   452764582
  453100455   111007499732   111015103722   111015391642   111015652776  
111015920268   111016205502   111016519915   111016728748   111017034390  
111017368064   111017731057   111018045247   111018406822   111018803216  
111019228285   111019535769   111019770759 452369382   452764665   453100463  
111007500612   111015103744   111015391675   111015652822   111015920325  
111016205591   111016520018   111016728782   111017034569   111017368110  
111017731068   111018045359   111018407418   111018803238   111019228364  
111019535792   111019770760 452369465   452764699   453100539   111007501882  
111015103755   111015391697   111015652866   111015920369   111016205658  
111016520119   111016728984   111017034581   111017368121   111017731282  
111018045427   111018407441   111018803261   111019229220   111019535848  
111019770849 452369689   452764822   453100596   111007525776   111015103867  
111015391989   111015652945   111015920549   111016205670   111016520186  
111016728995   111017034671   111017368165   111017731574   111018045438  
111018407643   111018803340   111019229387   111019535893   111019770850
452369705   452764830   453100703   111007528971   111015103890   111015392047  
111015652989   111015920684   111016205816   111016520221   111016729031  
111017035223   111017368200   111017731653   111018045472   111018408026  
111018803609   111019229400   111019535905   111019771389 452369770   452765282
  453100810   111007563059   111015104026   111015392070   111015652990  
111015920695   111016205827   111016520254   111016729075   111017035278  
111017368525   111017731710   111018045506   111018408138   111018803711  
111019229602   111019535972   111019771390 452369929   452765415   453100877  
111007563442   111015104970   111015392092   111015653025   111015920707  
111016205894   111016520333   111016729154   111017035289   111017368569  
111017731833   111018045540   111018408149   111018803799   111019229916  
111019535983   111019771402 452370075   452765563   453101081   111007581756  
111015105106   111015392115   111015653047   111015920741   111016205951  
111016520366   111016729176   111017035605   111017368660   111017731901  
111018045595   111018408150   111018803902   111019230008   111019536018  
111019771424 452370125   452765597   453101248   111007582511   111015105139  
111015392205   111015653058   111015920763   111016206008   111016520502  
111016729187   111017035616   111017368682   111017732395   111018045696  
111018408228   111018804060   111019230042   111019537312   111019771468
452370158   452765753   453101321   111007587099   111015105230   111015392227  
111015653182   111015920785   111016206019   111016520625   111016729244  
111017035650   111017368693   111017732407   111018045731   111018408240  
111018804105   111019230075   111019537334   111019771479 452370331   452765845
  453101339   111007594143   111015105296   111015392250   111015653238  
111015920808   111016206053   111016520658   111016729255   111017035661  
111017368738   111017732430   111018045742   111018408307   111018804925  
111019230211   111019537345   111019771514 452370513   452765878   453101495  
111007635251   111015105319   111015392283   111015653261   111015920819  
111016206064   111016520715   111016729277   111017035683   111017368749  
111017732485   111018045753   111018408318   111018805106   111019230244  
111019537378   111019771536 452370588   452766058   453101511   111007662071  
111015105397   111015392306   111015653339   111015920842   111016206075  
111016520759   111016729301   111017035717   111017368806   111017732531  
111018045797   111018408677   111018805117   111019230255   111019537390  
111019771569 452370620   452766553   453101636   111007666154   111015105454  
111015392328   111015653340   111015920864   111016206109   111016520782  
111016729312   111017035739   111017368840   111017732968   111018045809  
111018408712   111018805184   111019230547   111019537468   111019771581
452370661   452766694   453101651   111007674029   111015105588   111015392339  
111015653384   111015920875   111016206110   111016520816   111016729356  
111017035751   111017368929   111017733284   111018045832   111018408723  
111018805195   111019230581   111019537480   111019771615 452370810   452766843
  453101701   111007689339   111015105623   111015392340   111015653418  
111015920897   111016206165   111016520861   111016729390   111017035773  
111017368941   111017733374   111018045854   111018408734   111018805230  
111019230592   111019537491   111019771659 452370828   452766884   453101735  
111007697833   111015105713   111015392946   111015653463   111015920921  
111016206176   111016520906   111016729402   111017036055   111017369032  
111017733576   111018046024   111018408868   111018805296   111019230671  
111019537536   111019771660 452370836   452766991   453101776   111007706159  
111015105904   111015392980   111015653496   111015920987   111016206200  
111016521019   111016729413   111017036101   111017369144   111017733622  
111018046080   111018408914   111018805421   111019230749   111019537569  
111019771794 452371081   452767312   453102105   111007710020   111015106130  
111015393037   111015653519   111015921012   111016206266   111016521165  
111016729569   111017036123   111017369155   111017733824   111018047227  
111018408947   111018805667   111019230772   111019537592   111019771840
452371156   452767528   453102717   111007739818   111015106141   111015393048  
111015653520   111015921056   111016206288   111016521211   111016729581  
111017036178   111017369212   111017734296   111018047238   111018408970  
111018806028   111019230806   111019537626   111019773088 452371198   452767643
  453102857   111007742508   111015106185   111015393206   111015653542  
111015921078   111016206323   111016521244   111016729648   111017036224  
111017369234   111017734375   111018047261   111018408992   111018806141  
111019230817   111019537659   111019773099 452371263   452767676   453103061  
111007758842   111015106398   111015393217   111015653553   111015921113  
111016206334   111016521255   111016729671   111017036257   111017369324  
111017734410   111018047362   111018409027   111018806163   111019230862  
111019537693   111019773145 452371370   452767825   453103111   111007763219  
111015106444   111015393228   111015654778   111015921179   111016206345  
111016521266   111016730482   111017036279   111017369335   111017734511  
111018047407   111018409195   111018806444   111019230929   111019537727  
111019773156 452371388   452767874   453103137   111007796080   111015106466  
111015393363   111015654789   111015921203   111016206378   111016521323  
111016730527   111017036303   111017369414   111017734724   111018047463  
111018409263   111018806455   111019231470   111019537772   111019773189
452371487   452767890   453103194   111007808972   111015106488   111015393408  
111015654835   111015921214   111016206514   111016521334   111016730583  
111017036426   111017369649   111017734825   111018047575   111018409397  
111018806567   111019231492   111019537783   111019773190 452371768   452768047
  453103301   111007810908   111015106567   111015393419   111015654868  
111015921292   111016206536   111016521389   111016730695   111017036538  
111017369795   111017734836   111018047597   111018409702   111018806680  
111019231627   111019537794   111019773224 452372345   452768112   453103384  
111007813833   111015106680   111015393420   111015654981   111015921371  
111016206547   111016521637   111016730707   111017036594   111017369841  
111017734892   111018047632   111018409724   111018806691   111019231661  
111019537817   111019773246 452372568   452768211   453103392   111007823362  
111015106714   111015393431   111015655094   111015921382   111016206569  
111016521660   111016730763   111017036651   111017369953   111017735006  
111018047711   111018409746   111018806725   111019231717   111019538155  
111019773268 452372642   452768468   453103434   111007839482   111015106725  
111015393497   111015655162   111015921449   111016206581   111016521783  
111016730785   111017036673   111017370012   111017735028   111018047744  
111018409847   111018806769   111019231829   111019538201   111019773279
452372899   452768500   453103566   111007843410   111015106747   111015393723  
111015655230   111015921551   111016206660   111016521817   111016730808  
111017036684   111017370135   111017735084   111018047856   111018409881  
111018806938   111019231896   111019538234   111019773314 452372964   452768765
  453103574   111007854939   111015106769   111015393778   111015655252  
111015921753   111016206705   111016521862   111016730875   111017036785  
111017370157   111017735275   111018047890   111018409948   111018807119  
111019231908   111019538245   111019773369 452372998   452768930   453103640  
111007863399   111015106781   111015393835   111015655274   111015921764  
111016206716   111016521907   111016730910   111017036819   111017370865  
111017735309   111018047979   111018409959   111018807164   111019232044  
111019538278   111019773549 452373038   452769029   453103889   111007872142  
111015106848   111015393925   111015655285   111015921786   111016206738  
111016521929   111016730921   111017036831   111017371136   111017736164  
111018048015   111018409971   111018807175   111019232077   111019538289  
111019773561 452373053   452769037   453103913   111007879734   111015106871  
111015393947   111015655296   111015921821   111016206761   111016521952  
111016730987   111017036864   111017371147   111017736175   111018048060  
111018409982   111018807344   111019232088   111019538302   111019773572
452373467   452769102   453104119   111007883740   111015106949   111015393969  
111015655397   111015921944   111016206817   111016521974   111016731056  
111017036897   111017371260   111017736186   111018048071   111018410030  
111018807434   111019232156   111019538335   111019773594 452373475   452769169
  453104150   111007885494   111015107030   111015394713   111015655421  
111015922035   111016206839   111016521985   111016731179   111017037001  
111017371653   111017736254   111018048093   111018410142   111018807467  
111019232224   111019538346   111019773640 452373533   452769391   453104218  
111007886394   111015107052   111015394791   111015655443   111015922125  
111016206873   111016521996   111016731225   111017037012   111017371675  
111017736276   111018048420   111018410197   111018807546   111019232246  
111019538357   111019773673 452373541   452769565   453104333   111007901123  
111015107131   111015394948   111015655577   111015922158   111016206963  
111016522009   111016731359   111017037078   111017371798   111017736366  
111018048453   111018410827   111018807647   111019232336   111019538379  
111019773695 452373640   452769680   453104440   111007908557   111015107186  
111015395017   111015655599   111015922181   111016206974   111016522010  
111016731382   111017037090   111017372047   111017736412   111018048565  
111018410894   111018807748   111019232347   111019538380   111019773729
452373863   452769839   453104507   111007918660   111015107344   111015395613  
111015655724   111015922271   111016206985   111016522122   111016731449  
111017037135   111017372092   111017736434   111018048633   111018410940  
111018808121   111019232358   111019540226   111019773820 452373871   452770118
  453104556   111007923420   111015107399   111015395624   111015655768  
111015922327   111016206996   111016522177   111016731764   111017037506  
111017372148   111017736502   111018048666   111018410995   111018808176  
111019232505   111019540248   111019773842 452374069   452770142   453104812  
111007939630   111015107502   111015395770   111015655791   111015923788  
111016207009   111016522201   111016732204   111017037607   111017372193  
111017736513   111018048712   111018411008   111018808378   111019232516  
111019540293   111019773875 452374135   452770183   453104887   111007957922  
111015107647   111015395781   111015655881   111015923845   111016207098  
111016522245   111016732215   111017037652   111017372722   111017736524  
111018048969   111018411020   111018808390   111019232606   111019540349  
111019773909 452374150   452770225   453104929   111007976002   111015107692  
111015395860   111015656039   111015923856   111016207122   111016522267  
111016732350   111017037696   111017372834   111017736591   111018049050  
111018411031   111018808952   111019233090   111019540350   111019773943
452374291   452770258   453104945   111007994989   111015108187   111015395882  
111015656231   111015923878   111016207144   111016522436   111016732541  
111017037988   111017372902   111017737402   111018049117   111018411862  
111018808985   111019233191   111019540394   111019773954 452374416   452770282
  453105041   111007996385   111015108200   111015395893   111015656242  
111015923889   111016207155   111016522458   111016732596   111017038103  
111017373116   111017737413   111018049465   111018411907   111018809043  
111019233225   111019540440   111019773998 452374994   452770324   453105272  
111008001877   111015109087   111015395938   111015656309   111015923890  
111016207166   111016522470   111016732631   111017038653   111017373183  
111017737479   111018049498   111018411963   111018809144   111019233258  
111019540451   111019774214 452375207   452770407   453105587   111008047002  
111015109267   111015395994   111015656354   111015924071   111016207177  
111016522515   111016732664   111017038710   111017373228   111017737503  
111018049500   111018411985   111018809155   111019233393   111019540507  
111019774247 452375363   452770415   453105629   111008049611   111015109278  
111015396030   111015656455   111015924082   111016207201   111016522526  
111016732709   111017038743   111017373385   111017737514   111018049522  
111018412010   111018809201   111019233472   111019540541   111019774315
452375405   452770589   453105793   111008064685   111015109357   111015396119  
111015656534   111015924093   111016207212   111016522559   111016732721  
111017038798   111017373554   111017737525   111018049566   111018412021  
111018809234   111019233562   111019540608   111019774337 452375967   452770647
  453106023   111008091641   111015109548   111015396120   111015656556  
111015924105   111016207223   111016522571   111016732732   111017039126  
111017373622   111017737626   111018049577   111018412133   111018809256  
111019233595   111019540664   111019774348 452376015   452770654   453106106  
111008098356   111015109605   111015396131   111015656578   111015924150  
111016207245   111016522582   111016732743   111017039328   111017373688  
111017737637   111018049612   111018412166   111018809357   111019233731  
111019540686   111019774359 452376213   452770886   453106288   111008102374  
111015109616   111015396164   111015656679   111015924172   111016207302  
111016522616   111016732776   111017039339   111017373789   111017737659  
111018049735   111018412177   111018809414   111019233797   111019540709  
111019774393 452376221   452770944   453106379   111008104635   111015109672  
111015396254   111015656680   111015924183   111016207908   111016522706  
111016732800   111017039418   111017373846   111017737716   111018049915  
111018412199   111018809492   111019233832   111019540721   111019774427
452376320   452771181   453106478   111008106750   111015109706   111015396399  
111015656770   111015924273   111016207986   111016522762   111016733294  
111017039429   111017373879   111017737761   111018050805   111018412234  
111018809559   111019233865   111019540833   111019774461

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452376585   452771355   453106833   111008119945   111015109717   111015396434  
111015656781   111015924295   111016208156   111016522773   111016733317  
111017039508   111017374049   111017737840   111018050894   111018412245  
111018809571   111019233944   111019540855   111019774494 452376593   452771363
  453106957   111008128855   111015109908   111015396467   111015656804  
111015924318   111016208167   111016522830   111016733351   111017039531  
111017374050   111017737851   111018050906   111018412313   111018810214  
111019233955   111019540866   111019774540 452376668   452771645   453107054  
111008139273   111015109975   111015396568   111015657513   111015924329  
111016208235   111016522919   111016733429   111017039610   111017374173  
111017737884   111018051053   111018412391   111018810450   111019234338  
111019540901   111019774641 452376684   452771751   453107096   111008141906  
111015110034   111015396658   111015657568   111015924408   111016208864  
111016522931   111016733430   111017039755   111017374195   111017738256  
111018051097   111018412414   111018810461   111019234361   111019540923  
111019774685 452376700   452771975   453107146   111008145337   111015110124  
111015396681   111015657603   111015924419   111016208976   111016523022  
111016733531   111017039924   111017374241   111017738289   111018051299  
111018412425   111018810663   111019234451   111019541081   111019775002
452376866   452771983   453107211   111008147384   111015110179   111015396984  
111015658514   111015924554   111016209865   111016523033   111016733564  
111017039957   111017374308   111017738324   111018051345   111018412469  
111018810865   111019234866   111019541092   111019775046 452376908   452772221
  453107369   111008155754   111015110247   111015396995   111015658525  
111015924587   111016210069   111016523190   111016733586   111017040016  
111017374353   111017738414   111018051367   111018412481   111018810900  
111019235340   111019541104   111019775080 452376957   452772320   453107427  
111008158386   111015110270   111015397031   111015658592   111015924655  
111016210148   111016523235   111016733621   111017040049   111017374397  
111017738425   111018051390   111018412627   111018811035   111019235351  
111019541115   111019775350 452377039   452772379   453107674   111008160738  
111015110292   111015397053   111015658648   111015924677   111016210250  
111016523268   111016733665   111017040094   111017374421   111017738548  
111018051851   111018412672   111018811057   111019235362   111019541159  
111019775383 452377070   452772411   453107732   111008168286   111015110359  
111015397064   111015658682   111015924903   111016210272   111016523279  
111016734150   111017040207   111017374454   111017738560   111018051929  
111018413044   111018811697   111019235979   111019541182   111019775394
452377088   452772445   453107807   111008170795   111015110506   111015397132  
111015658806   111015924936   111016210317   111016523291   111016734206  
111017040296   111017374498   111017738672   111018051985   111018413077  
111018811743   111019236059   111019541216   111019775608 452377336   452772700
  453107849   111008171178   111015110539   111015398199   111015658929  
111015925005   111016210407   111016523314   111016734318   111017040320  
111017375220   111017738739   111018052076   111018413134   111018812047  
111019236149   111019541238   111019775620 452377401   452772791   453107856  
111008182787   111015110618   111015398212   111015658974   111015925027  
111016210418   111016523358   111016734352   111017040331   111017375545  
111017738762   111018052324   111018413190   111018812070   111019236172  
111019541250   111019775754 452377666   452772965   453107872   111008196692  
111015110674   111015398289   111015659032   111015925128   111016210621  
111016523369   111016734396   111017040386   111017375624   111017739279  
111018052357   111018413224   111018812171   111019236194   111019541283  
111019775798 452377831   452773013   453108136   111008202904   111015110696  
111015398357   111015659166   111015925218   111016210665   111016523404  
111016734510   111017040410   111017375714   111017739325   111018052492  
111018413257   111018812250   111019236240   111019541306   111019775800
452377989   452773179   453108219   111008211005   111015110708   111015398391  
111015659212   111015925252   111016210676   111016523437   111016734554  
111017040465   111017375725   111017739415   111018052515   111018413268  
111018812283   111019236329   111019541407   111019775866 452378219   452773302
  453108482   111008215751   111015111068   111015398414   111015659290  
111015925296   111016210711   111016523459   111016734598   111017040498  
111017375927   111017739437   111018052649   111018413280   111018812665  
111019236408   111019541452   111019775877 452378847   452773344   453108615  
111008216505   111015111079   111015398425   111015659302   111015925331  
111016210755   111016524045   111016734688   111017040544   111017375938  
111017739448   111018052694   111018413538   111018812700   111019236431  
111019541889   111019775901 452378938   452773526   453108664   111008251874  
111015111103   111015398436   111015659335   111015925409   111016210889  
111016524056   111016734745   111017040601   111017375950   111017739459  
111018053022   111018413561   111018812711   111019236543   111019541902  
111019775912 452378987   452773641   453108680   111008256992   111015111114  
111015398458   111015659380   111015925410   111016210902   111016524359  
111016734756   111017040757   111017376018   111017739561   111018053077  
111018413628   111018813778   111019236587   111019541913   111019776193
452379175   452773732   453108755   111008264935   111015111136   111015398492  
111015659414   111015925500   111016211037   111016524382   111016734879  
111017040847   111017376142   111017739572   111018053099   111018413639  
111018813936   111019236598   111019541957   111019776250 452379233   452773856
  453108771   111008293577   111015112687   111015398694   111015659425  
111015925533   111016211161   111016524405   111016735005   111017040869  
111017376186   111017739628   111018053101   111018413886   111018813958  
111019237140   111019541968   111019776328 452379241   452774003   453108839  
111008340097   111015112711   111015398784   111015659728   111015925566  
111016211611   111016524461   111016735050   111017040971   111017376366  
111017739639   111018053190   111018413897   111018814038   111019237151  
111019541979   111019776339 452379258   452774128   453108854   111008369289  
111015112722   111015398807   111015659751   111015925612   111016211655  
111016524573   111016735094   111017040993   111017376412   111017739651  
111018053213   111018413932   111018814139   111019237207   111019542004  
111019776373 452379324   452774219   453108862   111008372508   111015112777  
111015398931   111015659874   111015925656   111016211677   111016524595  
111016735117   111017041039   111017376704   111017740563   111018053448  
111018413954   111018814162   111019237252   111019542048   111019776384
452379365   452774581   453108912   111008422986   111015112801   111015399448  
111015660023   111015925678   111016211723   111016524630   111016735128  
111017041084   111017376849   111017740608   111018053460   111018414056  
111018814173   111019237432   111019542060   111019776429 452379464   452774888
  453108946   111008476648   111015112867   111015399538   111015660078  
111015925690   111016211734   111016524674   111016735184   111017041185  
111017376872   111017740642   111018053471   111018414089   111018814195  
111019237443   111019542071   111019776452 452379506   452775026   453109050  
111008541809   111015112878   111015399606   111015660720   111015925702  
111016211745   111016524742   111016735195   111017041220   111017376928  
111017740697   111018053549   111018414191   111018814218   111019237544  
111019542138   111019776700 452379670   452775133   453109068   111008548761  
111015112890   111015399651   111015660742   111015925724   111016212016  
111016524764   111016735724   111017041242   111017376939   111017740710  
111018053628   111018414258   111018814252   111019237577   111019542206  
111019777071 452379712   452775232   453109126   111008568392   111015113116  
111015400193   111015660764   111015925768   111016212229   111016524887  
111016735735   111017041332   111017377086   111017740732   111018053662  
111018414304   111018814285   111019237588   111019542217   111019777161
452379878   452775273   453109134   111008577088   111015113284   111015400227  
111015660775   111015925791   111016212230   111016524898   111016735814  
111017041343   111017377097   111017740776   111018053684   111018414405  
111018814421   111019237612   111019542239   111019777330 452380108   452775679
  453109167   111008644937   111015113295   111015400250   111015660797  
111015925870   111016212320   111016524911   111016736286   111017041589  
111017377109   111017740877   111018053729   111018414731   111018814522  
111019237892   111019542295   111019777431 452380157   452775893   453109191  
111008650451   111015113363   111015400272   111015660810   111015925892  
111016212386   111016524977   111016736354   111017041590   111017377132  
111017740888   111018053741   111018414742   111018814533   111019238040  
111019542352   111019777464 452380629   452776156   453109258   111008655928  
111015113475   111015400317   111015660843   111015925915   111016212454  
111016525013   111016736365   111017041624   111017377165   111017740899  
111018053774   111018414933   111018814544   111019238051   111019542374  
111019777509 452380843   452776172   453109266   111008672253   111015113486  
111015400418   111015660898   111015925960   111016212577   111016525024  
111016736376   111017041668   111017377266   111017740934   111018053820  
111018415080   111018814588   111019238129   111019542396   111019777521
452381080   452776206   453109407   111008676268   111015113510   111015400463  
111015660900   111015926220   111016212599   111016525035   111016736398  
111017041680   111017377277   111017740990   111018053831   111018415103  
111018814599   111019238130   111019542408   111019777958 452381114   452776222
  453109456   111008725869   111015114038   111015400531   111015661024  
111015927322   111016212713   111016525080   111016736444   111017041691  
111017377468   111017741014   111018053886   111018415136   111018814634  
111019238208   111019542420   111019778038 452381171   452776552   453109480  
111008739415   111015114162   111015401240   111015661103   111015927401  
111016212768   111016525271   111016736477   111017041703   111017377783  
111017741047   111018053897   111018415215   111018814702   111019238219  
111019542475   111019778049 452381577   452776719   453109738   111008777710  
111015114229   111015401251   111015661114   111015927412   111016212780  
111016525327   111016736488   111017042030   111017377806   111017741058  
111018053910   111018415226   111018814779   111019238253   111019542486  
111019778050 452381627   452777113   453109779   111008786833   111015114274  
111015401307   111015661158   111015927467   111016212869   111016525394  
111016736534   111017042041   111017377895   111017741137   111018053954  
111018415732   111018815219   111019238264   111019542521   111019778072
452381635   452777345   453109845   111008786945   111015114386   111015401318  
111015661181   111015927557   111016212870   111016525473   111016736589  
111017042085   111017378009   111017741238   111018054427   111018415923  
111018815411   111019238286   111019542598   111019778106 452381718   452777477
  453109928   111008788644   111015114410   111015401352   111015661259  
111015927568   111016212881   111016525608   111016736590   111017042096  
111017378177   111017741362   111018054494   111018415945   111018815422  
111019238332   111019542699   111019778151 452381874   452777535   453109985  
111008796485   111015114421   111015401396   111015661349   111015927579  
111016212960   111016525709   111016736635   111017042333   111017378212  
111017741373   111018054539   111018416014   111018815905   111019238398  
111019542745   111019778296 452381932   452777576   453109993   111008810932  
111015114454   111015401420   111015661529   111015927580   111016213040  
111016525721   111016736680   111017042456   111017378368   111017741395  
111018054562   111018416025   111018816232   111019238433   111019543050  
111019778432 452382039   452777600   453110108   111008819032   111015114566  
111015401486   111015661552   111015927625   111016213107   111016525732  
111016736714   111017042502   111017378425   111017741418   111018054595  
111018416148   111018816300   111019238477   111019543106   111019778443
452382443   452777675   453110116   111008851993   111015114656   111015401509  
111015661563   111015927647   111016213152   111016525743   111016736725  
111017042535   111017378447   111017741935   111018054696   111018416339  
111018816366   111019238534   111019543128   111019778487 452382971   452777709
  453110199   111008891953   111015114689   111015401521   111015661596  
111015927670   111016213219   111016525765   111016736848   111017042737  
111017378661   111017742004   111018054720   111018416373   111018816399  
111019238589   111019543139   111019778511 452383185   452777774   453110264  
111008895643   111015114768   111015401532   111015661653   111015927681  
111016213220   111016525798   111016736949   111017042872   111017378762  
111017742183   111018054809   111018416384   111018817592   111019238602  
111019543892   111019778522 452383193   452778020   453110280   111008921733  
111015116029   111015401543   111015661675   111015927715   111016213231  
111016525844   111016737007   111017042906   111017378784   111017742228  
111018054810   111018416643   111018817604   111019238613   111019543926  
111019778544 452383219   452778236   453110439   111008959835   111015116041  
111015401587   111015661721   111015927737   111016213242   111016525899  
111016737029   111017043097   111017378920   111017742251   111018054832  
111018416654   111018817693   111019238646   111019543993   111019778555
452383466   452778319   453110728   111008979286   111015116096   111015401598  
111015661787   111015927759   111016213297   111016525901   111016737041  
111017043109   111017378942   111017742273   111018054865   111018416744  
111018817705   111019238668   111019544006   111019778566 452383672   452778509
  453111007   111009034278   111015116423   111015401644   111015661833  
111015927805   111016214557   111016526036   111016737096   111017043132  
111017379213   111017742363   111018054887   111018416823   111018817761  
111019238826   111019544433   111019778689 452383698   452778541   453111379  
111009055912   111015116434   111015401745   111015661899   111015928424  
111016214614   111016526047   111016737108   111017043222   111017379550  
111017742396   111018055822   111018417059   111018817817   111019238837  
111019544455   111019778757 452383714   452778715   453111445   111009067308  
111015116445   111015401802   111015661901   111015928503   111016214670  
111016526070   111016737120   111017043255   111017380024   111017743140  
111018055945   111018417093   111018817828   111019238871   111019544477  
111019779242 452383771   452778756   453111528   111009079840   111015116591  
111015401868   111015661934   111015928569   111016215288   111016526104  
111016737142   111017043356   111017380653   111017743252   111018055978  
111018417105   111018818122   111019238972   111019544501   111019779275
452383862   452778780   453111577   111009119159   111015116603   111015402173  
111015661990   111015928604   111016215356   111016526328   111016737175  
111017043389   111017380798   111017743263   111018056205   111018417150  
111018818289   111019239018   111019544545   111019779286 452383904   452778855
  453111643   111009137676   111015116805   111015402207   111015662025  
111015928727   111016215424   111016526351   111016737366   111017043682  
111017380990   111017743274   111018056407   111018417206   111018818290  
111019239029   111019544624   111019779309 452383953   452778897   453111684  
111009142515   111015116816   111015402926   111015662069   111015928749  
111016215514   111016526418   111016737377   111017043705   111017381272  
111017743342   111018056508   111018417240   111018818302   111019240571  
111019544657   111019779343 452383995   452778996   453111742   111009152910  
111015116883   111015403028   111015662070   111015928772   111016215536  
111016526463   111016737423   111017043794   111017381339   111017743410  
111018056531   111018417262   111018818526   111019240582   111019544714  
111019779376 452384191   452779010   453111759   111009165262   111015116939  
111015403129   111015662081   111015928783   111016215749   111016526519  
111016737557   111017043806   111017381913   111017743454   111018056586  
111018417521   111018818537   111019240672   111019544725   111019779387
452384332   452779077   453111825   111009183240   111015116940   111015403130  
111015662092   111015928794   111016215806   111016526531   111016737669  
111017043828   111017381979   111017743465   111018056654   111018417532  
111018818559   111019240683   111019544804   111019779398 452384340   452779085
  453111874   111009191890   111015117154   111015403253   111015662250  
111015928907   111016215862   111016526542   111016737715   111017043930  
111017382239   111017743522   111018056687   111018417633   111018818616  
111019240739   111019544938   111019779422 452384787   452779275   453111916  
111009195782   111015117479   111015403264   111015662913   111015928941  
111016215873   111016526553   111016737771   111017043941   111017383667  
111017743667   111018056733   111018417655   111018819145   111019240852  
111019544961   111019779455 452384829   452779564   453112070   111009201320  
111015117750   111015403275   111015662924   111015928985   111016215895  
111016526676   111016737816   111017043996   111017383768   111017743690  
111018056766   111018417712   111018819279   111019240964   111019544994  
111019779499 452385370   452779606   453112153   111009202602   111015117828  
111015403309   111015662957   111015929065   111016215929   111016526687  
111016737838   111017044177   111017384398   111017743779   111018056788  
111018417756   111018819336   111019241033   111019545007   111019779556
452385792   452779622   453112187   111009204671   111015117862   111015403310  
111015662968   111015929289   111016215930   111016526700   111016737906  
111017044188   111017384578   111017743803   111018056867   111018417789  
111018819347   111019241066   111019545478   111019779578 452385875   452779812
  453112245   111009205661   111015117873   111015403343   111015663004  
111015929368   111016215941   111016526733   111016738165   111017044223  
111017385074   111017743836   111018056878   111018418049   111018819381  
111019241077   111019545535   111019779624 452385990   452779994   453112401  
111009229375   111015117907   111015403422   111015663026   111015929436  
111016216043   111016526777   111016738222   111017044414   111017385131  
111017743869   111018056924   111018418061   111018819594   111019241190  
111019545580   111019779635 452386006   452780166   453112435   111009255565  
111015117929   111015403781   111015663037   111015929470   111016216054  
111016526834   111016738299   111017044458   111017385489   111017743892  
111018057071   111018418083   111018819606   111019241864   111019545591  
111019779680 452386378   452780174   453112492   111009338400   111015117941  
111015403860   111015663071   111015929504   111016216076   111016526878  
111016738367   111017044717   111017385692   111017743904   111018057251  
111018418151   111018819730   111019241875   111019545760   111019779703
452386410   452780208   453112898   111009434946   111015117996   111015403916  
111015663082   111015929548   111016216199   111016526968   111016738378  
111017044807   111017386637   111017743993   111018057262   111018418229  
111018819763   111019241965   111019545805   111019779770 452386592   452780588
  453112930   111009450360   111015118054   111015404175   111015663138  
111015929616   111016216223   111016527060   111016738389   111017044818  
111017386659   111017744039   111018057408   111018418948   111018819954  
111019241976   111019545816   111019779871 452386659   452780604   453113227  
111009452553   111015118087   111015404232   111015663149   111015929650  
111016216234   111016527149   111016738480   111017044841   111017387357  
111017744129   111018057475   111018418971   111018820002   111019242056  
111019545849   111019779893 452386931   452780893   453113250   111009501996  
111015118201   111015404265   111015663206   111015929717   111016216245  
111016527206   111016738491   111017044908   111017387458   111017744130  
111018057509   111018418982   111018820024   111019242067   111019545872  
111019781032 452387095   452781156   453113417   111009523956   111015118289  
111015404399   111015663251   111015929751   111016216357   111016527273  
111016738503   111017045099   111017388066   111017744411   111018057543  
111018419062   111018820428   111019242146   111019545906   111019781076
452387178   452781206   453113805   111009578147   111015118313   111015404502  
111015663262   111015929852   111016216537   111016527341   111016738525  
111017045459   111017388673   111017744646   111018057598   111018419118  
111018820620   111019242225   111019545917   111019781111

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452387319   452781313   453113896   111009606161   111015118469   111015404647  
111015663318   111015930258   111016217246   111016527475   111016738536  
111017045505   111017389180   111017744736   111018057633   111018419242  
111018820822   111019242359   111019546301   111019781144 452387780   452781362
  453114118   111009694179   111015118649   111015404737   111015663330  
111015930731   111016217280   111016527521   111016738558   111017045527  
111017390542   111017744769   111018057644   111018419264   111018820967  
111019242371   111019546345   111019781177 452387921   452781560   453114134  
111009722058   111015118751   111015404759   111015663374   111015930900  
111016217303   111016527554   111016738569   111017045549   111017390766  
111017744848   111018057655   111018419310   111018820989   111019242517  
111019546367   111019781234 452387947   452781750   453114357   111009726153  
111015118762   111015404771   111015663396   111015930911   111016217314  
111016527644   111016738570   111017045561   111017391082   111017744871  
111018057723   111018419376   111018821025   111019243114   111019546390  
111019781302 452388028   452781875   453114514   111009827953   111015118784  
111015404951   111015663431   111015931866   111016217325   111016527666  
111016738660   111017045594   111017392689   111017744938   111018057868  
111018419769   111018821036   111019243147   111019546525   111019781335
452388218   452781941   453114670   111009844570   111015118818   111015405008  
111015663497   111015931945   111016217381   111016527699   111016738705  
111017045606   111017393017   111017744949   111018057880   111018419826  
111018821126   111019243169   111019546536   111019781403 452388556   452782238
  453114837   111009856742   111015118841   111015405109   111015663521  
111015932003   111016217426   111016527756   111016738761   111017045932  
111017393208   111017745052   111018058915   111018419859   111018821193  
111019243170   111019546570   111019781414 452388762   452782345   453115040  
111009876687   111015118896   111015405132   111015663576   111015932036  
111016217459   111016528038   111016738806   111017045954   111017393589  
111017745063   111018058926   111018420031   111018821205   111019243181  
111019546581   111019781447 452388838   452782485   453115289   111009953076  
111015118931   111015405154   111015663587   111015932104   111016217460  
111016528106   111016738873   111017045965   111017393646   111017745074  
111018059196   111018420053   111018821890   111019243192   111019546604  
111019781458 452388994   452782618   453115321   111009988759   111015119011  
111015405198   111015663611   111015932126   111016217943   111016528151  
111016738895   111017046012   111017393691   111017745401   111018059297  
111018420110   111018821935   111019243215   111019546626   111019781515
452389000   452782758   453115636   111010095840   111015119033   111015405200  
111015663767   111015932148   111016218023   111016528184   111016738941  
111017046056   111017394232   111017745423   111018059310   111018420121  
111018822273   111019243260   111019547470   111019781526 452389141   452783160
  453115743   111010116024   111015119134   111015405222   111015663789  
111015932193   111016218090   111016528229   111016738963   111017046179  
111017394939   111017746143   111018059343   111018420165   111018822329  
111019243552   111019547492   111019781560 452389166   452783194   453115784  
111010164229   111015119189   111015405255   111015663824   111015932261  
111016218168   111016528274   111016739560   111017046191   111017395020  
111017746244   111018059411   111018420660   111018823364   111019243596  
111019547504   111019781582 452389182   452783442   453115818   111011120693  
111015119190   111015405312   111015663914   111015932463   111016218258  
111016528296   111016739582   111017046203   111017395468   111017746288  
111018059455   111018421032   111018823410   111019243721   111019547526  
111019781649 452389380   452783509   453115842   111011171419   111015119561  
111015405457   111015663936   111015932520   111016218281   111016528319  
111016739593   111017046483   111017395615   111017746974   111018059477  
111018421155   111018823432   111019244654   111019547548   111019781661
452389554   452783699   453116022   111011173084   111015119640   111015405491  
111015663947   111015932621   111016218416   111016528320   111016739661  
111017046517   111017396504   111017747111   111018059523   111018421267  
111018823522   111019244700   111019547559   111019781740 452389828   452783731
  453116048   111011173343   111015119651   111015405525   111015664061  
111015932665   111016219080   111016528342   111016739740   111017046584  
111017396559   111017747212   111018059567   111018421335   111018823566  
111019244823   111019547571   111019781795 452389885   452783749   453116303  
111011173961   111015119695   111015405536   111015664072   111015933813  
111016219114   111016528375   111016739751   111017046629   111017396706  
111017747223   111018059668   111018421403   111018823601   111019244890  
111019547582   111019781841 452389901   452783863   453116394   111011177358  
111015119729   111015405581   111015664151   111015933981   111016219158  
111016528476   111016739986   111017046641   111017396931   111017747245  
111018059848   111018421414   111018823656   111019244913   111019547683  
111019781852 452390081   452784176   453116733   111011177763   111015119730  
111015406807   111015664207   111015934005   111016219169   111016528522  
111016740034   111017047675   111017397347   111017747470   111018059860  
111018421458   111018823702   111019244991   111019547728   111019781908
452390214   452784671   453116881   111011179529   111015119763   111015406829  
111015664241   111015934072   111016219192   111016528566   111016740067  
111017047697   111017397819   111017747492   111018060211   111018421469  
111018823869   111019245037   111019547739   111019781919 452390222   452784796
  453117061   111011180666   111015119886   111015406964   111015664274  
111015934106   111016219215   111016528599   111016740113   111017047710  
111017398191   111017747571   111018060233   111018421560   111018823892  
111019245060   111019547784   111019781953 452390263   452785108   453117327  
111011183658   111015120462   111015407246   111015664296   111015934117  
111016219507   111016528645   111016740135   111017047844   111017398720  
111017747638   111018060255   111018421571   111018824107   111019245071  
111019547795   111019782976 452390503   452785140   453117376   111011184716  
111015120473   111015407291   111015664397   111015934195   111016219664  
111016528690   111016740157   111017047899   111017399091   111017747649  
111018060288   111018421582   111018824130   111019245228   111019547807  
111019783001 452390529   452785207   453117525   111011191826   111015120518  
111015407336   111015664443   111015934263   111016219923   111016528724  
111016740168   111017047934   111017400960   111017747683   111018060334  
111018421593   111018824174   111019245576   111019547830   111019783023
452390685   452785314   453117574   111011193503   111015120596   111015407460  
111015664454   111015934274   111016219934   111016528746   111016740225  
111017047989   111017401365   111017747784   111018060345   111018421683  
111018824321   111019245600   111019547852   111019783269 452391014   452785371
  453118002   111011193671   111015121384   111015407538   111015664476  
111015934296   111016219967   111016528791   111016740236   111017047990  
111017401376   111017747896   111018060367   111018421975   111018824343  
111019245688   111019547863   111019783304 452391022   452785413   453118184  
111011202111   111015121418   111015407606   111015664487   111015934454  
111016220071   111016528858   111016740258   111017048003   111017401488  
111017747931   111018060378   111018422022   111018824556   111019245790  
111019547908   111019783315 452391279   452785421   453118473   111011205710  
111015121553   111015407707   111015664522   111015934476   111016220116  
111016528926   111016740270   111017048058   111017401703   111017748011  
111018060389   111018422044   111018824668   111019245857   111019547931  
111019783326 452391360   452785470   453118499   111011208487   111015121564  
111015407774   111015664566   111015934500   111016220149   111016528948  
111016740292   111017048159   111017402085   111017748044   111018060390  
111018422291   111018824769   111019245879   111019547953   111019783348
452391378   452785512   453118572   111011211953   111015121586   111015407785  
111015664634   111015934612   111016220745   111016528982   111016740315  
111017048328   111017403187   111017748134   111018060435   111018422303  
111018824848   111019245914   111019547964   111019783360 452391709   452785728
  453118713   111011212145   111015121698   111015407831   111015664645  
111015934656   111016221207   111016529039   111016740360   111017048339  
111017403323   111017748178   111018060592   111018422448   111018824938  
111019246500   111019547975   111019783405 452391717   452785769   453118721  
111011217971   111015121799   111015407842   111015664881   111015934702  
111016221230   111016529051   111016741822   111017048418   111017403479  
111017748268   111018060637   111018422549   111018825018   111019246544  
111019548011   111019783450 452391766   452785850   453118739   111011218297  
111015121801   111015407853   111015664926   111015934768   111016221252  
111016529095   111016741855   111017048553   111017403480   111017748279  
111018060839   111018422550   111018825030   111019246612   111019548077  
111019783461 452391816   452785975   453118812   111011220290   111015121867  
111015408001   111015665039   111015934915   111016221465   111016529107  
111016741899   111017048564   111017404267   111017748325   111018060862  
111018422673   111018825074   111019246623   111019548145   111019783562
452391915   452786023   453118994   111011221572   111015121913   111015408012  
111015665051   111015934960   111016221555   111016529118   111016741901  
111017048575   111017404548   111017748369   111018060929   111018422684  
111018825142   111019246634   111019548156   111019783573 452391931   452786148
  453119075   111011233766   111015122015   111015408034   111015665062  
111015934982   111016221713   111016529163   111016741934   111017048610  
111017405921   111017748448   111018060963   111018422864   111018825175  
111019247556   111019548178   111019783630 452392038   452786247   453119307  
111011235094   111015122026   111015408135   111015665107   111015935107  
111016221757   111016529275   111016741989   111017048621   111017406067  
111017748639   111018061021   111018423225   111018825300   111019247567  
111019548224   111019783652 452392244   452786262   453119430   111011236387  
111015122071   111015408281   111015665152   111015935219   111016222398  
111016529309   111016742036   111017048687   111017406203   111017748785  
111018061188   111018423371   111018825568   111019247613   111019548235  
111019783708 452392285   452786288   453119562   111011246737   111015122206  
111015408292   111015665163   111015935376   111016222422   111016529332  
111016742081   111017048766   111017406326   111017748909   111018061335  
111018423461   111018825647   111019247635   111019548257   111019783731
452392301   452786338   453119661   111011249741   111015122217   111015408348  
111015665219   111015935422   111016222466   111016529343   111016742092  
111017048878   111017406944   111017748976   111018061368   111018423472  
111018825838   111019247679   111019548279   111019783775 452392368   452786387
  453120008   111011250619   111015122352   111015408382   111015665231  
111015935433   111016222613   111016529387   111016742115   111017048890  
111017407507   111017749034   111018061559   111018423494   111018825849  
111019247703   111019548606   111019783797 452392384   452786403   453120073  
111011251430   111015122420   111015408427   111015665297   111015935466  
111016222635   111016529433   111016742137   111017048902   111017407675  
111017749045   111018061784   111018423584   111018825872   111019247815  
111019548639   111019784305 452392566   452786460   453120149   111011259742  
111015122442   111015408449   111015665310   111015935578   111016222646  
111016529488   111016742643   111017048979   111017408485   111017749102  
111018061807   111018423629   111018825939   111019247927   111019548662  
111019784316 452392673   452786510   453120214   111011260407   111015122453  
111015408450   111015665321   111015935589   111016222691   111016529635  
111016742665   111017048980   111017408575   111017749113   111018062112  
111018423641   111018826132   111019248018   111019548684   111019784350
452392749   452786718   453120396   111011262218   111015122486   111015408472  
111015665343   111015935602   111016222714   111016529657   111016742788  
111017049150   111017409217   111017749168   111018062134   111018423696  
111018826143   111019248052   111019548796   111019784383 452392848   452786916
  453120420   111011263220   111015122497   111015408494   111015665354  
111015935770   111016222736   111016529691   111016742856   111017049240  
111017409453   111017749191   111018062303   111018423719   111018826244  
111019248120   111019548886   111019784417 452392889   452787146   453120453  
111011263398   111015122611   111015408539   111015665365   111015935916  
111016222769   111016529860   111016742913   111017049262   111017409486  
111017749247   111018062336   111018423731   111018826266   111019248243  
111019549360   111019785159 452393069   452787161   453120503   111011264030  
111015123555   111015408540   111015665376   111015936018   111016222770  
111016529916   111016742924   111017049295   111017409510   111017749292  
111018062516   111018423753   111018826525   111019248265   111019549449  
111019785216 452393168   452787187   453120560   111011271230   111015123588  
111015408652   111015665387   111015936063   111016222815   111016529938  
111016742968   111017049510   111017409565   111017749360   111018062628  
111018423821   111018826570   111019248322   111019549528   111019785250
452393283   452787344   453120610   111011272174   111015123634   111015408674  
111015665398   111015936085   111016222848   111016529994   111016743026  
111017049576   111017410736   111017749708   111018062741   111018423854  
111018826581   111019248658   111019549551   111019785294 452393432   452787518
  453120875   111011275818   111015123702   111015408685   111015665444  
111015936131   111016223120   111016530075   111016743048   111017049600  
111017410758   111017749720   111018063067   111018423911   111018826592  
111019248861   111019549629   111019785306 452393507   452787575   453121089  
111011275874   111015123780   111015408696   111015665466   111015936153  
111016223131   111016530086   111016743105   111017049666   111017410949  
111017749944   111018063157   111018423922   111018826884   111019249963  
111019549708   111019785339 452393796   452787682   453121113   111011287710  
111015123926   111015408720   111015665714   111015936186   111016223164  
111016530200   111016743138   111017049723   111017411805   111017750058  
111018063405   111018424136   111018827076   111019250516   111019549719  
111019785362 452393929   452787914   453121162   111011290815   111015123993  
111015408742   111015665769   111015936311   111016223175   111016530288  
111016743475   111017050488   111017412592   111017750182   111018063416  
111018424170   111018827100   111019250763   111019549731   111019785711
452394018   452787930   453121246   111011295225   111015124017   111015408775  
111015665837   111015936344   111016223186   111016530301   111016743532  
111017050556   111017413470   111017750205   111018063427   111018424248  
111018827111   111019250842   111019549753   111019785799 452394026   452788110
  453121261   111011305812   111015124534   111015409899   111015665893  
111015936355   111016223197   111016530345   111016743565   111017050578  
111017414325   111017750249   111018063438   111018424349   111018827122  
111019250897   111019549809   111019785823 452394059   452788136   453121493  
111011306992   111015124725   111015409923   111015665905   111015936412  
111016223265   111016530389   111016743611   111017050679   111017414426  
111017751060   111018063450   111018424675   111018827290   111019251089  
111019550249   111019785834 452394067   452788243   453121600   111011310964  
111015124770   111015409978   111015666153   111015937244   111016223333  
111016530402   111016743699   111017050747   111017414448   111017751127  
111018063472   111018424732   111018827313   111019251124   111019550553  
111019785913 452394240   452788359   453121840   111011313844   111015125029  
111015410015   111015666164   111015937255   111016223366   111016530424  
111016743789   111017051108   111017414561   111017751194   111018063607  
111018424754   111018827357   111019251180   111019550575   111019785924
452394497   452788367   453121857   111011314654   111015125085   111015410037  
111015666434   111015937862   111016223388   111016530457   111016744050  
111017051120   111017416327   111017751217   111018063652   111018424787  
111018827425   111019251214   111019550597   111019785957 452394851   452788581
  453122095   111011316229   111015125142   111015410059   111015666456  
111015937884   111016223490   111016530503   111016744623   111017051142  
111017416675   111017751228   111018063674   111018425463   111018827795  
111019251281   111019550609   111019785980 452394935   452788748   453122277  
111011324521   111015125243   111015410127   111015666490   111015937895  
111016223513   111016530569   111016744634   111017051153   111017416866  
111017751251   111018063708   111018425519   111018827908   111019251315  
111019550621   111019786037 452394992   452788938   453122368   111011324701  
111015125287   111015410161   111015666513   111015937918   111016223579  
111016530615   111016744746   111017051276   111017416978   111017751284  
111018063719   111018425575   111018827931   111019251326   111019550665  
111019786048 452395049   452789092   453122418   111011326310   111015125344  
111015410172   111015666557   111015938087   111016223580   111016530851  
111016744779   111017051311   111017417283   111017751295   111018063898  
111018425609   111018827953   111019251405   111019550676   111019786059
452395080   452789126   453122566   111011327883   111015125412   111015410330  
111015666771   111015938122   111016223591   111016530862   111016744780  
111017051467   111017417496   111017751374   111018063988   111018425643  
111018828000   111019251506   111019550733   111019786060 452395221   452789191
  453122574   111011329470   111015125490   111015410363   111015666849  
111015938144   111016223715   111016530963   111016744825   111017051568  
111017418284   111017751408   111018064204   111018425744   111018828011  
111019251539   111019550777   111019786082 452395437   452789225   453122731  
111011330124   111015125513   111015410598   111015666850   111015938324  
111016223726   111016531021   111016744869   111017051658   111017418307  
111017751824   111018064282   111018425856   111018828550   111019251629  
111019550788   111019786228 452395684   452789373   453122954   111011334151  
111015125726   111015410611   111015667198   111015938380   111016223805  
111016531155   111016744959   111017051771   111017418352   111017751846  
111018064327   111018425890   111018828785   111019251641   111019550799  
111019786239 452395692   452789381   453122970   111011337187   111015125771  
111015410666   111015667301   111015938391   111016223838   111016531212  
111016744993   111017051883   111017418554   111017751868   111018064394  
111018426015   111018828796   111019251652   111019550845   111019786262
452395882   452789472   453123010   111011342093   111015125782   111015410778  
111015667312   111015938425   111016223872   111016531245   111016745039  
111017051939   111017418633   111017751879   111018064732   111018426026  
111018828831   111019251663   111019550867   111019786295 452395916   452789746
  453123093   111011348088   111015125872   111015410802   111015667413  
111015938492   111016223894   111016531278   111016745062   111017051962  
111017419117   111017751936   111018064866   111018426071   111018828842  
111019251708   111019550878   111019786329 452395940   452789829   453123150  
111011357886   111015126042   111015410857   111015667457   111015938504  
111016223928   111016531289   111016745073   111017051984   111017419151  
111017752184   111018064877   111018426228   111018828910   111019251742  
111019550890   111019786341 452396039   452789878   453123176   111011360059  
111015126053   111015410925   111015667558   111015938559   111016223973  
111016531290   111016745095   111017052064   111017419173   111017752229  
111018064967   111018426868   111018830115   111019251988   111019550913  
111019786363 452396146   452790108   453123184   111011365739   111015126165  
111015410969   111015667604   111015938560   111016224367   111016531380  
111016745118   111017052143   111017419184   111017752241   111018065047  
111018427049   111018830159   111019252114   111019550957   111019786385
452396161   452790116   453123226   111011366987   111015126277   111015411016  
111015667615   111015938650   111016224435   111016531403   111016745130  
111017052176   111017419285   111017752308   111018065058   111018427072  
111018830182   111019252136   111019551958   111019787544

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452396385   452790280   453123416   111011382682   111015126356   111015411050  
111015667806   111015938728   111016224514   111016531414   111016745174  
111017052255   111017419296   111017752375   111018065069   111018427083  
111018830306   111019252732   111019552038   111019787892 452396435   452790355
  453123549   111011390355   111015126413   111015411061   111015667828  
111015938807   111016224547   111016531504   111016745219   111017052277  
111017419432   111017752500   111018065081   111018427140   111018830441  
111019252754   111019552072   111019787915 452397060   452790389   453123572  
111011391266   111015126435   111015411139   111015668009   111015938852  
111016224570   111016531548   111016745253   111017052301   111017419454  
111017752779   111018065092   111018427230   111018830485   111019253227  
111019552140   111019787937 452397169   452790561   453123663   111011391435  
111015126446   111015411140   111015668032   111015938863   111016224671  
111016531560   111016745286   111017052536   111017419487   111017752915  
111018065104   111018427274   111018830519   111019253441   111019552151  
111019787948 452397367   452790637   453123978   111011397183   111015126503  
111015411151   111015668087   111015938896   111016224862   111016531638  
111016745321   111017052626   111017419601   111017753736   111018065238  
111018427409   111018830531   111019253508   111019552173   111019787971
452397433   452790702   453124000   111011398702   111015126514   111015411207  
111015668100   111015938919   111016224930   111016531694   111016745398  
111017052659   111017419645   111017754029   111018065317   111018428309  
111018830586   111019253553   111019552195   111019787993 452397714   452790736
  453124018   111011401617   111015126547   111015411241   111015668177  
111015938920   111016225133   111016531728   111016745400   111017052761  
111017419779   111017754041   111018065373   111018428398   111018830632  
111019253621   111019552218   111019788006 452397748   452790835   453124026  
111011403912   111015126659   111015411285   111015668201   111015938997  
111016225188   111016531740   111016745488   111017053155   111017419803  
111017754063   111018065463   111018428635   111018830665   111019254329  
111019552320   111019788028 452397821   452790926   453124067   111011407488  
111015126749   111015411296   111015668245   111015939011   111016225245  
111016532088   111016746816   111017053188   111017419993   111017754164  
111018065856   111018428657   111018830733   111019254532   111019552331  
111019788051 452397847   452790942   453124174   111011411281   111015126817  
111015411443   111015668256   111015939044   111016225256   111016532257  
111016746883   111017053379   111017420096   111017754209   111018065878  
111018428714   111018830823   111019254600   111019552342   111019788073
452397862   452791064   453124182   111011416095   111015126828   111015411465  
111015668492   111015939055   111016225289   111016532291   111016746917  
111017053931   111017420164   111017754300   111018065890   111018428815  
111018830834   111019254970   111019552397   111019788084 452397961   452791114
  453124240   111011416309   111015126873   111015411476   111015669156  
111015939112   111016225290   111016532358   111016747109   111017054886  
111017420388   111017754311   111018066015   111018429423   111018830890  
111019255117   111019552409   111019788129 452398175   452791155   453124380  
111011422508   111015126884   111015411511   111015669796   111015939145  
111016225357   111016532369   111016747110   111017054897   111017420603  
111017754333   111018066071   111018429524   111018831734   111019255937  
111019552421   111019788130 452398233   452791437   453124687   111011429224  
111015126907   111015411533   111015670002   111015939156   111016225458  
111016532381   111016747121   111017054910   111017420614   111017754355  
111018066116   111018429535   111018831767   111019256219   111019552511  
111019788141 452398407   452791726   453124802   111011433858   111015126952  
111015411544   111015670091   111015939224   111016225469   111016532505  
111016747165   111017054921   111017420704   111017754568   111018066127  
111018429603   111018831824   111019256220   111019552588   111019788174
452398472   452791916   453125007   111011434466   111015126974   111015411555  
111015670114   111015939279   111016225492   111016532527   111016747187  
111017055001   111017420816   111017754580   111018066251   111018429748  
111018831835   111019256310   111019552623   111019788185 452398480   452792070
  453125163   111011434916   111015126996   111015411588   111015670136  
111015939325   111016225526   111016532594   111016747200   111017055023  
111017420838   111017754647   111018066408   111018429850   111018831903  
111019256444   111019553264   111019788208 452399033   452792096   453125296  
111011435311   111015127032   111015411623   111015670147   111015939426  
111016226729   111016532606   111016747211   111017055269   111017421064  
111017754917   111018066419   111018429872   111018831914   111019256499  
111019553321   111019788219 452399611   452792146   453125320   111011436558  
111015127054   111015411656   111015670192   111015939516   111016226785  
111016532617   111016747222   111017055337   111017421288   111017754940  
111018066510   111018429928   111018832038   111019256578   111019553376  
111019788242 452399785   452792286   453125395   111011436907   111015127065  
111015411667   111015670215   111015939538   111016226909   111016532640  
111016747367   111017055348   111017421389   111017755064   111018067319  
111018429939   111018832128   111019256668   111019553422   111019788264
452399900   452792369   453125569   111011437368   111015127087   111015411690  
111015670259   111015939594   111016227168   111016532752   111016747424  
111017055360   111017421985   111017755143   111018067320   111018429973  
111018832140   111019256758   111019553433   111019788286 452399967   452792567
  453125619   111011438437   111015127166   111015411735   111015670282  
111015939673   111016228079   111016532763   111016747514   111017055371  
111017422335   111017755165   111018067331   111018430054   111018832522  
111019256815   111019553466   111019788309 452399975   452792799   453125676  
111011441059   111015127199   111015411780   111015670293   111015939730  
111016228293   111016532796   111016747558   111017055450   111017422403  
111017755187   111018067421   111018430335   111018832577   111019256826  
111019553534   111019788310 452399983   452792898   453125783   111011442139  
111015127234   111015411791   111015670327   111015939752   111016228305  
111016532820   111016747569   111017055494   111017422469   111017755356  
111018067465   111018430492   111018832588   111019256837   111019553556  
111019788387 452400047   452793557   453125999   111011443219   111015127245  
111015411825   111015670338   111015939819   111016228350   111016532842  
111016747581   111017055562   111017422638   111017755402   111018067498  
111018430504   111018832667   111019256938   111019553657   111019788400
452400120   452793656   453126484   111011449978   111015127267   111015411836  
111015670349   111015939831   111016228372   111016532853   111016747592  
111017055742   111017422694   111017755480   111018067500   111018430559  
111018832757   111019257007   111019553679   111019788422 452400534   452793706
  453126526   111011452703   111015127302   111015411847   111015670350  
111015939842   111016228383   111016532921   111016747626   111017055810  
111017422841   111017755592   111018067577   111018430571   111018832780  
111019257726   111019553747   111019788433 452400617   452793797   453126534  
111011456314   111015127313   111015411858   111015670372   111015939943  
111016228440   111016532954   111016747738   111017056237   111017422919  
111017755615   111018067612   111018430605   111018833028   111019257771  
111019553769   111019788455 452400781   452793847   453126575   111011458260  
111015127368   111015411892   111015670417   111015939987   111016228507  
111016533023   111016747750   111017056484   111017422986   111017755648  
111018067623   111018430638   111018833130   111019258558   111019553792  
111019788477 452400849   452793896   453126609   111011459621   111015127447  
111015411915   111015670428   111015939998   111016228552   111016533045  
111016747806   111017056899   111017423246   111017755671   111018067713  
111018430694   111018833231   111019258615   111019553815   111019788624
452401086   452794019   453126682   111011460454   111015127504   111015412118  
111015670484   111015941014   111016228686   111016533089   111016747929  
111017056978   111017423280   111017755693   111018067735   111018430807  
111018833253   111019258659   111019553860   111019788646 452401359   452794274
  453126948   111011468148   111015127526   111015412332   111015670507  
111015941047   111016228732   111016533135   111016747985   111017056989  
111017423369   111017755705   111018067803   111018430818   111018833400  
111019258682   111019553871   111019788668 452401391   452794514   453126963  
111011469622   111015128167   111015412365   111015670529   111015941081  
111016228743   111016533146   111016747996   111017057069   111017423381  
111017755727   111018068107   111018430896   111018833488   111019258794  
111019554906   111019788679 452402001   452794522   453126971   111011475900  
111015128178   111015412376   111015670631   111015941092   111016228934  
111016533157   111016748010   111017057115   111017423404   111017755817  
111018068163   111018430908   111018833499   111019258929   111019554973  
111019788680 452402217   452794589   453126997   111011476585   111015128213  
111015412523   111015670664   111015941137   111016228945   111016533203  
111016748065   111017057294   111017423527   111017755828   111018068185  
111018430975   111018833668   111019258996   111019555031   111019788691
452402324   452794720   453127029   111011486643   111015128257   111015412578  
111015670709   111015941250   111016228956   111016533258   111016748076  
111017057328   111017423549   111017755895   111018068220   111018431011  
111018833826   111019259021   111019555042   111019788747 452402431   452794779
  453127144   111011489264   111015128426   111015412589   111015670800  
111015941317   111016229104   111016533270   111016748098   111017057373  
111017423550   111017755918   111018068321   111018431460   111018833848  
111019259076   111019555053   111019788781 452402480   452794811   453127235  
111011489556   111015128471   111015412602   111015670822   111015941339  
111016229115   111016533359   111016748212   111017057395   111017424045  
111017756368   111018068354   111018431471   111018833916   111019259447  
111019555121   111019788792 452402621   452794852   453127250   111011491289  
111015128640   111015412624   111015670855   111015941609   111016229171  
111016533438   111016748245   111017057418   111017424067   111017756391  
111018068668   111018431482   111018833938   111019259942   111019555132  
111019788837 452402696   452795123   453127268   111011497500   111015128684  
111015412646   111015670866   111015941665   111016229272   111016533450  
111016748537   111017057452   111017424203   111017756425   111018069096  
111018431516   111018834074   111019259986   111019555154   111019788905
452402704   452795206   453127318   111011497791   111015128707   111015412691  
111015671340   111015941755   111016229283   111016533528   111016748571  
111017057542   111017424270   111017756492   111018069142   111018431527  
111018834096   111019260001   111019555176   111019788938 452402738   452795222
  453127417   111011498781   111015128718   111015412758   111015671441  
111015941766   111016229328   111016533551   111016748582   111017058093  
111017424292   111017756559   111018069210   111018432382   111018834108  
111019260078   111019555233   111019788949 452402746   452795362   453127441  
111011501371   111015128808   111015412804   111015671564   111015941834  
111016229339   111016533618   111016748593   111017058251   111017424304  
111017756728   111018069311   111018432393   111018834164   111019260179  
111019555244   111019788961 452402860   452795420   453127466   111011502620  
111015128875   111015412859   111015671621   111015942138   111016229418  
111016533708   111016748627   111017058262   111017424393   111017756740  
111018069333   111018432449   111018834186   111019260180   111019555255  
111019788972 452402878   452795636   453127490   111011503823   111015128886  
111015412860   111015671700   111015942149   111016230588   111016533731  
111016748649   111017058318   111017424528   111017756784   111018069344  
111018432517   111018834210   111019260247   111019555266   111019788994
452402886   452795800   453127847   111011510731   111015128909   111015413007  
111015671722   111015942150   111016230599   111016533821   111016748694  
111017058385   111017424551   111017756795   111018069388   111018432551  
111018834232   111019260258   111019555301   111019789018 452402910   452795883
  453127862   111011512799   111015128910   111015413052   111015671744  
111015942464   111016230601   111016533843   111016748706   111017058419  
111017424562   111017756874   111018069412   111018432742   111018834883  
111019260270   111019555312   111019789041 452402928   452795891   453127946  
111011526367   111015128954   111015413063   111015671777   111015942554  
111016230623   111016533854   111016748728   111017058431   111017424584  
111017756964   111018069434   111018432753   111018834917   111019260326  
111019555367   111019789063 452403223   452795958   453128209   111011529326  
111015129034   111015413142   111015671799   111015942600   111016230645  
111016533865   111016748751   111017058464   111017424595   111017757022  
111018069467   111018432832   111018834939   111019260371   111019555389  
111019789096 452403488   452796014   453128274   111011529438   111015129045  
111015413175   111015671823   111015942633   111016230982   111016534068  
111016748841   111017058475   111017424630   111017757101   111018069726  
111018432854   111018834940   111019260450   111019555390   111019789120
452403702   452796139   453128464   111011532993   111015129067   111015413210  
111015671867   111015942677   111016231095   111016534170   111016748863  
111017058644   111017425013   111017757145   111018069748   111018432922  
111018834973   111019260786   111019555435   111019789131 452403777   452796220
  453128472   111011533725   111015129089   111015413221   111015671890  
111015942734   111016231310   111016534181   111016748942   111017058666  
111017425114   111017757235   111018069771   111018433035   111018835064  
111019260809   111019555446   111019790425 452403785   452796675   453128647  
111011538663   111015129102   111015413232   111015671924   111015942802  
111016231332   111016534204   111016748964   111017058677   111017425338  
111017757303   111018069906   111018433349   111018835086   111019260900  
111019555839   111019790458 452403934   452796683   453128753   111011544806  
111015129236   111015413254   111015672015   111015942880   111016231455  
111016534215   111016749000   111017058688   111017425349   111017757358  
111018069962   111018433394   111018835132   111019261338   111019555851  
111019790571 452403959   452796964   453128910   111011566978   111015129247  
111015413333   111015672026   111015942981   111016231512   111016534237  
111016749011   111017058712   111017425923   111017757572   111018070111  
111018433439   111018835176   111019261350   111019555918   111019790605
452403983   452797095   453129025   111011568374   111015129269   111015413355  
111015672071   111015943027   111016231589   111016534248   111016749077  
111017058723   111017425956   111017757819   111018070133   111018433484  
111018835255   111019261428   111019555974   111019790638 452404460   452797434
  453129116   111011577116   111015129270   111015413401   111015672082  
111015943049   111016231590   111016534327   111016749246   111017058790  
111017426025   111017758247   111018070469   111018433518   111018835446  
111019261439   111019556638   111019790649 452404940   452797491   453129157  
111011578061   111015129371   111015413423   111015672116   111015943050  
111016231635   111016534372   111016749347   111017059195   111017426070  
111017758348   111018070470   111018433631   111018835569   111019261440  
111019556661   111019790784 452405012   452797533   453129199   111011580356  
111015129405   111015413434   111015672239   111015943195   111016231691  
111016534428   111016749392   111017059229   111017426081   111017758641  
111018070492   111018433709   111018835749   111019261563   111019556683  
111019790818 452405061   452797558   453129272   111011581638   111015129427  
111015413445   111015672240   111015943229   111016231758   111016534484  
111016749459   111017059410   111017426126   111017759620   111018070504  
111018433710   111018835750   111019261585   111019556694   111019790885
452405301   452797608   453129363   111011583393   111015129449   111015413467  
111015672284   111015943252   111016231837   111016534495   111016749471  
111017059599   111017426171   111017759721   111018070515   111018433798  
111018835794   111019261596   111019556706   111019790931 452405525   452797715
  453129595   111011590650   111015129483   111015413489   111015672329  
111015943296   111016231848   111016534507   111016749493   111017060748  
111017426272   111017759732   111018070717   111018433833   111018835884  
111019261608   111019556740   111019790953 452405566   452797939   453129611  
111011593888   111015129595   111015413502   111015672363   111015943375  
111016232434   111016534530   111016749505   111017060759   111017426384  
111017761511   111018070728   111018434126   111018836021   111019261653  
111019556751   111019790975 452405608   452797996   453129769   111011601226  
111015129663   111015413524   111015672396   111015943386   111016232445  
111016534709   111016749538   111017060984   111017426766   111017761645  
111018070740   111018434216   111018836032   111019261798   111019556773  
111019791011 452405657   452798010   453129777   111011602744   111015129685  
111015413535   111015672419   111015943432   111016232490   111016534877  
111016749549   111017061110   111017426878   111017761847   111018070829  
111018434238   111018836065   111019261811   111019556795   111019791022
452405665   452798085   453130148   111011607075   111015129753   111015413614  
111015672431   111015943533   111016232568   111016534923   111016749572  
111017061121   111017427239   111017762725   111018070896   111018434249  
111018836076   111019262036   111019556863   111019791033 452405715   452798143
  453130171   111011617548   111015129764   111015413625   111015672453  
111015943544   111016232580   111016534989   111016749606   111017061222  
111017427363   111017762758   111018070908   111018434272   111018836111  
111019262812   111019557864   111019791044 452406028   452798176   453130452  
111011620250   111015129775   111015413669   111015672486   111015943634  
111016232782   111016534990   111016749640   111017061402   111017427396  
111017762792   111018070920   111018434294   111018836122   111019262834  
111019557932   111019791055 452406085   452798234   453130569   111011633254  
111015129810   111015413681   111015672565   111015944185   111016232793  
111016535058   111016749831   111017061424   111017427475   111017762826  
111018070964   111018434867   111018836199   111019263239   111019557998  
111019791123 452406093   452798283   453130643   111011635245   111015129843  
111015413692   111015672576   111015944365   111016233367   111016535081  
111016749842   111017061435   111017427509   111017762859   111018071022  
111018435015   111018836571   111019263262   111019558023   111019791213
452406218   452798507   453130734   111011639711   111015129865   111015413704  
111015672611   111015944411   111016233389   111016535092   111016749897  
111017061491   111017427565   111017763119   111018071033   111018435037  
111018836739   111019263307   111019558034   111019792269 452406259   452798622
  453130775   111011652615   111015129922   111015413715   111015673353  
111015944433   111016233402   111016535182   111016749909   111017061648  
111017427633   111017763197   111018071190   111018435048   111018836942  
111019263318   111019558045   111019792270 452406275   452798697   453130916  
111011660456   111015129944   111015413737   111015673690   111015944444  
111016233468   111016535205   111016750013   111017061884   111017427655  
111017763333   111018071202   111018435453   111018837189   111019263330  
111019558067   111019792281 452406473   452798796   453131096   111011663257  
111015129966   111015413827   111015673825   111015944488   111016233570  
111016535238   111016750035   111017061895   111017427699   111017763445  
111018071314   111018435497   111018837202   111019263419   111019558124  
111019792292 452406648   452798937   453131112   111011665721   111015129999  
111015413838   111015673847   111015944567   111016233615   111016535249  
111016750046   111017061907   111017427756   111017763546   111018071369  
111018435521   111018837213   111019263453   111019558157   111019792304
452406713   452799059   453131260   111011668454   111015130003   111015413849  
111015674253   111015944602   111016233626   111016535272   111016750147  
111017061929   111017427802   111017763861   111018071460   111018435565  
111018837224   111019263497   111019558270   111019792359

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452406770   452799083   453131351   111011670794   111015130025   111015413906  
111015674354   111015944635   111016233671   111016535373   111016750169  
111017062009   111017428566   111017763939   111018071684   111018435587  
111018837257   111019263565   111019558292   111019792393 452407042   452799216
  453131518   111011681673   111015130069   111015413917   111015674387  
111015945591   111016233840   111016535452   111016750181   111017062098  
111017428588   111017764075   111018071695   111018435745   111018837291  
111019263622   111019558315   111019792405 452407075   452799240   453131534  
111011702756   111015130092   111015413939   111015674398   111015945625  
111016233907   111016535474   111016750192   111017062111   111017428768  
111017764211   111018071729   111018435914   111018837303   111019263666  
111019558337   111019792416 452407091   452799554   453131690   111011716278  
111015130148   111015413940   111015674400   111015945647   111016233941  
111016535575   111016750226   111017062144   111017428791   111017765391  
111018071730   111018435969   111018837415   111019264487   111019558371  
111019792449 452407190   452799588   453131898   111011717819   111015130159  
111015414334   111015674433   111015945658   111016234313   111016535632  
111016750259   111017062188   111017429051   111017765526   111018071752  
111018436601   111018837572   111019264533   111019558427   111019792506
452407331   452799661   453132102   111011736180   111015130193   111015414389  
111015674444   111015945715   111016234324   111016535665   111016750383  
111017062289   111017429219   111017765874   111018071763   111018436689  
111018838214   111019264588   111019558461   111019792584 452407356   452799893
  453132151   111011747306   111015130249   111015414479   111015674477  
111015945827   111016234391   111016535676   111016750394   111017062357  
111017429242   111017765942   111018071774   111018436735   111018838236  
111019264599   111019558539   111019792629 452407364   452799950   453132185  
111011753820   111015130261   111015414693   111015674747   111015945883  
111016234414   111016535700   111016750406   111017062447   111017429275  
111017766314   111018071785   111018437039   111018838269   111019264678  
111019559361   111019792630 452407646   452800121   453132201   111011761975  
111015131149   111015414862   111015675658   111015945917   111016234515  
111016535766   111016750417   111017062481   111017429286   111017767393  
111018071910   111018437411   111018838326   111019264779   111019559440  
111019792674 452407737   452800212   453132375   111011770391   111015131262  
111015414930   111015675726   111015945939   111016234559   111016535788  
111016750439   111017062650   111017429309   111017767652   111018072506  
111018437444   111018838382   111019264814   111019559462   111019792786
452407927   452800261   453132474   111011770694   111015131307   111015415043  
111015675906   111015945951   111016234571   111016535801   111016750507  
111017062706   111017429321   111017767685   111018072562   111018437578  
111018838506   111019264904   111019559574   111019793068 452408131   452800345
  453132680   111011775352   111015131374   111015415111   111015675951  
111015945973   111016234638   111016535845   111016750574   111017062751  
111017429534   111017767809   111018072618   111018437725   111018838562  
111019264915   111019559585   111019793091 452408248   452800436   453132706  
111011778423   111015131408   111015415447   111015676020   111015946042  
111016234795   111016535913   111016750585   111017062942   111017429589  
111017767876   111018072720   111018437848   111018838607   111019264926  
111019559596   111019793170 452408628   452800469   453132722   111011780662  
111015131442   111015415481   111015676042   111015946075   111016234920  
111016535935   111016750596   111017063088   111017429758   111017768013  
111018072742   111018437905   111018838618   111019264971   111019559619  
111019793215 452408636   452800519   453133175   111011796715   111015131497  
111015415504   111015676053   111015946110   111016234986   111016536004  
111016750642   111017063156   111017429792   111017768710   111018072933  
111018437927   111018839710   111019265185   111019559620   111019793259
452408644   452800758   453133183   111011804276   111015131576   111015415548  
111015676143   111015946121   111016235000   111016536037   111016750653  
111017063202   111017429848   111017770229   111018072955   111018438029  
111018839934   111019265196   111019559642   111019793271 452408669   452800766
  453133191   111011812017   111015131655   111015415571   111015676198  
111015946154   111016235011   111016536060   111016750664   111017063213  
111017429859   111017770397   111018073024   111018438186   111018839967  
111019265219   111019559664   111019793305 452408685   452800808   453133373  
111011818822   111015131767   111015415706   111015676255   111015946211  
111016235033   111016536453   111016750754   111017063224   111017429950  
111017770511   111018073091   111018438210   111018840004   111019265275  
111019559787   111019793338 452408784   452800832   453133753   111011824920  
111015131868   111015415717   111015676312   111015946244   111016235088  
111016536600   111016750776   111017063314   111017429961   111017771231  
111018073316   111018438243   111018840082   111019265354   111019559855  
111019793383 452408958   452800865   453133811   111011832345   111015131936  
111015415751   111015676446   111015946255   111016235190   111016536633  
111016750934   111017063505   111017430019   111017771501   111018073350  
111018438265   111018840127   111019265365   111019559899   111019793394
452408982   452800899   453133944   111011841121   111015132454   111015415919  
111015676457   111015946277   111016235268   111016536666   111016750978  
111017063617   111017430446   111017771556   111018073361   111018438412  
111018840150   111019265826   111019559901   111019794193 452409089   452800972
  453133977   111011843268   111015132465   111015415920   111015676525  
111015946288   111016235291   111016536723   111016750989   111017063718  
111017430457   111017771590   111018073417   111018438928   111018841713  
111019265859   111019560015   111019794238 452409162   452801178   453134017  
111011843314   111015132498   111015415931   111015676581   111015946312  
111016236045   111016536756   111016751003   111017063864   111017430468  
111017772434   111018073473   111018438951   111018842185   111019265871  
111019560048   111019794250 452409196   452801194   453134082   111011848005  
111015132511   111015415942   111015676604   111015946323   111016236089  
111016536789   111016751025   111017063875   111017431100   111017772557  
111018073620   111018439367   111018842466   111019265905   111019560059  
111019794261 452409212   452801293   453134116   111011854495   111015132577  
111015416022   111015676615   111015946402   111016236225   111016536880  
111016751047   111017063886   111017431267   111017773266   111018073743  
111018439389   111018842477   111019265938   111019560688   111019794294
452409253   452801319   453134181   111011875612   111015132623   111015416099  
111015676682   111015946457   111016236258   111016536891   111016751070  
111017063897   111017431278   111017773345   111018073776   111018439402  
111018842556   111019265994   111019560712   111019794306 452409261   452801558
  453134330   111011876635   111015132702   111015416134   111015676862  
111015946480   111016236696   111016536925   111016751250   111017063909  
111017431346   111017773378   111018073787   111018439514   111018842578  
111019266030   111019560723   111019794328 452409436   452801616   453134421  
111011876758   111015132713   111015416156   111015676884   111015946525  
111016236821   111016537094   111016751317   111017063943   111017432011  
111017773547   111018074575   111018439525   111018842613   111019266108  
111019560734   111019794339 452409824   452801749   453134447   111011898279  
111015132746   111015416235   111015677010   111015946547   111016237024  
111016537106   111016751351   111017064001   111017432033   111017773749  
111018074924   111018439547   111018843030   111019266119   111019560778  
111019794340 452409840   452802440   453134546   111011903827   111015132768  
111015416279   111015677076   111015946558   111016237080   111016537263  
111016751362   111017064034   111017432055   111017774447   111018075026  
111018439558   111018843063   111019266153   111019560790   111019794362
452410418   452802457   453134553   111011917798   111015132791   111015416358  
111015677098   111015946581   111016237091   111016537342   111016751597  
111017064056   111017432066   111017774469   111018075082   111018439569  
111018843153   111019266197   111019560824   111019794463 452410475   452802556
  453134587   111011921085   111015132814   111015416369   111015677289  
111015946637   111016237259   111016537386   111016751687   111017064146  
111017432112   111017775785   111018075194   111018439660   111018843243  
111019266209   111019560868   111019794519 452410483   452802697   453134595  
111011921546   111015132836   111015416875   111015677346   111015946648  
111016237934   111016537432   111016751711   111017064203   111017432189  
111017776168   111018075521   111018439693   111018843287   111019266355  
111019560891   111019794520 452410616   452802713   453134702   111011923458  
111015132870   111015416909   111015677368   111015946682   111016237945  
111016537476   111016751801   111017064247   111017432246   111017776203  
111018075554   111018439783   111018843399   111019266423   111019560903  
111019794586 452410665   452802762   453134785   111011928284   111015133073  
111015417001   111015677414   111015946693   111016237967   111016537498  
111016751812   111017064270   111017432976   111017776304   111018075576  
111018439828   111018843579   111019266502   111019560936   111019794597
452410855   452802994   453134934   111011954722   111015133219   111015417012  
111015677458   111015946738   111016237978   111016537599   111016751845  
111017064292   111017433102   111017776359   111018075677   111018439907  
111018843726   111019266669   111019560992   111019794621 452410996   452803349
  453135071   111011954946   111015133376   111015417078   111015677739  
111015946750   111016238003   111016537612   111016752554   111017064517  
111017433157   111017776720   111018075701   111018439918   111018843906  
111019266793   111019561016   111019794654 452411168   452803448   453135097  
111011959367   111015134041   111015417102   111015677818   111015946941  
111016238070   111016537678   111016752666   111017064528   111017433168  
111017776775   111018075734   111018439929   111018843984   111019266805  
111019561061   111019794665 452411317   452803463   453135287   111011960088  
111015134142   111015417124   111015677975   111015946974   111016238104  
111016537690   111016753320   111017064562   111017433247   111017777079  
111018075802   111018439952   111018844367   111019267738   111019561106  
111019794777 452411440   452803489   453135329   111011960437   111015134377  
111015417135   111015678493   111015947032   111016238283   111016537825  
111016753331   111017064641   111017433292   111017777147   111018075903  
111018440000   111018844750   111019267895   111019561117   111019794812
452411481   452803646   453135501   111011967096   111015134388   111015417168  
111015678550   111015947043   111016238362   111016537858   111016753375  
111017064652   111017433304   111017777260   111018075947   111018440011  
111018844806   111019267952   111019561162   111019794834 452411705   452803703
  453135535   111011977390   111015134423   111015417180   111015678583  
111015947054   111016238384   111016537881   111016753522   111017064674  
111017433348   111017777417   111018076195   111018440099   111018844828  
111019267985   111019561195   111019794889 452411895   452803729   453135584  
111011977659   111015134490   111015417203   111015678684   111015947166  
111016238407   111016538129   111016753702   111017064708   111017433360  
111017778148   111018076308   111018440156   111018844862   111019268155  
111019561656   111019794902 452411952   452803778   453135758   111011977941  
111015134513   111015417225   111015678695   111015947188   111016238452  
111016538174   111016753713   111017064753   111017433382   111017779127  
111018076386   111018440190   111018844930   111019268177   111019561667  
111019794935 452412166   452803950   453135865   111011980383   111015134524  
111015417270   111015678707   111015947683   111016238463   111016538219  
111016753757   111017064775   111017433393   111017779701   111018076634  
111018440246   111018844941   111019268256   111019561678   111019794968
452412232   452804115   453135931   111011981733   111015134557   111015417416  
111015678730   111015948190   111016238508   111016538242   111016754220  
111017064786   111017433427   111017781355   111018076959   111018440279  
111018844974   111019268414   111019561915   111019794979 452412430   452804339
  453136053   111011982217   111015134591   111015417449   111015678763  
111015948314   111016238597   111016538253   111016754286   111017064809  
111017433450   111017782604   111018076971   111018440392   111018845021  
111019268458   111019562152   111019795026 452412547   452804362   453136095  
111012020367   111015134603   111015417652   111015678819   111015948404  
111016238766   111016538422   111016754309   111017064821   111017433517  
111017782884   111018077040   111018440415   111018845076   111019268616  
111019562253   111019795082 452412786   452804461   453136269   111012026408  
111015135097   111015417663   111015678886   111015948426   111016238889  
111016538433   111016754354   111017064944   111017433573   111017783313  
111018077062   111018440471   111018845111   111019268627   111019562444  
111019795093 452412919   452804529   453136319   111012030009   111015135110  
111015417674   111015678897   111015948583   111016238902   111016538466  
111016754398   111017065406   111017433719   111017783548   111018077107  
111018440594   111018845144   111019268650   111019562455   111019795497
452412927   452804545   453136426   111012031099   111015135176   111015417720  
111015678932   111015948617   111016238913   111016538523   111016754411  
111017065417   111017433720   111017783650   111018077130   111018440628  
111018845166   111019268672   111019562501   111019795509 452413040   452804560
  453136558   111012031516   111015135367   111015417742   111015678943  
111015948640   111016238946   111016538545   111016754477   111017065473  
111017433810   111017784022   111018077152   111018440853   111018845188  
111019269066   111019562512   111019795565 452413255   452804669   453136673  
111012032933   111015135390   111015417775   111015679045   111015948651  
111016238957   111016538590   111016754501   111017065518   111017433832  
111017784279   111018077253   111018440910   111018845201   111019269505  
111019562534   111019795598 452413388   452804982   453136764   111012051013  
111015135457   111015417810   111015679090   111015948662   111016239026  
111016538781   111016754545   111017065574   111017433900   111017784639  
111018077499   111018440976   111018845245   111019269549   111019562556  
111019795600 452413586   452804990   453136814   111012053217   111015135468  
111015418091   111015679102   111015948707   111016239048   111016538826  
111016754624   111017065585   111017434013   111017784684   111018077994  
111018440998   111018845302   111019270428   111019562589   111019795666
452413859   452805039   453137010   111012055679   111015135963   111015418136  
111015679124   111015948808   111016239060   111016538905   111016754657  
111017065620   111017434024   111017784820   111018078018   111018441023  
111018845335   111019270495   111019562635   111019795734 452413909   452805179
  453137036   111012061137   111015136302   111015418451   111015679146  
111015948897   111016239105   111016538950   111016755838   111017065653  
111017434035   111017784831   111018078243   111018441506   111018845425  
111019270507   111019562646   111019795790 452414188   452805245   453137119  
111012064477   111015136313   111015418473   111015679157   111015948909  
111016239116   111016538972   111016756109   111017065664   111017434046  
111017784853   111018078287   111018441562   111018845548   111019270552  
111019562736   111019795824 452414311   452805377   453137135   111012082758  
111015136425   111015418495   111015679269   111015948910   111016239149  
111016539018   111016756413   111017065675   111017434057   111017785179  
111018078311   111018441753   111018845559   111019270596   111019562804  
111019795857 452414451   452805583   453137689   111012086808   111015136447  
111015418518   111015679281   111015948932   111016239295   111016539029  
111016756514   111017065710   111017434068   111017785304   111018078333  
111018441810   111018845762   111019270608   111019562859   111019795868
452414584   452805690   453137747   111012089485   111015136515   111015418541  
111015680014   111015948976   111016239329   111016539063   111016756659  
111017065721   111017434103   111017786271   111018078456   111018441887  
111018846707   111019270619   111019562927   111019795891 452414642   452805724
  453137804   111012092096   111015136571   111015418709   111015680047  
111015949157   111016239363   111016539197   111016756693   111017065732  
111017434136   111017786596   111018078715   111018441898   111018846820  
111019270754   111019562950   111019795969 452414675   452806201   453137820  
111012108768   111015136616   111015418732   111015680126   111015949191  
111016239521   111016539210   111016756705   111017065765   111017434169  
111017786675   111018078760   111018441933   111018846864   111019270800  
111019562983   111019796094 452414709   452806334   453137846   111012113360  
111015136706   111015418800   111015680148   111015949203   111016239587  
111016539344   111016757245   111017065877   111017434271   111017787003  
111018079031   111018442035   111018846987   111019270811   111019563029  
111019796106 452415037   452806771   453137895   111012124441   111015136953  
111015418811   111015680171   111015949236   111016240422   111016539412  
111016757256   111017065888   111017434596   111017787441   111018079042  
111018442181   111018847270   111019270888   111019563074   111019796139
452415060   452806896   453138018   111012141507   111015136975   111015419137  
111015680182   111015949258   111016240444   111016539434   111016757289  
111017065912   111017434664   111017787711   111018079301   111018442204  
111018847315   111019270912   111019563108   111019796151 452415284   452806912
  453138091   111012144713   111015137505   111015419182   111015680205  
111015949270   111016240455   111016539502   111016757380   111017065945  
111017434732   111017787733   111018079323   111018442226   111018847348  
111019270978   111019563120   111019796207 452415359   452806920   453138190  
111012148166   111015137583   111015419328   111015680238   111015949382  
111016240556   111016539737   111016757391   111017066788   111017434967  
111017788093   111018079345   111018442259   111018847483   111019271025  
111019563153   111019796230 452415425   452806953   453138281   111012155030  
111015137617   111015419340   111015680250   111015949393   111016240567  
111016539759   111016757526   111017066801   111017434990   111017788116  
111018079389   111018442271   111018847618   111019271069   111019563186  
111019796241 452415508   452807092   453138372   111012171623   111015137684  
111015419418   111015680272   111015949416   111016240578   111016539939  
111016757537   111017066812   111017435238   111017788240   111018079390  
111018442282   111018847629   111019271070   111019563197   111019796252
452415904   452807241   453138406   111012172444   111015137808   111015419429  
111015680294   111015949427   111016240613   111016539940   111016757559  
111017066845   111017435249   111017788262   111018079457   111018442327  
111018847630   111019271362   111019563276   111019796274 452415953   452807332
  453138414   111012173748   111015137819   111015419452   111015680328  
111015949461   111016240646   111016539951   111016757560   111017066878  
111017435564   111017788273   111018079468   111018442507   111018847674  
111019271373   111019564558   111019796678 452416258   452807480   453138505  
111012176112   111015137842   111015419496   111015680340   111015949551  
111016240657   111016539995   111016757571   111017066889   111017436307  
111017788330   111018079503   111018442518   111018847809   111019271531  
111019564570   111019796702 452416365   452807530   453138521   111012180375  
111015137875   111015419519   111015680542   111015949562   111016240668  
111016540010   111016757605   111017066979   111017436431   111017788981  
111018079514   111018442574   111018847810   111019271632   111019564604  
111019796757 452416407   452807738   453138588   111012181972   111015137897  
111015419531   111015680564   111015949595   111016241951   111016540043  
111016757717   111017066980   111017436486   111017788992   111018079547  
111018442776   111018847832   111019271867   111019564615   111019796814
452416506   452807746   453138604   111012185897   111015137910   111015419597  
111015680711   111015949753   111016242075   111016540122   111016757773  
111017067172   111017436509   111017789117   111018079581   111018442822  
111018847876   111019271878   111019564749   111019797837

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452416548   452807753   453138695   111012190051   111015138630   111015419609  
111015681004   111015949797   111016242109   111016540177   111016757807  
111017067183   111017436587   111017789195   111018079615   111018442888  
111018847922   111019271902   111019564772   111019797882 452416746   452807902
  453138885   111012202325   111015138708   111015419698   111015681082  
111015949843   111016242143   111016540201   111016757830   111017067194  
111017436622   111017789241   111018079626   111018443092   111018847933  
111019271946   111019564862   111019797938 452416811   452808124   453138935  
111012202752   111015138719   111015419700   111015681149   111015949911  
111016242165   111016540223   111016757841   111017067442   111017436666  
111017789252   111018079660   111018443508   111018847955   111019272048  
111019564873   111019797950 452416894   452808421   453138950   111012212720  
111015138764   111015419733   111015681194   111015949966   111016242211  
111016540302   111016757852   111017067453   111017436688   111017789511  
111018079693   111018443632   111018848046   111019273476   111019564884  
111019797961 452416936   452808561   453138968   111012226859   111015138809  
111015419799   111015681239   111015950025   111016242356   111016540324  
111016757874   111017067464   111017436846   111017789645   111018079749  
111018443654   111018848057   111019273498   111019564930   111019798041
452417009   452808611   453139008   111012230854   111015138843   111015419924  
111015681262   111015950036   111016242389   111016540379   111016757919  
111017067510   111017436970   111017789690   111018079840   111018443946  
111018848170   111019273511   111019564963   111019798063 452417173   452808710
  453139214   111012233329   111015138865   111015419968   111015681284  
111015951127   111016242424   111016540469   111016759348   111017067521  
111017436992   111017789724   111018079996   111018443979   111018848305  
111019273689   111019565009   111019798074 452417371   452808975   453139263  
111012233969   111015138876   111015420410   111015681385   111015951183  
111016242525   111016540470   111016759393   111017067565   111017437005  
111017789803   111018080099   111018444093   111018848327   111019273757  
111019565065   111019798120 452417454   452809049   453139552   111012241946  
111015138900   111015420421   111015681453   111015951251   111016242727  
111016540537   111016759494   111017067655   111017437027   111017789825  
111018080145   111018444217   111018848349   111019274219   111019565076  
111019798175 452417843   452809098   453139560   111012242082   111015139046  
111015420443   111015681813   111015951318   111016242828   111016540548  
111016759551   111017067745   111017437061   111017789915   111018080167  
111018444228   111018848552   111019274310   111019565111   111019798243
452417967   452809114   453139685   111012264705   111015139079   111015420465  
111015681824   111015951329   111016242996   111016540571   111016759595  
111017067835   111017437117   111017789982   111018080178   111018444240  
111018848585   111019274455   111019565122   111019798311 452418098   452809205
  453139693   111012274975   111015139473   111015420500   111015681835  
111015951341   111016243009   111016540605   111016759652   111017068083  
111017437128   111017790007   111018080213   111018444442   111018848608  
111019274477   111019565133   111019798401 452418171   452809478   453139768  
111012278643   111015139552   111015420544   111015681880   111015951509  
111016243065   111016540683   111016759720   111017068229   111017437195  
111017790041   111018080224   111018444486   111018848710   111019274534  
111019565144   111019798445 452418437   452809577   453139792   111012285809  
111015139653   111015420599   111015682038   111015951622   111016243076  
111016540694   111016759775   111017068252   111017437207   111017790063  
111018080235   111018444565   111018848754   111019274567   111019565177  
111019798467 452418502   452809684   453139800   111012286923   111015140172  
111015420601   111015682061   111015951644   111016243155   111016540739  
111016759832   111017068735   111017437263   111017790085   111018080279  
111018444587   111018848811   111019274859   111019565188   111019798524
452418601   452809817   453139917   111012287968   111015140329   111015420645  
111015682140   111015951701   111016243223   111016540773   111016759898  
111017068803   111017437274   111017790625   111018080291   111018444598  
111018848833   111019274882   111019565245   111019798658 452418833   452810179
  453139958   111012289375   111015140352   111015420678   111015682173  
111015952173   111016243278   111016540942   111016759944   111017068814  
111017437319   111017790658   111018081281   111018444666   111018848989  
111019274994   111019565256   111019798771 452418866   452810229   453140022  
111012299444   111015140419   111015420757   111015682476   111015952487  
111016243289   111016541044   111016759955   111017068836   111017437364  
111017790748   111018081731   111018444677   111018848990   111019275007  
111019565302   111019798782 452419120   452810237   453140055   111012303978  
111015140431   111015420768   111015682498   111015952500   111016243739  
111016541101   111016759966   111017068870   111017437375   111017790771  
111018082226   111018444688   111018849025   111019275030   111019565324  
111019798805 452419146   452810385   453140063   111012310314   111015140543  
111015420780   111015682533   111015952533   111016243740   111016541202  
111016759988   111017068881   111017437409   111017790849   111018082440  
111018444734   111018849036   111019275209   111019565762   111019799569
452419757   452810450   453140188   111012315421   111015140565   111015420814  
111015682577   111015952555   111016243885   111016541246   111016759999  
111017068937   111017437421   111017790861   111018082462   111018444767  
111018849092   111019275603   111019565773   111019799626 452419781   452810526
  453140311   111012322238   111015140992   111015420825   111015682588  
111015952566   111016243920   111016541280   111016760081   111017068948  
111017437432   111017790894   111018082473   111018444778   111018849182  
111019275670   111019565807   111019799682 452419948   452810658   453140345  
111012324443   111015141162   111015420836   111015682656   111015952601  
111016243942   111016541347   111016760092   111017069006   111017437634  
111017790928   111018082484   111018444903   111018849384   111019275681  
111019565830   111019799749 452419989   452810765   453140535   111012325499  
111015141421   111015420870   111015682667   111015952612   111016244257  
111016541369   111016760137   111017069040   111017437735   111017790939  
111018082574   111018444936   111018849418   111019275759   111019565852  
111019799750 452420201   452810807   453140790   111012329505   111015141500  
111015420881   111015682735   111015952634   111016244279   111016541392  
111016760249   111017069062   111017437836   111017791323   111018082619  
111018444970   111018849643   111019275782   111019565874   111019799761
452420375   452810823   453140808   111012331148   111015141566   111015420960  
111015682768   111015952689   111016244314   111016541415   111016760250  
111017069073   111017437869   111017791772   111018082653   111018444992  
111018849687   111019275849   111019565885   111019799772 452420441   452810906
  453140907   111012332835   111015141634   111015420982   111015682791  
111015952702   111016244358   111016541460   111016760306   111017069129  
111017437959   111017791806   111018083115   111018445117   111018850128  
111019275883   111019565896   111019799783 452420540   452811094   453141020  
111012335782   111015141645   111015421006   111015682904   111015952724  
111016245247   111016541493   111016760328   111017069130   111017437960  
111017791817   111018083137   111018445443   111018850151   111019275894  
111019565908   111019799794 452420581   452811169   453141129   111012340856  
111015141689   111015421848   111015682926   111015952735   111016245359  
111016541594   111016761431   111017069141   111017437982   111017791851  
111018083171   111018445847   111018850735   111019275906   111019565986  
111019799806 452420607   452811334   453141210   111012340946   111015141735  
111015421860   111015682993   111015952746   111016245360   111016541639  
111016761442   111017069174   111017438130   111017791918   111018083205  
111018445926   111018850757   111019275951   111019566022   111019799930
452420854   452811474   453141228   111012343051   111015141779   111015421983  
111015683141   111015952780   111016245405   111016541707   111016761497  
111017069714   111017438354   111017792010   111018083216   111018446242  
111018850768   111019275973   111019566033   111019799974 452421068   452811607
  453141251   111012344276   111015141791   111015422007   111015683174  
111015952814   111016245483   111016541774   111016761509   111017069859  
111017438433   111017792379   111018083238   111018446321   111018850869  
111019276064   111019566055   111019800090 452421225   452811904   453141699  
111012347268   111015141814   111015422018   111015683466   111015952847  
111016245528   111016541808   111016761521   111017069882   111017438455  
111017792403   111018083261   111018446332   111018850915   111019276132  
111019566077   111019800146 452421290   452811953   453141863   111012354974  
111015142376   111015422041   111015683499   111015952982   111016245540  
111016541842   111016761543   111017070109   111017438545   111017792414  
111018083306   111018446387   111018851422   111019276277   111019566088  
111019800281 452421316   452812076   453142531   111012361466   111015142400  
111015422063   111015683983   111015953084   111016245573   111016542001  
111016761565   111017070682   111017438635   111017792425   111018083351  
111018446433   111018851455   111019276288   111019566123   111019800405
452421340   452812316   453142697   111012367440   111015142444   111015422210  
111015683994   111015953130   111016245595   111016542067   111016761587  
111017070828   111017438646   111017792458   111018083395   111018446501  
111018851488   111019276840   111019566134   111019801282 452421464   452812324
  453142739   111012367844   111015142477   111015422254   111015684018  
111015953152   111016245630   111016542281   111016761633   111017071076  
111017438770   111017792492   111018083441   111018446545   111018851523  
111019276884   111019566156   111019801293 452421688   452812639   453142960  
111012370028   111015142501   111015422265   111015684120   111015953275  
111016245708   111016542427   111016762791   111017071111   111017438804  
111017792504   111018083508   111018446589   111018851534   111019277021  
111019566167   111019801945 452421944   452812704   453143000   111012370040  
111015142512   111015422333   111015684153   111015953310   111016245786  
111016542506   111016762803   111017071199   111017438826   111017792526  
111018083531   111018446635   111018851556   111019277065   111019566178  
111019801978 452422371   452812712   453143133   111012381389   111015142534  
111015422478   111015684164   111015953321   111016245843   111016542528  
111016762814   111017071313   111017438848   111017792537   111018083542  
111018446679   111018851567   111019277111   111019566189   111019802014
452422397   452812753   453143240   111012388128   111015142578   111015422502  
111015684197   111015953332   111016245865   111016542539   111016762836  
111017071425   111017438994   111017792560   111018083597   111018446747  
111018851714   111019277201   111019566303   111019802025 452422421   452812787
  453143349   111012388960   111015142613   111015422546   111015684298  
111015953376   111016245876   111016542607   111016762858   111017071436  
111017439029   111017792616   111018083609   111018446859   111018851769  
111019277234   111019566314   111019802058 452422660   452812811   453143539  
111012392831   111015142624   111015422568   111015684333   111015953455  
111016246552   111016542618   111016762881   111017071458   111017439030  
111017792672   111018083698   111018447692   111018851938   111019277267  
111019566336   111019802104 452422702   452812852   453143570   111012393247  
111015142646   111015422861   111015684355   111015953466   111016246585  
111016542674   111016763017   111017071515   111017439074   111017792728  
111018083722   111018447760   111018851972   111019277324   111019566549  
111019802126 452422959   452813009   453143893   111012394103   111015143007  
111015422928   111015684377   111015953770   111016247621   111016542887  
111016763028   111017071548   111017439108   111017792773   111018083733  
111018447849   111018852063   111019277346   111019566572   111019802137
452423130   452813066   453144081   111012396554   111015143030   111015422939  
111015684399   111015953792   111016247632   111016542898   111016763040  
111017071559   111017439120   111017792784   111018084273   111018447894  
111018852186   111019277368   111019566594   111019802193 452423197   452813199
  453144180   111012418492   111015143108   111015423110   111015684445  
111015953815   111016247654   111016542966   111016763051   111017071560  
111017439131   111017792818   111018084341   111018447962   111018852489  
111019277447   111019566640   111019802205 452423361   452813215   453144362  
111012435626   111015143164   111015423233   111015684467   111015953871  
111016247676   111016542977   111016763107   111017071694   111017439153  
111017793011   111018084408   111018448008   111018852535   111019277469  
111019566651   111019802238 452423650   452813231   453144461   111012444536  
111015143186   111015423312   111015684546   111015953927   111016247700  
111016543068   111016763365   111017071739   111017439175   111017793022  
111018084521   111018448064   111018852669   111019277537   111019566662  
111019802250 452424153   452813397   453144594   111012445717   111015143287  
111015423446   111015684557   111015954052   111016247777   111016543103  
111016763444   111017072088   111017439254   111017793437   111018084554  
111018448581   111018852681   111019277784   111019566684   111019802261
452424211   452813496   453144610   111012458340   111015143401   111015423457  
111015684579   111015954119   111016247788   111016543136   111016763477  
111017072145   111017439300   111017793459   111018084598   111018448592  
111018852715   111019277964   111019566707   111019802283 452424229   452813769
  453144727   111012460310   111015143467   111015423525   111015684625  
111015954210   111016247801   111016543192   111016763512   111017072213  
111017439311   111017793471   111018084611   111018448682   111018852771  
111019278000   111019566718   111019802362 452424294   452814171   453144735  
111012461243   111015143490   111015423569   111015685660   111015954221  
111016247812   111016543260   111016763523   111017072369   111017439333  
111017793482   111018085274   111018448794   111018852838   111019278145  
111019566730   111019802395 452424302   452814510   453144784   111012467902  
111015143502   111015423581   111015685671   111015954232   111016247867  
111016543316   111016763545   111017072448   111017439513   111017793505  
111018085342   111018448839   111018853008   111019278213   111019566819  
111019802441 452424310   452815038   453144883   111012473336   111015143579  
111015423648   111015685738   111015954906   111016247913   111016543350  
111016763578   111017072549   111017439546   111017793965   111018086028  
111018448851   111018853806   111019278268   111019566820   111019802496
452424385   452815111   453145047   111012478016   111015143704   111015423705  
111015685873   111015954940   111016247935   111016543417   111016763590  
111017072673   111017439614   111017794078   111018086309   111018448929  
111018853930   111019278325   111019566842   111019802609 452424872   452815160
  453145062   111012487601   111015143760   111015423783   111015685930  
111015955008   111016248060   111016543428   111016763602   111017072763  
111017439636   111017794135   111018086411   111018449009   111018853985  
111019278370   111019566954   111019802632 452424880   452815319   453145070  
111012487612   111015144165   111015423839   111015686010   111015955086  
111016248127   111016543439   111016763646   111017072820   111017439805  
111017794146   111018086422   111018449199   111018854021   111019278448  
111019566965   111019802766 452424914   452815350   453145120   111012496847  
111015146392   111015423930   111015686043   111015955121   111016248318  
111016543653   111016763657   111017072831   111017439872   111017794179  
111018086512   111018449289   111018854201   111019278471   111019567067  
111019802979 452425259   452815384   453145328   111012503778   111015146426  
111015423952   111015686065   111015955323   111016249106   111016543743  
111016763668   111017073078   111017439984   111017794180   111018086567  
111018449324   111018854278   111019278527   111019567090   111019802980
452425317   452815616   453145468   111012508278   111015146505   111015424098  
111015686098   111015955390   111016249263   111016544003   111016763680  
111017073090   111017440100   111017794270   111018086624   111018449380  
111018854560   111019278819   111019567102   111019803004 452425630   452815699
  453145484   111012508739   111015146594   111015424100   111015686133  
111015955402   111016249285   111016544058   111016763703   111017073191  
111017440188   111017794292   111018086668   111018449683   111018854593  
111019279584   111019567113   111019803048 452425648   452815863   453145518  
111012513544   111015146640   111015424133   111015686155   111015955491  
111016249296   111016544070   111016763725   111017073258   111017440335  
111017794304   111018086747   111018449706   111018855000   111019279618  
111019567146   111019803082 452425705   452815871   453145690   111012514512  
111015146651   111015424166   111015686234   111015955514   111016249319  
111016544597   111016763747   111017073393   111017440560   111017794360  
111018086804   111018449739   111018855044   111019279641   111019567157  
111019803093 452425721   452815913   453145799   111012521688   111015146718  
111015424245   111015686256   111015955536   111016249410   111016544654  
111016763758   111017073405   111017440649   111017794438   111018086860  
111018449762   111018855156   111019279696   111019567168   111019803105
452425739   452816077   453145815   111012522937   111015146741   111015424267  
111015686335   111015955547   111016249498   111016544733   111016764715  
111017073528   111017440740   111017794449   111018086882   111018449975  
111018855224   111019279742   111019567180   111019803138 452425770   452816242
  453145914   111012523006   111015146774   111015424335   111015686357  
111015955569   111016249522   111016544766   111016765738   111017073562  
111017440751   111017794494   111018086893   111018450034   111018855314  
111019279865   111019567483   111019803251 452426190   452816580   453146227  
111012526605   111015146976   111015424504   111015686391   111015955693  
111016249678   111016544788   111016765783   111017073573   111017440885  
111017794663   111018086949   111018450056   111018855437   111019280159  
111019567933   111019803273 452426216   452816614   453146235   111012529934  
111015147056   111015424515   111015686425   111015955705   111016249780  
111016544812   111016765806   111017073607   111017441022   111017794696  
111018086983   111018450089   111018855640   111019280160   111019567944  
111019803284 452426810   452816945   453146250   111012530464   111015147102  
111015424559   111015686436   111015955738   111016249814   111016544890  
111016765817   111017073674   111017441044   111017794854   111018087445  
111018450090   111018856001   111019280250   111019568035   111019803295
452426943   452816986   453146318   111012534086   111015147135   111015424560  
111015686469   111015955750   111016249948   111016544913   111016765952  
111017073742   111017441055   111017794955   111018087490   111018450247  
111018856258   111019280801   111019568057   111019803330 452427032   452816994
  453146391   111012534671   111015147360   111015424649   111015686548  
111015955761   111016249982   111016545004   111016765963   111017073775  
111017441279   111017794966   111018087535   111018450269   111018856315  
111019281464   111019568079   111019803352 452427081   452817091   453146508  
111012550310   111015147427   111015425976   111015686571   111015956784  
111016250153   111016545037   111016766009   111017073786   111017441314  
111017795035   111018087557   111018450326   111018856326   111019281510  
111019568103   111019803363 452427222   452817109   453146821   111012560513  
111015147540   111015426023   111015686627   111015956908   111016250164  
111016545598   111016766021   111017074013   111017441448   111017795057  
111018087580   111018450360   111018856382   111019281554   111019568158  
111019803408 452427255   452817208   453147092   111012560591   111015147562  
111015426078   111015686649   111015956942   111016250186   111016545600  
111016766155   111017074080   111017441482   111017795079   111018087603  
111018450382   111018856483   111019281600   111019568181   111019804296
452427396   452817299   453147274   111012562122   111015147629   111015427125  
111015686661   111015956975   111016250210   111016545666   111016766188  
111017074125   111017441538   111017795103   111018087614   111018450483  
111018856506   111019281622   111019568394   111019804331

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452427560   452817364   453147308   111012564696   111015147630   111015427158  
111015686694   111015956986   111016250322   111016545677   111016766234  
111017074316   111017441583   111017795147   111018087816   111018450539  
111018856618   111019281644   111019568495   111019804364 452427701   452817422
  453147431   111012573573   111015147720   111015427192   111015686852  
111015957055   111016250434   111016545688   111016766267   111017074338  
111017441628   111017795158   111018087861   111018450641   111018856719  
111019281677   111019568518   111019804375 452427727   452817448   453147548  
111012576789   111015148406   111015427237   111015686863   111015957099  
111016250502   111016545701   111016766289   111017074361   111017441639  
111017795169   111018087883   111018450652   111018856753   111019281688  
111019568541   111019804409 452428006   452817638   453147647   111012580908  
111015148529   111015427248   111015686885   111015957178   111016250557  
111016545789   111016766302   111017074394   111017441651   111017795743  
111018087940   111018450742   111018856775   111019282117   111019568563  
111019804511 452428287   452817794   453147746   111012586128   111015148552  
111015427260   111015686896   111015957202   111016250636   111016545802  
111016766357   111017074642   111017441662   111017795855   111018087995  
111018450955   111018856821   111019282162   111019568596   111019804566
452428402   452818008   453147779   111012588096   111015148697   111015427327  
111015687831   111015957370   111016250692   111016545813   111016766403  
111017074653   111017441730   111017796069   111018088424   111018450977  
111018856876   111019282319   111019568619   111019804588 452428493   452818180
  453147811   111012593025   111015149520   111015427349   111015687909  
111015957392   111016250748   111016545835   111016766447   111017074697  
111017442146   111017796104   111018088457   111018452104   111018857024  
111019282375   111019568664   111019804735 452428535   452818362   453147860  
111012593441   111015149722   111015427361   111015687954   111015957404  
111016250827   111016545857   111016766458   111017074721   111017442551  
111017796171   111018088480   111018452148   111018857305   111019282432  
111019568709   111019804779 452428550   452818388   453147951   111012595948  
111015150498   111015427394   111015687998   111015957426   111016250883  
111016545891   111016766537   111017074754   111017442630   111017796205  
111018088570   111018452351   111018857518   111019282465   111019568710  
111019805130 452428741   452818404   453148108   111012604466   111015150511  
111015427428   111015688034   111015957471   111016250894   111016545903  
111016766605   111017074800   111017442652   111017796272   111018088581  
111018452441   111018857529   111019282500   111019568754   111019805152
452428816   452818412   453148157   111012605131   111015150599   111015427473  
111015688135   111015957774   111016250917   111016545958   111016766649  
111017075070   111017442809   111017796294   111018088648   111018452463  
111018857552   111019282511   111019568787   111019805174 452428824   452818552
  453148553   111012608033   111015150645   111015427574   111015688438  
111015957820   111016250940   111016545970   111016766661   111017075092  
111017442865   111017796384   111018088828   111018452474   111018857653  
111019282533   111019568877   111019805253 452428873   452818719   453148629  
111012615299   111015150702   111015427596   111015688449   111015957886  
111016251211   111016546195   111016766953   111017075193   111017442922  
111017796429   111018088952   111018452609   111018857888   111019282577  
111019568899   111019805286 452428915   452818800   453148702   111012617202  
111015150971   111015427776   111015688472   111015957987   111016251435  
111016546229   111016767000   111017075216   111017443811   111017796553  
111018089009   111018452632   111018857899   111019282588   111019568923  
111019805309 452429038   452818826   453148868   111012633806   111015151174  
111015427855   111015688584   111015958012   111016251446   111016546230  
111016767033   111017075227   111017443866   111017796564   111018089010  
111018452687   111018857901   111019282623   111019568967   111019805343
452429145   452818834   453148876   111012634694   111015151264   111015427901  
111015688663   111015958034   111016251468   111016546241   111016767044  
111017075542   111017443934   111017796609   111018089650   111018452711  
111018858115   111019282667   111019568990   111019805365 452429178   452818933
  453148900   111012638182   111015151398   111015427956   111015688685  
111015958078   111016251525   111016546285   111016767088   111017076734  
111017444069   111017796610   111018089661   111018452845   111018858182  
111019282724   111019569632   111019805387 452429186   452819048   453148934  
111012643885   111015151635   111015428373   111015688944   111015958090  
111016251547   111016546331   111016767099   111017076789   111017444070  
111017796687   111018089717   111018452889   111018858496   111019282780  
111019569665   111019805400 452429285   452819139   453149049   111012654438  
111015151657   111015428429   111015689282   111015958124   111016251558  
111016546364   111016767134   111017076790   111017444104   111017796711  
111018089830   111018452924   111018858801   111019282836   111019569698  
111019805411 452429327   452819162   453149213   111012667410   111015152210  
111015428531   111015689350   111015958135   111016252683   111016546432  
111016767864   111017076813   111017444160   111017796744   111018089975  
111018452946   111018859161   111019282869   111019569722   111019805422
452429392   452819279   453149239   111012667836   111015152243   111015428632  
111015689428   111015958179   111016252739   111016546454   111016767943  
111017076891   111017444171   111017796766   111018090012   111018453015  
111018859194   111019282948   111019569845   111019805556 452429582   452819378
  453149403   111012669007   111015152265   111015428643   111015689462  
111015958180   111016252740   111016546476   111016767987   111017077005  
111017444272   111017796801   111018090045   111018453048   111018859251  
111019282993   111019569867   111019805602 452429905   452819394   453149668  
111012699404   111015152344   111015428654   111015689529   111015958371  
111016252795   111016546487   111016767998   111017077016   111017444283  
111017796890   111018090078   111018453127   111018859318   111019283006  
111019569890   111019805646 452430036   452819410   453149692   111012706212  
111015152377   111015428687   111015689574   111015958438   111016252896  
111016546555   111016769866   111017077050   111017445262   111017796946  
111018090089   111018453318   111018859464   111019283084   111019569902  
111019805668 452430069   452819840   453149825   111012707707   111015152401  
111015429701   111015689619   111015958720   111016252931   111016546623  
111016769912   111017077780   111017445374   111017797071   111018090090  
111018453396   111018859521   111019283130   111019569913   111019806276
452430200   452820095   453150021   111012716167   111015152467   111015429734  
111015689620   111015958797   111016253527   111016546645   111016769923  
111017077814   111017445385   111017797217   111018090135   111018453644  
111018859655   111019283163   111019569935   111019806300 452430267   452820384
  453150203   111012725572   111015152489   111015429778   111015689675  
111015958810   111016253538   111016546690   111016769978   111017078826  
111017445408   111017797262   111018090304   111018453802   111018860051  
111019283185   111019570016   111019806344 452430358   452820731   453150369  
111012735999   111015152658   111015429802   111015689765   111015958865  
111016253572   111016546702   111016769989   111017080032   111017445486  
111017797554   111018090326   111018453846   111018860433   111019283196  
111019570094   111019806366 452430424   452820913   453150518   111012740748  
111015152759   111015429824   111015689811   111015958876   111016253639  
111016546780   111016770048   111017080098   111017445554   111017797565  
111018090337   111018453880   111018860499   111019283208   111019570128  
111019806399 452430523   452820962   453150724   111012752729   111015152883  
111015429846   111015689866   111015958900   111016253651   111016546836  
111016770059   111017080661   111017445600   111017797723   111018090371  
111018454746   111018860512   111019283231   111019570184   111019806401
452430531   452821036   453150880   111012760863   111015152928   111015429868  
111015689990   111015958911   111016253785   111016546915   111016770060  
111017081190   111017445633   111017797756   111018090449   111018454971  
111018860848   111019283275   111019570230   111019806412 452430564   452821085
  453151052   111012761662   111015153020   111015429969   111015690026  
111015958999   111016253987   111016547039   111016770071   111017081291  
111017445644   111017797767   111018090517   111018454982   111018860882  
111019283286   111019570746   111019806423 452430572   452821218   453151169  
111012763844   111015153075   111015430095   111015690116   111015959002  
111016254056   111016547051   111016770183   111017081527   111017445701  
111017797789   111018090539   111018455691   111018860950   111019283376  
111019570836   111019806434 452430838   452821390   453151193   111012770099  
111015153109   111015430107   111015690172   111015959327   111016254067  
111016547107   111016770239   111017081538   111017445723   111017797914  
111018090618   111018455736   111018861197   111019283444   111019570847  
111019807536 452430978   452821598   453151409   111012804390   111015153110  
111015430118   111015690217   111015959619   111016254102   111016547118  
111016770240   111017081594   111017445745   111017797925   111018090630  
111018455781   111018861243   111019283534   111019571365   111019807648
452431224   452821622   453151441   111012810162   111015153132   111015430130  
111015690341   111015959675   111016254281   111016547141   111016770341  
111017081976   111017445824   111017797970   111018090911   111018455804  
111018861298   111019283545   111019571512   111019807705 452431315   452822190
  453151524   111012816933   111015153176   111015430208   111015690396  
111015959800   111016254292   111016547152   111016770385   111017082078  
111017445879   111017798016   111018090988   111018455859   111018861366  
111019283567   111019571567   111019807806 452431497   452822240   453151573  
111012846071   111015153233   111015430220   111015690408   111015959945  
111016254359   111016547185   111016770419   111017082113   111017445958  
111017798049   111018091035   111018455893   111018861401   111019284412  
111019571578   111019807828 452431562   452822463   453151649   111012866758  
111015153941   111015430231   111015690420   111015960071   111016254371  
111016547196   111016770442   111017083293   111017445969   111017798173  
111018091046   111018455916   111018861670   111019284434   111019571613  
111019807840 452431638   452822638   453151672   111012885197   111015153985  
111015430297   111015691050   111015960161   111016254393   111016547208  
111016770464   111017083451   111017445981   111017798230   111018091080  
111018456186   111018861704   111019284456   111019571624   111019807873
452431778   452822646   453151797   111012901792   111015153996   111015430321  
111015691061   111015960239   111016254438   111016547253   111016770576  
111017083653   111017446083   111017798319   111018091574   111018456300  
111018861760   111019284546   111019571657   111019807895 452431802   452822919
  453151813   111012908913   111015154245   111015430332   111015691106  
111015960396   111016254573   111016547354   111016770644   111017083686  
111017446140   111017798331   111018091866   111018456311   111018861917  
111019284568   111019571680   111019807918 452431828   452823032   453151888  
111012913201   111015154278   111015430455   111015691285   111015960408  
111016254630   111016547376   111016770688   111017084126   111017446252  
111017798353   111018092283   111018456366   111018862514   111019284636  
111019571703   111019807941 452431885   452823040   453151987   111012916282  
111015154289   111015430545   111015691320   111015960677   111016254731  
111016547398   111016770947   111017084553   111017446342   111017798421  
111018092306   111018456614   111018864055   111019284647   111019571848  
111019807952 452431927   452823057   453152118   111012926733   111015154302  
111015430680   111015691342   111015960688   111016254764   111016547455  
111016770969   111017084744   111017446702   111017798454   111018092418  
111018456658   111018864291   111019284704   111019571859   111019807963
452432107   452823271   453152217   111012936071   111015154582   111015430893  
111015691375   111015960734   111016255349   111016547499   111016771151  
111017084834   111017446869   111017798465   111018092441   111018456737  
111018864471   111019284737   111019571882   111019807974 452432271   452823461
  453152480   111012941077   111015154975   111015430905   111015691544  
111015960756   111016256328   111016547501   111016771230   111017084889  
111017447309   111017798500   111018092542   111018456805   111018865214  
111019284759   111019571905   111019808133 452432313   452823529   453152803  
111012941358   111015155123   111015431265   111015691601   111015960857  
111016256362   111016547523   111016771274   111017084890   111017447310  
111017798511   111018092564   111018456917   111018866798   111019284861  
111019571950   111019808177 452432347   452823669   453152886   111012949277  
111015155134   111015431287   111015691656   111015960868   111016256395  
111016547556   111016771308   111017084924   111017447321   111017798544  
111018092654   111018457109   111018866899   111019285738   111019572007  
111019808201 452432446   452823693   453152894   111012955858   111015155471  
111015431298   111015691768   111015960891   111016256520   111016547578  
111016771319   111017084991   111017447376   111017798836   111018092687  
111018457334   111018867733   111019285806   111019572119   111019808278
452432768   452823867   453153090   111012978820   111015155505   111015431344  
111015691791   111015961049   111016256586   111016547613   111016771320  
111017085329   111017447387   111017798959   111018092801   111018457435  
111018867946   111019286144   111019572153   111019808357 452432784   452823941
  453153108   111012993119   111015155527   111015431366   111015691803  
111015961364   111016256609   111016547646   111016771432   111017085408  
111017447400   111017799130   111018092823   111018457806   111018869128  
111019286245   111019572175   111019808807 452432834   452824071   453153181  
111013025228   111015155617   111015431377   111015691881   111015961386  
111016256890   111016547691   111016771498   111017085419   111017447499  
111017799163   111018092856   111018457930   111018869162   111019286278  
111019572186   111019808818 452432990   452824196   453153249   111013029918  
111015155673   111015431388   111015691892   111015961397   111016256935  
111016547758   111016771577   111017085420   111017447680   111017799196  
111018092890   111018457974   111018869195   111019286313   111019572210  
111019808874 452433071   452824303   453153306   111013033766   111015155707  
111015431412   111015691915   111015961432   111016257026   111016547769  
111016771601   111017085431   111017447815   111017799242   111018092913  
111018458021   111018869487   111019286379   111019572254   111019808896
452433147   452824667   453153355   111013040034   111015155718   111015431423  
111015691960   111015961601   111016257093   111016547804   111016771612  
111017085497   111017447826   111017799477   111018092968   111018458975  
111018870108   111019286380   111019572298   111019808908 452433154   452824675
  453153405   111013082007   111015155752   111015431456   111015692051  
111015961623   111016257149   111016547837   111016771690   111017085576  
111017447837   111017799499   111018093048   111018459280   111018870377  
111019286425   111019572366   111019808920 452433469   452824741   453153447  
111013112977   111015155831   111015431467   111015692062   111015962084  
111016257150   111016547848   111016771713   111017085767   111017447882  
111017799523   111018093318   111018459336   111018870647   111019286436  
111019572388   111019808997 452433477   452825003   453153504   111013192481  
111015155842   111015431557   111015692107   111015962141   111016257206  
111016547860   111016771768   111017085903   111017448030   111017799567  
111018093475   111018459459   111018871806   111019286447   111019572423  
111019809224 452433493   452825383   453153512   111013201224   111015156843  
111015431579   111015692118   111015962152   111016257543   111016547927  
111016771791   111017086601   111017448085   111017799590   111018094724  
111018459493   111018871828   111019286492   111019572434   111019809235
452433535   452825474   453153538   111013204889   111015156854   111015431603  
111015692130   111015962185   111016257554   111016547949   111016771959  
111017086689   111017448119   111017799624   111018094825   111018459516  
111018872302   111019286504   111019573042   111019809257 452433576   452825557
  453153587   111013208513   111015157024   111015432165   111015692163  
111015962219   111016257565   111016548108   111016771960   111017086724  
111017448232   111017800278   111018094847   111018459527   111018872447  
111019286616   111019573109   111019809291 452433717   452825805   453153629  
111013212901   111015157158   111015432222   111015692321   111015962297  
111016257633   111016548276   111016772006   111017086825   111017448287  
111017800492   111018094926   111018459549   111018873000   111019286672  
111019573480   111019809336 452433758   452825813   453153645   111013256954  
111015157226   111015432266   111015692332   111015962309   111016257767  
111016548287   111016772107   111017087365   111017448333   111017800616  
111018094960   111018459583   111018873189   111019286706   111019573491  
111019809347 452433840   452825862   453153835   111013273515   111015157271  
111015432356   111015692387   111015962343   111016257789   111016548355  
111016772141   111017087400   111017448355   111017800649   111018094993  
111018459662   111018874258   111019286717   111019573514   111019809471
452434046   452825920   453153884   111013294158   111015157282   111015432367  
111015692433   111015962635   111016257824   111016548467   111016772163  
111017087422   111017448962   111017800650   111018095040   111018459774  
111018874337   111019286773   111019573547   111019809482 452434053   452826068
  453154122   111013312520   111015157305   111015432468   111015692455  
111015962972   111016257835   111016548546   111016772196   111017087725  
111017449008   111017800683   111018095073   111018459785   111018874405  
111019286784   111019573570   111019809538 452434079   452826407   453154171  
111013331059   111015157440   111015432503   111015692477   111015962994  
111016257868   111016548614   111016772354   111017087769   111017449064  
111017800739   111018095129   111018459875   111018874607   111019286818  
111019573581   111019809549 452434087   452826449   453154353   111013336751  
111015157451   111015432536   111015692499   111015963018   111016258195  
111016548625   111016772455   111017087882   111017449075   111017800740  
111018095141   111018459921   111018875158   111019287145   111019573637  
111019809572 452434103   452826720   453154395   111013343962   111015157563  
111015432547   111015692501   111015963096   111016258207   111016548636  
111016772488   111017087905   111017449121   111017800751   111018095185  
111018459965   111018875664   111019287189   111019573648   111019809583
452434137   452826738   453154437   111013384697   111015158025   111015432626  
111015692534   111015963232   111016258218   111016548692   111016772512  
111017088186   111017449165   111017800807   111018095219   111018459998  
111018875798   111019287280   111019573660   111019809628 452434186   452826878
  453154759   111013407637   111015158058   111015432693   111015692556  
111015963355   111016258252   111016548748   111016772534   111017088197  
111017449198   111017800829   111018095231   111018460305   111018875844  
111019287314   111019573671   111019809707 452434194   452827033   453154767  
111013419225   111015159015   111015432783   111015692589   111015964312  
111016258285   111016548861   111016772635   111017088298   111017449244  
111017800953   111018095310   111018460372   111018877767   111019287336  
111019573705   111019809729 452434236   452827058   453154775   111013430497  
111015159127   111015433414   111015693490   111015964378   111016258296  
111016548872   111016772691   111017088300   111017449288   111017801044  
111018095376   111018460394   111018878724   111019287347   111019573727  
111019809730 452434426   452827371   453154981   111013432196   111015159149  
111015433492   111015693546   111015964424   111016258364   111016548883  
111016772736   111017088412   111017449299   111017801123   111018095433  
111018460495   111018878780   111019287404   111019573738   111019809752
452434715   452827454   453155079   111013434895   111015159183   111015433582  
111015693580   111015964479   111016258397   111016548906   111016772770  
111017088658   111017449367   111017801134   111018095499   111018460574  
111018878858   111019287437   111019573750   111019809763

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452434871   452827546   453155186   111013479850   111015159228   111015433593  
111015693603   111015964671   111016258612   111016548995   111016772949  
111017088669   111017449424   111017801178   111018095848   111018460675  
111018878869   111019287459   111019573794   111019809796 452434897   452827645
  453155210   111013481246   111015159239   111015433986   111015694626  
111015964682   111016258690   111016549053   111016772983   111017088704  
111017450055   111017801358   111018095938   111018460743   111018879589  
111019287640   111019573806   111019809842 452435084   452827744   453155293  
111013522859   111015159295   111015434066   111015694659   111015964839  
111016258735   111016549064   111016773018   111017088748   111017450077  
111017801369   111018096018   111018460787   111018879736   111019287718  
111019573851   111019809853 452435365   452827843   453155301   111013533121  
111015159419   111015434134   111015694660   111015964929   111016258803  
111016549075   111016773030   111017088759   111017450437   111017801426  
111018096052   111018460945   111018879837   111019287752   111019573862  
111019809886 452435498   452828023   453155335   111013592508   111015159464  
111015434190   111015694682   111015964996   111016258847   111016549086  
111016773108   111017088760   111017450572   111017801550   111018096175  
111018460967   111018880143   111019287820   111019573918   111019810068
452435738   452828031   453155467   111013596591   111015159576   111015434246  
111015694749   111015965021   111016258858   111016549110   111016773142  
111017088984   111017450651   111017801640   111018096186   111018461014  
111018880491   111019287875   111019573929   111019810136 452435795   452828049
  453155525   111013603141   111015159677   111015434303   111015694761  
111015965043   111016258892   111016549165   111016773153   111017089019  
111017450695   111017801651   111018096243   111018461115   111018881009  
111019287897   111019573952   111019810181 452436124   452828072   453155566  
111013678031   111015159688   111015434370   111015694862   111015965133  
111016258915   111016549288   111016773197   111017089097   111017450741  
111017801662   111018096254   111018461148   111018881672   111019287932  
111019573985   111019810316 452436199   452828213   453155673   111013753417  
111015159846   111015434415   111015694873   111015965201   111016258960  
111016549413   111016773254   111017089255   111017450763   111017801730  
111018096276   111018461250   111018882808   111019287954   111019574043  
111019810327 452436231   452828270   453155863   111013863891   111015159936  
111015434471   111015694907   111015965223   111016259017   111016549424  
111016773265   111017089288   111017450785   111017801796   111018096513  
111018461340   111018882921   111019288090   111019574054   111019810338
452436249   452828403   453155947   111013891847   111015159958   111015434550  
111015694918   111015965289   111016259073   111016549435   111016773344  
111017089312   111017450886   111017801819   111018096557   111018461553  
111018883034   111019288113   111019574212   111019810350 452436470   452828411
  453156028   111013935936   111015160040   111015434617   111015695021  
111015965391   111016259118   111016549479   111016773388   111017089390  
111017450910   111017801875   111018096658   111018461586   111018883472  
111019288225   111019574278   111019810383 452436561   452828437   453156101  
111013992412   111015160152   111015434662   111015695100   111015965717  
111016259444   111016549480   111016773412   111017089413   111017451090  
111017802731   111018096737   111018461632   111018885496   111019288528  
111019574368   111019810394 452436603   452828460   453156184   111014011077  
111015160253   111015434718   111015695188   111015965739   111016260299  
111016549525   111016773524   111017089479   111017451393   111017802775  
111018096771   111018461654   111018886150   111019288685   111019574403  
111019810417 452436637   452828478   453156309   111014096834   111015160310  
111015434729   111015695335   111015965762   111016260514   111016549626  
111016773579   111017089503   111017451405   111017802786   111018096782  
111018461676   111018887443   111019288821   111019574447   111019810428
452436652   452828510   453156440   111014100661   111015160387   111015434752  
111015695391   111015965852   111016260626   111016549682   111016773591  
111017089547   111017451416   111017803046   111018096838   111018461698  
111018887803   111019288933   111019574469   111019810439 452436801   452828528
  453156465   111014120562   111015160488   111015434819   111015695436  
111015965975   111016260682   111016549727   111016773614   111017089637  
111017451427   111017803079   111018096850   111018461733   111018887869  
111019288977   111019574492   111019810451 452436892   452828700   453156507  
111014147572   111015160534   111015434886   111015695447   111015966055  
111016260693   111016549772   111016773625   111017089648   111017451450  
111017803204   111018096894   111018462026   111018888400   111019289114  
111019574548   111019810462 452437015   452828783   453156556   111014197465  
111015161074   111015434987   111015695504   111015966101   111016260705  
111016549817   111016773647   111017089705   111017451483   111017803226  
111018097547   111018462138   111018889186   111019289125   111019574560  
111019810473 452437130   452828809   453156648   111014400631   111015161085  
111015434998   111015695515   111015966178   111016260750   111016549839  
111016773681   111017089716   111017451562   111017803327   111018097558  
111018462150   111018889287   111019289901   111019574784   111019810484
452437171   452828866   453156689   111014462909   111015161131   111015435089  
111015695537   111015966662   111016260794   111016549851   111016773726  
111017090314   111017451573   111017803383   111018098054   111018462172  
111018889647   111019289912   111019574920   111019810495 452437361   452828908
  453156762   111014684736   111015161142   111015435180   111015695559  
111015966763   111016260941   111016549929   111016773748   111017090347  
111017451663   111017803394   111018098076   111018462240   111018890043  
111019289923   111019574931   111019810754 452437486   452828940   453156770  
111014778325   111015161175   111015435258   111015695560   111015966819  
111016260952   111016549952   111016773782   111017090482   111017451674  
111017803451   111018098100   111018462329   111018890087   111019289967  
111019574942   111019810776 452437528   452829013   453156911   111014799968  
111015161197   111015435270   111015695605   111015966897   111016261009  
111016550358   111016774198   111017090505   111017451797   111017803518  
111018098199   111018462644   111018890852   111019290565   111019574953  
111019811025 452437700   452829237   453157059   111014857772   111015161243  
111015435281   111015695649   111015966921   111016261571   111016550370  
111016774233   111017090538   111017451999   111017803529   111018098807  
111018462969   111018891853   111019290655   111019575011   111019811036
452437742   452829468   453157216   111014858122   111015161287   111015435371  
111015695975   111015966932   111016261582   111016550381   111016774244  
111017090561   111017452631   111017803686   111018098874   111018463027  
111018892001   111019290677   111019575426   111019811069 452438054   452829500
  453157372   111014858346   111015161355   111015435382   111015696011  
111015967214   111016261762   111016550448   111016774255   111017090639  
111017452686   111017803743   111018099033   111018463162   111018892359  
111019290958   111019575459   111019811137 452438088   452829815   453157562  
111014858391   111015161377   111015435742   111015696055   111015967225  
111016261841   111016550460   111016774277   111017090651   111017452776  
111017803833   111018099055   111018463960   111018893428   111019290981  
111019575460   111019811148 452438104   452829898   453157653   111014858784  
111015161434   111015436529   111015696101   111015967258   111016261896  
111016550493   111016774288   111017090662   111017452787   111017804069  
111018099088   111018464039   111018893574   111019291016   111019575718  
111019811160 452438294   452830102   453157703   111014858919   111015161445  
111015436912   111015696112   111015967315   111016261997   111016550505  
111016774345   111017090718   111017453092   111017804159   111018100384  
111018464040   111018893912   111019291049   111019575741   111019811182
452438435   452830136   453157760   111014859022   111015161502   111015436934  
111015696369   111015967337   111016262101   111016550516   111016774390  
111017090819   111017453115   111017804205   111018100407   111018464084  
111018895194   111019291061   111019575785   111019811205 452438526   452830193
  453157802   111014859336   111015161535   111015436967   111015696404  
111015967944   111016262134   111016550538   111016774424   111017091416  
111017453272   111017804216   111018100676   111018464185   111018895587  
111019291140   111019575820   111019811227 452439169   452830318   453157810  
111014859347   111015161580   111015437047   111015696505   111015967977  
111016262404   111016550549   111016774491   111017091449   111017453553  
111017804227   111018100687   111018464332   111018895598   111019291207  
111019575875   111019811238 452439482   452830383   453157851   111014859594  
111015161636   111015437654   111015696673   111015968024   111016262527  
111016550594   111016774558   111017091472   111017453564   111017804294  
111018100913   111018464365   111018895789   111019291319   111019575943  
111019811272 452439664   452830425   453157885   111014859617   111015161704  
111015437700   111015696707   111015968136   111016262561   111016550639  
111016774570   111017091483   111017453609   111017804317   111018100991  
111018464387   111018896151   111019291320   111019575976   111019811328
452439847   452830581   453157950   111014859640   111015161782   111015437722  
111015696785   111015968147   111016262640   111016550640   111016774637  
111017092046   111017453610   111017804328   111018101116   111018464433  
111018897129   111019291331   111019576180   111019811340 452439854   452830615
  453158149   111014859729   111015161951   111015437856   111015696819  
111015968158   111016262651   111016550684   111016774648   111017092057  
111017453632   111017804531   111018101172   111018464501   111018898063  
111019291364   111019576281   111019811351 452440084   452831159   453158206  
111014859752   111015161995   111015437867   111015696820   111015968192  
111016262730   111016550752   111016776066   111017092079   111017453687  
111017804542   111018101240   111018464567   111018898120   111019291409  
111019576304   111019811418 452440316   452831266   453158214   111014859763  
111015162110   111015437878   111015696831   111015968226   111016262741  
111016550763   111016776178   111017092091   111017453700   111017804586  
111018101251   111018464927   111018898423   111019291443   111019576315  
111019811441 452440381   452831316   453158347   111014859819   111015162132  
111015437889   111015696910   111015968686   111016263023   111016550819  
111016776257   111017092204   111017453755   111017804621   111018101497  
111018464950   111018899053   111019291465   111019576360   111019811452
452440449   452831571   453158404   111014859820   111015162244   111015437946  
111015696954   111015968765   111016263067   111016550831   111016776291  
111017092215   111017453766   111017804700   111018101532   111018464961  
111018899244   111019292657   111019577406   111019811463 452440480   452832652
  453158453   111014859875   111015162266   111015438026   111015697078  
111015968800   111016263203   111016550864   111016776460   111017092260  
111017453777   111017806016   111018101767   111018465276   111018900382  
111019292758   111019577439   111019811485 452440571   452832918   453158479  
111014860192   111015162334   111015438048   111015697089   111015968822  
111016263269   111016550897   111016776505   111017092282   111017453867  
111017806050   111018102016   111018465355   111018901248   111019292826  
111019577518   111019811643 452440753   452833023   453158776   111014860743  
111015162457   111015438105   111015697269   111015968901   111016263348  
111016550909   111016776527   111017092327   111017453889   111017806094  
111018102050   111018465636   111018901293   111019292882   111019577541  
111019811676 452441009   452833064   453158990   111014860822   111015162468  
111015438217   111015697348   111015968923   111016263382   111016550932  
111016776673   111017092495   111017453924   111017806117   111018102106  
111018465816   111018901743   111019292893   111019577552   111019811698
452441264   452833080   453159147   111014860855   111015162479   111015438262  
111015697359   111015969036   111016263595   111016550954   111016776707  
111017092530   111017453991   111017806173   111018102128   111018465850  
111018901901   111019292916   111019577585   111019811700 452441546   452833189
  453159410   111014860899   111015162547   111015438295   111015697360  
111015969058   111016263641   111016550965   111016776730   111017092721  
111017454071   111017806229   111018102364   111018465928   111018904140  
111019292938   111019577664   111019811766 452441561   452833239   453159568  
111014860990   111015162604   111015438396   111015697393   111015969081  
111016263764   111016550976   111016776752   111017092798   111017454262  
111017806241   111018102397   111018465940   111018904252   111019292994  
111019577675   111019811799 452442601   452833262   453159675   111014861733  
111015162637   111015438532   111015697405   111015969148   111016263809  
111016550987   111016776820   111017092800   111017454363   111017806296  
111018102487   111018465951   111018904274   111019293007   111019577709  
111019811823 452442759   452833312   453159717   111014861834   111015162660  
111015438565   111015697461   111015969159   111016263933   111016550998  
111016776886   111017092945   111017454385   111017806319   111018102533  
111018465995   111018904713   111019293074   111019577710   111019811834
452442775   452833437   453159782   111014861856   111015162682   111015439106  
111015697494   111015969193   111016263966   111016551102   111016776909  
111017092967   111017454486   111017806331   111018102689   111018466086  
111018904870   111019293096   111019577721   111019812105 452442916   452833452
  453159865   111014861878   111015162772   111015439847   111015697517  
111015969238   111016263999   111016551124   111016776965   111017093047  
111017454600   111017806364   111018102690   111018466233   111018905051  
111019293232   111019577732   111019812262 452442924   452833536   453159949  
111014861890   111015162783   111015439960   111015697562   111015969340  
111016264574   111016551146   111016777012   111017093070   111017454677  
111017806421   111018102803   111018466389   111018905118   111019293322  
111019577754   111019812284 452443047   452833635   453159998   111014861913  
111015162806   111015439993   111015697573   111015969373   111016264620  
111016551236   111016777348   111017093328   111017454891   111017806577  
111018102836   111018466480   111018905321   111019293467   111019577776  
111019812329 452443088   452833676   453160145   111014861935   111015162862  
111015440131   111015697584   111015969463   111016264642   111016551270  
111016777607   111017093351   111017454925   111017806612   111018103062  
111018466570   111018905545   111019293546   111019577833   111019812330
452443484   452833718   453160178   111014861968   111015162941   111015440164  
111015697607   111015969496   111016264686   111016551360   111016777629  
111017093373   111017455667   111017806702   111018103073   111018466682  
111018905567   111019293557   111019577877   111019812419 452443591   452833767
  453160194   111014862026   111015162985   111015440175   111015697629  
111015969744   111016264697   111016551416   111016778923   111017093418  
111017455768   111017806735   111018103567   111018466705   111018905589  
111019293579   111019577901   111019812442 452443641   452833858   453160244  
111014862161   111015163009   111015440210   111015697652   111015970500  
111016264709   111016551573   111016778989   111017093564   111017455803  
111017806746   111018103747   111018466749   111018905859   111019293827  
111019577945   111019812688 452443708   452833866   453160400   111014862240  
111015163627   111015440232   111015697663   111015970511   111016264800  
111016551629   111016779025   111017093575   111017455858   111017806803  
111018103792   111018466761   111018905950   111019293939   111019577956  
111019812701 452443799   452833882   453160756   111014862251   111015163672  
111015440254   111015697674   111015970656   111016264833   111016551720  
111016779070   111017093676   111017455892   111017806825   111018103826  
111018466783   111018906029   111019293984   111019578014   111019813386
452443815   452833890   453160764   111014862330   111015163773   111015440276  
111015697708   111015970702   111016264855   111016551809   111016779160  
111017094026   111017455926   111017806881   111018103837   111018466873  
111018906096   111019294569   111019578069   111019813487 452443989   452833924
  453160863   111014862341   111015163795   111015440298   111015697720  
111015970746   111016264866   111016551810   111016779250   111017094048  
111017456028   111017806904   111018103882   111018466895   111018906119  
111019294648   111019578070   111019813612 452444110   452833932   453161127  
111014862992   111015163807   111015440300   111015697753   111015971006  
111016264923   111016551821   111016779306   111017094071   111017456185  
111017806915   111018103961   111018466941   111018906276   111019294659  
111019578115   111019813634 452444300   452834013   453161150   111014863050  
111015163852   111015440311   111015697854   111015971130   111016264990  
111016551843   111016779474   111017094093   111017456219   111017806937  
111018104030   111018467009   111018906377   111019294660   111019578216  
111019813656 452444516   452834328   453161234   111014863421   111015163885  
111015440322   111015697887   111015971141   111016265193   111016551854  
111016779520   111017094879   111017456332   111017806948   111018104209  
111018467032   111018906681   111019294693   111019578249   111019813678
452444524   452834336   453161796   111014863443   111015163942   111015440333  
111015697900   111015971174   111016265373   111016551900   111016779542  
111017094880   111017456433   111017806959   111018104366   111018467054  
111018906748   111019294727   111019578250   111019813869 452444581   452834609
  453161846   111014863454   111015163964   111015440344   111015697933  
111015971185   111016265407   111016552002   111016779586   111017094925  
111017456444   111017806982   111018104906   111018467087   111018906883  
111019294907   111019578272   111019813870 452444607   452834625   453161853  
111014863476   111015164033   111015440355   111015697944   111015971691  
111016265418   111016552013   111016779632   111017094936   111017456455  
111017806993   111018104939   111018468099   111018906940   111019294974  
111019578283   111019814602 452444631   452834690   453161903   111014863533  
111015164156   111015440401   111015698046   111015971703   111016265542  
111016552114   111016779643   111017094992   111017456512   111017807006  
111018105132   111018468224   111018907019   111019294985   111019578306  
111019814613 452444755   452834757   453161945   111014863566   111015164167  
111015440434   111015698147   111015971725   111016265564   111016552147  
111016779676   111017095016   111017456578   111017807017   111018105165  
111018468246   111018907109   111019295076   111019578328   111019814635
452444763   452834773   453161960   111014863577   111015164325   111015440456  
111015698754   111015971893   111016266026   111016552158   111016779755  
111017095027   111017456613   111017807084   111018105266   111018468268  
111018907277   111019295100   111019578418   111019814646 452444797   452834872
  453162166   111014863599   111015164347   111015440478   111015698798  
111015971905   111016266059   111016552181   111016779777   111017095049  
111017456646   111017807095   111018105277   111018468280   111018908267  
111019295111   111019578430   111019814714 452444912   452835143   453162273  
111014863601   111015164369   111015440591   111015698888   111015972175  
111016266060   111016552204   111016779812   111017095094   111017456736  
111017807118   111018105345   111018468314   111018908302   111019295155  
111019578452   111019814747 452445067   452835192   453162406   111014863656  
111015164707   111015440658   111015698912   111015972254   111016266071  
111016552226   111016779834   111017095139   111017456792   111017807208  
111018105390   111018468459   111018908605   111019295267   111019578485  
111019814758 452445091   452835325   453162422   111014863667   111015164730  
111015440771   111015698989   111015972636   111016266374   111016552406  
111016779935   111017095151   111017456826   111017807501   111018105693  
111018468460   111018908964   111019295278   111019578531   111019814792
452445141   452835424   453162455   111014863678   111015164752   111015440838  
111015699104   111015972669   111016266598   111016552440   111016780027  
111017095218   111017456859   111017807545   111018106661   111018468482  
111018909055   111019295346   111019578575   111019814804

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452445273   452835622   453162554   111014863713   111015164774   111015440995  
111015699148   111015972670   111016266622   111016552518   111016780038  
111017095229   111017457018   111017807578   111018106762   111018468684  
111018909066   111019295380   111019578913   111019814815 452445430   452835705
  453162562   111014863779   111015164921   111015441053   111015699160  
111015972704   111016266677   111016552552   111016780094   111017095702  
111017457209   111017808344   111018106773   111018468752   111018909077  
111019295425   111019578924   111019814848 452445455   452835721   453162653  
111014863869   111015164932   111015441075   111015699531   111015972715  
111016266813   111016552563   111016780713   111017095713   111017457232  
111017808423   111018106807   111018468921   111018909101   111019295470  
111019578946   111019814938 452445554   452835739   453162786   111014863870  
111015164943   111015441097   111015699542   111015972782   111016266936  
111016552585   111016780724   111017095847   111017457322   111017808478  
111018106863   111018469023   111018909190   111019295537   111019578980  
111019814949 452445638   452835754   453162919   111014863960   111015164976  
111015441389   111015699553   111015972816   111016266969   111016552620  
111016780735   111017095858   111017457355   111017808513   111018106975  
111018469056   111018909224   111019295582   111019579015   111019815018
452445679   452835796   453163206   111014863982   111015165001   111015441402  
111015699665   111015972849   111016267027   111016552697   111016780757  
111017095993   111017457636   111017808579   111018107279   111018469348  
111018909280   111019295627   111019579060   111019815197 452445802   452835861
  453163230   111014864017   111015165012   111015441413   111015699687  
111015972861   111016267050   111016552833   111016780780   111017096051  
111017457760   111017808580   111018107482   111018469539   111018909314  
111019295638   111019579082   111019815221 452445893   452835986   453163271  
111014864062   111015165056   111015441491   111015699878   111015973109  
111016267094   111016552945   111016780803   111017096073   111017458468  
111017808603   111018107561   111018469573   111018909369   111019295683  
111019579318   111019815254 452446107   452835994   453163297   111014864095  
111015165102   111015441536   111015699889   111015973110   111016267151  
111016552967   111016780881   111017096185   111017458525   111017808782  
111018107606   111018469595   111018909370   111019295751   111019579330  
111019815265 452446115   452836026   453163875   111014864220   111015165157  
111015441581   111015699935   111015973154   111016267285   111016553003  
111016781006   111017096309   111017458604   111017808872   111018107707  
111018470766   111018909606   111019295896   111019579408   111019815333
452446313   452836059   453164071   111014864231   111015165191   111015441615  
111015699968   111015973198   111016267319   111016553069   111016781196  
111017096332   111017458615   111017808951   111018108292   111018470777  
111018909729   111019295908   111019579813   111019815456 452446487   452836067
  453164337   111014864264   111015165292   111015442111   111015700006  
111015973200   111016267331   111016553104   111016781242   111017096477  
111017458648   111017808973   111018108371   111018470878   111018910451  
111019295964   111019579835   111019815489 452446552   452836125   453164345  
111014864275   111015167340   111015442155   111015700028   111015973592  
111016267342   111016553126   111016781264   111017096534   111017458659  
111017809110   111018108539   111018470913   111018910855   111019296077  
111019580141   111019815502 452446560   452836380   453164352   111014864567  
111015167485   111015442201   111015700039   111015973626   111016267353  
111016553193   111016781286   111017096589   111017458682   111017809154  
111018108562   111018470946   111018910877   111019296910   111019580152  
111019815513 452446792   452836455   453164444   111014864624   111015167542  
111015442212   111015700040   111015973671   111016267791   111016553238  
111016781310   111017096602   111017458862   111017809301   111018108663  
111018470968   111018911003   111019296965   111019580174   111019815670
452446883   452836851   453164543   111014864792   111015167632   111015442278  
111015700073   111015973716   111016267825   111016553283   111016781343  
111017096624   111017459010   111017809345   111018108843   111018471127  
111018911047   111019297001   111019580219   111019815951 452446974   452836984
  453164659   111014864804   111015167799   111015442289   111015700141  
111015973727   111016267847   111016553339   111016781400   111017096668  
111017459043   111017809356   111018108887   111018471150   111018911092  
111019297045   111019580231   111019815995 452447022   452837008   453164733  
111014865085   111015167924   111015442302   111015700196   111015973749  
111016267892   111016553441   111016781501   111017096747   111017459065  
111017809446   111018108966   111018471194   111018911205   111019297090  
111019580275   111019816031 452447071   452837198   453164741   111014865096  
111015167946   111015442379   111015700219   111015974010   111016267937  
111016553496   111016781556   111017096758   111017459199   111017809558  
111018108999   111018471206   111018911272   111019298260   111019580286  
111019816042 452447097   452837248   453164816   111014865186   111015167991  
111015442414   111015700275   111015974054   111016267948   111016553542  
111016781578   111017096770   111017459335   111017809570   111018109158  
111018471262   111018911294   111019298350   111019580343   111019816110
452447204   452837347   453164873   111014865209   111015168105   111015442470  
111015700286   111015974098   111016267982   111016553609   111016781602  
111017096804   111017459425   111017809581   111018109248   111018471295  
111018911452   111019298462   111019580376   111019816211 452447212   452837438
  453164931   111014865502   111015168587   111015442481   111015700398  
111015974111   111016268006   111016553621   111016781635   111017096815  
111017459560   111017809626   111018109372   111018471600   111018911485  
111019298473   111019580398   111019816626 452447329   452837479   453165045  
111014865513   111015168666   111015442807   111015700477   111015974245  
111016268040   111016553632   111016781972   111017097096   111017459571  
111017809637   111018109439   111018471611   111018911586   111019298631  
111019580444   111019816648 452447410   452837537   453165136   111014865524  
111015168824   111015442874   111015700488   111015974335   111016268118  
111016553676   111016782153   111017097108   111017459649   111017809660  
111018109473   111018471745   111018911788   111019298754   111019580477  
111019816660 452447600   452837545   453165227   111014865546   111015168857  
111015442896   111015700567   111015974368   111016268129   111016553687  
111016782232   111017097759   111017459740   111017809738   111018109495  
111018471778   111018911946   111019298798   111019580488   111019816738
452447725   452837602   453165292   111014865603   111015168969   111015442953  
111015701681   111015974379   111016268174   111016553777   111016782298  
111017097793   111017459751   111017809749   111018109608   111018471857  
111018912093   111019298800   111019580501   111019816749 452447741   452837776
  453165458   111014865793   111015169005   111015442964   111015701715  
111015974537   111016268185   111016553834   111016782388   111017097872  
111017460113   111017809952   111018109619   111018471880   111018912105  
111019298811   111019580589   111019816750 452447907   452837941   453165565  
111014865827   111015169027   111015442975   111015701793   111015974548  
111016268219   111016553856   111016782423   111017097951   111017460180  
111017810088   111018109675   111018471969   111018912127   111019298901  
111019580602   111019816761 452448046   452838139   453165599   111014865861  
111015169083   111015443156   111015701827   111015974582   111016268220  
111016553867   111016782478   111017097984   111017460203   111017810112  
111018109697   111018472375   111018913038   111019298945   111019580646  
111019816783 452448087   452838220   453165623   111014866705   111015169117  
111015443190   111015701850   111015974683   111016268242   111016554105  
111016782546   111017098097   111017460236   111017810123   111018109710  
111018472410   111018913049   111019298956   111019580657   111019816828
452448111   452838253   453165672   111014866749   111015169151   111015443213  
111015701872   111015974920   111016268264   111016554116   111016782883  
111017098198   111017460247   111017810134   111018109732   111018472443  
111018913139   111019299115   111019580691   111019816930 452448236   452838337
  453165706   111014866761   111015170973   111015443279   111015701917  
111015974931   111016268310   111016554161   111016782928   111017098435  
111017460258   111017810987   111018110206   111018472465   111018913195  
111019299126   111019580725   111019816941 452448368   452838451   453165771  
111014866839   111015170995   111015443280   111015702020   111015974986  
111016268321   111016554228   111016782940   111017098525   111017460528  
111017811034   111018110295   111018472645   111018913263   111019299216  
111019580758   111019816952 452448582   452838659   453165789   111014866840  
111015171132   111015443303   111015702042   111015975763   111016268398  
111016554251   111016783109   111017098996   111017460540   111017811315  
111018110318   111018472690   111018913320   111019299238   111019580770  
111019816974 452448772   452838857   453166118   111014866851   111015171233  
111015443325   111015702053   111015975820   111016268411   111016554598  
111016783132   111017099065   111017461967   111017811348   111018110330  
111018472702   111018913331   111019299306   111019580792   111019816985
452449390   452838972   453166126   111014866862   111015171334   111015443358  
111015702277   111015975864   111016268523   111016554655   111016783154  
111017099087   111017461978   111017811450   111018110374   111018472768  
111018913386   111019299328   111019581131   111019816996 452449432   452839012
  453166209   111014866907   111015171491   111015443381   111015702323  
111015975875   111016268613   111016554701   111016783211   111017099256  
111017461989   111017811506   111018110396   111018473062   111018913410  
111019299339   111019581142   111019817032 452449630   452839145   453166233  
111014866963   111015171547   111015443392   111015702413   111015975965  
111016268624   111016554734   111016783244   111017099267   111017462014  
111017811573   111018110509   111018473073   111018913421   111019299351  
111019581445   111019817054 452449853   452839152   453166241   111014867032  
111015171569   111015443437   111015702446   111015976012   111016268635  
111016554789   111016783323   111017099278   111017462070   111017811607  
111018110600   111018473387   111018913667   111019299474   111019581478  
111019817076 452449994   452839186   453166266   111014867100   111015171581  
111015443583   111015702491   111015976023   111016268703   111016554790  
111016783345   111017099289   111017462126   111017811674   111018110712  
111018473455   111018913713   111019299496   111019581490   111019817177
452450208   452839368   453166290   111014867245   111015171592   111015443640  
111015702604   111015976045   111016268725   111016554846   111016783413  
111017099313   111017462193   111017812282   111018110914   111018473499  
111018913724   111019300028   111019581502   111019817290 452450430   452839418
  453166308   111014867324   111015171659   111015443729   111015702637  
111015976090   111016268770   111016554903   111016783435   111017099403  
111017462496   111017812305   111018111207   111018473578   111018914107  
111019300039   111019581524   111019817357 452450570   452839467   453166332  
111014867357   111015171682   111015443752   111015703032   111015976135  
111016268860   111016555858   111016783558   111017099537   111017462698  
111017812361   111018111229   111018473613   111018914286   111019300130  
111019581568   111019817380 452450745   452839491   453166449   111014867379  
111015171705   111015443763   111015703065   111015976225   111016268882  
111016555869   111016784133   111017099627   111017462766   111017812383  
111018111263   111018473871   111018914321   111019300208   111019581580  
111019818044 452450760   452839640   453166530   111014867391   111015171817  
111015443808   111015703111   111015976348   111016268949   111016555870  
111016784177   111017099672   111017462889   111017812406   111018111308  
111018474030   111018914354   111019300220   111019581658   111019818101
452450802   452839772   453166597   111014867650   111015171884   111015443831  
111015703122   111015976539   111016268994   111016555926   111016784223  
111017099830   111017462979   111017812417   111018111331   111018474074  
111018914422   111019300297   111019581681   111019818112 452450836   452839830
  453166738   111014867661   111015171952   111015443921   111015703188  
111015976708   111016269007   111016555959   111016784537   111017099885  
111017463015   111017812473   111018112220   111018475839   111018914444  
111019300321   111019581692   111019818808 452450976   452839988   453166852  
111014867672   111015171996   111015443976   111015703199   111015976720  
111016269052   111016556006   111016784559   111017099919   111017463093  
111017812563   111018112242   111018475941   111018914488   111019300433  
111019581760   111019818886 452451065   452840002   453166944   111014867706  
111015172065   111015444078   111015703201   111015976742   111016269096  
111016556028   111016784616   111017099920   111017463149   111017812619  
111018112264   111018475952   111018914534   111019300859   111019581816  
111019819203 452451131   452840051   453166985   111014867773   111015172199  
111015444203   111015703245   111015976775   111016269108   111016556118  
111016784627   111017100406   111017463329   111017812798   111018112400  
111018476223   111018914545   111019300916   111019581838   111019819304
452451263   452840119   453166993   111014867795   111015172256   111015444214  
111015703346   111015976911   111016269119   111016556130   111016784661  
111017100428   111017463374   111017812811   111018112501   111018476346  
111018914578   111019301298   111019581850   111019819326 452451321   452840200
  453167009   111014867807   111015172267   111015444281   111015703469  
111015976933   111016269142   111016556141   111016784807   111017100484  
111017463475   111017812844   111018112556   111018476414   111018914589  
111019301311   111019581861   111019819359 452451420   452840408   453167124  
111014867852   111015172335   111015444326   111015703559   111015976944  
111016269197   111016556253   111016784852   111017100507   111017463611  
111017812866   111018112691   111018476425   111018914668   111019301322  
111019581872   111019819382 452451651   452840507   453167140   111014867920  
111015172379   111015444337   111015703571   111015977484   111016269209  
111016556264   111016784874   111017100574   111017463677   111017812899  
111018113018   111018476492   111018914714   111019301333   111019581928  
111019819506 452451669   452840614   453167454   111014867953   111015172470  
111015444494   111015703593   111015977642   111016269265   111016556286  
111016784931   111017100608   111017463701   111017812967   111018113063  
111018476526   111018914736   111019301412   111019581940   111019819528
452451727   452840739   453167678   111014868022   111015172515   111015444506  
111015703616   111015977697   111016269298   111016556297   111016785189  
111017100787   111017464432   111017812978   111018113074   111018476784  
111018914815   111019301423   111019581973   111019819539 452451875   452840754
  453167819   111014868123   111015172537   111015444517   111015703717  
111015977721   111016269333   111016556321   111016786157   111017100855  
111017464803   111017813014   111018113153   111018476852   111018914848  
111019301478   111019582020   111019819573 452451891   452840903   453167827  
111014868167   111015172683   111015444618   111015703773   111015977787  
111016269366   111016556400   111016786203   111017100989   111017465253  
111017813047   111018113186   111018476975   111018914905   111019301546  
111019582053   111019819630 452452162   452841117   453167967   111014868189  
111015172728   111015444630   111015703795   111015977822   111016269377  
111016556466   111016786225   111017100990   111017465444   111017813283  
111018113197   111018477000   111018914938   111019301579   111019582064  
111019819708 452452220   452841125   453168122   111014868190   111015172751  
111015444652   111015704291   111015977833   111016269445   111016556501  
111016786270   111017101058   111017465545   111017813294   111018113209  
111018477044   111018914949   111019301658   111019582165   111019819797
452452253   452841141   453168205   111014868303   111015172762   111015444731  
111015704314   111015978249   111016269467   111016556556   111016786337  
111017101081   111017465602   111017813306   111018113805   111018477156  
111018914983   111019301759   111019582705   111019819887 452452287   452841331
  453168395   111014868538   111015172773   111015444775   111015704325  
111015978328   111016269489   111016556567   111016786371   111017101766  
111017465613   111017813317   111018113816   111018477224   111018915074  
111019301827   111019582716   111019820250 452452451   452841372   453168486  
111014868594   111015174629   111015444865   111015704370   111015978340  
111016269490   111016556578   111016786405   111017101799   111017465624  
111017813328   111018113827   111018477291   111018915085   111019301861  
111019582738   111019820294 452452493   452841646   453168569   111014868606  
111015174720   111015444900   111015704527   111015978384   111016269535  
111016556613   111016786449   111017101980   111017465679   111017813474  
111018113917   111018477404   111018915153   111019301883   111019582750  
111019820317 452452766   452841703   453168593   111014868774   111015174731  
111015444988   111015704538   111015978643   111016269546   111016556646  
111016786517   111017102015   111017465882   111017813519   111018113984  
111018477471   111018915197   111019301906   111019582761   111019820429
452452857   452841836   453168767   111014869180   111015174742   111015445147  
111015704606   111015978687   111016269850   111016556691   111016786540  
111017102059   111017466108   111017813575   111018114031   111018478584  
111018915209   111019301928   111019582794   111019820485 452452949   452841901
  453168809   111014869214   111015174821   111015446193   111015704651  
111015978698   111016270661   111016556747   111016786562   111017102194  
111017466164   111017813597   111018114053   111018478630   111018917953  
111019301951   111019582806   111019820496 452453285   452842024   453169211  
111014869247   111015174898   111015446238   111015705315   111015978755  
111016271280   111016556859   111016786630   111017102341   111017466603  
111017813643   111018114143   111018478641   111018918202   111019301995  
111019582817   111019820575 452453368   452842065   453169344   111014869270  
111015175046   111015446261   111015705539   111015978799   111016271303  
111016556949   111016786652   111017102543   111017466939   111017813698  
111018114266   111018478810   111018918336   111019302435   111019582985  
111019820845 452453392   452842222   453169369   111014869315   111015175237  
111015446272   111015705663   111015978823   111016271741   111016556994  
111016786674   111017102666   111017466940   111017813722   111018114288  
111018478821   111018918369   111019302772   111019582996   111019820856
452453533   452842594   453169476   111014869393   111015175293   111015447116  
111015705674   111015978845   111016272012   111016557355   111016786854  
111017102688   111017466973   111017813766   111018114299   111018478843  
111018918370   111019302840   111019583032   111019820957 452453723   452843048
  453169534   111014870081   111015175327   111015447127   111015705696  
111015978867   111016272056   111016557366   111016786876   111017102699  
111017467042   111017813788   111018114323   111018478865   111018918651  
111019302918   111019583492   111019821037 452453772   452843303   453169617  
111014870115   111015175349   111015447149   111015705719   111015978890  
111016272124   111016557399   111016786887   111017102767   111017467086  
111017813834   111018114356   111018478933   111018918785   111019302941  
111019583548   111019821071 452453889   452843485   453169658   111014870261  
111015175428   111015447161   111015705742   111015978968   111016272258  
111016557412   111016786900   111017102778   111017467109   111017814004  
111018114851   111018478977   111018918808   111019303076   111019583638  
111019821127 452453921   452843501   453169666   111014870294   111015175484  
111015447408   111015705887   111015979026   111016272269   111016557456  
111016786944   111017102824   111017467176   111017814060   111018115065  
111018479125   111018918842   111019303133   111019583694   111019821149
452454408   452843592   453169690   111014870317   111015175518   111015447521  
111015705911   111015979071   111016272393   111016557513   111016786977  
111017102970   111017467222   111017814082   111018115379   111018479237  
111018918853   111019303144   111019583740   111019821194

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452454457   452843618   453169708   111014870351   111015175541   111015447554  
111015705955   111015979116   111016272438   111016557524   111016787079  
111017103410   111017467648   111017814093   111018115571   111018479608  
111018918864   111019303616   111019583807   111019821206 452454549   452843626
  453169740   111014870373   111015175620   111015447576   111015705966  
111015979295   111016272461   111016557568   111016787114   111017103476  
111017467705   111017814105   111018115616   111018479619   111018918921  
111019303627   111019583818   111019821228 452454556   452843758   453169765  
111014870429   111015175631   111015447598   111015706035   111015979396  
111016272517   111016557591   111016787451   111017103634   111017467749  
111017814116   111018115773   111018479664   111018918954   111019304167  
111019583829   111019821239 452454572   452843832   453169849   111014870430  
111015176025   111015447622   111015706125   111015979408   111016273596  
111016557636   111016787462   111017103690   111017467918   111017814251  
111018115818   111018479743   111018918965   111019304178   111019583919  
111019821240 452454770   452843956   453170003   111014870452   111015176249  
111015447633   111015706147   111015979431   111016273619   111016557647  
111016787495   111017103702   111017467930   111017814352   111018115829  
111018479822   111018918998   111019304189   111019583953   111019821262
452454895   452844046   453170144   111014870957   111015176317   111015447701  
111015706169   111015979486   111016273653   111016557669   111016787541  
111017103757   111017467963   111017814385   111018116370   111018479934  
111018919034   111019304358   111019583964   111019821273 452455074   452844053
  453170201   111014870979   111015177419   111015447767   111015706934  
111015979666   111016273697   111016557681   111016787596   111017103836  
111017468032   111017814420   111018116381   111018479945   111018919045  
111019304404   111019583986   111019821295 452455082   452844061   453170243  
111014871015   111015177431   111015447778   111015706978   111015979688  
111016273754   111016557748   111016787675   111017103881   111017468065  
111017815588   111018116459   111018480161   111018919056   111019304482  
111019584033   111019821419 452455215   452844137   453170326   111014871082  
111015177475   111015447936   111015707058   111015979992   111016273811  
111016557771   111016787709   111017103948   111017468122   111017815667  
111018116460   111018480251   111018919067   111019304561   111019584077  
111019821464 452455363   452844244   453170730   111014871330   111015177509  
111015448005   111015707104   111015980017   111016273844   111016557827  
111016787743   111017104006   111017468155   111017815678   111018116538  
111018480598   111018919078   111019304606   111019584099   111019821486
452455736   452844459   453170755   111014871352   111015177510   111015448038  
111015707216   111015980051   111016273877   111016557984   111016788496  
111017104040   111017468177   111017815904   111018116583   111018481566  
111018919113   111019304640   111019584123   111019821497 452456080   452844566
  453170904   111014871442   111015177587   111015448061   111015707317  
111015980332   111016273934   111016557995   111016788508   111017104208  
111017468245   111017815915   111018116640   111018481757   111018919168  
111019304707   111019584707   111019822386 452456353   452844582   453170995  
111014871486   111015177622   111015448072   111015707328   111015980354  
111016273945   111016558008   111016788519   111017104220   111017468278  
111017815971   111018116651   111018481768   111018919191   111019305900  
111019584729   111019822409 452456361   452844608   453171027   111014871497  
111015177644   111015448151   111015707351   111015980365   111016274014  
111016558121   111016788621   111017104444   111017468302   111017815993  
111018116662   111018481814   111018919348   111019306529   111019584730  
111019822465 452456429   452844640   453171068   111014871587   111015177655  
111015448218   111015708150   111015980387   111016274508   111016558143  
111016788643   111017104455   111017468425   111017816129   111018116684  
111018481836   111018919405   111019306608   111019584763   111019822476
452456437   452844806   453171175   111014871600   111015177666   111015448263  
111015708161   111015980411   111016274586   111016558176   111016788777  
111017104512   111017468458   111017816163   111018116976   111018481847  
111018919450   111019306800   111019584808   111019822511 452456635   452844921
  453171498   111014871622   111015177699   111015448274   111015708396  
111015980433   111016274609   111016558288   111016788788   111017104590  
111017468469   111017816219   111018116987   111018481869   111018919472  
111019306877   111019585102   111019822533 452457112   452844954   453171506  
111014871666   111015177712   111015448320   111015708475   111015980488  
111016274632   111016558301   111016788799   111017104635   111017468649  
111017816242   111018117023   111018481993   111018919517   111019306899  
111019585113   111019822803 452457377   452844996   453171613   111014871712  
111015177880   111015448678   111015708497   111015980499   111016274643  
111016558345   111016788812   111017104815   111017468661   111017816253  
111018117045   111018482028   111018919528   111019307014   111019585124  
111019822814 452457757   452845092   453171647   111014872252   111015177903  
111015448689   111015708521   111015980534   111016274755   111016558491  
111016788845   111017104837   111017468942   111017816286   111018117067  
111018482051   111018919551   111019307047   111019585258   111019822836
452457930   452845290   453171670   111014872410   111015178140   111015449163  
111015708756   111015980545   111016274788   111016558503   111016788902  
111017104882   111017469101   111017816310   111018117090   111018482107  
111018919618   111019307115   111019585281   111019822892 452457948   452845365
  453171720   111014872476   111015178218   111015449310   111015708778  
111015980578   111016274823   111016558592   111016788968   111017105063  
111017469156   111017816321   111018117102   111018482196   111018919685  
111019307126   111019585337   111019822915 452458003   452845415   453171738  
111014872487   111015178342   111015449332   111015708789   111015980589  
111016274856   111016558604   111016788991   111017105445   111017469178  
111017816365   111018117146   111018482297   111018919708   111019307250  
111019585348   111019823017 452458235   452845472   453171944   111014872500  
111015178476   111015449433   111015709038   111015980590   111016274890  
111016558839   111016789093   111017105669   111017469202   111017816466  
111018117405   111018482657   111018919720   111019307294   111019585359  
111019823062 452458268   452845530   453172041   111014872533   111015178601  
111015449466   111015709061   111015980613   111016274902   111016558862  
111016789149   111017105816   111017469213   111017816950   111018117427  
111018482792   111018919753   111019307362   111019585641   111019823310
452458326   452845605   453172140   111014872555   111015178634   111015449545  
111015709184   111015980646   111016274935   111016559054   111016789712  
111017105984   111017469628   111017816983   111018117438   111018482815  
111018919810   111019307407   111019585742   111019823455 452458433   452845712
  453172454   111014872577   111015178869   111015449567   111015709320  
111015980781   111016274957   111016559065   111016789745   111017106020  
111017469684   111017817018   111018117449   111018482882   111018919922  
111019307429   111019585786   111019823499 452458623   452845951   453172512  
111014872634   111015179017   111015449602   111015709353   111015980792  
111016274968   111016559076   111016789756   111017106042   111017469932  
111017817535   111018117461   111018483096   111018919944   111019307430  
111019585809   111019823501 452458664   452845969   453172520   111014872780  
111015179028   111015449668   111015709432   111015980826   111016275037  
111016559740   111016789802   111017106097   111017470013   111017817579  
111018117551   111018483120   111018920395   111019307508   111019585821  
111019823545 452458680   452845993   453172595   111014872825   111015179040  
111015449691   111015709498   111015980882   111016275060   111016559818  
111016789813   111017106121   111017470169   111017817603   111018117562  
111018483210   111018920542   111019307610   111019585854   111019823578
452459068   452846124   453172777   111014872870   111015179073   111015450187  
111015709500   111015980893   111016275071   111016559829   111016789846  
111017106345   111017470608   111017817636   111018118226   111018483221  
111018920597   111019307621   111019585865   111019823590 452459449   452846140
  453172793   111014872915   111015179208   111015450200   111015709522  
111015980916   111016275116   111016559975   111016789903   111017106356  
111017470776   111017817647   111018118237   111018483232   111018920654  
111019308048   111019585900   111019823703 452459613   452846306   453172868  
111014872926   111015179297   111015450233   111015709577   111015980927  
111016275150   111016560023   111016789914   111017106390   111017470798  
111017817737   111018118248   111018483254   111018920957   111019308093  
111019585922   111019823916 452459746   452846405   453172959   111014872993  
111015179310   111015450266   111015709634   111015981063   111016275262  
111016560034   111016790499   111017106424   111017470800   111017817759  
111018118259   111018483276   111018921026   111019308127   111019585988  
111019824298 452459787   452846561   453172975   111014873747   111015179365  
111015450323   111015709690   111015981074   111016275330   111016560045  
111016790556   111017106581   111017470833   111017817771   111018118428  
111018483355   111018921059   111019308172   111019586091   111019824311
452459795   452846603   453173312   111014873769   111015179411   111015450378  
111015709702   111015981096   111016275408   111016560168   111016790589  
111017106648   111017470888   111017817793   111018118484   111018483423  
111018921060   111019309083   111019586552   111019824377 452460132   452846645
  453173338   111014873961   111015179422   111015450389   111015709713  
111015981287   111016275453   111016560269   111016790635   111017106895  
111017470901   111017817805   111018118495   111018483489   111018921093  
111019309184   111019586563   111019824388 452460298   452846660   453173346  
111014874041   111015180053   111015450413   111015709757   111015981298  
111016275790   111016560483   111016790703   111017106907   111017470945  
111017817827   111018118822   111018483546   111018921262   111019309319  
111019586619   111019824489 452460355   452846751   453173650   111014874063  
111015180165   111015450457   111015709768   111015981311   111016276599  
111016560540   111016790837   111017106918   111017471047   111017817872  
111018118855   111018483579   111018921284   111019309342   111019586620  
111019824579 452460397   452846793   453173676   111014874108   111015180222  
111015450468   111015709779   111015981467   111016276847   111016560618  
111016790848   111017106930   111017471069   111017817894   111018118877  
111018483580   111018921329   111019309375   111019586631   111019824580
452460421   452846835   453173791   111014874153   111015180233   111015450503  
111015710557   111015981524   111016276869   111016560663   111016790882  
111017107009   111017471159   111017817984   111018118912   111018483591  
111018921341   111019309386   111019586642   111019824591 452460488   452846926
  453173817   111014874254   111015181010   111015450514   111015710579  
111015981580   111016276881   111016560720   111016790893   111017107010  
111017471283   111017817995   111018119014   111018483636   111018921374  
111019309454   111019586653   111019824681 452460504   452847114   453173916  
111014874355   111015181043   111015450525   111015710647   111015981692  
111016277073   111016560742   111016790927   111017107133   111017471474  
111017818042   111018119036   111018483658   111018921385   111019309511  
111019586664   111019824737 452460538   452847122   453174336   111014874445  
111015181087   111015450547   111015710704   111015981715   111016277400  
111016560775   111016790949   111017107144   111017471542   111017818109  
111018119069   111018483670   111018921396   111019309544   111019586697  
111019824759 452460629   452847353   453174377   111014874513   111015181199  
111015450558   111015710737   111015981759   111016277422   111016560786  
111016790950   111017107166   111017471654   111017818435   111018119081  
111018483782   111018921408   111019309566   111019586877   111019824760
452460769   452847510   453174476   111014874984   111015181335   111015450626  
111015710771   111015981816   111016277499   111016560797   111016791007  
111017107302   111017471845   111017818570   111018119115   111018483827  
111018922151   111019309588   111019586901   111019824771 452460819   452847775
  453174583   111014874995   111015181458   111015450648   111015710838  
111015981849   111016277635   111016560821   111016791322   111017107379  
111017471856   111017818581   111018119182   111018483838   111018922230  
111019309601   111019587126   111019824782 452460967   452847783   453174682  
111014875075   111015181548   111015450806   111015710872   111015981861  
111016277860   111016560977   111016791355   111017107447   111017471878  
111017818727   111018119306   111018483984   111018922465   111019309634  
111019587159   111019824793 452461148   452847973   453174807   111014875097  
111015181559   111015450840   111015710894   111015981883   111016278388  
111016561035   111016791423   111017107481   111017471935   111017818749  
111018119328   111018484176   111018922498   111019309656   111019587182  
111019824816 452461239   452848104   453174906   111014875187   111015181649  
111015450918   111015710939   111015981906   111016278412   111016561103  
111016791434   111017107492   111017472262   111017818828   111018119351  
111018484187   111018922522   111019309713   111019587193   111019824872
452461601   452848112   453175192   111014875266   111015181863   111015450929  
111015711019   111015981939   111016278423   111016561136   111016791478  
111017107560   111017472565   111017818895   111018119463   111018484895  
111018922555   111019309746   111019587205   111019824939 452461866   452848187
  453175309   111014875334   111015182011   111015450930   111015711042  
111015982042   111016278456   111016561192   111016791513   111017107571  
111017472587   111017819076   111018119508   111018485098   111018922599  
111019309757   111019587238   111019824973 452461957   452848252   453175333  
111014875345   111015182033   111015450941   111015711053   111015982165  
111016278513   111016561282   111016791647   111017107694   111017472712  
111017819098   111018119542   111018485144   111018922702   111019309779  
111019587250   111019824984 452461965   452848468   453175358   111014875457  
111015182123   111015450985   111015711132   111015982176   111016278557  
111016561350   111016791658   111017107717   111017473432   111017819133  
111018119575   111018485177   111018922847   111019309847   111019587272  
111019825042 452461981   452848583   453175390   111014875503   111015182493  
111015451436   111015711288   111015982200   111016278614   111016561462  
111016791669   111017107728   111017473465   111017819458   111018119609  
111018485245   111018922858   111019309869   111019587339   111019826054
452462054   452848591   453175481   111014875547   111015183236   111015451458  
111015711301   111015982211   111016278625   111016561529   111016791715  
111017107740   111017473476   111017819481   111018119665   111018485302  
111018922926   111019309870   111019587373   111019826100 452462120   452848781
  453176034   111014875592   111015183359   111015451559   111015711356  
111015982255   111016279558   111016561585   111016791726   111017107964  
111017473498   111017819559   111018120038   111018485324   111018922937  
111019309892   111019587474   111019826256 452462179   452848948   453176075  
111014875727   111015183427   111015451638   111015711424   111015982334  
111016279738   111016561642   111016791906   111017108347   111017473522  
111017819560   111018120049   111018485357   111018922959   111019309993  
111019587508   111019826313 452462195   452849144   453176141   111014875749  
111015183438   111015451650   111015711480   111015982345   111016279817  
111016561653   111016791928   111017108381   111017473555   111017819571  
111018120050   111018485380   111018923017   111019310052   111019587520  
111019826380 452462211   452849243   453176166   111014875761   111015183461  
111015451661   111015711514   111015982390   111016279840   111016561800  
111016791939   111017108392   111017473577   111017819582   111018120061  
111018485403   111018923062   111019310063   111019587553   111019826425
452462245   452849623   453176307   111014875840   111015183494   111015451683  
111015712032   111015982402   111016279952   111016561844   111016791940  
111017108404   111017473599   111017819672   111018120117   111018485515  
111018923095   111019310197   111019587621   111019826469 452462393   452849698
  453176547   111014875851   111015183629   111015451706   111015712098  
111015982558   111016280516   111016561866   111016791962   111017110014  
111017473746   111017819683   111018120757   111018486190   111018923129  
111019310221   111019587665   111019826481 452462450   452849748   453176802  
111014875862   111015183663   111015452583   111015712111   111015982592  
111016280527   111016561901   111016791973   111017110047   111017473768  
111017819728   111018120779   111018486224   111018923130   111019310254  
111019588262   111019827415 452462542   452849771   453176844   111014875895  
111015183753   111015452640   111015712133   111015982648   111016280594  
111016562014   111016791984   111017110092   111017473780   111017819751  
111018120869   111018486235   111018923152   111019310322   111019588273  
111019827460 452462609   452850084   453176893   111014876010   111015183832  
111015452684   111015712144   111015982659   111016280718   111016562058  
111016792008   111017110137   111017473803   111017819784   111018121017  
111018486404   111018923163   111019310399   111019588363   111019827549
452462864   452850092   453176901   111014876537   111015183843   111015452695  
111015712223   111015982671   111016280729   111016562115   111016792042  
111017110182   111017473825   111017819863   111018121062   111018486505  
111018923736   111019310423   111019588385   111019827583 452463177   452850159
  453177073   111014876571   111015183854   111015452707   111015712324  
111015982738   111016280741   111016562137   111016792064   111017110430  
111017474130   111017819908   111018121163   111018486538   111018923781  
111019310524   111019588408   111019827594 452463342   452850167   453177107  
111014876649   111015183977   111015452729   111015712414   111015982817  
111016280785   111016562216   111016792086   111017111015   111017474163  
111017819920   111018121208   111018486572   111018923804   111019312278  
111019588464   111019827617 452463706   452850266   453177156   111014876706  
111015183999   111015452763   111015712515   111015982974   111016280819  
111016562283   111016792109   111017111037   111017474310   111017819931  
111018121231   111018486583   111018923815   111019313224   111019588510  
111019827673 452464019   452850316   453177172   111014876717   111015184170  
111015452785   111015712571   111015983010   111016280875   111016562306  
111016792211   111017111048   111017474589   111017819975   111018121242  
111018486820   111018923859   111019313235   111019588521   111019827718
452464068   452850571   453177321   111014876773   111015184305   111015452965  
111015712616   111015983021   111016281292   111016562373   111016792390  
111017111059   111017474882   111017819986   111018121264   111018487023  
111018923916   111019313246   111019588587   111019827763 452464407   452850639
  453177347   111014876829   111015184417   111015452976   111015712638  
111015983054   111016281326   111016562407   111016792558   111017111116  
111017475265   111017820001   111018121286   111018487067   111018924018  
111019313303   111019588712   111019827796 452464571   452850746   453177545  
111014876841   111015184440   111015453056   111015712717   111015983065  
111016281360   111016562429   111016792660   111017111217   111017475502  
111017820034   111018121343   111018487090   111018924029   111019313314  
111019588723   111019827808 452464910   452850944   453177594   111014876863  
111015184811   111015453090   111015712740   111015983098   111016281393  
111016562430   111016793379   111017111352   111017475568   111017820102  
111018122456   111018487203   111018924142   111019313325   111019588745  
111019827842 452464936   452850985   453177602   111014876885   111015184912  
111015453124   111015712773   111015983717   111016281540   111016562474  
111016793414   111017111374   111017475658   111017821226   111018122467  
111018487269   111018924175   111019313336   111019588778   111019827864
452465032   452851074   453177610   111014877123   111015184934   111015453180  
111015712830   111015983728   111016281696   111016562485   111016793469  
111017111420   111017475793   111017821260   111018122546   111018487281  
111018924210   111019313358   111019588802   111019827875

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452465107   452851124   453177644   111014877268   111015184990   111015453225  
111015712841   111015984000   111016281708   111016562508   111016793481  
111017111486   111017475883   111017821372   111018122557   111018487304  
111018924243   111019313370   111019588880   111019827886 452465362   452851231
  453177776   111014877314   111015185058   111015453236   111015712953  
111015984336   111016281720   111016562520   111016793515   111017111532  
111017475951   111017821383   111018122603   111018487315   111018924298  
111019313404   111019588914   111019827909 452465578   452851256   453177883  
111014877392   111015185081   111015453371   111015712975   111015984943  
111016281731   111016562542   111016794392   111017111543   111017476020  
111017821440   111018122726   111018487449   111018924311   111019313415  
111019588970   111019828102 452465677   452851389   453177982   111014877460  
111015185115   111015453405   111015713022   111015985135   111016281887  
111016562597   111016794415   111017111587   111017476288   111017821462  
111018122759   111018487483   111018924322   111019313505   111019589016  
111019828135 452465958   452851447   453178121   111014877538   111015185362  
111015453438   111015713066   111015985146   111016282013   111016562609  
111016794426   111017111611   111017476301   111017821473   111018122805  
111018487540   111018924748   111019313561   111019589050   111019828191
452466089   452851496   453178444   111014877572   111015185430   111015453449  
111015713123   111015985315   111016282024   111016562610   111016794448  
111017111802   111017476660   111017821495   111018122872   111018487629  
111018924850   111019313684   111019589151   111019828214 452466238   452851538
  453178493   111014877628   111015185496   111015453944   111015713572  
111015985360   111016282125   111016562665   111016794628   111017111846  
111017476693   111017821529   111018122894   111018487966   111018924928  
111019313785   111019589184   111019828236 452466311   452851678   453178550  
111014877640   111015185519   111015453999   111015713606   111015985382  
111016282136   111016562700   111016794639   111017111891   111017476772  
111017821620   111018122939   111018488125   111018925750   111019313853  
111019589229   111019828405 452466428   452851744   453178576   111014877673  
111015185564   111015454002   111015713617   111015985438   111016282215  
111016562711   111016794673   111017112005   111017476840   111017821710  
111018122973   111018488181   111018925772   111019313875   111019589230  
111019828416 452466444   452851918   453178790   111014877741   111015185632  
111015454013   111015713684   111015985450   111016282237   111016562766  
111016794695   111017112038   111017477302   111017821721   111018123019  
111018488215   111018925840   111019314023   111019589454   111019828438
452466485   452852114   453178857   111014877763   111015185643   111015454046  
111015713729   111015985472   111016283250   111016562957   111016794718  
111017112409   111017477324   111017822249   111018123020   111018488484  
111018925851   111019314078   111019589487   111019829293 452466584   452852171
  453178931   111014877785   111015185700   111015454169   111015713752  
111015985517   111016283272   111016563059   111016794730   111017112432  
111017477380   111017822373   111018123064   111018488518   111018925895  
111019314135   111019589533   111019829350 452466816   452852254   453178972  
111014877831   111015185711   111015454181   111015713763   111015985708  
111016283474   111016563060   111016794741   111017112500   111017477403  
111017822395   111018123097   111018488620   111018925985   111019314179  
111019589577   111019829417 452466840   452852502   453179103   111014877853  
111015185722   111015454248   111015713785   111015985742   111016283496  
111016563071   111016794774   111017112881   111017477481   111017822429  
111018123109   111018488776   111018926009   111019314203   111019589645  
111019829428 452467236   452852544   453179160   111014877909   111015185801  
111015454259   111015713796   111015986091   111016283799   111016563105  
111016795113   111017112892   111017477537   111017822485   111018123323  
111018488833   111018926010   111019314214   111019589656   111019829484
452467301   452852726   453179194   111014878090   111015185823   111015454293  
111015713820   111015986147   111016283845   111016563284   111016795135  
111017113118   111017477559   111017822890   111018123345   111018488855  
111018926087   111019314225   111019589735   111019829507 452467350   452852999
  453179301   111014878146   111015185845   111015454350   111015713853  
111015986169   111016283957   111016563352   111016795764   111017113163  
111017477593   111017822913   111018123491   111018489698   111018926234  
111019314258   111019589746   111019829518 452467418   452853021   453179368  
111014879079   111015185902   111015454361   111015713897   111015986170  
111016284543   111016563374   111016795775   111017113185   111017477739  
111017822935   111018123503   111018489700   111018926267   111019314270  
111019589768   111019829530 452468325   452853054   453179467   111014879237  
111015185935   111015454372   111015713943   111015986192   111016284598  
111016563521   111016795832   111017113275   111017477740   111017822957  
111018123514   111018489845   111018926289   111019314281   111019589780  
111019829541 452468390   452853070   453179475   111014879305   111015186071  
111015454529   111015713954   111015987003   111016284600   111016563532  
111016795898   111017113286   111017477920   111017822968   111018123525  
111018489890   111018926627   111019314348   111019589870   111019829608
452468556   452853310   453179533   111014879877   111015186194   111015454530  
111015713965   111015987036   111016284633   111016563622   111016795944  
111017113309   111017477964   111017822980   111018123547   111018489902  
111018926818   111019314360   111019590502   111019829631 452468614   452853484
  453179608   111014879888   111015186318   111015454596   111015713976  
111015987070   111016284857   111016563789   111016796046   111017113400  
111017478033   111017822991   111018123569   111018490038   111018926841  
111019314382   111019590513   111019829642 452468788   452853534   453179665  
111014880037   111015186396   111015454709   111015713998   111015987227  
111016284879   111016563824   111016796136   111017113422   111017478123  
111017823037   111018123570   111018490106   111018926863   111019314393  
111019590535   111019829664 452469158   452854029   453179673   111014880093  
111015186442   111015454743   111015714270   111015987250   111016284880  
111016563879   111016796158   111017113433   111017478235   111017823060  
111018123637   111018490195   111018926908   111019314449   111019590546  
111019829844 452469265   452854045   453179806   111014880149   111015186464  
111015454776   111015714304   111015987261   111016284903   111016563969  
111016796215   111017113488   111017478336   111017823138   111018123660  
111018490252   111018926975   111019314461   111019590557   111019829877
452469422   452854110   453180069   111014880150   111015187151   111015454855  
111015714720   111015987373   111016284925   111016563992   111016796226  
111017113556   111017478347   111017823161   111018123716   111018490296  
111018927077   111019314506   111019590568   111019830846 452469455   452854219
  453180333   111014880172   111015187207   111015455238   111015714764  
111015987474   111016284969   111016564016   111016796349   111017113589  
111017478392   111017823206   111018123750   111018490308   111018927156  
111019314528   111019590579   111019830868 452469497   452854268   453180515  
111014880217   111015187229   111015455261   111015714832   111015987519  
111016285016   111016564038   111016796406   111017113860   111017478909  
111017823228   111018123794   111018490825   111018927189   111019314540  
111019590591   111019830879 452469539   452854276   453180572   111014880240  
111015187555   111015455328   111015714854   111015987553   111016285027  
111016564173   111016796428   111017113961   111017479214   111017823374  
111018123828   111018491040   111018927426   111019314652   111019590647  
111019830880 452469638   452854383   453180754   111014880374   111015187566  
111015455441   111015714966   111015987564   111016285038   111016564229  
111016796462   111017114007   111017479944   111017823396   111018123873  
111018491095   111018928449   111019314821   111019590658   111019830925
452469745   452854623   453180796   111014880419   111015187904   111015455452  
111015714977   111015987609   111016285049   111016564443   111016797665  
111017114063   111017479955   111017823521   111018123918   111018491196  
111018928450   111019314865   111019590670   111019831319 452469885   452854672
  453181000   111014880431   111015187926   111015455520   111015715002  
111015987621   111016285128   111016564454   111016797700   111017114120  
111017480036   111017823565   111018123930   111018491219   111018928461  
111019314922   111019590704   111019831331 452470107   452854680   453181059  
111014880510   111015187960   111015455700   111015715181   111015987643  
111016285173   111016564487   111016797711   111017114197   111017480306  
111017823576   111018124504   111018491253   111018928494   111019314944  
111019590715   111019831364 452470321   452854797   453181067   111014880521  
111015188051   111015455733   111015715226   111015987867   111016285353  
111016564511   111016797823   111017114210   111017480452   111017823598  
111018124605   111018491332   111018928506   111019315091   111019590748  
111019831397 452470388   452854847   453181117   111014880622   111015188084  
111015455788   111015715259   111015987902   111016285410   111016564533  
111016797834   111017114265   111017481655   111017823644   111018124627  
111018492322   111018928562   111019315226   111019590782   111019831410
452470479   452854854   453181265   111014880655   111015188107   111015455799  
111015715260   111015987935   111016285465   111016564566   111016797856  
111017114276   111017481734   111017823688   111018124649   111018492355  
111018928584   111019315248   111019590827   111019831421 452470487   452854870
  453181372   111014880666   111015188141   111015455801   111015715406  
111015987957   111016285555   111016564599   111016797902   111017114300  
111017481802   111017823699   111018124751   111018492489   111018928629  
111019315305   111019590849   111019831454 452470594   452855026   453181471  
111014880699   111015188163   111015455823   111015715451   111015988026  
111016285612   111016564645   111016797946   111017114524   111017481880  
111017825129   111018125831   111018492579   111018928663   111019315338  
111019590894   111019831487 452470776   452855091   453181497   111014880778  
111015188174   111015455856   111015715495   111015988082   111016285656  
111016564757   111016798004   111017114568   111017481903   111017825275  
111018125864   111018492726   111018928696   111019315361   111019590940  
111019831533 452470875   452855232   453181513   111014880824   111015188220  
111015455867   111015715563   111015988093   111016285702   111016564768  
111016798059   111017114580   111017481970   111017825286   111018126045  
111018492793   111018929428   111019315406   111019590962   111019831555
452471105   452855240   453181562   111014880846   111015188309   111015455890  
111015715620   111015988105   111016285803   111016565578   111016798149  
111017114669   111017482241   111017825310   111018126089   111018492861  
111018929440   111019315541   111019591008   111019831623 452471238   452855653
  453181695   111014880891   111015188332   111015455968   111015715642  
111015988194   111016285858   111016565590   111016798172   111017114670  
111017482274   111017825354   111018126102   111018492883   111018929686  
111019315585   111019591019   111019831724 452471295   452855729   453181729  
111014880970   111015188376   111015456004   111015715653   111015988206  
111016285881   111016565624   111016798206   111017114715   111017482285  
111017825387   111018126146   111018493277   111018929710   111019316081  
111019591109   111019831757 452471329   452855745   453181737   111014881577  
111015188400   111015456060   111015715800   111015988307   111016285915  
111016565635   111016798217   111017114726   111017482331   111017825422  
111018126214   111018493323   111018930105   111019316182   111019591110  
111019831803 452471527   452855802   453181778   111014881702   111015188411  
111015456239   111015715844   111015988329   111016285926   111016565646  
111016798228   111017114894   111017482342   111017825433   111018126359  
111018493356   111018930194   111019316216   111019591143   111019831847
452471634   452855869   453181851   111014881803   111015188444   111015456240  
111015715888   111015988868   111016285993   111016565679   111016798262  
111017115075   111017482386   111017825488   111018126405   111018493413  
111018930228   111019316261   111019591187   111019831869 452471964   452855901
  453181869   111014881926   111015188466   111015456295   111015715899  
111015988958   111016286130   111016565703   111016798307   111017115154  
111017482971   111017825523   111018126911   111018493514   111018930239  
111019316272   111019591200   111019831892 452472061   452856149   453182008  
111014882129   111015188488   111015456318   111015715901   111015989274  
111016286163   111016565792   111016798419   111017115435   111017483006  
111017825589   111018126966   111018493592   111018930262   111019316294  
111019591301   111019831915 452472079   452856503   453182115   111014882163  
111015188534   111015456330   111015715934   111015989285   111016286174  
111016565804   111016798464   111017115491   111017483804   111017825590  
111018127002   111018493671   111018930284   111019316328   111019591323  
111019831982 452472467   452856537   453182164   111014882185   111015188556  
111015456374   111015715978   111015989342   111016286220   111016565848  
111016798486   111017115525   111017483815   111017825646   111018127035  
111018493682   111018930442   111019316339   111019591345   111019832152
452472483   452856719   453182362   111014882242   111015188567   111015456981  
111015715989   111015989993   111016287074   111016565859   111016798510  
111017115547   111017483826   111017825703   111018127046   111018493750  
111018930475   111019316384   111019591367   111019832286 452472640   452856743
  453182503   111014882275   111015188679   111015456992   111015716047  
111015990029   111016287142   111016565860   111016799690   111017115581  
111017483860   111017825725   111018127057   111018493806   111018930532  
111019316407   111019591569   111019832332 452472848   452856875   453182529  
111014882433   111015188680   111015457106   111015716092   111015990041  
111016287209   111016565882   111016799779   111017115592   111017483882  
111017825736   111018127068   111018494065   111018930543   111019316418  
111019591570   111019832365 452472996   452857048   453182727   111014882837  
111015188770   111015457128   111015716104   111015990063   111016287221  
111016565905   111016799869   111017115637   111017483950   111017825747  
111018127226   111018494087   111018930598   111019316429   111019593235  
111019832376 452473036   452857139   453182750   111014882927   111015188826  
111015457139   111015716126   111015990074   111016287232   111016565938  
111016799937   111017115716   111017483994   111017825758   111018127237  
111018494133   111018930611   111019316834   111019593246   111019832387
452473143   452857238   453182784   111014883658   111015188837   111015457151  
111015716137   111015990197   111016287467   111016566007   111016800019  
111017115907   111017484096   111017825770   111018127361   111018494188  
111018930644   111019316856   111019593291   111019832411 452473564   452857246
  453182800   111014883726   111015188905   111015457229   111015716216  
111015990276   111016287489   111016566018   111016800020   111017115985  
111017484108   111017825949   111018127451   111018494199   111018930655  
111019316980   111019593392   111019832422 452473572   452857311   453182909  
111014884019   111015188916   111015457241   111015716845   111015990300  
111016287524   111016566029   111016800031   111017116559   111017484175  
111017825972   111018127686   111018494212   111018930723   111019317543  
111019593404   111019832433 452473713   452857410   453182925   111014884031  
111015189052   111015457656   111015716924   111015990423   111016287557  
111016566052   111016800075   111017116560   111017484276   111017825983  
111018127743   111018494234   111018930925   111019317565   111019593561  
111019832501 452473762   452857725   453182958   111014884042   111015189074  
111015457904   111015716946   111015990445   111016287568   111016566063  
111016800154   111017116616   111017484322   111017826041   111018127811  
111018494245   111018930981   111019317587   111019593594   111019832512
452474091   452858244   453183097   111014884097   111015189209   111015458107  
111015716968   111015990489   111016287580   111016566074   111016800165  
111017116672   111017484344   111017826063   111018127822   111018494256  
111018930992   111019317611   111019593617   111019832578 452474216   452858269
  453183220   111014884121   111015189298   111015458208   111015717093  
111015990490   111016287591   111016566119   111016800323   111017116739  
111017484805   111017826085   111018128351   111018494278   111018931049  
111019317633   111019593684   111019832589 452474547   452858319   453183493  
111014884143   111015189300   111015458286   111015717183   111015990546  
111016287704   111016566344   111016800356   111017117145   111017484894  
111017826096   111018128373   111018494391   111018931061   111019318151  
111019593741   111019832613 452474778   452858541   453183576   111014884659  
111015189625   111015458310   111015717228   111015990579   111016287861  
111016566366   111016800446   111017117156   111017485020   111017826366  
111018128553   111018494874   111018931083   111019318207   111019593752  
111019832679 452474919   452858681   453184046   111014884907   111015189670  
111015458376   111015717240   111015990658   111016288570   111016566401  
111016800457   111017117257   111017485042   111017826388   111018128610  
111018494908   111018931094   111019318229   111019593796   111019832769
452474976   452858749   453184129   111014884918   111015189692   111015458387  
111015717273   111015991480   111016288615   111016566434   111016800480  
111017117279   111017485378   111017826399   111018128676   111018495055  
111018931117   111019318230   111019593808   111019832826 452475171   452858822
  453184186   111014884963   111015189704   111015458512   111015717295  
111015991547   111016288637   111016566489   111016800514   111017117280  
111017486357   111017826412   111018128700   111018495066   111018931432  
111019318274   111019593842   111019832860 452475213   452859077   453184269  
111014885076   111015189715   111015458578   111015717374   111015991570  
111016288817   111016566502   111016800547   111017117325   111017486380  
111017826557   111018128799   111018495077   111018931476   111019318320  
111019593853   111019832871 452475239   452859119   453184319   111014885087  
111015189737   111015458613   111015717419   111015991581   111016288839  
111016566524   111016800558   111017117730   111017486414   111017826568  
111018128801   111018495101   111018931577   111019318409   111019593875  
111019832938 452475270   452859432   453184350   111014885100   111015189760  
111015458680   111015717453   111015991660   111016288884   111016566568  
111016800581   111017117864   111017486526   111017826658   111018128902  
111018495134   111018931623   111019318432   111019593932   111019832949
452475353   452859473   453184368   111014885133   111015189793   111015458792  
111015717510   111015991761   111016288974   111016566603   111016801885  
111017117897   111017486559   111017826681   111018128913   111018495145  
111018931645   111019318599   111019593943   111019833029 452475437   452859549
  453184467   111014885313   111015189849   111015458815   111015717576  
111015991783   111016289010   111016566636   111016801908   111017117965  
111017486593   111017826704   111018128968   111018495178   111018931735  
111019318601   111019593987   111019833445 452475486   452859606   453184517  
111014885379   111015189906   111015458893   111015717633   111015991862  
111016289076   111016566647   111016801964   111017117987   111017486672  
111017826715   111018129004   111018495527   111018931757   111019318612  
111019594001   111019833467 452475635   452859671   453184566   111014885380  
111015189928   111015459298   111015717655   111015991873   111016289289  
111016566669   111016801975   111017117998   111017486751   111017826748  
111018129486   111018495718   111018931780   111019318645   111019594012  
111019833489 452475650   452859739   453184608   111014885403   111015190021  
111015459300   111015717677   111015992166   111016289313   111016566894  
111016802000   111017118157   111017486773   111017826760   111018129521  
111018496258   111018931915   111019318689   111019594078   111019833579
452475916   452859861   453184731   111014885458   111015190087   111015459333  
111015717835   111015992177   111016289324   111016566928   111016802066  
111017118179   111017486818   111017826861   111018129554   111018496304  
111018931982   111019318713   111019594090   111019833580

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452476146   452860067   453184863   111014885504   111015190098   111015459513  
111015718410   111015992188   111016289368   111016567031   111016802077  
111017118292   111017486919   111017826973   111018129565   111018496315  
111018932017   111019318847   111019594157   111019834244 452476310   452860133
  453184913   111014885526   111015190100   111015459636   111015718421  
111015992212   111016289380   111016567086   111016802123   111017118348  
111017486931   111017827008   111018129587   111018496427   111018932051  
111019318858   111019594179   111019834288 452476450   452860174   453185019  
111014885559   111015190133   111015459647   111015718476   111015992245  
111016289470   111016567097   111016802167   111017118427   111017486942  
111017827211   111018129666   111018496438   111018932703   111019318881  
111019594214   111019834301 452476674   452860307   453185035   111014885740  
111015190166   111015459658   111015718690   111015992863   111016289504  
111016567110   111016802224   111017118461   111017487134   111017827233  
111018129701   111018496506   111018932837   111019318926   111019594236  
111019834323 452476906   452860406   453185332   111014885751   111015190177  
111015459692   111015718735   111015993099   111016289627   111016567154  
111016802280   111017118483   111017487178   111017827301   111018129802  
111018496539   111018932994   111019318960   111019594270   111019834334
452477185   452860489   453185365   111014885942   111015190188   111015459737  
111015718803   111015993190   111016289649   111016567176   111016802437  
111017118674   111017487279   111017829189   111018129947   111018496584  
111018933007   111019318971   111019594281   111019834356 452477391   452860505
  453185373   111014886156   111015190199   111015459759   111015718825  
111015993213   111016289728   111016567200   111016802493   111017118731  
111017487303   111017829437   111018129969   111018496786   111018933096  
111019319006   111019594292   111019834468 452477565   452860604   453185381  
111014886178   111015190234   111015459760   111015719017   111015993224  
111016290461   111016567211   111016802662   111017118786   111017487448  
111017829459   111018130084   111018496843   111018933186   111019319758  
111019594326   111019834480 452477672   452860612   453185472   111014886314  
111015190256   111015459838   111015719084   111015993246   111016290472  
111016567266   111016802808   111017118797   111017487459   111017829572  
111018130219   111018496988   111018933298   111019319792   111019594371  
111019834503 452477797   452860638   453185589   111014886369   111015190289  
111015459850   111015719129   111015993279   111016290540   111016567288  
111016802819   111017118854   111017487482   111017829617   111018130376  
111018497002   111018933535   111019319815   111019594966   111019834536
452477813   452860844   453185639   111014886370   111015190324   111015459872  
111015719130   111015993358   111016290607   111016567301   111016802831  
111017118944   111017487583   111017829729   111018130400   111018497024  
111018933546   111019319837   111019594999   111019834750 452478100   452861065
  453185662   111014886392   111015190346   111015460100   111015719196  
111015993370   111016290674   111016567378   111016802921   111017118966  
111017487651   111017829752   111018130411   111018497147   111018933568  
111019319871   111019595002   111019834794 452478126   452861156   453185761  
111014886460   111015190368   111015460144   111015719242   111015993404  
111016290708   111016567569   111016802954   111017119035   111017488191  
111017829819   111018130578   111018497170   111018933591   111019319893  
111019595046   111019834907 452478241   452861313   453185936   111014886493  
111015190379   111015460155   111015719275   111015993426   111016290719  
111016567570   111016803203   111017119046   111017488270   111017829842  
111018130624   111018497181   111018933603   111019320402   111019595271  
111019835032 452478266   452861420   453185969   111014886572   111015190380  
111015460177   111015719310   111015993471   111016290753   111016567581  
111016803236   111017119068   111017488348   111017829932   111018131524  
111018497226   111018933636   111019320581   111019595305   111019835122
452478274   452861560   453186041   111014886617   111015190391   111015460212  
111015719321   111015993516   111016290810   111016567648   111016803382  
111017119181   111017489259   111017829976   111018131568   111018497271  
111018934660   111019320626   111019595350   111019835166 452478456   452861578
  453186249   111014886684   111015190403   111015460526   111015719332  
111015993572   111016290900   111016567659   111016803472   111017119192  
111017489271   111017829987   111018131591   111018497305   111018934716  
111019320648   111019595372   111019835188 452478563   452861693   453186298  
111014886763   111015190436   111015460582   111015719354   111015993729  
111016291147   111016567660   111016803483   111017119260   111017489338  
111017830002   111018131658   111018497349   111018934794   111019320671  
111019595383   111019835245 452478571   452861701   453186462   111014886796  
111015190447   111015460605   111015719422   111015993774   111016291170  
111016567693   111016803528   111017119293   111017489372   111017830046  
111018131726   111018497507   111018934985   111019320738   111019595406  
111019835256 452478654   452861727   453186595   111014886819   111015190458  
111015460638   111015719523   111015993808   111016291259   111016567716  
111016803539   111017119473   111017489394   111017830057   111018132255  
111018498182   111018935009   111019320750   111019595417   111019835290
452478704   452861834   453186777   111014886897   111015190469   111015460739  
111015719556   111015993820   111016291271   111016567738   111016803685  
111017119484   111017489451   111017830147   111018132367   111018498227  
111018935010   111019320772   111019595451   111019835302 452478761   452861842
  453186942   111014886910   111015190470   111015460740   111015719589  
111015993831   111016291888   111016567761   111016803809   111017119530  
111017489462   111017830169   111018132390   111018498272   111018935065  
111019320840   111019595495   111019835335 452478977   452862162   453187015  
111014887023   111015190481   111015460751   111015719590   111015993897  
111016292003   111016567806   111016803810   111017119798   111017489495  
111017830170   111018132491   111018498283   111018935087   111019320873  
111019595529   111019835368 452479025   452862360   453187189   111014887225  
111015190515   111015460762   111015719680   111015993921   111016292014  
111016567817   111016803900   111017119833   111017489507   111017830226  
111018132514   111018498373   111018935504   111019321043   111019595608  
111019835403 452479140   452862444   453187288   111014887247   111015190829  
111015460863   111015719691   111015993943   111016292025   111016567930  
111016803977   111017120969   111017489585   111017830282   111018132525  
111018498429   111018935593   111019321144   111019595631   111019835436
452479744   452862485   453187718   111014887797   111015190852   111015460896  
111015719747   111015993998   111016292036   111016568010   111016804585  
111017120970   111017489675   111017830305   111018132569   111018498430  
111018935762   111019321201   111019595642   111019835605 452479827   452862501
  453187734   111014887832   111015190885   111015460942   111015719770  
111015994001   111016292047   111016568201   111016804989   111017120992  
111017489967   111017830349   111018132570   111018498485   111018936088  
111019321234   111019595664   111019836381 452480072   452862519   453187759  
111014888226   111015191011   111015460964   111015719792   111015994281  
111016292070   111016568223   111016805025   111017121117   111017489990  
111017830361   111018132660   111018498654   111018936099   111019321335  
111019595686   111019836392 452480148   452862642   453187825   111014888248  
111015191404   111015460975   111015719815   111015994528   111016292115  
111016568267   111016805047   111017121331   111017490004   111017830406  
111018132682   111018498698   111018936190   111019321458   111019595697  
111019836404 452480296   452862865   453187833   111014888271   111015191785  
111015461022   111015719826   111015994618   111016292137   111016568290  
111016805069   111017121476   111017490037   111017830417   111018132705  
111018498733   111018936268   111019321526   111019595710   111019836415
452480619   452863178   453187882   111014888305   111015191842   111015461033  
111015719848   111015994630   111016292597   111016568414   111016805126  
111017121511   111017490149   111017830484   111018132738   111018499026  
111018936280   111019321818   111019595721   111019836460 452480700   452863335
  453187890   111014888327   111015191897   111015461077   111015719893  
111015994674   111016292610   111016568436   111016805171   111017121623  
111017490161   111017830552   111018132817   111018499093   111018936404  
111019321931   111019595743   111019836527 452480767   452863509   453187965  
111014888338   111015192034   111015461189   111015719927   111015994685  
111016292687   111016568470   111016805216   111017121634   111017490330  
111017830620   111018133032   111018499105   111018936437   111019322077  
111019595844   111019836550 452480809   452863657   453188047   111014888383  
111015192045   111015461561   111015719938   111015994708   111016292799  
111016568885   111016805463   111017121779   111017490396   111017830732  
111018133043   111018499284   111018936471   111019322314   111019595899  
111019836583 452480841   452863731   453188237   111014888394   111015192113  
111015461583   111015719949   111015994742   111016292823   111016569482  
111016805520   111017121836   111017490442   111017830765   111018133379  
111018499295   111018936505   111019322347   111019595978   111019836594
452480908   452863863   453188344   111014888451   111015192933   111015461594  
111015719961   111015994786   111016292845   111016569493   111016805564  
111017121858   111017490633   111017830934   111018133391   111018499307  
111018936516   111019322381   111019596441   111019836640 452481260   452864002
  453188369   111014888530   111015193079   111015461606   111015720031  
111015994999   111016292856   111016569505   111016805586   111017121960  
111017490734   111017831058   111018133469   111018499329   111018936527  
111019322796   111019596452   111019836718 452481518   452864184   453188534  
111014888563   111015193204   111015461662   111015720053   111015995327  
111016292902   111016569549   111016805654   111017121971   111017490756  
111017831070   111018133751   111018499464   111018936549   111019322819  
111019596474   111019836730 452481526   452864648   453188773   111014888743  
111015193361   111015461684   111015720176   111015995428   111016292924  
111016569561   111016805733   111017122321   111017490778   111017831205  
111018133807   111018499532   111018936550   111019322886   111019596485  
111019836864 452481724   452864739   453188823   111014888765   111015193451  
111015461695   111015720187   111015995440   111016293453   111016569774  
111016805755   111017122387   111017490790   111017831249   111018133885  
111018499543   111018936594   111019322943   111019596496   111019836954
452481948   452864846   453188963   111014888866   111015193507   111015461730  
111015720211   111015995451   111016294410   111016569897   111016805856  
111017122455   111017490846   111017831261   111018133942   111018499655  
111018936741   111019322998   111019596531   111019836998 452482011   452864929
  453188989   111014889070   111015193574   111015461932   111015720266  
111015995495   111016294533   111016569965   111016805890   111017122477  
111017490880   111017831272   111018133964   111018499723   111018936774  
111019323023   111019596575   111019837078 452482185   452864978   453189003  
111014889092   111015193743   111015461943   111015720312   111015996081  
111016294735   111016569998   111016805935   111017122578   111017491005  
111017831283   111018133997   111018499958   111018936875   111019323854  
111019596586   111019837113 452482268   452865066   453189110   111014889115  
111015193800   111015462012   111015720323   111015996092   111016294746  
111016570170   111016805979   111017122624   111017491162   111017831328  
111018134077   111018500018   111018936886   111019323900   111019596597  
111019837146 452482367   452865116   453189243   111014889137   111015193822  
111015462090   111015720334   111015996182   111016294757   111016570181  
111016806183   111017122679   111017491195   111017832880   111018134156  
111018500513   111018936998   111019324114   111019596621   111019837168
452482409   452865173   453189326   111014889216   111015193844   111015462102  
111015720402   111015996317   111016294803   111016570237   111016806194  
111017122769   111017491319   111017832914   111018134358   111018500546  
111018937449   111019324338   111019596632   111019837203 452482425   452865249
  453189342   111014889249   111015194014   111015462179   111015720413  
111015996339   111016294915   111016570259   111016806206   111017123579  
111017491342   111017832947   111018134381   111018500591   111018937630  
111019324439   111019596643   111019837214 452482540   452865512   453189375  
111014889317   111015194025   111015462191   111015720424   111015996351  
111016294960   111016570293   111016806240   111017123670   111017491364  
111017832969   111018134459   111018500636   111018937641   111019324507  
111019596744   111019837236 452482565   452865629   453189508   111014889339  
111015194047   111015462203   111015720446   111015996429   111016295039  
111016570451   111016806307   111017123793   111017491375   111017832981  
111018134460   111018500669   111018937764   111019324675   111019596766  
111019837270 452482573   452865678   453189813   111014889340   111015194766  
111015462214   111015720468   111015996452   111016295129   111016570530  
111016806329   111017123805   111017491409   111017833005   111018134561  
111018500759   111018937865   111019324765   111019596777   111019837326
452482607   452865736   453190126   111014889407   111015194834   111015462247  
111015720479   111015996508   111016295152   111016570541   111016806385  
111017123849   111017491465   111017833173   111018134628   111018500827  
111018937966   111019324798   111019597611   111019837337 452482714   452865769
  453190167   111014889441   111015194867   111015462258   111015720491  
111015996520   111016295208   111016570552   111016806408   111017123906  
111017491522   111017833195   111018134639   111018500872   111018938169  
111019324800   111019597622   111019837359 452482748   452865777   453190407  
111014889485   111015194878   111015462269   111015720514   111015996610  
111016295264   111016570596   111016806420   111017123939   111017491555  
111017833218   111018134707   111018500917   111018938170   111019324844  
111019597633   111019837405 452482789   452865801   453190449   111014889687  
111015194890   111015462292   111015720525   111015996632   111016295297  
111016570710   111016806486   111017123940   111017491577   111017833230  
111018134785   111018500928   111018938686   111019324877   111019597666  
111019837427 452482896   452865983   453190712   111014889700   111015194902  
111015462315   111015720569   111015996643   111016295309   111016570721  
111016806521   111017123995   111017491634   111017833252   111018134886  
111018501020   111018938732   111019324899   111019597879   111019837506
452482938   452866528   453190753   111014889755   111015194924   111015462348  
111015720592   111015996698   111016295343   111016570743   111016806677  
111017124008   111017491713   111017833296   111018135326   111018501233  
111018938765   111019325081   111019597891   111019838653 452483001   452866627
  453190845   111014889799   111015194968   111015462416   111015720659  
111015996755   111016295376   111016570754   111016806699   111017124042  
111017491724   111017833320   111018135359   111018501592   111018938877  
111019325092   111019597969   111019838697 452483191   452866668   453190894  
111014889801   111015194979   111015462450   111015720682   111015996913  
111016295400   111016570776   111016806701   111017124053   111017491735  
111017833331   111018135630   111018501659   111018938901   111019325126  
111019597992   111019838732 452483290   452866734   453190928   111014889812  
111015195059   111015462461   111015720783   111015996935   111016295422  
111016570798   111016806734   111017124198   111017491814   111017833375  
111018135652   111018501761   111018939003   111019325171   111019598713  
111019838844 452483308   452866940   453190993   111014889845   111015195194  
111015462540   111015720963   111015996946   111016295488   111016570800  
111016806790   111017124200   111017491858   111017833533   111018135685  
111018501783   111018939058   111019325261   111019598780   111019838901
452483431   452867062   453191363   111014889867   111015195239   111015462562  
111015720996   111015996979   111016295499   111016570822   111016806802  
111017124570   111017491915   111017833544   111018135696   111018501794  
111018939070   111019325283   111019598814   111019838923 452483738   452867070
  453191538   111014890038   111015195262   111015462584   111015721469  
111015997161   111016295512   111016570833   111016806992   111017124581  
111017491982   111017833577   111018135720   111018501828   111018939205  
111019325328   111019598836   111019838990 452484025   452867138   453191587  
111014890061   111015195329   111015462607   111015721795   111015997194  
111016295523   111016570866   111016807038   111017124592   111017493063  
111017833667   111018135966   111018502087   111018939250   111019325339  
111019598858   111019839058 452484330   452867195   453191637   111014890173  
111015195374   111015462618   111015721852   111015997251   111016295590  
111016570888   111016807083   111017124817   111017493108   111017833746  
111018136079   111018502212   111018939294   111019325395   111019598869  
111019839069 452484397   452867229   453191736   111014890184   111015195396  
111015462629   111015721908   111015997330   111016295602   111016570923  
111016807746   111017124828   111017493287   111017833847   111018136103  
111018502256   111018939834   111019325496   111019598870   111019839081
452484702   452867237   453191835   111014890195   111015195464   111015462630  
111015722358   111015997341   111016296232   111016570945   111016807881  
111017124929   111017493298   111017833904   111018136192   111018502278  
111018939867   111019325531   111019598892   111019839115 452484751   452867260
  453191868   111014890218   111015195486   111015462719   111015722404  
111015997352   111016296254   111016570967   111016808051   111017125571  
111017493973   111017833915   111018136327   111018502368   111018939902  
111019325632   111019598937   111019839160 452484876   452867310   453191892  
111014890230   111015195497   111015462731   111015722707   111015997576  
111016296366   111016571014   111016808174   111017125593   111017494019  
111017833937   111018136383   111018502403   111018939946   111019325654  
111019598982   111019839182 452485014   452867351   453191918   111014890285  
111015195521   111015462742   111015722842   111015997611   111016296377  
111016571025   111016808208   111017125953   111017494110   111017833959  
111018136529   111018502436   111018939991   111019325700   111019599006  
111019839216 452485501   452867443   453191926   111014890375   111015195554  
111015462810   111015722864   111015997622   111016296388   111016571036  
111016808275   111017126077   111017494121   111017834006   111018136530  
111018502559   111018940038   111019326149   111019599017   111019839249
452485584   452867450   453191934   111014890410   111015195587   111015462843  
111015722976   111015997789   111016296434   111016571058   111016808376  
111017126156   111017494525   111017834095   111018136956   111018502986  
111018940061   111019326172   111019599073   111019839283 452485626   452867518
  453191942   111014890421   111015195633   111015462887   111015722987  
111015997790   111016296478   111016571159   111016808398   111017126224  
111017494592   111017834107   111018136989   111018503000   111018940106  
111019326183   111019599084   111019839294 452485766   452867716   453192015  
111014890432   111015195655   111015462922   111015722998   111015997835  
111016296489   111016571160   111016808477   111017126246   111017494626  
111017834129   111018137216   111018503022   111018940724   111019326194  
111019599130   111019839317 452485915   452867799   453192080   111014890443  
111015195666   111015463507   111015723034   111015998083   111016296546  
111016571171   111016808499   111017126448   111017494659   111017834130  
111018137227   111018503123   111018940757   111019326240   111019599152  
111019839373 452486111   452868284   453192130   111014890757   111015195688  
111015463529   111015723056   111015998151   111016296658   111016571216  
111016808545   111017126459   111017494660   111017834185   111018137249  
111018503134   111018940915   111019326497   111019599185   111019839407
452486483   452868292   453192213   111014891376   111015195712   111015463530  
111015723078   111015998375   111016296681   111016571238   111016808589  
111017126482   111017494749   111017834231   111018137250   111018503224  
111018941062   111019326521   111019599231   111019839441

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452487002   452868359   453192304   111014891398   111015195756   111015463552  
111015723102   111015998397   111016296759   111016571272   111016808602  
111017126527   111017494851   111017834242   111018137272   111018503303  
111018942265   111019326903   111019599275   111019840308 452487010   452868367
  453192361   111014891590   111015195778   111015463563   111015723809  
111015998443   111016297019   111016571283   111016808635   111017127337  
111017494862   111017834286   111018137317   111018503426   111018942388  
111019326958   111019599286   111019840353 452487168   452868383   453192387  
111014891714   111015195802   111015463585   111015723832   111015998454  
111016297097   111016571306   111016808668   111017127360   111017494907  
111017834365   111018137452   111018503527   111018942759   111019326981  
111019599321   111019840432 452487200   452868557   453192445   111014891792  
111015195824   111015463596   111015723865   111015998465   111016297187  
111016571339   111016808680   111017127573   111017494918   111017834477  
111018137474   111018503741   111018942793   111019327016   111019599332  
111019840465 452487242   452868581   453192452   111014891848   111015195857  
111015463765   111015724057   111015998487   111016297312   111016571340  
111016808691   111017127595   111017494929   111017834523   111018138600  
111018503785   111018942816   111019327061   111019599354   111019840487
452487291   452868748   453192619   111014891871   111015195903   111015463800  
111015724079   111015998757   111016297356   111016571362   111016808770  
111017127696   111017494952   111017834556   111018138666   111018503808  
111018942849   111019327072   111019599387   111019840500 452487366   452868987
  453193039   111014891916   111015195914   111015463877   111015724158  
111015998768   111016297367   111016571429   111016808792   111017127708  
111017495065   111017834589   111018138723   111018503842   111018943233  
111019328578   111019599400   111019840623 452487572   452869001   453193096  
111014891938   111015195958   111015464003   111015724169   111015998779  
111016297480   111016571597   111016808804   111017127720   111017495087  
111017834602   111018138756   111018503987   111018943244   111019328703  
111019599411   111019840645 452487622   452869035   453193187   111014891950  
111015196072   111015464014   111015724204   111015998847   111016297491  
111016571621   111016808837   111017127753   111017495111   111017834691  
111018138891   111018504045   111018943301   111019329052   111019599691  
111019840690 452487945   452869118   453193302   111014892063   111015196117  
111015464115   111015724282   111015998870   111016297503   111016571777  
111016808938   111017127797   111017495289   111017834747   111018138958  
111018504089   111018943514   111019329232   111019599714   111019841208
452488018   452869225   453193310   111014892074   111015196140   111015464126  
111015724293   111015998937   111016297558   111016571801   111016809029  
111017127809   111017495346   111017834826   111018138992   111018504225  
111018943615   111019329344   111019599725   111019841219 452488125   452869431
  453193393   111014892119   111015196218   111015464159   111015724619  
111015998959   111016297581   111016571812   111016809030   111017127865  
111017495357   111017834848   111018139049   111018504382   111018943637  
111019330076   111019600065   111019841321 452488273   452869688   453193401  
111014892164   111015196252   111015464193   111015724620   111015998960  
111016297637   111016571834   111016809142   111017127911   111017495368  
111017834859   111018139083   111018505440   111018943671   111019330773  
111019600087   111019841657 452488521   452869746   453193419   111014892175  
111015196308   111015464249   111015724653   111015998971   111016297884  
111016571845   111016809221   111017128046   111017495379   111017834927  
111018139162   111018505563   111018943682   111019330795   111019600098  
111019841691 452488679   452869761   453193427   111014892209   111015196342  
111015464261   111015724664   111015999006   111016298043   111016571856  
111016809265   111017128080   111017495436   111017834994   111018139184  
111018505664   111018944122   111019330818   111019600100   111019841736
452488885   452869886   453193591   111014892276   111015197400   111015464294  
111015724866   111015999051   111016298054   111016571878   111016809311  
111017128091   111017495458   111017835030   111018139207   111018505686  
111018944223   111019331516   111019600122   111019841747 452489388   452870017
  453193930   111014892298   111015197512   111015464429   111015725069  
111015999129   111016298122   111016571935   111016809322   111017128260  
111017495649   111017835872   111018139274   111018505697   111018944290  
111019331572   111019600526   111019841758 452489735   452870058   453194276  
111014892344   111015197556   111015464441   111015725159   111015999152  
111016298177   111016571957   111016809490   111017129069   111017495683  
111017835984   111018139465   111018505709   111018944515   111019332135  
111019600537   111019841804 452489925   452870181   453194292   111014892513  
111015197624   111015464452   111015725249   111015999219   111016298740  
111016571991   111016810458   111017129148   111017495751   111017835995  
111018139476   111018505765   111018945000   111019332180   111019600616  
111019841815 452489966   452870447   453194508   111014892524   111015197635  
111015464508   111015725317   111015999411   111016298751   111016572060  
111016810616   111017129182   111017495773   111017836031   111018139487  
111018505855   111018945123   111019332517   111019600683   111019841859
452490659   452870637   453194516   111014892557   111015198333   111015464621  
111015725575   111015999466   111016299190   111016572093   111016810627  
111017129216   111017495795   111017836086   111018140445   111018505990  
111018945178   111019333181   111019600694   111019841927 452490840   452870678
  453194599   111014892568   111015198423   111015464632   111015725597  
111015999589   111016299268   111016572150   111016810773   111017129261  
111017495874   111017836109   111018140704   111018506003   111018945257  
111019333204   111019600706   111019842029 452490865   452870827   453194821  
111014892591   111015198434   111015464654   111015725654   111015999668  
111016299280   111016572273   111016810942   111017129294   111017496000  
111017836176   111018140805   111018506036   111018945314   111019334519  
111019600762   111019842030 452491376   452871064   453194839   111014892715  
111015198490   111015464665   111015725733   111015999679   111016299358  
111016572284   111016810953   111017129306   111017496695   111017836198  
111018140883   111018506081   111018945358   111019334520   111019600784  
111019842074 452491459   452871114   453194854   111014892850   111015198524  
111015464700   111015725788   111015999758   111016299426   111016572295  
111016810986   111017129788   111017496707   111017836222   111018140951  
111018506171   111018945628   111019334722   111019600807   111019842096
452491616   452871171   453194920   111014892872   111015198704   111015464733  
111015725812   111015999770   111016299594   111016572307   111016811055  
111017129801   111017496741   111017836480   111018141097   111018506250  
111018945763   111019338603   111019600852   111019842153 452491707   452871312
  453194953   111014892894   111015198759   111015464766   111015725823  
111015999781   111016300250   111016572330   111016811459   111017129890  
111017496808   111017836503   111018141143   111018506283   111018946696  
111019338737   111019600874   111019842164 452491715   452871478   453195067  
111014892940   111015198771   111015464834   111015725845   111015999815  
111016300317   111016572352   111016811640   111017129957   111017496819  
111017836525   111018141187   111018506395   111018946764   111019338917  
111019600896   111019842186 452491756   452871502   453195075   111014893862  
111015198816   111015464856   111015725856   111015999837   111016300328  
111016572419   111016811651   111017130027   111017496886   111017836547  
111018141266   111018506418   111018946786   111019339480   111019601011  
111019842366 452491830   452871759   453195158   111014895033   111015198838  
111015464867   111015725889   111015999848   111016300407   111016572431  
111016811842   111017130083   111017496954   111017836604   111018141288  
111018506441   111018946832   111019339738   111019601033   111019842399
452492168   452871924   453195182   111014895112   111015198962   111015464878  
111015725890   111015999871   111016300463   111016572442   111016811864  
111017130140   111017496976   111017836806   111018141828   111018506452  
111018946865   111019339749   111019601044   111019842434 452492184   452871940
  453195265   111014895123   111015198973   111015464890   111015726442  
111016000202   111016300542   111016572453   111016811976   111017130195  
111017497045   111017836817   111018142032   111018506474   111018946900  
111019340112   111019601101   111019842478 452492333   452871999   453195299  
111014895268   111015199019   111015464902   111015726509   111016000279  
111016300586   111016572509   111016812089   111017130252   111017497090  
111017836839   111018142076   111018506553   111018947013   111019341540  
111019601123   111019842490 452492374   452872047   453195323   111014895280  
111015199086   111015464935   111015726532   111016000280   111016300700  
111016572554   111016812102   111017130308   111017497113   111017836895  
111018142122   111018506676   111018947046   111019341696   111019601156  
111019842513 452492580   452872104   453195372   111014895347   111015199110  
111015464968   111015726824   111016000325   111016300733   111016572587  
111016812236   111017130566   111017497135   111017836952   111018142267  
111018506698   111018947091   111019342169   111019601202   111019843626
452492606   452872302   453195422   111014895358   111015199165   111015464980  
111015727016   111016000336   111016300766   111016572644   111016812292  
111017130588   111017497146   111017837043   111018142593   111018506755  
111018947114   111019342349   111019601224   111019843648 452492622   452872393
  453195463   111014895426   111015199244   111015465004   111015727072  
111016000381   111016300801   111016572666   111016812371   111017130645  
111017497168   111017837076   111018142986   111018507004   111018947170  
111019342361   111019601268   111019843660 452492697   452872534   453195745  
111014895471   111015199266   111015465015   111015727117   111016000448  
111016300867   111016573038   111016812382   111017130678   111017497191  
111017837144   111018143077   111018507082   111018947192   111019343317  
111019601325   111019843750 452492788   452872690   453195836   111014895482  
111015199301   111015465048   111015728006   111016000493   111016300980  
111016573061   111016812405   111017130780   111017497258   111017837166  
111018143099   111018507127   111018947260   111019343597   111019601336  
111019843862 452492796   452872716   453195851   111014895572   111015199334  
111015465082   111015728028   111016000549   111016301004   111016573106  
111016812607   111017130803   111017497270   111017837188   111018143156  
111018507172   111018947754   111019343665   111019601695   111019843873
452492812   452872856   453195877   111014895606   111015199345   111015465127  
111015728095   111016000628   111016301138   111016573184   111016812674  
111017130814   111017497337   111017837199   111018143820   111018507183  
111018947776   111019343687   111019602113   111019844009 452492820   452872997
  453195935   111014895639   111015199660   111015465149   111015728152  
111016000640   111016301172   111016573195   111016812696   111017130847  
111017497371   111017837290   111018143831   111018507251   111018947800  
111019346028   111019602135   111019844010 452493026   452873011   453196024  
111014895808   111015199749   111015465150   111015728163   111016000662  
111016301206   111016573241   111016812865   111017130858   111017497405  
111017837357   111018144034   111018507330   111018947833   111019346590  
111019602168   111019844043 452493133   452873243   453196040   111014895853  
111015199750   111015465161   111015728174   111016000718   111016301240  
111016573274   111016812911   111017130904   111017497427   111017837414  
111018144067   111018507442   111018948845   111019346624   111019602180  
111019844100 452493380   452873300   453196123   111014895921   111015199806  
111015465172   111015728208   111016000819   111016301307   111016573285  
111016812955   111017130937   111017497449   111017837425   111018144102  
111018507789   111018948867   111019346736   111019602191   111019844177
452493786   452873441   453196222   111014895954   111015199817   111015465239  
111015728231   111016000853   111016301318   111016573308   111016812999  
111017130948   111017497450   111017837469   111018144438   111018507802  
111018948924   111019346882   111019602225   111019844289 452493794   452873458
  453196289   111014895976   111015199884   111015465307   111015728321  
111016000909   111016301330   111016573319   111016813035   111017130993  
111017497528   111017837526   111018144494   111018507857   111018948991  
111019346938   111019602236   111019844313 452493877   452873565   453196339  
111014896034   111015199907   111015465723   111015728343   111016001067  
111016301385   111016573443   111016813068   111017131040   111017497775  
111017837638   111018144674   111018507880   111018949060   111019347096  
111019602247   111019844469 452493927   452873631   453196479   111014896056  
111015199930   111015466117   111015728354   111016001089   111016301419  
111016573454   111016813125   111017131095   111017497821   111017837661  
111018144742   111018507947   111018949093   111019347153   111019602269  
111019844470 452494263   452873805   453196495   111014896146   111015199941  
111015466218   111015728422   111016001304   111016301442   111016573465  
111016813158   111017131264   111017497865   111017837683   111018144887  
111018508050   111018949161   111019347209   111019602270   111019844537
452494313   452873904   453196610   111014896180   111015200034   111015466274  
111015728444   111016001427   111016301475   111016573487   111016813170  
111017131343   111017497944   111017837706   111018144922   111018508094  
111018949194   111019350090   111019602304   111019844560 452494578   452873995
  453196719   111014896337   111015200045   111015466870   111015728501  
111016001449   111016301486   111016573498   111016813192   111017131826  
111017497999   111017837728   111018145091   111018508151   111018949295  
111019350562   111019602359   111019844571 452494701   452874134   453196727  
111014896348   111015200102   111015466904   111015728657   111016001528  
111016301509   111016573522   111016813248   111017131859   111017498002  
111017837751   111018145282   111018508274   111018949341   111019350607  
111019602360   111019844582 452494883   452874142   453196784   111014896427  
111015200157   111015466959   111015728680   111016001629   111016301532  
111016573544   111016813406   111017131860   111017498103   111017837942  
111018145316   111018508296   111018949352   111019352205   111019602393  
111019844593 452495021   452874423   453196792   111014896494   111015200191  
111015466960   111015728703   111016001641   111016301565   111016573577  
111016813664   111017131905   111017499867   111017837975   111018145507  
111018508320   111018949408   111019352542   111019602405   111019844672
452495047   452874563   453196842   111014896506   111015200225   111015466993  
111015728736   111016001674   111016301576   111016573599   111016813710  
111017131950   111017499890   111017837986   111018146519   111018509208  
111018949442   111019352654   111019602427   111019844717 452495203   452874613
  453196891   111014896517   111015200304   111015467208   111015728837  
111016001731   111016301622   111016573667   111016813776   111017132175  
111017500051   111017837997   111018146542   111018509512   111018949497  
111019352834   111019602461   111019844739 452495849   452874803   453196990  
111014896573   111015200360   111015467264   111015728848   111016001764  
111016301666   111016573690   111016814137   111017132434   111017500084  
111017838000   111018146553   111018509523   111018949509   111019352845  
111019602472   111019844818 452496144   452874878   453197022   111014896618  
111015200371   111015467286   111015728860   111016001786   111016302218  
111016573713   111016814148   111017132524   111017500118   111017838493  
111018146643   111018509635   111018949510   111019352867   111019602483  
111019845886 452496227   452874944   453197071   111014896630   111015200618  
111015467309   111015728893   111016002394   111016302229   111016573746  
111016814227   111017132557   111017500152   111017838550   111018146845  
111018509725   111018949813   111019353004   111019602517   111019846562
452496425   452875008   453197147   111014896641   111015200674   111015467354  
111015728905   111016002462   111016302263   111016573814   111016814250  
111017132591   111017500163   111017838561   111018146889   111018509758  
111018949879   111019353543   111019602551   111019847282 452496490   452875131
  453197188   111014896663   111015200719   111015467422   111015728949  
111016002529   111016302285   111016573847   111016814362   111017132670  
111017500220   111017838640   111018146946   111018509804   111018950174  
111019353824   111019602573   111019847305 452496532   452875206   453197352  
111014896731   111015200720   111015467837   111015728950   111016002552  
111016302511   111016573869   111016814496   111017132726   111017500242  
111017838730   111018147835   111018509826   111018950196   111019355354  
111019602584   111019847316 452496607   452875305   453197360   111014897833  
111015200731   111015467893   111015729007   111016002596   111016302555  
111016573881   111016814519   111017132805   111017500376   111017838763  
111018147868   111018509837   111018950253   111019355567   111019602607  
111019847327 452496763   452875321   453197527   111014897901   111015200810  
111015467972   111015729030   111016002675   111016302870   111016573892  
111016814553   111017132939   111017500400   111017838774   111018147880  
111018509859   111018950321   111019355589   111019602618   111019847372
452496979   452875362   453197618   111014898047   111015200843   111015467994  
111015729221   111016002697   111016302982   111016573926   111016814643  
111017133031   111017500422   111017838831   111018148173   111018509860  
111018950343   111019355916   111019602674   111019847394 452497035   452875461
  453197758   111014898069   111015200898   111015468029   111015729849  
111016002721   111016303039   111016574051   111016814845   111017133086  
111017500433   111017839023   111018148184   111018509882   111018950354  
111019356210   111019602696   111019847574 452497092   452875669   453197808  
111014898070   111015200922   111015468041   111015729940   111016002765  
111016303354   111016574062   111016814946   111017133121   111017500455  
111017839089   111018148386   111018510288   111018950488   111019356423  
111019602708   111019847608 452497159   452875701   453197816   111014898081  
111015200955   111015468209   111015730054   111016002822   111016303422  
111016574129   111016815172   111017133187   111017500466   111017839113  
111018148566   111018510334   111018950545   111019357075   111019602720  
111019847619 452497308   452875818   453197907   111014898148   111015202306  
111015468221   111015730111   111016002866   111016303477   111016574141  
111016815206   111017133413   111017500488   111017839135   111018148577  
111018510345   111018950714   111019357097   111019602731   111019847776
452497365   452875990   453198160   111014898261   111015202317   111015468232  
111015730122   111016002934   111016303590   111016574321   111016815262  
111017133581   111017500501   111017839168   111018148724   111018510468  
111018950893   111019358043   111019602742   111019847787 452497555   452876121
  453198178   111014898474   111015202384   111015468254   111015730166  
111016003025   111016303770   111016574387   111016815273   111017133626  
111017500567   111017839247   111018149231   111018510479   111018951052  
111019358144   111019602753   111019847822 452497605   452876147   453198244  
111014898519   111015202395   111015468502   111015730391   111016003137  
111016303826   111016574398   111016815352   111017133705   111017500657  
111017839292   111018149286   111018510503   111018951063   111019358278  
111019602764   111019847833 452497639   452876337   453198368   111014898643  
111015202531   111015468535   111015730414   111016003216   111016304513  
111016574411   111016815363   111017133716   111017500725   111017839304  
111018149343   111018510525   111018951074   111019358379   111019602786  
111019847855 452497761   452876436   453198426   111014898665   111015202564  
111015468546   111015730436   111016003250   111016304524   111016574433  
111016815385   111017133761   111017500769   111017839315   111018149387  
111018510985   111018951096   111019359112   111019602809   111019847888
452497795   452876451   453198434   111014898676   111015202575   111015468591  
111015730470   111016003418   111016304591   111016574477   111016815396  
111017133772   111017500804   111017839348   111018149523   111018510996  
111018951153   111019359134   111019602810   111019847923

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452498017   452876634   453198566   111014898722   111015202597   111015469110  
111015730548   111016003496   111016304692   111016574501   111016815408  
111017133828   111017500848   111017839359   111018149578   111018511010  
111018951298   111019359628   111019602821   111019847967 452498173   452877012
  453198624   111014898733   111015202621   111015469200   111015730605  
111016003632   111016304760   111016574567   111016815431   111017133941  
111017500927   111017839528   111018149703   111018511021   111018951300  
111019360394   111019603596   111019847989 452498322   452877046   453199002  
111014898766   111015202665   111015469211   111015730661   111016003643  
111016304894   111016574624   111016815486   111017133974   111017500949  
111017839540   111018149725   111018511201   111018951377   111019360462  
111019603608   111019848025 452498348   452877202   453199051   111014898957  
111015202777   111015469974   111015730672   111016003687   111016304906  
111016574646   111016815789   111017134010   111017501175   111017839652  
111018149736   111018511256   111018951456   111019360507   111019603631  
111019848058 452498710   452877210   453199473   111014899048   111015202801  
111015469985   111015731369   111016003711   111016304962   111016574916  
111016815857   111017134043   111017501254   111017839663   111018149859  
111018511278   111018951782   111019361261   111019603697   111019848148
452498736   452877244   453199507   111014899071   111015202834   111015469996  
111015731426   111016003755   111016306144   111016574927   111016815914  
111017134133   111017501344   111017839674   111018149972   111018511302  
111018952301   111019361980   111019604014   111019848171 452498934   452877368
  453199796   111014899093   111015203059   111015470000   111015731437  
111016003777   111016306245   111016574949   111016815925   111017134335  
111017501377   111017839731   111018150031   111018511313   111018952334  
111019362037   111019604025   111019848272 452499007   452877384   453199820  
111014899116   111015203060   111015470011   111015731448   111016003799  
111016306278   111016574961   111016815981   111017134357   111017501388  
111017839854   111018150042   111018511324   111018952378   111019363218  
111019604058   111019848340 452499296   452877467   453199861   111014899172  
111015203082   111015470033   111015731482   111016003946   111016306379  
111016574994   111016816128   111017134391   111017501412   111017839876  
111018150200   111018511403   111018952468   111019365265   111019604069  
111019849734 452499361   452877525   453199937   111014899240   111015203116  
111015470123   111015731662   111016005050   111016306380   111016575186  
111016816139   111017134403   111017501445   111017839898   111018150255  
111018511593   111018952479   111019365434   111019604148   111019849879
452499478   452877558   453200040   111014899262   111015203273   111015470178  
111015731730   111016005195   111016306492   111016575197   111016816218  
111017134649   111017501557   111017840395   111018150424   111018511650  
111018952480   111019365816   111019604216   111019849880 452499536   452877806
  453200057   111014899284   111015203307   111015470213   111015731741  
111016005319   111016306526   111016575210   111016816320   111017134751  
111017501625   111017840463   111018150480   111018511683   111018952974  
111019365827   111019604621   111019849925 452499544   452877954   453200099  
111014899295   111015203363   111015470279   111015731752   111016005320  
111016306571   111016575265   111016816331   111017134773   111017501647  
111017840801   111018150884   111018511751   111018953043   111019365850  
111019604632   111019849947 452499783   452878085   453200289   111014899318  
111015203374   111015470280   111015731808   111016005724   111016306661  
111016575287   111016816993   111017134830   111017501669   111017841004  
111018150929   111018511773   111018953212   111019365861   111019604643  
111019849969 452500259   452878101   453200362   111014899352   111015203385  
111015470303   111015731842   111016005926   111016307291   111016575311  
111016817129   111017134942   111017501906   111017841015   111018150952  
111018511852   111018953302   111019366356   111019604654   111019849992
452500549   452878168   453200487   111014899374   111015203464   111015470314  
111015731886   111016006040   111016307325   111016575322   111016817208  
111017134986   111017501928   111017841116   111018150974   111018512336  
111018953380   111019366457   111019604665   111019850028 452500788   452878218
  453200511   111014899385   111015203622   111015470392   111015732720  
111016006152   111016307437   111016575366   111016817275   111017135011  
111017501984   111017841206   111018150996   111018512505   111018953605  
111019366491   111019604676   111019850039 452500796   452878341   453200651  
111014899420   111015203891   111015470516   111015732843   111016006163  
111016307471   111016575388   111016817365   111017135123   111017502008  
111017841307   111018151436   111018512527   111018953616   111019366761  
111019604687   111019850051 452500861   452878531   453200750   111014899453  
111015203914   111015470527   111015732854   111016006297   111016307516  
111016575401   111016817433   111017135213   111017502020   111017841318  
111018151481   111018512606   111018953638   111019367065   111019604700  
111019850332 452501307   452878606   453200875   111014899486   111015203981  
111015470550   111015732900   111016006309   111016307549   111016575412  
111016817444   111017135279   111017502121   111017841330   111018151548  
111018512628   111018953683   111019367076   111019604711   111019850455
452501323   452878861   453201220   111014899554   111015204016   111015470617  
111015733136   111016006310   111016307606   111016575434   111016817477  
111017135303   111017502176   111017841341   111018151559   111018512684  
111018953841   111019367087   111019604722   111019850578 452501414   452878945
  453201279   111014899587   111015204184   111015470639   111015733215  
111016006387   111016307718   111016575478   111016817499   111017135325  
111017502255   111017841734   111018151649   111018512695   111018953920  
111019367111   111019604733   111019850590 452501513   452879216   453201345  
111014899655   111015204207   111015470640   111015733226   111016006422  
111016307741   111016575502   111016817501   111017135336   111017502266  
111017841745   111018151672   111018513146   111018953953   111019367177  
111019604744   111019850680 452501612   452879265   453201378   111014900063  
111015204331   111015470673   111015733259   111016006433   111016307819  
111016575524   111016817567   111017135426   111017502367   111017841824  
111018151683   111018513359   111018953964   111019367199   111019604755  
111019850703 452501935   452879299   453201436   111014900119   111015204342  
111015470684   111015733282   111016006927   111016307921   111016575580  
111016817602   111017135482   111017502558   111017841891   111018151739  
111018513539   111018953975   111019367223   111019604812   111019850714
452501950   452879349   453201600   111014900131   111015204375   111015470707  
111015733361   111016006938   111016307943   111016575614   111016817613  
111017135651   111017502615   111017841936   111018151818   111018513595  
111018953986   111019367571   111019604823   111019850736 452502339   452879356
  453201717   111014900186   111015204500   111015470729   111015733406  
111016006949   111016307965   111016575704   111016817703   111017135729  
111017502930   111017842049   111018151852   111018513629   111018954011  
111019367605   111019604834   111019850758 452502628   452879612   453201766  
111014900197   111015204577   111015470796   111015733417   111016007489  
111016308056   111016575715   111016817714   111017135752   111017502985  
111017842061   111018151874   111018513696   111018954370   111019367616  
111019604867   111019850769 452502685   452879836   453201824   111014900254  
111015204713   111015470897   111015733507   111016007502   111016308067  
111016575872   111016817837   111017135763   111017503010   111017842072  
111018151885   111018513775   111018954381   111019367627   111019604902  
111019850804 452502784   452879927   453202004   111014900401   111015206243  
111015470943   111015733541   111016007513   111016308146   111016575939  
111016817848   111017136124   111017503043   111017842094   111018151920  
111018513944   111018954695   111019367638   111019604913   111019851658
452502883   452880321   453202095   111014900603   111015206300   111015470976  
111015733709   111016007647   111016308157   111016575973   111016817893  
111017136146   111017503087   111017842106   111018152077   111018513999  
111018954707   111019367672   111019604924   111019851669 452503139   452880511
  453202129   111014900658   111015207187   111015470987   111015733721  
111016007669   111016308168   111016576031   111016817905   111017136168  
111017503144   111017842117   111018152235   111018514013   111018954718  
111019367728   111019604946   111019851760 452503162   452880594   453202194  
111014900681   111015207222   111015470998   111015733732   111016007681  
111016308203   111016576064   111016817950   111017136247   111017503166  
111017842230   111018152257   111018514068   111018954875   111019367762  
111019604968   111019851793 452503618   452880677   453202269   111014904067  
111015207255   111015471001   111015733776   111016007704   111016308258  
111016576086   111016818052   111017136304   111017503177   111017842252  
111018152369   111018514732   111018954910   111019367773   111019605048  
111019851838 452503782   452880735   453202327   111014904304   111015207299  
111015471034   111015733798   111016007782   111016308405   111016576110  
111016818085   111017136359   111017503278   111017842263   111018152381  
111018514765   111018954921   111019367784   111019605105   111019851995
452503881   452880818   453202509   111014904359   111015207301   111015471089  
111015733866   111016007793   111016308449   111016576198   111016818119  
111017136438   111017503302   111017842645   111018152437   111018514811  
111018954943   111019368033   111019605116   111019852031 452504145   452880859
  453202558   111014904416   111015207345   111015471102   111015733912  
111016007805   111016308461   111016576222   111016818120   111017136618  
111017503313   111017842803   111018152448   111018514822   111018954987  
111019368077   111019605127   111019852110 452504236   452880883   453202590  
111014913584   111015207356   111015471113   111015733989   111016007861  
111016308483   111016576356   111016818265   111017136652   111017503380  
111017842847   111018152471   111018515340   111018955191   111019368134  
111019605161   111019852121 452504434   452881014   453202707   111014913685  
111015207367   111015471179   111015733990   111016007906   111016308494  
111016576367   111016818300   111017137002   111017503492   111017842858  
111018153573   111018515429   111018955247   111019368145   111019605206  
111019852143 452504533   452881022   453202830   111014913865   111015207378  
111015471180   111015734025   111016007939   111016308629   111016576390  
111016818355   111017137068   111017503515   111017842892   111018153629  
111018515744   111018955337   111019368167   111019605431   111019852165
452504764   452881030   453202848   111014913887   111015207705   111015471236  
111015734058   111016007962   111016308742   111016576468   111016818401  
111017137204   111017503559   111017842960   111018153674   111018515801  
111018955348   111019368178   111019605497   111019852233 452505126   452881105
  453202947   111014914686   111015207716   111015471269   111015734069  
111016008042   111016308764   111016576525   111016820482   111017137462  
111017503627   111017843006   111018153786   111018515867   111018957126  
111019368189   111019605699   111019852266 452505209   452881121   453202996  
111014914721   111015207727   111015471270   111015734092   111016008053  
111016308775   111016576637   111016820842   111017137484   111017503650  
111017843028   111018153900   111018515979   111018957171   111019368190  
111019605790   111019852345 452505407   452881147   453203044   111014914743  
111015207749   111015471966   111015734148   111016008154   111016308900  
111016576671   111016820897   111017137721   111017503694   111017843275  
111018153988   111018516037   111018957250   111019368291   111019605802  
111019852356 452505787   452881303   453203184   111014914765   111015207839  
111015472002   111015734205   111016008165   111016309484   111016576705  
111016820921   111017137732   111017503706   111017843310   111018154260  
111018516150   111018957373   111019368392   111019605813   111019852378
452505803   452881402   453203333   111014914776   111015207884   111015472024  
111015734216   111016008222   111016309619   111016576727   111016820932  
111017137776   111017503728   111017843321   111018155340   111018516228  
111018957463   111019368730   111019605868   111019852457 452505829   452881535
  453203416   111014914787   111015207918   111015472035   111015734520  
111016008233   111016309956   111016576749   111016821012   111017137811  
111017503751   111017843332   111018155384   111018516262   111018957542  
111019368763   111019606162   111019852479 452505936   452881634   453203481  
111014914800   111015207929   111015472091   111015734586   111016008277  
111016310138   111016576750   111016821146   111017137844   111017503829  
111017843477   111018155597   111018516419   111018958554   111019368853  
111019606195   111019852525 452505977   452881808   453203564   111014914822  
111015207974   111015472158   111015734621   111016008390   111016310161  
111016576794   111016821214   111017138407   111017503830   111017843534  
111018155621   111018516464   111018958622   111019368864   111019606230  
111019852828 452506025   452881816   453203689   111014914833   111015208043  
111015472271   111015734643   111016008402   111016310228   111016576828  
111016821236   111017138429   111017503874   111017843556   111018155700  
111018516611   111018958790   111019368886   111019606296   111019852873
452506165   452881832   453203754   111014915003   111015208133   111015472293  
111015734698   111016008435   111016310251   111016576851   111016821281  
111017138430   111017504673   111017843578   111018155722   111018516701  
111018958970   111019369179   111019606342   111019852907 452506181   452881857
  453203788   111014915069   111015208155   111015472350   111015734878  
111016008503   111016310262   111016576884   111016821371   111017138463  
111017504695   111017843589   111018155744   111018516712   111018959094  
111019369247   111019606353   111019852918 452506264   452881915   453203796  
111014915216   111015208492   111015472383   111015734968   111016008952  
111016310408   111016576895   111016821393   111017138485   111017504730  
111017843646   111018155766   111018516756   111018959241   111019369887  
111019606544   111019852930 452506348   452881998   453203911   111014915339  
111015208504   111015472439   111015735150   111016009076   111016310420  
111016576930   111016821449   111017138520   111017504785   111017843657  
111018155777   111018516813   111018959544   111019370351   111019607354  
111019853010 452506421   452882244   453203994   111014915463   111015208694  
111015472440   111015735161   111016009302   111016310475   111016576941  
111016821483   111017138553   111017504796   111017844210   111018155856  
111018517375   111018959555   111019370430   111019607365   111019853043
452506470   452882509   453204059   111014915474   111015208706   111015472518  
111015735217   111016009335   111016310521   111016576952   111016821562  
111017138575   111017504831   111017844287   111018155979   111018517409  
111018959588   111019370452   111019607400   111019853054 452506504   452882608
  453204075   111014915496   111015208717   111015472530   111015735273  
111016009379   111016310598   111016576996   111016821584   111017138665  
111017505056   111017844300   111018156206   111018517645   111018959724  
111019370463   111019607411   111019853065 452506561   452882731   453204109  
111014915542   111015208762   111015472552   111015735295   111016009391  
111016310734   111016577010   111016821641   111017138777   111017505157  
111017844366   111018156273   111018517656   111018959757   111019370542  
111019607455   111019853076 452506587   452882756   453204182   111014915575  
111015208795   111015472563   111015735318   111016009436   111016310824  
111016577133   111016821775   111017139879   111017505191   111017844412  
111018156385   111018517667   111018959779   111019370621   111019607488  
111019853100 452506694   452882954   453204208   111014915597   111015208863  
111015472642   111015735420   111016009605   111016310868   111016577177  
111016821786   111017139936   111017505236   111017845097   111018156419  
111018518242   111018959780   111019370643   111019607501   111019853133
452506900   452882988   453204273   111014915643   111015208931   111015472664  
111015735431   111016009627   111016310880   111016577188   111016821821  
111017139947   111017505607   111017845132   111018156622   111018518264  
111018960018   111019370654   111019607512   111019853144 452507056   452883119
  453204315   111014915654   111015208986   111015472675   111015735442  
111016009649   111016310925   111016577335   111016821843   111017139981  
111017505652   111017845198   111018156644   111018518310   111018960096  
111019370676   111019607523   111019853166 452507072   452883366   453204422  
111014915698   111015209011   111015472697   111015735486   111016009885  
111016311016   111016577368   111016821922   111017140310   111017505775  
111017845457   111018156666   111018518343   111018960298   111019370733  
111019607534   111019853223 452507296   452883929   453204471   111014915700  
111015209099   111015472732   111015735723   111016009920   111016311184  
111016577391   111016821955   111017140444   111017505797   111017845480  
111018156767   111018518400   111018960322   111019370755   111019607556  
111019853234 452507353   452883937   453204489   111014915722   111015209101  
111015473182   111015735745   111016009964   111016311218   111016577425  
111016822057   111017140523   111017506080   111017845514   111018156778  
111018518523   111018960377   111019370766   111019607602   111019853447
452507445   452884067   453204521   111014916059   111015209112   111015473261  
111015735879   111016010012   111016311319   111016577469   111016822068  
111017140534   111017506237   111017845525   111018156802   111018518680  
111018960412   111019370799   111019607613   111019853504 452507569   452884455
  453204653   111014916903   111015209213   111015473722   111015735891  
111016010258   111016311320   111016577830   111016822091   111017140578  
111017506327   111017845682   111018157814   111018518691   111018961121  
111019370812   111019607657   111019853616 452507601   452884463   453204661  
111014916958   111015209257   111015473733   111015735958   111016010360  
111016311386   111016577874   111016822114   111017140635   111017506428  
111017845693   111018157959   111018518781   111018961187   111019370834  
111019607679   111019853739 452507635   452884570   453204729   111014917005  
111015209358   111015473801   111015736016   111016010393   111016311421  
111016577896   111016822136   111017140758   111017506530   111017845738  
111018157971   111018518860   111018961952   111019370924   111019607714  
111019853807 452507718   452884604   453204786   111014917027   111015209370  
111015473812   111015736117   111016010438   111016311465   111016577931  
111016823429   111017140769   111017506709   111017845851   111018158006  
111018518927   111018961963   111019370935   111019607792   111019853885
452508013   452884620   453204869   111014917072   111015209606   111015473823  
111015736139   111016010528   111016311487   111016577964   111016823902  
111017141322   111017506743   111017845930   111018158185   111018518972  
111018962010   111019370957   111019607804   111019853920 452508070   452884653
  453204901   111014917094   111015209842   111015474037   111015736612  
111016010551   111016312118   111016577975   111016823979   111017141355  
111017506787   111017845974   111018158321   111018519041   111018962111  
111019370979   111019608186   111019853953 452508203   452885221   453205007  
111014917218   111015209864   111015474082   111015736689   111016010843  
111016312208   111016578000   111016824026   111017141366   111017507553  
111017846065   111018158343   111018519164   111018962278   111019371004  
111019608197   111019854280 452508377   452885270   453205189   111014917274  
111015209875   111015474352   111015736746   111016010865   111016312264  
111016578202   111016824048   111017141377   111017507564   111017846100  
111018158365   111018519232   111018962302   111019371037   111019608221  
111019854415 452508500   452885387   453205205   111014917319   111015209897  
111015474385   111015736779   111016010898   111016312444   111016578257  
111016824060   111017141412   111017507586   111017846166   111018158567  
111018519995   111018962313   111019371105   111019608254   111019854459
452508518   452885437   453205221   111014917320   111015210541   111015474420  
111015736803   111016010944   111016313131   111016578459   111016824127  
111017141467   111017507597   111017846267   111018158578   111018520054  
111018962379   111019371138   111019608287   111019854516

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452508567   452885452   453205338   111014917342   111015210620   111015474442  
111015736870   111016010966   111016313298   111016578572   111016824149  
111017141502   111017507609   111017846302   111018158679   111018520144  
111018962683   111019371251   111019608298   111019854808 452508740   452885577
  453205965   111014917364   111015210710   111015474509   111015736892  
111016010999   111016313423   111016578628   111016824161   111017141524  
111017507643   111017847235   111018158691   111018520166   111018962694  
111019371307   111019608300   111019854819 452509144   452885585   453206013  
111014917397   111015210754   111015474510   111015736915   111016011057  
111016313434   111016578774   111016824419   111017142143   111017507665  
111017847246   111018158714   111018520245   111018962751   111019371532  
111019608333   111019854831 452509300   452885635   453206088   111014917432  
111015210811   111015474543   111015736937   111016011136   111016313478  
111016578785   111016824475   111017142176   111017507687   111017847268  
111018158848   111018520313   111018962841   111019371655   111019608344  
111019854842 452509540   452885825   453206112   111014917487   111015210833  
111015474701   111015736993   111016011271   111016313489   111016578808  
111016824509   111017142929   111017507733   111017847280   111018158860  
111018520470   111018962920   111019371666   111019608377   111019854909
452509805   452885957   453206211   111014917522   111015210888   111015474756  
111015737062   111016011293   111016313490   111016578842   111016824543  
111017142996   111017507744   111017847325   111018158916   111018520526  
111018963099   111019371712   111019608399   111019854910 452510019   452885965
  453206237   111014917645   111015210934   111015474790   111015737084  
111016011316   111016313580   111016578910   111016824554   111017143009  
111017507823   111017847437   111018158949   111018520605   111018963112  
111019371734   111019608412   111019854976 452510167   452885973   453206310  
111014917656   111015210990   111015474947   111015737129   111016011394  
111016313816   111016578965   111016824587   111017143043   111017507834  
111017847471   111018158994   111018520616   111018963134   111019371756  
111019608478   111019855023 452510282   452885999   453206344   111014917690  
111015211014   111015474981   111015737141   111016011642   111016313928  
111016578976   111016824600   111017143076   111017507845   111017847516  
111018159096   111018520649   111018963190   111019371778   111019608995  
111019855191 452510308   452886005   453206567   111014917713   111015211081  
111015475027   111015737196   111016011822   111016313939   111016579001  
111016824677   111017143111   111017507957   111017847561   111018159120  
111018520728   111018963381   111019371790   111019609020   111019855214
452510456   452886286   453206575   111014917779   111015211216   111015475139  
111015737231   111016011866   111016314176   111016579012   111016824723  
111017143122   111017508060   111017847572   111018159287   111018520751  
111018963651   111019371835   111019609031   111019855562 452510613   452886609
  453206609   111014917847   111015211227   111015475263   111015737310  
111016011945   111016314581   111016579056   111016824767   111017143201  
111017508105   111017847583   111018159625   111018520762   111018963820  
111019371936   111019609042   111019855629 452510639   452886658   453206617  
111014917881   111015211407   111015475319   111015737376   111016011967  
111016314716   111016579393   111016824857   111017143278   111017508330  
111017847606   111018159636   111018520908   111018963954   111019372038  
111019609053   111019855663 452510969   452886823   453206906   111014917937  
111015211429   111015475353   111015737387   111016012058   111016314862  
111016579405   111016824891   111017143368   111017508374   111017847617  
111018160043   111018521257   111018964001   111019372049   111019609064  
111019855674 452511132   452886831   453207078   111014917993   111015211441  
111015475375   111015737400   111016012092   111016314873   111016579416  
111016824925   111017143447   111017508510   111017847628   111018160548  
111018521303   111018964067   111019372061   111019609075   111019855731
452511140   452887003   453207102   111014918028   111015211586   111015475409  
111015737545   111016012104   111016314907   111016579427   111016825027  
111017143458   111017508576   111017847662   111018160593   111018521921  
111018964102   111019372094   111019609086   111019855753 452511173   452887037
  453207169   111014918095   111015211654   111015475465   111015737624  
111016012137   111016315010   111016579438   111016825038   111017143559  
111017508587   111017847684   111018160627   111018521976   111018964191  
111019372106   111019609198   111019855764 452511280   452887144   453207201  
111014918129   111015211700   111015475500   111015737635   111016012171  
111016315065   111016579449   111016825308   111017143627   111017508644  
111017847695   111018160694   111018521987   111018965125   111019372128  
111019609211   111019855865 452511298   452887193   453207433   111014918130  
111015211755   111015475533   111015737657   111016012182   111016315076  
111016579450   111016825331   111017143638   111017508677   111017847763  
111018160795   111018522124   111018966520   111019372151   111019609356  
111019855900 452511306   452887334   453207649   111014918174   111015211766  
111015475566   111015737736   111016012216   111016315111   111016579483  
111016825409   111017143706   111017508835   111017847785   111018160885  
111018522157   111018967138   111019372252   111019609367   111019856057
452511629   452887359   453207680   111014918185   111015211788   111015475667  
111015737747   111016012845   111016315986   111016579528   111016825511  
111017143717   111017508868   111017847842   111018160908   111018522168  
111018967543   111019372274   111019609378   111019856114 452511728   452887474
  453207698   111014918714   111015211823   111015475702   111015737758  
111016012856   111016316044   111016579551   111016825555   111017143829  
111017509566   111017847897   111018160942   111018522506   111018967554  
111019372308   111019609402   111019856158 452511850   452887581   453207748  
111014918758   111015212554   111015475724   111015737792   111016012890  
111016316134   111016579573   111016825690   111017143908   111017509623  
111017848067   111018160964   111018522708   111018967633   111019372319  
111019609413   111019856215 452512064   452887714   453207797   111014918769  
111015212576   111015475779   111015737826   111016012946   111016316381  
111016579629   111016825713   111017144426   111017509667   111017848078  
111018160975   111018522719   111018967790   111019372320   111019609424  
111019856237 452512098   452887805   453207946   111014918804   111015212644  
111015476253   111015737848   111016012980   111016316392   111016579641  
111016825724   111017144505   111017509724   111017848089   111018160997  
111018522742   111018967835   111019373400   111019609907   111019856248
452512171   452887995   453208233   111014918860   111015212734   111015476309  
111015737893   111016013015   111016316505   111016579742   111016826264  
111017144516   111017509757   111017848203   111018161022   111018522832  
111018967857   111019373422   111019609952   111019856282 452512353   452888043
  453208399   111014918972   111015212745   111015476354   111015737949  
111016013116   111016316516   111016579821   111016826297   111017144538  
111017509870   111017848214   111018161033   111018522854   111018967879  
111019373433   111019609996   111019856305 452512395   452888068   453208571  
111014919074   111015212824   111015476365   111015737950   111016013161  
111016316538   111016579832   111016826556   111017144594   111017510074  
111017848269   111018161099   111018522876   111018968005   111019373512  
111019610044   111019856349 452512635   452888175   453208621   111014919119  
111015212857   111015476398   111015737983   111016013194   111016316684  
111016579843   111016826635   111017144831   111017510298   111017848270  
111018161123   111018522887   111018968140   111019374232   111019610055  
111019856383 452512999   452888308   453208662   111014919131   111015213173  
111015476477   111015738030   111016013363   111016317483   111016579911  
111016826668   111017144842   111017510333   111017848281   111018161213  
111018522911   111018968241   111019374265   111019610134   111019856394
452513062   452888498   453208829   111014919153   111015213230   111015476501  
111015738108   111016013475   111016317494   111016579922   111016826736  
111017144886   111017510355   111017848371   111018161943   111018522977  
111018968285   111019374298   111019610145   111019857182 452513070   452888720
  453208894   111014919298   111015213241   111015476545   111015738142  
111016013723   111016317539   111016580104   111016826747   111017145494  
111017510399   111017848382   111018162001   111018522999   111018968319  
111019374300   111019610156   111019857193 452513112   452888753   453209041  
111014919300   111015213454   111015476590   111015738816   111016013778  
111016317584   111016580115   111016826758   111017145573   111017510423  
111017848528   111018162067   111018523013   111018968432   111019374333  
111019610178   111019857205 452513195   452888944   453209132   111014919322  
111015213702   111015476646   111015738906   111016013802   111016317630  
111016580126   111016826781   111017145607   111017510467   111017848562  
111018162089   111018523057   111018968443   111019374366   111019610189  
111019857328 452513336   452889025   453209686   111014919478   111015213713  
111015476714   111015738940   111016013914   111016317641   111016580137  
111016826792   111017145674   111017510557   111017848573   111018162090  
111018523169   111018968500   111019374456   111019610224   111019857430
452513369   452889074   453209710   111014919681   111015213791   111015476781  
111015738951   111016014151   111016317663   111016580182   111016826826  
111017145753   111017510580   111017848641   111018162102   111018523686  
111018968577   111019374502   111019610246   111019857452 452513476   452889181
  453209769   111014919726   111015213836   111015476804   111015738984  
111016014229   111016317775   111016580621   111016826837   111017145764  
111017510603   111017848685   111018162135   111018523709   111018968612  
111019374524   111019610268   111019857519 452513534   452889207   453209785  
111014920212   111015213937   111015476893   111015739020   111016014252  
111016317821   111016580698   111016826927   111017145775   111017510669  
111017848775   111018162191   111018523732   111018968689   111019374557  
111019610303   111019857520 452513617   452889330   453209835   111014920234  
111015213971   111015476916   111015739042   111016014263   111016317865  
111016580801   111016826950   111017145786   111017510681   111017848809  
111018162203   111018523844   111018968735   111019374580   111019610347  
111019857542 452513799   452889538   453210049   111014920256   111015214309  
111015476983   111015739132   111016014274   111016317898   111016580913  
111016827007   111017145797   111017510692   111017848832   111018162270  
111018523934   111018968757   111019374636   111019610527   111019857609
452514110   452889587   453210072   111014920289   111015214354   111015477030  
111015739222   111016014285   111016317944   111016580935   111016827063  
111017145955   111017510737   111017849967   111018162449   111018523990  
111018968791   111019374771   111019610549   111019857733 452514177   452889595
  453210247   111014920313   111015214400   111015477063   111015739244  
111016014331   111016318024   111016580979   111016827096   111017145966  
111017511446   111017849990   111018162472   111018524003   111018968803  
111019374793   111019610550   111019858644 452514284   452889645   453210262  
111014920380   111015214455   111015477085   111015739345   111016014375  
111016318035   111016580980   111016827175   111017145977   111017511457  
111017850004   111018162584   111018524014   111018968836   111019374805  
111019610561   111019858712 452514342   452889686   453210445   111014920391  
111015214466   111015477131   111015739356   111016014498   111016318248  
111016581026   111016827210   111017146091   111017511468   111017850060  
111018162595   111018524069   111018968847   111019374816   111019610572  
111019858723 452514425   452889751   453210494   111014920436   111015214589  
111015477164   111015739435   111016014858   111016318282   111016581105  
111016827782   111017146169   111017511479   111017850138   111018162652  
111018524238   111018969095   111019374883   111019610617   111019858790
452514441   452889819   453210791   111014920548   111015214624   111015477197  
111015739479   111016014904   111016318350   111016581116   111016827805  
111017146215   111017512234   111017850150   111018162809   111018524306  
111018969107   111019374894   111019610639   111019858802 452514458   452889843
  453210833   111014920560   111015214714   111015477210   111015739581  
111016014915   111016318406   111016581127   111016828435   111017146282  
111017512278   111017850228   111018162865   111018524542   111018969141  
111019374917   111019610673   111019858857 452514649   452889876   453210916  
111014920593   111015214736   111015477232   111015739592   111016015028  
111016318417   111016581161   111016828479   111017146394   111017512357  
111017850239   111018163440   111018524564   111018969220   111019374928  
111019610684   111019858947 452514722   452889926   453211054   111014920616  
111015214769   111015477816   111015739626   111016015051   111016318428  
111016581217   111016828581   111017146451   111017512368   111017850273  
111018163462   111018524586   111018969253   111019374940   111019610921  
111019858958 452514896   452889967   453211187   111014920627   111015214804  
111015477827   111015739637   111016015084   111016319047   111016581240  
111016828604   111017146552   111017512380   111017850352   111018163888  
111018524643   111018969264   111019375424   111019610965   111019858969
452515174   452889975   453211252   111014920694   111015214950   111015478110  
111015739671   111016015231   111016319160   111016581273   111016828705  
111017147036   111017512414   111017850419   111018163978   111018524665  
111018969343   111019375491   111019610976   111019859498 452515216   452890171
  453211286   111014920706   111015215401   111015478479   111015739682  
111016015264   111016319216   111016581510   111016828727   111017147047  
111017512425   111017850453   111018164036   111018524856   111018969400  
111019375536   111019610987   111019859511 452515315   452890221   453211401  
111014920717   111015215490   111015478491   111015739727   111016015275  
111016319384   111016581521   111016828884   111017147069   111017512436  
111017850510   111018164070   111018524867   111018969444   111019375570  
111019611012   111019859937 452515398   452890296   453211435   111014920739  
111015215502   111015478514   111015739794   111016015297   111016319508  
111016581543   111016828918   111017147070   111017512447   111017850532  
111018164126   111018524878   111018969567   111019375581   111019611078  
111019859982 452515901   452890429   453211476   111014920740   111015216367  
111015478525   111015739817   111016015422   111016319531   111016581598  
111016829043   111017147137   111017512526   111017850543   111018164227  
111018524913   111018969635   111019375604   111019611337   111019860052
452515984   452890577   453211500   111014920830   111015216389   111015478547  
111015739840   111016015455   111016319553   111016581611   111016829133  
111017147148   111017512627   111017850554   111018164373   111018525138  
111018969679   111019375637   111019612316   111019860096 452516065   452890627
  453211658   111014920874   111015216626   111015478592   111015739851  
111016015613   111016319632   111016581699   111016829177   111017147171  
111017512661   111017850576   111018164575   111018525240   111018969680  
111019375806   111019612349   111019860186 452516149   452890767   453211740  
111014920896   111015216660   111015478615   111015739907   111016015668  
111016320487   111016581712   111016829267   111017147216   111017512740  
111017850587   111018164643   111018525598   111018970211   111019375817  
111019612350   111019860300 452516628   452891021   453211815   111014920942  
111015216682   111015478626   111015739930   111016015848   111016320498  
111016581734   111016829289   111017147935   111017512784   111017850598  
111018164676   111018525600   111018970266   111019375839   111019612383  
111019860399 452516677   452891054   453211831   111014920964   111015217043  
111015478648   111015739963   111016015882   111016320500   111016581790  
111016829414   111017148217   111017512852   111017850633   111018164698  
111018525633   111018970299   111019375851   111019612439   111019860412
452516693   452891070   453211914   111014920986   111015217065   111015478659  
111015740550   111016015950   111016320522   111016581802   111016829638  
111017148240   111017512874   111017850790   111018164744   111018525846  
111018970413   111019375862   111019612440   111019861187 452516800   452891138
  453212250   111014921066   111015217111   111015478705   111015740628  
111016016030   111016320555   111016581857   111016829717   111017148363  
111017512975   111017850802   111018164777   111018525970   111018970424  
111019375873   111019612484   111019861389 452516875   452891179   453212334  
111014921077   111015217245   111015478727   111015740651   111016016142  
111016320757   111016581880   111016829739   111017148453   111017513178  
111017850914   111018164856   111018526027   111018970479   111019377088  
111019612529   111019861402 452516966   452891328   453212342   111014921134  
111015217267   111015478783   111015740673   111016016164   111016320779  
111016581936   111016829896   111017148497   111017513279   111017850958  
111018164867   111018526038   111018970503   111019377101   111019612552  
111019861435 452517030   452891401   453212474   111014921145   111015217470  
111015478806   111015740684   111016016254   111016320791   111016581958  
111016829919   111017148532   111017513370   111017851038   111018164890  
111018526083   111018971076   111019377112   111019612563   111019861446
452517089   452891492   453212508   111014921156   111015217526   111015478851  
111015740718   111016016265   111016320825   111016582005   111016829953  
111017148600   111017513527   111017851218   111018164913   111018526140  
111018971100   111019377145   111019612596   111019861480 452517147   452891856
  453212698   111014921167   111015217559   111015478873   111015740752  
111016016311   111016320836   111016582038   111016830450   111017148644  
111017513561   111017851241   111018164968   111018526184   111018971144  
111019377178   111019612642   111019861592 452517501   452892128   453213027  
111014921202   111015217638   111015478895   111015740796   111016017176  
111016320847   111016582083   111016830506   111017148655   111017513651  
111017851320   111018165633   111018526870   111018971155   111019377189  
111019612653   111019861615 452517535   452892169   453213126   111014921268  
111015217672   111015478930   111015740820   111016017198   111016320858  
111016582128   111016830595   111017148677   111017513729   111017851342  
111018165745   111018527006   111018971177   111019377190   111019612686  
111019861671 452517543   452892466   453213191   111014921404   111015217694  
111015478974   111015740909   111016017233   111016320881   111016582162  
111016830944   111017148688   111017513842   111017851364   111018165868  
111018527107   111018971199   111019377202   111019612743   111019861817
452517550   452892508   453213217   111014921415   111015217717   111015479043  
111015740921   111016017266   111016320926   111016582195   111016831057  
111017148699   111017513864   111017852398   111018165903   111018527141  
111018971212   111019377213   111019612754   111019861862 452517642   452892615
  453213225   111014921796   111015217773   111015479065   111015740965  
111016017424   111016320971   111016582285   111016831079   111017148734  
111017513886   111017852477   111018165947   111018527208   111018972325  
111019377257   111019612787   111019861873 452517717   452892797   453213274  
111014921819   111015217807   111015479964   111015740976   111016017671  
111016320982   111016582320   111016831091   111017148745   111017514876  
111017852501   111018165992   111018527286   111018972347   111019377314  
111019612800   111019861930 452517949   452892821   453213316   111014921909  
111015217885   111015479997   111015740987   111016017772   111016321501  
111016582331   111016831114   111017148756   111017514887   111017852512  
111018166016   111018527376   111018972381   111019377336   111019612855  
111019861963 452518038   452892870   453213449   111014921910   111015217896  
111015480450   111015741001   111016017783   111016321512   111016582342  
111016831170   111017148790   111017514898   111017852523   111018166409  
111018527501   111018972493   111019377381   111019612967   111019862021
452518160   452893019   453213456   111014921921   111015217942   111015480472  
111015741012   111016017862   111016321590   111016582511   111016831428  
111017148846   111017514933   111017852602   111018166588   111018527747  
111018972538   111019377392   111019612990   111019862032

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452518442   452893050   453213571   111014922393   111015218000   111015480540  
111015741135   111016017884   111016321668   111016582533   111016831484  
111017148868   111017515068   111017852624   111018167084   111018527804  
111018972684   111019377493   111019613003   111019862087 452518525   452893100
  453213944   111014922416   111015218011   111015480551   111015741225  
111016017895   111016321781   111016582555   111016831495   111017148891  
111017515181   111017852646   111018167118   111018528164   111018972729  
111019377662   111019613069   111019862133 452518566   452893233   453214132  
111014922449   111015218033   111015480629   111015741236   111016017941  
111016321837   111016583006   111016831529   111017148914   111017515316  
111017852679   111018167387   111018528344   111018972774   111019377763  
111019613070   111019862357 452518749   452893290   453214306   111014922517  
111015218112   111015480630   111015741551   111016018043   111016321882  
111016583095   111016832564   111017148992   111017515327   111017852792  
111018167534   111018528467   111018972785   111019377820   111019613429  
111019862469 452518764   452893340   453214744   111014922540   111015218189  
111015480708   111015741674   111016018863   111016321927   111016583107  
111016832597   111017149050   111017515361   111017852804   111018167578  
111018528580   111018972819   111019377842   111019613452   111019862481
452518939   452893381   453214827   111014922551   111015218235   111015480764  
111015741797   111016018874   111016321983   111016583118   111016832643  
111017149061   111017515383   111017852815   111018167725   111018528591  
111018972875   111019377864   111019613496   111019862616 452519572   452894066
  453214900   111014922641   111015218303   111015480821   111015741810  
111016018920   111016322074   111016583129   111016832722   111017149083  
111017515439   111017852882   111018167747   111018528625   111018972886  
111019377897   111019613553   111019864258 452519614   452894215   453214967  
111014922652   111015219135   111015480887   111015741854   111016019011  
111016322085   111016583130   111016832856   111017149487   111017515462  
111017852905   111018167769   111018528726   111018973034   111019377921  
111019613575   111019864304 452519705   452894280   453215030   111014922719  
111015219168   111015480898   111015741876   111016019055   111016322096  
111016583152   111016832902   111017149498   111017515608   111017852949  
111018167882   111018528759   111018973089   111019377932   111019613643  
111019864326 452519937   452894348   453215097   111014922731   111015219405  
111015481002   111015741944   111016019415   111016322119   111016583208  
111016832946   111017149533   111017515631   111017853063   111018167994  
111018528883   111018973090   111019377987   111019613654   111019864348
452519978   452894405   453215139   111014922775   111015219427   111015481046  
111015742125   111016019460   111016322175   111016583220   111016833015  
111017149566   111017515901   111017853096   111018168108   111018528917  
111018973124   111019377998   111019613700   111019864551 452520067   452894454
  453215212   111014922843   111015219472   111015481068   111015742136  
111016019785   111016322186   111016583231   111016833026   111017149577  
111017515923   111017853131   111018168209   111018528973   111018973135  
111019378427   111019613733   111019864573 452520083   452894504   453215360  
111014922876   111015219528   111015481080   111015742664   111016019853  
111016322276   111016583242   111016833183   111017149599   111017515967  
111017853186   111018168276   111018528984   111018973157   111019378450  
111019613744   111019864595 452520133   452894546   453215477   111014922977  
111015219887   111015481147   111015742697   111016019875   111016322366  
111016583253   111016833217   111017150007   111017515989   111017853276  
111018168300   111018529020   111018973179   111019378472   111019613845  
111019864674 452520430   452894728   453215592   111014923002   111015219898  
111015481181   111015742754   111016019921   111016322377   111016583501  
111016833240   111017150029   111017516003   111017853298   111018168311  
111018529042   111018973191   111019378506   111019613935   111019864753
452520497   452894736   453215782   111014923024   111015219944   111015481226  
111015742776   111016019987   111016322456   111016583556   111016833307  
111017150074   111017516520   111017853311   111018168535   111018529053  
111018973258   111019378517   111019613979   111019864797 452520604   452894785
  453216038   111014923046   111015219955   111015481305   111015742811  
111016020293   111016322658   111016583613   111016833341   111017150085  
111017516722   111017853344   111018168636   111018529064   111018973269  
111019378551   111019613980   111019864821 452520760   452894819   453216145  
111014923079   111015219966   111015481417   111015742844   111016020361  
111016322669   111016583624   111016833374   111017150175   111017516733  
111017853434   111018168715   111018529143   111018973405   111019378663  
111019614004   111019864955 452521065   452894918   453216301   111014923125  
111015220069   111015481451   111015742877   111016020383   111016322704  
111016583657   111016833453   111017150243   111017516755   111017853489  
111018169705   111018529200   111018973506   111019379248   111019614026  
111019864977 452521073   452895006   453216335   111014923136   111015220126  
111015481462   111015742990   111016020417   111016322737   111016583668  
111016833509   111017150265   111017516766   111017853490   111018169839  
111018529570   111018973551   111019379259   111019614138   111019864988
452521362   452895154   453216418   111014923226   111015220159   111015481507  
111015743003   111016020462   111016322793   111016583680   111016833802  
111017150311   111017516889   111017853524   111018170404   111018529615  
111018973584   111019379305   111019614464   111019865507 452521370   452895253
  453216657   111014923237   111015220250   111015481518   111015743047  
111016020495   111016322850   111016583714   111016833824   111017150322  
111017516957   111017853568   111018170426   111018529660   111018973630  
111019379372   111019614486   111019865518 452521669   452895378   453216715  
111014923271   111015220283   111015481585   111015743069   111016020574  
111016322872   111016583770   111016833891   111017150377   111017516968  
111017853748   111018170460   111018530213   111018975148   111019379394  
111019615241   111019865541 452521800   452895519   453216988   111014923282  
111015220317   111015481631   111015743081   111016020855   111016322928  
111016583837   111016833903   111017150388   111017516991   111017853771  
111018170549   111018530268   111018975261   111019379406   111019615320  
111019865574 452521826   452895568   453217028   111014923305   111015220328  
111015481653   111015743148   111016020877   111016322939   111016583848  
111016833969   111017150838   111017517004   111017853951   111018170572  
111018530314   111018975373   111019379417   111019615331   111019865653
452521917   452895584   453217226   111014923372   111015220384   111015481664  
111015743171   111016020899   111016322962   111016583927   111016834038  
111017150917   111017517015   111017853995   111018170583   111018530325  
111018975407   111019379529   111019615623   111019866092 452522287   452895659
  453217457   111014923417   111015220429   111015482250   111015743665  
111016020990   111016322995   111016583961   111016834184   111017150995  
111017517026   111017854019   111018170617   111018530358   111018975452  
111019379530   111019615667   111019866115 452522493   452895808   453217481  
111014923428   111015220542   111015482339   111015743878   111016021047  
111016323604   111016583972   111016834207   111017151008   111017517172  
111017854031   111018170639   111018530370   111018975609   111019379541  
111019615713   111019866126 452522642   452895865   453217499   111014923451  
111015220553   111015482429   111015743913   111016021104   111016323682  
111016584007   111016834308   111017151031   111017517329   111017854110  
111018170640   111018530392   111018975610   111019379552   111019615780  
111019866418 452522857   452895923   453217648   111014923462   111015220586  
111015482496   111015743957   111016021137   111016323817   111016584030  
111016834353   111017151143   111017517341   111017854121   111018170864  
111018530426   111018975698   111019379563   111019615803   111019866519
452522865   452896079   453217861   111014923631   111015220654   111015482520  
111015744071   111016021317   111016323839   111016584096   111016834375  
111017151200   111017517385   111017854604   111018170875   111018530493  
111018975788   111019379608   111019615836   111019866542 452522980   452896244
  453217937   111014923721   111015220676   111015482564   111015744116  
111016021395   111016323851   111016584175   111016834386   111017151299  
111017517431   111017854660   111018170921   111018530640   111018975867  
111019379653   111019615937   111019866553 452523343   452896335   453218141  
111014923765   111015220777   111015482799   111015744150   111016021430  
111016323963   111016584232   111016834566   111017151806   111017517868  
111017854671   111018170932   111018531247   111018975924   111019379675  
111019615993   111019866654 452523426   452896350   453218471   111014923776  
111015221352   111015482856   111015744228   111016021496   111016324009  
111016584243   111016834588   111017151839   111017517903   111017854862  
111018171023   111018531270   111018975980   111019379709   111019616040  
111019866722 452523632   452896392   453218570   111014925239   111015221363  
111015482890   111015744251   111016021531   111016324087   111016584276  
111016834702   111017151895   111017517947   111017854941   111018171135  
111018531281   111018976048   111019379721   111019616062   111019866755
452523681   452896509   453218968   111014925240   111015221442   111015482946  
111015744318   111016021575   111016324100   111016584445   111016835411  
111017152256   111017518049   111017854952   111018171179   111018532125  
111018976150   111019379732   111019616129   111019866766 452523699   452896541
  453219164   111014925330   111015221453   111015482957   111015744329  
111016021610   111016324133   111016584489   111016835602   111017152290  
111017518050   111017855076   111018171315   111018532349   111018976172  
111019379743   111019616174   111019866801 452523905   452896616   453219305  
111014925565   111015221464   111015482979   111015744374   111016021643  
111016324144   111016584524   111016835680   111017152302   111017518757  
111017855144   111018171393   111018532417   111018976262   111019379776  
111019616949   111019866856 452524002   452896624   453219438   111014925598  
111015221497   111015483004   111015744510   111016021722   111016324177  
111016584568   111016835769   111017153358   111017518869   111017855762  
111018171405   111018532440   111018976453   111019379798   111019616972  
111019866867 452524069   452896855   453219610   111014925600   111015221521  
111015483026   111015745173   111016021733   111016324245   111016584591  
111016835770   111017153381   111017518904   111017855896   111018171483  
111018532541   111018976486   111019379844   111019617018   111019866902
452524192   452896962   453219636   111014925745   111015221532   111015483127  
111015745207   111016021788   111016324278   111016585266   111016835871  
111017153718   111017518937   111017855919   111018171494   111018532596  
111018976497   111019379855   111019617041   111019866924 452524481   452897119
  453219784   111014926522   111015221554   111015483150   111015745218  
111016021946   111016324302   111016585277   111016835916   111017153729  
111017519006   111017855986   111018171562   111018532620   111018976521  
111019379866   111019617265   111019866979 452524549   452897143   453219842  
111014926533   111015221598   111015483273   111015745229   111016022172  
111016324357   111016585288   111016835994   111017153864   111017519073  
111017856011   111018171629   111018532664   111018976633   111019379877  
111019617298   111019867015 452524556   452897200   453219891   111014926577  
111015221655   111015483295   111015745230   111016022217   111016324368  
111016585345   111016836007   111017154494   111017519141   111017856055  
111018171641   111018532866   111018976655   111019379899   111019617322  
111019867071 452524846   452897275   453219933   111014926588   111015221756  
111015483330   111015745319   111016022431   111016324379   111016585378  
111016836052   111017154641   111017519196   111017856066   111018171663  
111018532899   111018976666   111019379934   111019617377   111019867150
452524978   452897424   453219941   111014926612   111015221767   111015483341  
111015745320   111016022666   111016324403   111016585389   111016836096  
111017154685   111017519220   111017856123   111018171810   111018532990  
111018976846   111019379945   111019617423   111019867183 452525124   452897523
  453220014   111014926689   111015221778   111015483396   111015745331  
111016022756   111016324414   111016585479   111016836131   111017154696  
111017519321   111017856145   111018171865   111018533081   111018976857  
111019379956   111019617456   111019867206 452525157   452897705   453220113  
111014926713   111015221802   111015483442   111015745353   111016023386  
111016324504   111016585480   111016836300   111017154753   111017519398  
111017856167   111018172080   111018533249   111018976925   111019379978  
111019617513   111019867228 452525181   452897820   453220246   111014926780  
111015221857   111015483521   111015745386   111016023409   111016325583  
111016585491   111016836311   111017154955   111017519422   111017856178  
111018173081   111018533362   111018976947   111019380037   111019617568  
111019867239 452525405   452897879   453220253   111014926870   111015221880  
111015483565   111015745397   111016023410   111016325594   111016585514  
111016836355   111017155462   111017519466   111017856213   111018173126  
111018533610   111018977218   111019380060   111019617580   111019867284
452525710   452897952   453220287   111014926971   111015221947   111015483611  
111015745410   111016023454   111016325617   111016585581   111016836412  
111017155541   111017519477   111017856235   111018173148   111018533755  
111018977263   111019380093   111019617603   111019867408 452525744   452897986
  453220402   111014926993   111015221969   111015483723   111015745432  
111016023678   111016325628   111016585592   111016836445   111017155620  
111017519499   111017856257   111018173182   111018533788   111018977285  
111019380172   111019617614   111019867420 452525876   452898240   453220493  
111014927062   111015222005   111015483802   111015745724   111016023746  
111016325639   111016585806   111016837233   111017155697   111017519556  
111017856358   111018173508   111018533890   111018977858   111019380183  
111019617658   111019867453 452525926   452898372   453220642   111014927118  
111015222016   111015483835   111015745803   111016023768   111016325763  
111016586111   111016837356   111017155776   111017519567   111017856808  
111018173621   111018534149   111018977926   111019380217   111019617670  
111019868599 452526023   452898414   453220683   111014927129   111015222140  
111015483846   111015745881   111016023825   111016325819   111016586166  
111016837367   111017155899   111017519635   111017856897   111018173654  
111018535230   111018978310   111019380992   111019618479   111019868667
452526122   452898513   453220709   111014927219   111015222274   111015483914  
111015745948   111016023869   111016325954   111016586177   111016837378  
111017156474   111017519736   111017856932   111018173711   111018535252  
111018978321   111019381386   111019618491   111019868791 452526312   452898703
  453220733   111014927220   111015222296   111015484296   111015745982  
111016023915   111016326023   111016586188   111016837390   111017156496  
111017519815   111017856965   111018173777   111018535263   111018978512  
111019381409   111019618503   111019868814 452526528   452898737   453220741  
111014927286   111015222331   111015484320   111015746174   111016023971  
111016326089   111016586212   111016837514   111017156597   111017519950  
111017856987   111018173823   111018535296   111018978736   111019381410  
111019618514   111019868858 452526544   452899156   453220774   111014927297  
111015222397   111015484634   111015746253   111016023982   111016326090  
111016586223   111016837525   111017156621   111017520008   111017857001  
111018173924   111018535342   111018978769   111019381421   111019618536  
111019869017 452526833   452899206   453221061   111014927422   111015222476  
111015484689   111015746275   111016024028   111016326113   111016586234  
111016837592   111017156722   111017520086   111017857056   111018173979  
111018535364   111018978804   111019381443   111019618569   111019869028
452526882   452899404   453221129   111014927455   111015222498   111015484690  
111015746286   111016024051   111016326135   111016586245   111016837749  
111017156902   111017520097   111017857180   111018173991   111018535487  
111018978815   111019381476   111019618615   111019869084 452526932   452899479
  453221160   111014927499   111015222522   111015484724   111015746343  
111016024354   111016326180   111016586403   111016837918   111017157442  
111017520110   111017857258   111018174048   111018535678   111018979300  
111019381487   111019618659   111019869107 452527161   452899511   453221244  
111014927534   111015222566   111015484768   111015746398   111016024398  
111016326247   111016586436   111016837996   111017157521   111017520121  
111017857270   111018174228   111018535713   111018979377   111019381511  
111019618671   111019869220 452527229   452899651   453221350   111014927646  
111015222713   111015484779   111015746501   111016024444   111016326292  
111016586571   111016838098   111017157958   111017520132   111017857618  
111018174408   111018535746   111018979445   111019381533   111019618705  
111019869242 452527336   452899776   453221590   111014927691   111015222724  
111015484780   111015746736   111016024646   111016326304   111016586582  
111016838199   111017158218   111017520244   111017857629   111018174600  
111018535814   111018979456   111019381544   111019618749   111019869332
452527385   452899859   453221780   111014927714   111015222735   111015484791  
111015746747   111016025018   111016326337   111016586706   111016838458  
111017158308   111017520312   111017857720   111018174778   111018535869  
111018979535   111019381601   111019618761   111019869387 452527468   452899958
  453222143   111014927747   111015222757   111015484847   111015746758  
111016025120   111016326359   111016586739   111016838470   111017158331  
111017520367   111017857821   111018175386   111018535881   111018979704  
111019381623   111019618783   111019869512 452527575   452900004   453222366  
111014927770   111015222803   111015484926   111015746804   111016025142  
111016326494   111016586740   111016838492   111017158364   111017520402  
111017857900   111018175487   111018535959   111018980324   111019381656  
111019618794   111019869657 452527609   452900087   453222515   111014927792  
111015222892   111015484948   111015746860   111016025164   111016326887  
111016587033   111016838559   111017158498   111017520435   111017858057  
111018175511   111018535971   111018980537   111019381678   111019618828  
111019870772 452527658   452900152   453222556   111014927804   111015222959  
111015484960   111015746972   111016025209   111016326898   111016587044  
111016838560   111017158511   111017520446   111017858068   111018175544  
111018535982   111018980627   111019381690   111019618839   111019870806
452527732   452900244   453222648   111014928513   111015222960   111015485051  
111015746994   111016025254   111016326922   111016587055   111016838605  
111017158533   111017520468   111017858103   111018175555   111018536006  
111018981572   111019381702   111019618840   111019870840 452527955   452900251
  453222655   111014928579   111015222971   111015485129   111015747041  
111016025265   111016327013   111016587123   111016838649   111017158645  
111017520479   111017858192   111018175656   111018536039   111018981831  
111019381803   111019618974   111019870930 452527971   452900434   453222788  
111014928669   111015223084   111015485152   111015747085   111016025344  
111016327170   111016587178   111016838650   111017158678   111017520558  
111017858226   111018175702   111018536073   111018982023   111019381926  
111019619032   111019871054 452528029   452900442   453222879   111014928681  
111015223095   111015485196   111015747142   111016025401   111016327248  
111016587189   111016838672   111017158870   111017520581   111017858248  
111018175780   111018536141   111018982113   111019381959   111019619111  
111019871087 452528037   452900525   453222911   111014928748   111015223668  
111015485231   111015747197   111016025412   111016327259   111016587190  
111016838706   111017158959   111017520592   111017858259   111018175982  
111018536163   111018982225   111019382938   111019619122   111019871100
452528060   452900723   453222986   111014928771   111015223736   111015485275  
111015747232   111016025467   111016327260   111016587213   111016838728  
111017159006   111017520637   111017858305   111018177322   111018536309  
111018982269   111019382949   111019619133   111019871199

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452528243   452900749   453223091   111014928816   111015223916   111015485343  
111015747254   111016025692   111016327305   111016587235   111016838740  
111017159242   111017520840   111017858518   111018177388   111018536512  
111018982281   111019382961   111019619278   111019871223 452528359   452900855
  453223133   111014928894   111015223927   111015485376   111015747311  
111016025771   111016327899   111016587257   111016838762   111017159264  
111017521009   111017858552   111018177434   111018536668   111018982292  
111019382983   111019619289   111019871256 452528540   452901069   453223273  
111014928928   111015223938   111015485400   111015747333   111016025850  
111016327901   111016587268   111016838863   111017159332   111017521010  
111017858732   111018177557   111018536679   111018982337   111019383007  
111019619492   111019871267 452528706   452901333   453223315   111014928939  
111015224030   111015485455   111015747467   111016025928   111016327934  
111016587279   111016838953   111017159398   111017521043   111017858945  
111018177591   111018536859   111018982348   111019383018   111019619559  
111019871582 452528847   452901481   453223356   111014928940   111015224063  
111015485488   111015747490   111016025939   111016328003   111016587392  
111016839033   111017159411   111017521762   111017859036   111018177625  
111018536860   111018982371   111019383063   111019620102   111019871627
452528862   452901580   453223612   111014929031   111015224119   111015485501  
111015747669   111016026479   111016328014   111016587505   111016839088  
111017159477   111017521852   111017859047   111018177658   111018536983  
111018982607   111019383131   111019620168   111019871706 452528904   452901648
  453223828   111014929042   111015224120   111015485567   111015747681  
111016026503   111016328036   111016587549   111016839123   111017159691  
111017521931   111017859126   111018177737   111018537018   111018982630  
111019383142   111019620180   111019872055 452529118   452901770   453223943  
111014929064   111015224175   111015485578   111015747726   111016026558  
111016328047   111016587583   111016839145   111017159747   111017521942  
111017859216   111018177827   111018537029   111018982922   111019383164  
111019620225   111019872145 452529399   452901879   453224149   111014929390  
111015224265   111015485602   111015747748   111016026851   111016328126  
111016587606   111016839224   111017159758   111017521964   111017859238  
111018177939   111018537063   111018982988   111019383175   111019620236  
111019872156 452529407   452902026   453224230   111014929435   111015224311  
111015485624   111015747760   111016026862   111016328294   111016587639  
111016839235   111017159871   111017521986   111017859328   111018177940  
111018537096   111018983361   111019383197   111019620258   111019872190
452529654   452902034   453224313   111014929446   111015224344   111015485725  
111015747816   111016026895   111016328609   111016587651   111016839279  
111017159983   111017521997   111017859362   111018177984   111018537591  
111018983394   111019383210   111019620281   111019872213 452530280   452902042
  453224347   111014929480   111015224423   111015485747   111015747827  
111016026929   111016328610   111016587662   111016839358   111017160031  
111017522279   111017860779   111018178075   111018537669   111018983530  
111019384143   111019620292   111019872268 452530355   452902273   453224396  
111014929525   111015224456   111015485815   111015748604   111016026930  
111016328676   111016587673   111016839370   111017160042   111017522415  
111017860803   111018179100   111018537816   111018984171   111019384154  
111019620348   111019872279 452530371   452902554   453224453   111014929615  
111015225255   111015485860   111015748659   111016026952   111016328687  
111016587684   111016839404   111017160200   111017522831   111017860836  
111018179942   111018537906   111018984317   111019384187   111019620359  
111019872314 452530413   452902612   453224461   111014929716   111015225402  
111015486513   111015748693   111016026963   111016328698   111016587707  
111016839572   111017160222   111017522987   111017860858   111018180023  
111018538345   111018984429   111019384200   111019620393   111019872369
452530470   452902638   453224743   111014929750   111015225413   111015486557  
111015748750   111016026996   111016328700   111016587741   111016840372  
111017160244   111017523067   111017860960   111018180078   111018538378  
111018984520   111019384233   111019620449   111019872392 452530645   452902927
  453224834   111014929996   111015225424   111015486647   111015748828  
111016027009   111016328733   111016587752   111016840451   111017160334  
111017523090   111017860971   111018180090   111018538536   111018984632  
111019384288   111019620494   111019872482 452530728   452903040   453224883  
111014930011   111015225457   111015486681   111015748873   111016027054  
111016328834   111016587763   111016840462   111017160402   111017523124  
111017860993   111018180135   111018538693   111018985138   111019384312  
111019620517   111019872538 452530793   452903115   453224925   111014930055  
111015225468   111015486692   111015748929   111016027133   111016328890  
111016587808   111016840675   111017160424   111017523247   111017862074  
111018180146   111018538806   111018985161   111019384323   111019620528  
111019872673 452530884   452903180   453225047   111014930246   111015225514  
111015486771   111015748941   111016027177   111016328968   111016587831  
111016841126   111017160479   111017523292   111017862120   111018180179  
111018538895   111018985936   111019384378   111019620573   111019872707
452531064   452903206   453225153   111014930280   111015225569   111015486793  
111015748963   111016027188   111016329004   111016588573   111016841171  
111017160514   111017523427   111017862197   111018180214   111018538985  
111018986038   111019384446   111019620584   111019872718 452531445   452903230
  453225237   111014930314   111015225660   111015486805   111015749076  
111016027201   111016329037   111016588584   111016841216   111017160783  
111017523472   111017862209   111018180247   111018539032   111018986892  
111019384457   111019620618   111019872763 452531486   452903248   453225245  
111014930347   111015225682   111015486973   111015749087   111016027245  
111016329059   111016588595   111016841238   111017160941   111017523494  
111017862210   111018180258   111018539324   111018987084   111019384503  
111019620652   111019873731 452531635   452903255   453225740   111014930392  
111015225693   111015487031   111015749133   111016027290   111016329060  
111016588720   111016841250   111017161537   111017523595   111017862221  
111018180281   111018539593   111018987466   111019384514   111019620720  
111019873753 452531668   452903339   453225757   111014930897   111015225705  
111015487042   111015749830   111016027379   111016329071   111016588742  
111016841283   111017161548   111017523630   111017862300   111018180292  
111018539997   111018987668   111019384592   111019620810   111019873764
452531999   452903438   453225864   111014930921   111015225738   111015487053  
111015749863   111016027492   111016329543   111016588775   111016841328  
111017161616   111017523652   111017862355   111018180304   111018540089  
111018987950   111019384671   111019621451   111019874327 452532062   452903503
  453226128   111014931719   111015225806   111015487468   111015749908  
111016027515   111016329565   111016588786   111016841339   111017161638  
111017523708   111017862388   111018180326   111018540090   111018988243  
111019384705   111019621686   111019874349 452532179   452903701   453226151  
111014931977   111015225839   111015487536   111015749997   111016027560  
111016329611   111016588898   111016841340   111017161728   111017523719  
111017862412   111018180337   111018540102   111018988940   111019384749  
111019621721   111019874406 452532260   452903735   453226185   111014931988  
111015225851   111015487570   111015750012   111016027582   111016329677  
111016588955   111016841373   111017161885   111017523821   111017862568  
111018180382   111018540203   111018989389   111019384761   111019621732  
111019874428 452532278   452903859   453226367   111014932013   111015225862  
111015487659   111015750089   111016027593   111016329701   111016588999  
111016841384   111017161920   111017523944   111017862681   111018180427  
111018540315   111018990000   111019384794   111019621765   111019874462
452532641   452904287   453226508   111014932091   111015225941   111015487671  
111015750102   111016027605   111016329756   111016589035   111016841407  
111017161931   111017524079   111017862838   111018180449   111018540405  
111018990011   111019384828   111019621798   111019874574 452532716   452904337
  453226615   111014932147   111015225974   111015487772   111015750179  
111016027616   111016329879   111016589068   111016841531   111017161964  
111017524125   111017862917   111018180506   111018540854   111018990246  
111019384839   111019621800   111019874608 452532799   452904642   453226748  
111014932192   111015225985   111015487828   111015750180   111016027830  
111016329880   111016589125   111016841553   111017161997   111017524259  
111017862973   111018180595   111018540865   111018990572   111019384840  
111019621811   111019874675 452532823   452904683   453227019   111014932204  
111015226021   111015487839   111015750337   111016027885   111016329903  
111016589136   111016841632   111017162044   111017524529   111017862984  
111018180630   111018540876   111018990640   111019384851   111019621833  
111019874697 452532971   452904691   453227068   111014932215   111015226043  
111015487851   111015750348   111016027920   111016329969   111016589158  
111016841676   111017162088   111017525137   111017862995   111018180685  
111018541136   111018990729   111019384929   111019621866   111019874709
452533011   452904709   453227076   111014932226   111015226065   111015487862  
111015750360   111016028055   111016330006   111016589192   111016841698  
111017162134   111017525159   111017863064   111018180696   111018541237  
111018990864   111019384930   111019622597   111019874732 452533144   452904949
  453227118   111014932237   111015226122   111015487873   111015750595  
111016028088   111016330017   111016589237   111016841722   111017162392  
111017525182   111017863211   111018180764   111018541316   111018990886  
111019384941   111019622610   111019874776 452533243   452904980   453227159  
111014932383   111015226133   111015487907   111015750629   111016028112  
111016330062   111016589293   111016841777   111017162527   111017525496  
111017863244   111018180809   111018541439   111018991023   111019384952  
111019622676   111019874811 452533417   452904998   453227191   111014932440  
111015226166   111015487985   111015750641   111016028213   111016330084  
111016589316   111016841812   111017162549   111017525586   111017863378  
111018181967   111018541529   111018991034   111019384963   111019622700  
111019874833 452533425   452905060   453227233   111014932518   111015226177  
111015488032   111015750708   111016028235   111016330107   111016589372  
111016841845   111017162730   111017525597   111017863514   111018182025  
111018541530   111018991113   111019385302   111019622711   111019874978
452533540   452905136   453227241   111014932563   111015226256   111015488054  
111015750720   111016028257   111016330129   111016589822   111016841878  
111017162897   111017525654   111017863918   111018182193   111018541631  
111018991179   111019385335   111019622799   111019874990 452533771   452905318
  453227274   111014932642   111015226278   111015488087   111015750775  
111016028280   111016330130   111016589990   111016841902   111017162998  
111017525676   111017863974   111018182227   111018541709   111018991731  
111019385357   111019622890   111019875003 452533896   452905540   453227308  
111014932686   111015226313   111015488166   111015750786   111016028314  
111016330174   111016590026   111016841913   111017163045   111017525856  
111017863985   111018182328   111018541899   111018991775   111019385379  
111019622957   111019875351 452534027   452905920   453227365   111014932800  
111015226346   111015488177   111015750832   111016028404   111016330185  
111016590183   111016841991   111017163157   111017525878   111017863996  
111018182384   111018541990   111018991809   111019385391   111019622980  
111019875373 452534340   452906043   453227373   111014932844   111015226368  
111015488234   111015750898   111016028448   111016330196   111016590217  
111016842015   111017164383   111017525890   111017864065   111018182407  
111018542115   111018992473   111019385425   111019622991   111019875395
452534449   452906076   453227399   111014932866   111015226380   111015488256  
111015750988   111016028493   111016330219   111016590228   111016842037  
111017164394   111017525913   111017864111   111018182418   111018542126  
111018992518   111019385751   111019623026   111019875429 452534472   452906274
  453227449   111014932888   111015226391   111015488267   111015751024  
111016028516   111016330220   111016590240   111016842093   111017164439  
111017525935   111017864155   111018182452   111018542250   111018992563  
111019385784   111019623037   111019875452 452534936   452906282   453227472  
111014932912   111015226469   111015488278   111015751035   111016028662  
111016330310   111016590251   111016842105   111017164451   111017525946  
111017864177   111018182632   111018542373   111018992608   111019385841  
111019623048   111019875474 452534951   452906456   453227480   111014933047  
111015226470   111015488313   111015751046   111016028684   111016330343  
111016590273   111016842138   111017164596   111017525979   111017864201  
111018182665   111018543385   111018992642   111019385919   111019623082  
111019875496 452535040   452906613   453227571   111014933104   111015227538  
111015488324   111015751057   111016028796   111016330376   111016590295  
111016842374   111017164620   111017526048   111017864256   111018182766  
111018543543   111018992675   111019385920   111019623116   111019875632
452535115   452906696   453227605   111014933115   111015227572   111015488346  
111015751079   111016028819   111016330422   111016590307   111016842396  
111017164709   111017526059   111017864278   111018182788   111018543576  
111018992686   111019385953   111019623600   111019875643 452535313   452906761
  453227928   111014933250   111015227662   111015488739   111015751091  
111016028831   111016330444   111016590329   111016842464   111017164765  
111017526071   111017864302   111018182801   111018543598   111018992754  
111019386112   111019623666   111019875665 452535420   452906829   453228116  
111014933306   111015227673   111015488751   111015751114   111016028897  
111016330466   111016590341   111016842486   111017164776   111017526194  
111017864335   111018182889   111018543611   111018993126   111019386123  
111019623767   111019875733 452535438   452906837   453228215   111014933430  
111015227718   111015488784   111015751169   111016029595   111016330477  
111016590363   111016842509   111017164787   111017526295   111017864458  
111018182890   111018543622   111018993272   111019386156   111019623880  
111019875823 452535487   452906852   453228231   111014933632   111015228214  
111015488795   111015751439   111016029618   111016330523   111016590374  
111016842532   111017164888   111017526374   111017864469   111018182979  
111018543633   111018994228   111019386167   111019623936   111019875890
452535735   452907009   453228280   111014933913   111015228236   111015488964  
111015751530   111016029764   111016330534   111016590554   111016842576  
111017164967   111017526396   111017864537   111018183015   111018543666  
111018994239   111019386189   111019623970   111019876026 452536063   452907264
  453228405   111014934026   111015228269   111015489066   111015751710  
111016029832   111016330590   111016590576   111016842699   111017165003  
111017526442   111017864728   111018183037   111018543677   111018994251  
111019386662   111019624083   111019876060 452536402   452907314   453228413  
111014934037   111015228270   111015489112   111015751743   111016029865  
111016330602   111016590600   111016842701   111017165070   111017526475  
111017864739   111018183060   111018543699   111018994543   111019386741  
111019624094   111019876127 452536469   452907371   453228496   111014934105  
111015228315   111015489134   111015752014   111016029977   111016330613  
111016590734   111016842745   111017165081   111017526510   111017864740  
111018183116   111018543712   111018994633   111019386774   111019624128  
111019876149 452536642   452907587   453228694   111014934149   111015228405  
111015489145   111015752058   111016030003   111016330624   111016590790  
111016842756   111017165205   111017526644   111017864807   111018183127  
111018543846   111018994712   111019386785   111019624195   111019876172
452536782   452907611   453228710   111014934239   111015228540   111015489156  
111015752092   111016030014   111016330679   111016590857   111016842813  
111017165238   111017526734   111017864863   111018183194   111018543868  
111018994824   111019386796   111019624263   111019876206 452536816   452907629
  453228744   111014934453   111015228551   111015489190   111015752126  
111016030047   111016330703   111016590880   111016842835   111017165362  
111017526756   111017864896   111018183330   111018543891   111018994835  
111019386808   111019624724   111019876789 452536899   452907769   453228884  
111014934644   111015228674   111015489202   111015752205   111016030104  
111016330804   111016590891   111016842857   111017165643   111017526778  
111017864908   111018183666   111018543914   111018994879   111019387168  
111019624746   111019876790 452536998   452907777   453229023   111014934701  
111015228708   111015489268   111015752328   111016030159   111016330905  
111016590903   111016843173   111017165676   111017526903   111017865000  
111018183688   111018543925   111018995005   111019387203   111019624757  
111019876936 452537004   452907991   453229031   111014934712   111015228911  
111015489303   111015752340   111016030171   111016330927   111016590969  
111016843342   111017165902   111017527038   111017865099   111018183857  
111018543936   111018995016   111019387214   111019624779   111019877498
452537038   452908148   453229361   111014934756   111015228944   111015489336  
111015752676   111016030182   111016331041   111016591094   111016843443  
111017165946   111017527151   111017865101   111018183958   111018543958  
111018995049   111019387326   111019624780   111019877522 452537061   452908213
  453229395   111014935083   111015229002   111015489404   111015752799  
111016030193   111016331591   111016591106   111016843780   111017165980  
111017527195   111017865134   111018183969   111018544432   111018995117  
111019387348   111019624791   111019877544 452537087   452908239   453229411  
111014935106   111015229046   111015489415   111015752812   111016030205  
111016332042   111016591140   111016844343   111017166060   111017527229  
111017865156   111018184599   111018544454   111018995162   111019387360  
111019624825   111019877577 452537137   452908429   453229429   111014935218  
111015229541   111015489482   111015752845   111016030238   111016332222  
111016591229   111016844365   111017166071   111017527230   111017866124  
111018184601   111018545084   111018995173   111019387371   111019625130  
111019877601 452537426   452908486   453229643   111014935229   111015229552  
111015489505   111015752878   111016030283   111016332266   111016591263  
111016844422   111017166093   111017527308   111017866157   111018184623  
111018545095   111018995195   111019387427   111019625185   111019877623
452537723   452908627   453229668   111014935263   111015229563   111015489538  
111015752902   111016030294   111016332480   111016591285   111016844938  
111017166116   111017529018   111017866168   111018184689   111018545107  
111018995229   111019387438   111019625196   111019877735 452537863   452908668
  453229742   111014935308   111015229596   111015489549   111015752913  
111016030306   111016332862   111016591296   111016844950   111017166194  
111017529074   111017866540   111018184869   111018545130   111018995241  
111019388035   111019625219   111019877757 452537871   452908692   453229775  
111014935566   111015229620   111015489572   111015752924   111016030542  
111016332929   111016591308   111016844972   111017166240   111017529153  
111017866809   111018184904   111018545354   111018995342   111019388046  
111019625220   111019877780 452538135   452908858   453229874   111014935577  
111015229710   111015489583   111015752935   111016030575   111016332930  
111016591331   111016845153   111017166318   111017529209   111017866832  
111018184959   111018545398   111018995421   111019388068   111019625365  
111019877971 452538259   452908957   453229965   111014935601   111015229833  
111015489729   111015752946   111016030610   111016332952   111016591353  
111016845197   111017166486   111017529243   111017866843   111018184993  
111018545411   111018995443   111019388125   111019625411   111019878253
452538390   452909104   453230070   111014935926   111015229866   111015489752  
111015754230   111016030665   111016332963   111016591409   111016845232  
111017167443   111017529298   111017866944   111018185107   111018545444  
111018995454   111019388136   111019625545   111019878264

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452538416   452909575   453230096   111014936051   111015229877   111015489796  
111015754241   111016031239   111016332985   111016591487   111016845715  
111017167465   111017529344   111017867035   111018185118   111018545578  
111018995465   111019388170   111019625602   111019878309 452538556   452909716
  453230328   111014936163   111015229956   111015489808   111015754274  
111016031240   111016333032   111016591511   111016845917   111017167476  
111017529377   111017867125   111018185208   111018546063   111018997096  
111019388181   111019625613   111019878310 452538598   452910029   453230435  
111014936208   111015229989   111015489819   111015754320   111016031284  
111016333054   111016591544   111016845928   111017167500   111017529388  
111017867169   111018185253   111018546298   111018997119   111019388192  
111019625679   111019878321 452538689   452910094   453230450   111014936286  
111015230105   111015489820   111015754397   111016031352   111016333065  
111016591555   111016845951   111017167511   111017529399   111017867204  
111018185275   111018546300   111018997243   111019388237   111019625770  
111019878332 452538812   452910169   453230559   111014936444   111015230150  
111015489842   111015754487   111016031374   111016333548   111016591599  
111016846569   111017167678   111017529412   111017867248   111018185309  
111018546377   111018997377   111019388259   111019625860   111019878354
452539117   452910219   453230781   111014936455   111015230217   111015489875  
111015754500   111016031431   111016333559   111016591690   111016846581  
111017167757   111017529445   111017867259   111018185376   111018546399  
111018997603   111019388305   111019625893   111019878488 452539596   452910391
  453230823   111014936837   111015230228   111015490406   111015754533  
111016031475   111016333616   111016591746   111016846783   111017167847  
111017529502   111017868003   111018185422   111018546423   111018997636  
111019388316   111019625905   111019878545 452539836   452910540   453230864  
111014936882   111015230431   111015490754   111015754555   111016031521  
111016333706   111016591768   111016846884   111017168668   111017529535  
111017868070   111018185501   111018546670   111018998053   111019388394  
111019626591   111019878613 452539885   452910573   453230930   111014936905  
111015230521   111015490776   111015754601   111016031554   111016333717  
111016591779   111016846895   111017168882   111017529580   111017868104  
111018185589   111018546692   111018998097   111019388406   111019626636  
111019878668 452539950   452910623   453231086   111014936950   111015231230  
111015490800   111015754623   111016031565   111016333852   111016591803  
111016848055   111017168927   111017529636   111017868148   111018185703  
111018546771   111018998288   111019388417   111019626715   111019878792
452539992   452910763   453231128   111014936972   111015231274   111015490912  
111015754667   111016031666   111016333863   111016591926   111016848066  
111017169007   111017529737   111017868182   111018185837   111018546928  
111018998503   111019388440   111019626748   111019878804 452540008   452911035
  453231383   111014937108   111015231353   111015491014   111015754803  
111016031688   111016333942   111016592501   111016848077   111017169221  
111017529850   111017868249   111018185905   111018547592   111018998514  
111019388451   111019627109   111019878859 452540453   452911068   453231458  
111014937142   111015231814   111015491069   111015754971   111016031745  
111016333975   111016592523   111016848101   111017169388   111017530065  
111017868250   111018186030   111018547626   111018998592   111019388462  
111019627491   111019878871 452540461   452911233   453231623   111014937186  
111015231926   111015491249   111015755040   111016032016   111016333986  
111016592646   111016848123   111017169401   111017530155   111017868306  
111018186041   111018547907   111018998682   111019388585   111019627525  
111019878905 452540560   452911449   453231763   111014937232   111015231960  
111015491250   111015755107   111016032027   111016333997   111016592657  
111016848167   111017169434   111017530267   111017868328   111018186052  
111018547952   111018998693   111019388596   111019627648   111019879120
452540727   452911498   453231904   111014937254   111015232040   111015491261  
111015755141   111016032038   111016334257   111016592680   111016848190  
111017169546   111017530289   111017868339   111018186096   111018548481  
111018998749   111019388664   111019627659   111019879210 452540735   452911571
  453231938   111014937265   111015232095   111015491283   111015755152  
111016032061   111016334279   111016592691   111016848246   111017169557  
111017530302   111017868418   111018186108   111018548694   111018998806  
111019388697   111019627682   111019879265 452540776   452911662   453231987  
111014937276   111015232107   111015491328   111015755174   111016032072  
111016334303   111016592769   111016848268   111017169591   111017530447  
111017868676   111018186580   111018548773   111018998862   111019388709  
111019627693   111019879298 452541071   452911696   453232274   111014937311  
111015232129   111015491531   111015755185   111016032094   111016334314  
111016592770   111016848303   111017169603   111017530458   111017868777  
111018186636   111018548908   111018998873   111019388710   111019627738  
111019879311 452541204   452911928   453232340   111014937388   111015232264  
111015491564   111015755196   111016032140   111016334437   111016592804  
111016848336   111017169715   111017530504   111017868889   111018186894  
111018549044   111018998918   111019388754   111019627749   111019879625
452541212   452911936   453232720   111014937399   111015232354   111015491924  
111015755208   111016032207   111016334459   111016592826   111016848415  
111017169917   111017530605   111017868890   111018187187   111018549101  
111018999009   111019388776   111019627750   111019879692 452541253   452911951
  453232936   111014937489   111015232444   111015492149   111015755332  
111016032229   111016334505   111016592859   111016848426   111017170807  
111017530616   111017868913   111018187200   111018549279   111018999043  
111019388787   111019627941   111019879715 452541279   452912066   453232977  
111014937849   111015232466   111015492183   111015755398   111016032375  
111016334538   111016592905   111016848448   111017170830   111017530627  
111017868957   111018187211   111018550114   111018999076   111019389216  
111019628032   111019879726 452541287   452912082   453233066   111014937906  
111015232534   111015492206   111015755534   111016032397   111016334594  
111016592916   111016848482   111017170841   111017530661   111017868968  
111018187424   111018550192   111018999245   111019389261   111019628111  
111019879737 452541360   452912454   453233207   111014937940   111015232567  
111015492273   111015755545   111016032421   111016334639   111016592927  
111016848583   111017170896   111017530694   111017869026   111018187558  
111018550350   111018999267   111019389328   111019629370   111019879827
452541378   452912462   453233215   111014937973   111015232680   111015492284  
111015755589   111016032498   111016335023   111016592961   111016848718  
111017170919   111017530706   111017869071   111018187648   111018550417  
111018999504   111019389339   111019629404   111019880357 452541451   452912686
  453233231   111014937995   111015232703   111015492318   111015755646  
111016032566   111016335089   111016592972   111016848752   111017170964  
111017530717   111017869127   111018187659   111018550462   111018999537  
111019389340   111019629426   111019880650 452541469   452912769   453233264  
111014938008   111015232736   111015492329   111015755860   111016032577  
111016335135   111016592994   111016848909   111017171000   111017530728  
111017869138   111018187682   111018550552   111018999605   111019389351  
111019629459   111019880683 452541501   452912785   453233371   111014938154  
111015232747   111015492396   111015756401   111016032601   111016335146  
111016593041   111016848910   111017171112   111017530739   111017869217  
111018188920   111018550608   111018999616   111019389407   111019629471  
111019880728 452541683   452912793   453233405   111014938929   111015232837  
111015492509   111015757031   111016032612   111016335168   111016593063  
111016848965   111017171123   111017530740   111017869835   111018189190  
111018550754   111018999627   111019389429   111019629493   111019880762
452541832   452912918   453233439   111014938952   111015233579   111015492532  
111015757042   111016032634   111016335427   111016593108   111016849506  
111017171189   111017530784   111017869846   111018189224   111018550833  
111018999649   111019389430   111019629505   111019880931 452542046   452912942
  453233447   111014939009   111015233658   111015492600   111015757097  
111016032735   111016335449   111016593153   111016849900   111017171190  
111017530795   111017869992   111018189257   111018550934   111018999829  
111019389452   111019629561   111019880953 452542079   452913007   453233611  
111014939010   111015233805   111015492723   111015757424   111016032791  
111016335450   111016593175   111016849922   111017171202   111017530818  
111017870062   111018189482   111018551081   111018999841   111019389474  
111019629707   111019880964 452542335   452913148   453233629   111014939021  
111015233850   111015492745   111015757446   111016032814   111016335584  
111016593276   111016849966   111017171213   111017530852   111017870095  
111018189493   111018551227   111018999942   111019390375   111019629819  
111019881077 452542533   452913197   453233652   111014939100   111015233906  
111015492802   111015757491   111016032847   111016335652   111016593399  
111016850104   111017171224   111017532113   111017870107   111018189628  
111018551339   111018999953   111019390386   111019629842   111019881123
452542673   452913205   453233785   111014939111   111015233917   111015492824  
111015757514   111016032869   111016335843   111016593445   111016850148  
111017171235   111017532157   111017870286   111018189662   111018551542  
111018999997   111019390443   111019629853   111019881459 452542897   452913346
  453233801   111014939122   111015234457   111015492846   111015757659  
111016032892   111016335854   111016593603   111016850171   111017171279  
111017532652   111017870332   111018189673   111018551766   111019000205  
111019390476   111019629910   111019881460 452542913   452913387   453234023  
111014939199   111015234536   111015492879   111015757738   111016032959  
111016335865   111016593748   111016850216   111017171280   111017532719  
111017870354   111018189718   111018551799   111019000227   111019390544  
111019629943   111019881482 452542921   452913429   453234072   111014939278  
111015234569   111015492936   111015757772   111016032971   111016335988  
111016593793   111016850384   111017171291   111017532999   111017870398  
111018189796   111018551878   111019000250   111019390566   111019630057  
111019881505 452543028   452913445   453234320   111014939324   111015234660  
111015492969   111015758065   111016033668   111016336350   111016593805  
111016850407   111017171448   111017533002   111017870422   111018189819  
111018552150   111019000272   111019390645   111019630080   111019881549
452543259   452913502   453234460   111014939425   111015234693   111015492970  
111015758122   111016033893   111016336361   111016593849   111016850418  
111017171459   111017533136   111017870433   111018189842   111018552161  
111019000395   111019390656   111019630147   111019881684 452543390   452913544
  453234650   111014939458   111015234806   111015493038   111015758155  
111016033994   111016336631   111016593894   111016850430   111017171561  
111017533226   111017870668   111018190035   111018553117   111019000913  
111019390667   111019630260   111019881729 452543432   452913585   453234817  
111014939470   111015234839   111015493061   111015758201   111016034074  
111016336664   111016593940   111016850452   111017171572   111017533248  
111017870691   111018190192   111018553757   111019000968   111019390678  
111019630271   111019881774 452543440   452913668   453234833   111014939492  
111015234862   111015493106   111015758223   111016034131   111016336686  
111016594121   111016850474   111017171594   111017533439   111017870714  
111018190248   111018553780   111019001004   111019390735   111019630372  
111019882618 452543523   452913684   453235137   111014939548   111015234996  
111015493139   111015758346   111016034568   111016337047   111016594143  
111016850575   111017171628   111017533507   111017870736   111018190260  
111018553791   111019001059   111019390757   111019630451   111019882719
452543770   452913734   453235509   111014939582   111015235504   111015493566  
111015758357   111016034591   111016337058   111016594536   111016850610  
111017171662   111017533518   111017870792   111018190282   111018553858  
111019001206   111019390768   111019630619   111019882988 452544299   452913759
  453235749   111014939605   111015235526   111015493601   111015758368  
111016034603   111016337160   111016594558   111016851071   111017171707  
111017533530   111017870950   111018190293   111018553904   111019001217  
111019390779   111019630631   111019883002 452544570   452913825   453235848  
111014939616   111015235560   111015493667   111015758391   111016034748  
111016337227   111016594569   111016851150   111017171796   111017533541  
111017870994   111018190305   111018554095   111019001396   111019390869  
111019630686   111019883035 452544638   452913916   453235855   111014939650  
111015235638   111015493678   111015758504   111016034760   111016337249  
111016594592   111016851206   111017171864   111017533563   111017871029  
111018190316   111018554118   111019001408   111019390881   111019630709  
111019883046 452544646   452913973   453235939   111014939694   111015236044  
111015493768   111015758515   111016034771   111016337991   111016594648  
111016851273   111017171921   111017533631   111017871197   111018190417  
111018554174   111019001554   111019390959   111019630754   111019883057
452544844   452914351   453235947   111014939751   111015236077   111015493779  
111015758728   111016034805   111016338004   111016594660   111016851307  
111017171976   111017533697   111017871221   111018190428   111018554242  
111019001611   111019391017   111019630765   111019883147 452544851   452914476
  453235996   111014939784   111015236235   111015493847   111015758740  
111016034816   111016338059   111016594682   111016851329   111017172911  
111017533709   111017871276   111018190574   111018554264   111019001644  
111019391466   111019631575   111019883271 452544901   452914559   453236044  
111014940135   111015236257   111015493926   111015758795   111016034827  
111016338093   111016594794   111016851341   111017172933   111017533721  
111017871298   111018190710   111018554309   111019001790   111019391523  
111019631609   111019883282 452545015   452914575   453236150   111014940146  
111015236279   111015493960   111015758841   111016034849   111016338138  
111016595009   111016851611   111017172988   111017534148   111017871366  
111018190798   111018554376   111019001813   111019391602   111019631643  
111019883293 452545064   452914591   453236168   111014940528   111015236314  
111015494006   111015758919   111016034894   111016338172   111016595043  
111016851655   111017173013   111017534339   111017871377   111018190855  
111018554804   111019001879   111019391725   111019631654   111019883327
452545130   452914708   453236200   111014940562   111015236493   111015494039  
111015758920   111016034917   111016338239   111016595111   111016851712  
111017173170   111017534340   111017871614   111018192037   111018554848  
111019001880   111019391747   111019631733   111019883338 452545171   452914765
  453236218   111014940898   111015236561   111015494264   111015758942  
111016034939   111016338903   111016595144   111016851734   111017173192  
111017534351   111017871647   111018192048   111018554859   111019002522  
111019392872   111019631744   111019883350 452545197   452914849   453236242  
111014940955   111015236651   111015494286   111015759101   111016035536  
111016338981   111016595201   111016851802   111017173271   111017534373  
111017871669   111018192082   111018554916   111019002588   111019392906  
111019631823   111019883383 452545304   452915069   453236382   111014940977  
111015236752   111015494297   111015759404   111016035547   111016339061  
111016595290   111016851868   111017173530   111017534395   111017871748  
111018192093   111018554938   111019002612   111019392940   111019631845  
111019883417 452545346   452915085   453236473   111014941024   111015236763  
111015494332   111015759527   111016035671   111016339106   111016595379  
111016851936   111017173642   111017534407   111017871962   111018192307  
111018554994   111019002735   111019392984   111019631913   111019883473
452545650   452915234   453236515   111014941484   111015236819   111015494433  
111015759572   111016035693   111016339195   111016595403   111016851981  
111017173710   111017534418   111017872480   111018192486   111018555007  
111019002870   111019393008   111019631968   111019883529 452545767   452915242
  453236648   111014941518   111015236842   111015494477   111015759651  
111016035705   111016339218   111016595425   111016852106   111017173811  
111017534430   111017872491   111018192688   111018555018   111019003084  
111019393042   111019631979   111019883563 452545882   452915515   453236671  
111014941574   111015236864   111015494501   111015759695   111016035794  
111016339230   111016595548   111016852173   111017173855   111017534485  
111017872615   111018192879   111018555030   111019003152   111019393053  
111019631991   111019883642 452545932   452915614   453236796   111014941596  
111015236943   111015494534   111015759718   111016036346   111016339320  
111016595605   111016852319   111017173866   111017534496   111017872626  
111018192903   111018555052   111019003253   111019393075   111019632026  
111019883653 452546120   452915671   453237224   111014941620   111015237157  
111015494602   111015759729   111016036380   111016339364   111016595740  
111016852375   111017173888   111017534531   111017872637   111018192958  
111018555085   111019003264   111019393187   111019632048   111019883675
452546138   452916075   453237257   111014941653   111015237427   111015494635  
111015759741   111016037033   111016339409   111016595841   111016852409  
111017174575   111017534542   111017872659   111018193409   111018555535  
111019003332   111019393233   111019632992   111019883686 452546153   452916109
  453237307   111014941710   111015237483   111015494657   111015759763  
111016037044   111016339511   111016595852   111016852421   111017174586  
111017534586   111017872660   111018193432   111018555546   111019003387  
111019393266   111019633005   111019883798 452546203   452916158   453237489  
111014941776   111015237618   111015494747   111015759796   111016037055  
111016339645   111016595896   111016852432   111017174609   111017534597  
111017872693   111018193454   111018555782   111019003916   111019393277  
111019633050   111019884014 452546229   452916216   453237687   111014941866  
111015237685   111015494758   111015759886   111016037202   111016339678  
111016595908   111016852476   111017174610   111017534643   111017872749  
111018193645   111018555861   111019004074   111019393424   111019633061  
111019884069 452546351   452916281   453237745   111014941990   111015237708  
111015494770   111015759910   111016037314   111016339702   111016595920  
111016852678   111017174621   111017534766   111017873627   111018193667  
111018555883   111019004108   111019393503   111019633072   111019884193
452547136   452916398   453237760   111014942047   111015237753   111015494781  
111015759954   111016037527   111016339768   111016595953   111016852702  
111017174878   111017534856   111017873638   111018193724   111018555917  
111019004131   111019393536   111019633151   111019884362 452547268   452916430
  453237844   111014942058   111015237809   111015494860   111015760046  
111016037718   111016339779   111016595975   111016852713   111017175059  
111017535251   111017873672   111018193803   111018556143   111019004153  
111019393659   111019633195   111019884418 452547300   452916562   453237901  
111014942643   111015237865   111015495591   111015760057   111016037774  
111016340568   111016595997   111016852847   111017175060   111017535284  
111017873717   111018193836   111018556200   111019004164   111019393682  
111019633207   111019884575 452547482   452916711   453238073   111014943251  
111015237900   111015495669   111015760080   111016037785   111016340681  
111016596000   111016852982   111017175071   111017535341   111017873807  
111018193892   111018556222   111019004221   111019393705   111019633724  
111019885026 452547581   452917024   453238263   111014943284   111015238046  
111015496042   111015760136   111016037808   111016340692   111016596022  
111016853006   111017175093   111017535363   111017873841   111018194051  
111018556277   111019004287   111019393884   111019633757   111019885239
452547664   452917073   453238420   111014943352   111015238103   111015496064  
111015760170   111016037965   111016340704   111016596044   111016853163  
111017175149   111017535385   111017873852   111018194073   111018556334  
111019004355   111019393895   111019633768   111019885598

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452547797   452917305   453238461   111014943475   111015238215   111015496075  
111015760811   111016038034   111016340816   111016596066   111016853220  
111017175161   111017535419   111017873975   111018194107   111018556817  
111019005020   111019394560   111019633814   111019885622 452547805   452917354
  453238727   111014943486   111015238259   111015496097   111015760899  
111016038720   111016340838   111016596088   111016853613   111017175183  
111017535464   111017873997   111018195322   111018556851   111019005097  
111019394571   111019633825   111019885688 452547813   452917578   453238974  
111014943576   111015238260   111015496109   111015761104   111016038797  
111016341020   111016596145   111016853691   111017175239   111017535600  
111017874044   111018195399   111018556873   111019005121   111019394616  
111019633870   111019885723 452548001   452917792   453239071   111014943587  
111015238776   111015496154   111015761159   111016038832   111016341176  
111016596246   111016854401   111017175240   111017535712   111017874213  
111018195412   111018556895   111019005165   111019395820   111019633904  
111019885824 452548035   452917933   453239170   111014943622   111015238866  
111015496187   111015761261   111016038843   111016342458   111016596280  
111016854478   111017175385   111017535767   111017874279   111018195434  
111018557010   111019005187   111019395853   111019633937   111019885857
452548233   452917974   453239220   111014943633   111015238888   111015497054  
111015761272   111016039248   111016342492   111016596336   111016854502  
111017175442   111017535868   111017874291   111018195579   111018557100  
111019005356   111019395864   111019633959   111019885958 452548258   452918030
  453239253   111014943666   111015238978   111015497111   111015761351  
111016039383   111016342559   111016596369   111016854603   111017175497  
111017535891   111017874415   111018195591   111018557122   111019005468  
111019395897   111019634006   111019886083 452548407   452918584   453239303  
111014943677   111015239801   111015497234   111015761362   111016039473  
111016342593   111016596370   111016854692   111017175554   111017535969  
111017874471   111018195670   111018557144   111019005918   111019395921  
111019634017   111019886106 452548746   452918832   453239311   111014943734  
111015239878   111015497267   111015761407   111016039530   111016342706  
111016596392   111016854704   111017175576   111017536005   111017874482  
111018195726   111018557267   111019005930   111019395943   111019634028  
111019886454 452548878   452918857   453239410   111014943790   111015239889  
111015497289   111015761441   111016039552   111016342717   111016596459  
111016854759   111017175598   111017536016   111017874527   111018195759  
111018557357   111019006324   111019395965   111019634084   111019886511
452549033   452918949   453239444   111014943835   111015239890   111015497346  
111015761711   111016039608   111016342830   111016596471   111016854816  
111017175677   111017536049   111017874550   111018195771   111018557391  
111019007099   111019395976   111019634095   111019886522 452549116   452919012
  453239493   111014943880   111015240005   111015497391   111015761722  
111016039686   111016342885   111016596493   111016854838   111017175701  
111017536410   111017874583   111018195850   111018557469   111019007246  
111019396001   111019634354   111019886566 452549488   452919038   453239741  
111014943903   111015240050   111015497470   111015761755   111016039697  
111016343112   111016596538   111016854973   111017175734   111017536487  
111017874639   111018195894   111018558112   111019007347   111019396067  
111019634365   111019886612 452549546   452919319   453239949   111014943981  
111015240139   111015497492   111015761812   111016039765   111016343202  
111016596550   111016855031   111017175914   111017536498   111017874662  
111018196154   111018558167   111019007459   111019396786   111019634545  
111019886779 452549660   452919400   453240152   111014944005   111015240151  
111015497526   111015761823   111016039798   111016343583   111016596583  
111016855097   111017175925   111017536599   111017874730   111018196794  
111018558178   111019007583   111019396797   111019634556   111019886892
452549801   452919459   453240293   111014944016   111015240162   111015497638  
111015761867   111016039811   111016343628   111016596594   111016855626  
111017175958   111017536656   111017874785   111018196840   111018558213  
111019007639   111019396843   111019634567   111019887006 452549959   452919616
  453240392   111014944027   111015240218   111015497649   111015761913  
111016039833   111016343640   111016596640   111016855682   111017175970  
111017536803   111017875663   111018196884   111018558246   111019007730  
111019396955   111019634578   111019887297 452550007   452919673   453240467  
111014944117   111015240229   111015497683   111015761924   111016039934  
111016343662   111016596673   111016855772   111017176128   111017536971  
111017875731   111018196963   111018558268   111019007819   111019397013  
111019634635   111019887309 452550031   452919749   453240640   111014944195  
111015240296   111015497706   111015761935   111016040093   111016344573  
111016596729   111016855840   111017176151   111017537017   111017875797  
111018197021   111018558280   111019007820   111019397068   111019634680  
111019887310 452550049   452919764   453240806   111014944207   111015240308  
111015497728   111015761946   111016040644   111016344595   111016596752  
111016855862   111017176274   111017537028   111017875854   111018197076  
111018558303   111019007831   111019397136   111019634691   111019887398
452550148   452919871   453240822   111014944229   111015240331   111015497795  
111015761979   111016040789   111016344887   111016596763   111016856234  
111017176285   111017537163   111017875876   111018197289   111018558370  
111019007864   111019397181   111019634714   111019887433 452550197   452919954
  453240913   111014944252   111015240353   111015497807   111015761980  
111016040824   111016344922   111016596819   111016856245   111017176667  
111017537512   111017876013   111018197313   111018558392   111019008494  
111019397215   111019634781   111019887499 452550239   452920069   453241044  
111014944285   111015240421   111015497841   111015762026   111016040835  
111016345035   111016596831   111016856559   111017176690   111017537578  
111017876103   111018197548   111018558404   111019008911   111019397259  
111019634826   111019887848 452550494   452920101   453241093   111014944588  
111015240432   111015497920   111015762060   111016041454   111016345181  
111016596932   111016856605   111017176724   111017537589   111017876136  
111018197649   111018558471   111019008955   111019397271   111019634837  
111019887859 452550809   452920234   453241184   111014944599   111015240465  
111015497931   111015762228   111016041465   111016345215   111016597304  
111016856638   111017176735   111017537714   111017876170   111018197728  
111018558527   111019008966   111019397383   111019634871   111019887893
452550916   452920820   453241267   111014944656   111015240498   111015497953  
111015762475   111016041746   111016345248   111016597326   111016856661  
111017176779   111017537736   111017876181   111018197739   111018558561  
111019009013   111019397417   111019634938   111019887950 452550940   452920945
  453241275   111014945332   111015240500   111015498112   111015762598  
111016041948   111016345507   111016597348   111016856773   111017176780  
111017537769   111017876248   111018197773   111018558583   111019009080  
111019397440   111019635018   111019887972 452550973   452921026   453241572  
111014945376   111015240511   111015498257   111015762600   111016042107  
111016345563   111016597427   111016856830   111017176803   111017537781  
111017876293   111018197818   111018558640   111019009091   111019397529  
111019635052   111019887983 452550999   452921059   453241705   111014945387  
111015240599   111015498369   111015762633   111016042310   111016345574  
111016597483   111016856841   111017176937   111017537792   111017876417  
111018197841   111018558662   111019009204   111019397530   111019635085  
111019888041 452551013   452921109   453242083   111014945523   111015240690  
111015498370   111015762644   111016042321   111016345596   111016597494  
111016856953   111017177017   111017537815   111017876440   111018197885  
111018558752   111019009260   111019397541   111019635108   111019888052
452551138   452921216   453242109   111014945624   111015240735   111015498493  
111015762655   111016042455   111016345844   111016597517   111016856986  
111017177028   111017539053   111017876507   111018198583   111018558774  
111019009316   111019397563   111019635119   111019888153 452551278   452921273
  453242166   111014945635   111015240780   111015498549   111015762677  
111016042545   111016346238   111016597562   111016857033   111017177242  
111017539075   111017876541   111018198628   111018559012   111019009338  
111019397585   111019635120   111019888197 452551534   452921349   453242174  
111014945657   111015240791   111015498583   111015762699   111016042770  
111016346373   111016597595   111016857044   111017177264   111017539132  
111017876574   111018198886   111018559045   111019009529   111019397899  
111019635681   111019888221 452551633   452921364   453242208   111014945781  
111015240814   111015498628   111015762712   111016043030   111016346384  
111016597865   111016857088   111017177286   111017539233   111017876620  
111018199191   111018559124   111019009664   111019397912   111019635704  
111019888311 452551922   452921695   453242323   111014945859   111015240858  
111015498662   111015762734   111016043108   111016346575   111016597887  
111016857213   111017177321   111017539299   111017876653   111018199225  
111018559135   111019009697   111019397945   111019635715   111019888344
452551930   452921703   453242406   111014945871   111015240937   111015498695  
111015762756   111016043131   111016346698   111016597933   111016857224  
111017177365   111017539334   111017876787   111018199258   111018559775  
111019009721   111019397978   111019636109   111019888355 452552086   452921729
  453242737   111014945893   111015241073   111015498796   111015762789  
111016043142   111016347419   111016598024   111016857268   111017177387  
111017539378   111017876967   111018199326   111018559843   111019009934  
111019398014   111019636154   111019888928 452552136   452921828   453242752  
111014945927   111015241095   111015498853   111015762802   111016043210  
111016347453   111016598080   111016857279   111017177422   111017539446  
111017877003   111018199337   111018560069   111019009945   111019398092  
111019636187   111019888973 452552151   452922131   453242935   111014945961  
111015241107   111015498864   111015762813   111016043232   111016347587  
111016598114   111016857303   111017177590   111017539569   111017877058  
111018199359   111018560160   111019009978   111019398193   111019636817  
111019889110 452552292   452922164   453242968   111014945972   111015241129  
111015498886   111015762868   111016043265   111016347600   111016598181  
111016857336   111017177602   111017539581   111017877126   111018199360  
111018560340   111019010004   111019398227   111019636828   111019889187
452552300   452922206   453243206   111014945983   111015241130   111015498909  
111015762891   111016043377   111016347611   111016598204   111016857370  
111017177758   111017539783   111017877148   111018199450   111018560418  
111019010093   111019398238   111019636884   111019889255 452552607   452922461
  453243438   111014945994   111015241141   111015499326   111015762936  
111016043388   111016347644   111016598226   111016857550   111017177769  
111017540145   111017877193   111018199472   111018560474   111019010105  
111019399363   111019636907   111019889266 452552623   452922545   453243545  
111014946030   111015241185   111015499371   111015762958   111016043412  
111016347824   111016598439   111016857572   111017177770   111017540336  
111017877261   111018199562   111018560485   111019010138   111019399385  
111019636996   111019889592 452552987   452922834   453243560   111014946041  
111015241242   111015499405   111015763140   111016043603   111016347846  
111016598440   111016857583   111017177792   111017540459   111017877317  
111018199652   111018560519   111019010284   111019399509   111019637087  
111019889626 452553084   452922891   453243651   111014946074   111015241309  
111015499461   111015763151   111016043647   111016347903   111016598473  
111016857594   111017177826   111017540538   111017877373   111018199719  
111018560520   111019010992   111019399813   111019637098   111019889682
452553118   452922925   453243743   111014946142   111015241343   111015499540  
111015763162   111016043669   111016348331   111016598574   111016857628  
111017177916   111017540987   111017877384   111018199821   111018560564  
111019011005   111019399824   111019637111   111019889750 452553183   452923022
  453243792   111014946197   111015241365   111015499641   111015763195  
111016044301   111016348421   111016598596   111016858124   111017178041  
111017540998   111017877395   111018200004   111018560609   111019011117  
111019399835   111019637188   111019889806 452553340   452923220   453243826  
111014946243   111015241398   111015499674   111015763229   111016044390  
111016349051   111016598608   111016858225   111017178052   111017541001  
111017877485   111018200015   111018560610   111019011151   111019399868  
111019637201   111019889840 452553449   452923329   453243875   111014946603  
111015241466   111015499809   111015763252   111016044480   111016349073  
111016598675   111016858258   111017178063   111017541067   111017877575  
111018200082   111018560632   111019011195   111019399879   111019637223  
111019889862 452553696   452923352   453243982   111014946658   111015241477  
111015499843   111015763274   111016044615   111016349107   111016598709  
111016858281   111017178153   111017541146   111017878813   111018200183  
111018560722   111019011263   111019399891   111019637302   111019889884
452554496   452923410   453244089   111014946681   111015241578   111015499865  
111015763319   111016044648   111016349152   111016598710   111016858359  
111017178186   111017541191   111017878947   111018200374   111018560744  
111019011386   111019399970   111019637335   111019890550 452554520   452923527
  453244105   111014946704   111015241613   111015499922   111015763454  
111016044671   111016349174   111016598721   111016858360   111017178209  
111017541416   111017878970   111018200385   111018560766   111019011421  
111019400018   111019637346   111019890561 452554793   452923642   453244238  
111014946715   111015241657   111015499966   111015763487   111016044727  
111016349253   111016598798   111016858438   111017178243   111017541438  
111017879027   111018200419   111018560935   111019011555   111019400041  
111019637357   111019890572 452554868   452923915   453244410   111014946760  
111015241668   111015500004   111015763498   111016044772   111016349264  
111016598822   111016858472   111017178276   111017541562   111017879241  
111018200453   111018560991   111019011601   111019400063   111019637773  
111019890583 452554884   452923980   453244543   111014946939   111015241703  
111015500026   111015763544   111016044828   111016349275   111016598855  
111016858629   111017178355   111017541696   111017879319   111018200745  
111018561015   111019011768   111019400153   111019637795   111019890594
452554900   452924145   453244600   111014946984   111015241871   111015500048  
111015763555   111016044884   111016349332   111016598866   111016858685  
111017178388   111017541786   111017879331   111018200756   111018561037  
111019011948   111019400186   111019637807   111019890606 452554934   452924483
  453244618   111014947457   111015241893   111015500082   111015763599  
111016045010   111016349354   111016598888   111016859024   111017178399  
111017541854   111017879342   111018200789   111018561060   111019012679  
111019400265   111019637863   111019890730 452555030   452924533   453244683  
111014947525   111015241949   111015500138   111015763645   111016045087  
111016349365   111016598923   111016859282   111017178434   111017542114  
111017879353   111018200857   111018561093   111019012691   111019400287  
111019637885   111019890842 452555188   452924632   453244717   111014947558  
111015243075   111015500734   111015763656   111016045111   111016349499  
111016598978   111016859305   111017178490   111017542226   111017879375  
111018200879   111018561138   111019012871   111019400322   111019637908  
111019890886 452555287   452924699   453244741   111014947592   111015243097  
111015500767   111015763702   111016045122   111016349556   111016598990  
111016859338   111017178524   111017542585   111017879397   111018200936  
111018561206   111019012882   111019400333   111019637920   111019890897
452555337   452924756   453245037   111014947615   111015243109   111015500790  
111015763948   111016045177   111016349714   111016599148   111016859383  
111017178546   111017542620   111017879612   111018201005   111018561239  
111019012905   111019400355   111019637997   111019890954 452555345   452924806
  453245045   111014947738   111015243154   111015500824   111015763959  
111016046044   111016349770   111016599306   111016859518   111017178580  
111017542631   111017879623   111018201195   111018561251   111019012972  
111019400366   111019638011   111019891719 452555386   452924954   453245359  
111014947772   111015243165   111015500835   111015763960   111016046066  
111016349781   111016599373   111016859541   111017178669   111017543249  
111017879702   111018201319   111018561284   111019013018   111019400377  
111019638022   111019891764 452555675   452925134   453245482   111014947839  
111015243198   111015500879   111015763971   111016046101   111016349848  
111016599407   111016859563   111017178692   111017543418   111017879803  
111018201320   111018561295   111019013041   111019400412   111019638044  
111019891786 452555683   452925241   453245656   111014947918   111015243211  
111015500880   111015763993   111016046268   111016349859   111016599520  
111016859608   111017178715   111017543553   111017879937   111018201364  
111018561307   111019013243   111019400704   111019638088   111019891810
452555733   452925373   453245680   111014947996   111015243222   111015500947  
111015764028   111016046808   111016349893   111016599564   111016859620  
111017178759   111017543643   111017879948   111018201588   111018561329  
111019013254   111019400805   111019638112   111019891887 452555873   452925456
  453245722   111014948010   111015243233   111015500981   111015764040  
111016046842   111016349916   111016599575   111016859732   111017178984  
111017543654   111017879960   111018201601   111018561363   111019013322  
111019400838   111019638145   111019891999 452555980   452925506   453245953  
111014948043   111015243266   111015501005   111015764062   111016046910  
111016349994   111016599609   111016859743   111017178995   111017543698  
111017879971   111018201667   111018561789   111019013344   111019400850  
111019638156   111019892079 452556251   452925761   453245995   111014948065  
111015243345   111015501050   111015764107   111016046943   111016350053  
111016599621   111016859776   111017179086   111017543755   111017880029  
111018201993   111018561790   111019013423   111019400883   111019638167  
111019892136 452556988   452925837   453246241   111014948098   111015243637  
111015501061   111015764129   111016047045   111016350121   111016599654  
111016859877   111017179952   111017543799   111017880164   111018202107  
111018561835   111019013467   111019400906   111019638178   111019892237
452557192   452925860   453246308   111014948234   111015243682   111015501083  
111015764141   111016047427   111016350132   111016599665   111016860004  
111017179985   111017543812   111017880175   111018202163   111018561970  
111019013478   111019400917   111019638189   111019892271 452557390   452925928
  453246373   111014948245   111015243738   111015501230   111015764163  
111016047438   111016350187   111016599700   111016860060   111017180000  
111017543856   111017880254   111018202275   111018561981   111019013737  
111019401086   111019638842   111019892361 452557432   452925985   453246381  
111014948324   111015243794   111015501252   111015764196   111016047494  
111016350312   111016599755   111016860251   111017180033   111017543991  
111017880287   111018202286   111018562173   111019013872   111019401110  
111019638853   111019892439 452557564   452926124   453246407   111014948335  
111015243806   111015501285   111015764264   111016047607   111016350738  
111016599777   111016860464   111017180077   111017544059   111017880412  
111018202297   111018562207   111019013883   111019401132   111019638875  
111019892507 452557762   452926231   453246571   111014948795   111015243839  
111015501364   111015764286   111016047663   111016350873   111016599788  
111016860521   111017180134   111017544116   111017880445   111018202534  
111018562331   111019013917   111019401165   111019638910   111019892619
452557937   452926272   453246670   111014948830   111015243884   111015501375  
111015764309   111016047674   111016351087   111016599801   111016861083  
111017180202   111017544150   111017881570   111018202589   111018562678  
111019014200   111019401187   111019638987   111019893171

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452557978   452926470   453246779   111014949280   111015243952   111015501443  
111015764343   111016047742   111016351234   111016599823   111016861128  
111017180291   111017544206   111017881592   111018202736   111018563152  
111019014211   111019401301   111019639001   111019893485 452558596   452926629
  453246803   111014949358   111015243985   111015501454   111015764398  
111016047786   111016351256   111016599845   111016861195   111017180336  
111017544295   111017881626   111018202781   111018563163   111019014301  
111019401323   111019639506   111019893519 452558687   452926686   453246852  
111014949954   111015244043   111015501487   111015764422   111016047832  
111016351302   111016599856   111016861229   111017180640   111017544307  
111017881659   111018203030   111018563196   111019014323   111019401390  
111019639528   111019893531 452558919   452926769   453247173   111014949976  
111015244065   111015501768   111015764589   111016047854   111016352550  
111016599867   111016861296   111017180673   111017544329   111017881660  
111018203052   111018563343   111019014356   111019401435   111019639540  
111019893553 452558968   452926785   453247215   111014949987   111015244100  
111015501825   111015764613   111016047876   111016352561   111016599889  
111016861308   111017180729   111017545162   111017881671   111018203108  
111018563792   111019014514   111019401547   111019639551   111019894666
452559057   452926801   453247306   111014950013   111015244201   111015501836  
111015764725   111016047944   111016352594   111016599913   111016861353  
111017180785   111017545443   111017881749   111018203153   111018563938  
111019014626   111019401569   111019639584   111019894688 452559065   452926827
  453247363   111014950024   111015244245   111015501960   111015764781  
111016048002   111016352606   111016599946   111016861364   111017180796  
111017545601   111017881772   111018203625   111018563983   111019014693  
111019401570   111019639630   111019894734 452559115   452926967   453247439  
111014950035   111015244278   111015502107   111015764859   111016048035  
111016352662   111016599991   111016861375   111017180853   111017545656  
111017881873   111018203647   111018564018   111019014749   111019401592  
111019639652   111019894767 452559255   452926983   453247447   111014950057  
111015244346   111015502253   111015764893   111016048080   111016352695  
111016600040   111016861465   111017180875   111017545713   111017881884  
111018203658   111018564175   111019014806   111019401604   111019640676  
111019894824 452559313   452927122   453247728   111014950338   111015244368  
111015502275   111015764905   111016048103   111016352730   111016600084  
111016861500   111017180932   111017545735   111017881952   111018203816  
111018564557   111019014907   111019401637   111019640698   111019895016
452559487   452927130   453247751   111014950406   111015244379   111015502309  
111015764927   111016048529   111016352774   111016600095   111016861690  
111017180976   111017545768   111017881974   111018203883   111018564669  
111019015054   111019401648   111019640711   111019895027 452559602   452927221
  453247918   111014950428   111015244391   111015502365   111015764938  
111016048530   111016352842   111016600219   111016861702   111017181023  
111017545960   111017882009   111018204143   111018564759   111019015087  
111019401659   111019640755   111019895050 452560287   452927353   453248072  
111014950574   111015244403   111015502466   111015764949   111016048541  
111016352875   111016600972   111016861724   111017181045   111017546152  
111017882021   111018205021   111018564771   111019015267   111019401693  
111019640823   111019895072 452560683   452927403   453248254   111014950585  
111015244469   111015502501   111015764950   111016048552   111016352910  
111016600994   111016861847   111017181090   111017546297   111017882076  
111018205032   111018564816   111019016842   111019401727   111019640902  
111019895094 452560741   452927460   453248510   111014950653   111015244492  
111015502545   111015764961   111016048608   111016352921   111016601018  
111016861948   111017181157   111017546422   111017882111   111018205087  
111018564827   111019016998   111019401806   111019640946   111019895117
452560790   452927486   453249039   111014950721   111015244504   111015502860  
111015764972   111016048721   111016352987   111016601074   111016861982  
111017181427   111017546679   111017882133   111018205324   111018565019  
111019017315   111019401895   111019640980   111019895140 452560907   452927494
  453249112   111014950743   111015244515   111015504121   111015764994  
111016048754   111016352998   111016601096   111016862006   111017181438  
111017546860   111017882155   111018205357   111018565031   111019017359  
111019402683   111019640991   111019895173 452560972   452927718   453249120  
111014950754   111015244526   111015504132   111015765007   111016048800  
111016353023   111016601153   111016862028   111017181461   111017547276  
111017882188   111018205414   111018565042   111019017450   111019402694  
111019641015   111019895195 452561111   452927759   453249179   111014950765  
111015244942   111015504165   111015765029   111016048822   111016353113  
111016601434   111016862130   111017181494   111017547333   111017882234  
111018205481   111018565143   111019017461   111019402728   111019641026  
111019895207 452561277   452927866   453249443   111014951193   111015244997  
111015504244   111015765052   111016049216   111016353270   111016601456  
111016862185   111017181562   111017547355   111017882739   111018205616  
111018565154   111019017472   111019402740   111019641071   111019895252
452561319   452927874   453249617   111014951250   111015245011   111015504446  
111015765063   111016049227   111016353382   111016601467   111016862242  
111017181663   111017547401   111017882751   111018205784   111018565200  
111019017517   111019402784   111019641093   111019895331 452561624   452927890
  453249625   111014951261   111015245246   111015504457   111015765388  
111016049250   111016353427   111016601557   111016862253   111017181696  
111017547535   111017882762   111018205896   111018565244   111019017607  
111019402874   111019641116   111019895443 452561665   452927932   453250094  
111014951306   111015245303   111015504479   111015765513   111016049283  
111016353472   111016601625   111016862275   111017181797   111017547951  
111017882795   111018205942   111018565288   111019017685   111019402920  
111019641127   111019895487 452561871   452928005   453250151   111014951339  
111015245370   111015504503   111015765669   111016049294   111016353630  
111016601647   111016862286   111017181821   111017547995   111017882874  
111018206000   111018565716   111019017708   111019402975   111019641161  
111019895498 452562077   452928021   453250193   111014951395   111015245426  
111015504536   111015765793   111016049306   111016353641   111016601737  
111016862309   111017181933   111017548110   111017882896   111018206022  
111018565727   111019017731   111019403213   111019641206   111019895511
452562135   452928112   453250201   111014951463   111015245516   111015504750  
111015765816   111016049339   111016353685   111016601748   111016862310  
111017182091   111017548457   111017882919   111018206033   111018565851  
111019017742   111019403279   111019641240   111019895814 452562739   452928492
  453250417   111014951519   111015245561   111015504806   111015766648  
111016049340   111016353719   111016601850   111016862332   111017182125  
111017549289   111017882931   111018206134   111018566728   111019017764  
111019403303   111019641284   111019895836 452562952   452928807   453250425  
111014951531   111015245707   111015504817   111015766996   111016049924  
111016353854   111016601883   111016862387   111017182653   111017550393  
111017883000   111018206167   111018566795   111019017955   111019403325  
111019641318   111019896006 452563034   452929136   453250458   111014951687  
111015245718   111015504828   111015767706   111016049968   111016353887  
111016601917   111016862477   111017182664   111017550911   111017883167  
111018206202   111018566896   111019017966   111019403336   111019641396  
111019896028 452563190   452929573   453250722   111014951755   111015245763  
111015504839   111015767773   111016049991   111016353900   111016601928  
111016862523   111017182697   111017550933   111017883213   111018206572  
111018566964   111019018563   111019403808   111019641419   111019896039
452563281   452929581   453250748   111014951777   111015245785   111015505098  
111015767795   111016050005   111016354158   111016601939   111016862534  
111017182798   111017550955   111017883235   111018206842   111018567044  
111019018642   111019403864   111019641431   111019896118 452563489   452929623
  453250979   111014951856   111015245796   111015505133   111015768011  
111016050027   111016354192   111016601940   111016862556   111017182923  
111017551035   111017883370   111018206886   111018567055   111019018697  
111019403886   111019641442   111019896152 452563513   452929789   453250995  
111014951867   111015245820   111015505188   111015768055   111016050050  
111016354529   111016602020   111016862613   111017182956   111017551091  
111017883381   111018206965   111018567066   111019018787   111019403909  
111019641509   111019896185 452563588   452929946   453251001   111014951913  
111015245875   111015505267   111015768101   111016050162   111016354530  
111016602042   111016862668   111017182967   111017551316   111017883448  
111018207157   111018567088   111019018844   111019403910   111019641521  
111019896501 452564107   452930027   453251043   111014951946   111015245897  
111015505313   111015768112   111016050229   111016354697   111016602053  
111016862714   111017183014   111017551529   111017883482   111018207236  
111018567145   111019018877   111019403932   111019641576   111019896545
452564149   452930183   453251126   111014952004   111015246001   111015505391  
111015768246   111016050274   111016354754   111016602064   111016862770  
111017183294   111017552003   111017883493   111018207269   111018567156  
111019018956   111019403987   111019642331   111019896578 452564289   452930209
  453251217   111014952048   111015246012   111015505504   111015768358  
111016050308   111016355485   111016602075   111016863175   111017183474  
111017552160   111017883549   111018207348   111018567202   111019018990  
111019404023   111019642421   111019896589 452564313   452930274   453251340  
111014952093   111015246102   111015505515   111015768437   111016050319  
111016355520   111016602086   111016863209   111017183508   111017552261  
111017883561   111018207461   111018567213   111019019070   111019404056  
111019642432   111019896590 452564701   452930456   453251662   111014952149  
111015246179   111015505593   111015768516   111016050353   111016356037  
111016602109   111016863232   111017183597   111017552294   111017883572  
111018207562   111018567224   111019019081   111019404067   111019642599  
111019896646 452564719   452930852   453251738   111014952183   111015246203  
111015505605   111015768549   111016050397   111016356093   111016602143  
111016863243   111017183643   111017552373   111017883583   111018207618  
111018567235   111019020241   111019404078   111019642601   111019896691
452565062   452930886   453251746   111014952475   111015246281   111015505627  
111015768550   111016050454   111016356116   111016602154   111016863467  
111017183700   111017552485   111017883752   111018207832   111018567303  
111019020263   111019404090   111019642623   111019896725 452565195   452930951
  453251860   111014952486   111015246315   111015505874   111015768729  
111016050476   111016356228   111016602187   111016863489   111017183711  
111017552610   111017883853   111018207944   111018567314   111019020375  
111019404102   111019642645   111019897883 452565211   452931041   453251894  
111014952655   111015246360   111015505908   111015768752   111016050498  
111016356307   111016602200   111016863490   111017183733   111017552766  
111017883910   111018207977   111018567392   111019020454   111019404113  
111019642667   111019897928 452565229   452931066   453251977   111014952677  
111015246405   111015505919   111015768808   111016050601   111016356330  
111016602244   111016863591   111017183834   111017552812   111017884078  
111018208091   111018567729   111019020487   111019404124   111019642678  
111019897973 452565294   452931157   453251985   111014952688   111015246416  
111015505920   111015769618   111016050678   111016356385   111016602266  
111016863670   111017183935   111017552980   111017884236   111018208136  
111018567853   111019020500   111019404214   111019642689   111019897984
452565419   452931215   453252017   111014952756   111015246438   111015505931  
111015769674   111016050690   111016356688   111016602277   111016863704  
111017183946   111017553172   111017884258   111018208642   111018568270  
111019020511   111019404269   111019642702   111019898075 452565591   452931298
  453252256   111014952778   111015246449   111015505942   111015769731  
111016050724   111016356712   111016602288   111016863726   111017184453  
111017553644   111017884304   111018208653   111018568281   111019020555  
111019404281   111019642768   111019898097 452565849   452931314   453252462  
111014952879   111015246539   111015506325   111015769742   111016050757  
111016356767   111016602312   111016863737   111017184532   111017553688  
111017884371   111018208732   111018568292   111019020588   111019404292  
111019642858   111019898109 452565971   452931371   453252546   111014952970  
111015246562   111015506336   111015769786   111016050768   111016356789  
111016602334   111016863748   111017184969   111017553723   111017884382  
111018208743   111018568359   111019020599   111019404304   111019642904  
111019898110 452565997   452931546   453252561   111014953038   111015246731  
111015506347   111015769966   111016050779   111016356802   111016602345  
111016863759   111017184992   111017553745   111017884449   111018208765  
111018568360   111019020645   111019404438   111019642948   111019898121
452566029   452931637   453252579   111014953061   111015246742   111015506415  
111015770463   111016050780   111016356969   111016602547   111016863760  
111017185072   111017553857   111017884506   111018208776   111018568562  
111019020690   111019404449   111019643006   111019898143 452566052   452931645
  453252942   111014953072   111015247383   111015506437   111015770496  
111016052175   111016357005   111016602570   111016863782   111017185128  
111017554139   111017884955   111018208833   111018568629   111019020757  
111019404517   111019643017   111019898176 452566094   452931710   453252991  
111014953106   111015247406   111015506482   111015770520   111016052197  
111016357465   111016602727   111016863805   111017185948   111017554285  
111017886272   111018208844   111018568630   111019020768   111019404551  
111019643051   111019898187 452566185   452931751   453253080   111014953195  
111015247417   111015506493   111015770531   111016052232   111016357836  
111016602840   111016863850   111017186006   111017554465   111017886531  
111018209407   111018568641   111019020836   111019404562   111019643062  
111019898198 452566292   452931983   453253114   111014953218   111015247439  
111015506516   111015770553   111016052322   111016357858   111016602907  
111016863872   111017186332   111017554601   111017886698   111018209496  
111018569170   111019020892   111019404573   111019643073   111019898233
452566359   452932049   453253163   111014953263   111015247440   111015506527  
111015770586   111016052355   111016357960   111016602929   111016863928  
111017186398   111017554678   111017886711   111018209586   111018569248  
111019020937   111019404584   111019643130   111019898266 452566383   452932189
  453253189   111014953285   111015247495   111015506538   111015770597  
111016052524   111016357971   111016603043   111016863940   111017186578  
111017554690   111017886935   111018210016   111018569260   111019020959  
111019404630   111019643152   111019898277 452566656   452932239   453253254  
111014953296   111015247507   111015506550   111015770609   111016052546  
111016357993   111016603054   111016863962   111017186646   111017554724  
111017886957   111018210027   111018569316   111019020971   111019404652  
111019643725   111019898389 452566664   452932288   453253296   111014953409  
111015247541   111015506583   111015770610   111016052737   111016358040  
111016603098   111016864042   111017186657   111017554959   111017887015  
111018210364   111018569361   111019021062   111019404685   111019643815  
111019898424 452566698   452932338   453253312   111014953410   111015247574  
111015506617   111015770621   111016052838   111016358107   111016603100  
111016864187   111017186679   111017555365   111017887037   111018210410  
111018569811   111019021095   111019404708   111019643905   111019898468
452566797   452932387   453253320   111014953476   111015247620   111015506628  
111015770632   111016052883   111016358376   111016603133   111016864479  
111017186804   111017555501   111017887105   111018210432   111018569855  
111019021231   111019404720   111019643994   111019898480 452567019   452932452
  453253338   111014953566   111015247675   111015506640   111015770698  
111016052906   111016358602   111016603155   111016864491   111017186848  
111017555781   111017887183   111018210443   111018569888   111019022209  
111019404742   111019644074   111019898491 452567589   452932510   453253346  
111014953757   111015247709   111015506662   111015770766   111016053008  
111016358736   111016603188   111016864536   111017187030   111017555893  
111017887206   111018210476   111018570004   111019022210   111019404764  
111019644142   111019898536 452567613   452932585   453253460   111014954219  
111015247743   111015506684   111015770788   111016053020   111016358781  
111016603201   111016864581   111017187164   111017555905   111017887240  
111018210487   111018570015   111019022221   111019404775   111019644243  
111019898558 452567670   452932676   453253700   111014954253   111015247765  
111015506695   111015770812   111016053233   111016358815   111016603212  
111016864660   111017187322   111017555916   111017887262   111018210498  
111018570060   111019023536   111019404797   111019644456   111019898659
452567712   452932718   453253825   111014954275   111015247787   111015506730  
111015770834   111016053255   111016358916   111016603245   111016864693  
111017187850   111017556131   111017887307   111018210500   111018570071  
111019023671   111019404821   111019644568   111019898671 452568124   452932742
  453253973   111014954387   111015247798   111015506741   111015770845  
111016053873   111016359614   111016603313   111016864749   111017187861  
111017556164   111017887318   111018210612   111018570105   111019023682  
111019404854   111019644614   111019898682 452568140   452932809   453254310  
111014954411   111015247811   111015506763   111015770902   111016053895  
111016360032   111016603324   111016864783   111017187939   111017556423  
111017887385   111018210678   111018570284   111019023738   111019404876  
111019644636   111019898705 452568223   452932908   453254401   111014954444  
111015247855   111015506774   111015770924   111016053929   111016360065  
111016603335   111016864817   111017187951   111017556513   111017887419  
111018210713   111018570329   111019023749   111019404911   111019644782  
111019898727 452568447   452932916   453254492   111014954477   111015247877  
111015506819   111015771172   111016054212   111016360098   111016603357  
111016864862   111017188132   111017556580   111017887734   111018210847  
111018570396   111019023761   111019404933   111019644816   111019899177
452568611   452933047   453254724   111014954488   111015247899   111015506954  
111015771228   111016054234   111016360155   111016603380   111016864907  
111017188176   111017556658   111017887914   111018210881   111018570554  
111019023840   111019404999   111019644849   111019899201 452568728   452933070
  453254740   111014954747   111015247934   111015506987   111015771307  
111016054256   111016360199   111016603391   111016865245   111017188480  
111017557378   111017887970   111018211017   111018570644   111019023895  
111019405013   111019644917   111019899267 452568777   452933179   453254781  
111014954781   111015247945   111015506998   111015771341   111016054278  
111016360234   111016603403   111016865267   111017188536   111017557402  
111017887992   111018211051   111018570712   111019023996   111019405046  
111019644928   111019899289 452568868   452933195   453254955   111014954804  
111015248070   111015507001   111015771363   111016054289   111016360661  
111016603841   111016865335   111017188547   111017557435   111017888117  
111018211062   111018570857   111019024010   111019405530   111019644951  
111019899290 452568934   452933294   453255028   111014954826   111015248092  
111015507012   111015771419   111016054368   111016360672   111016604044  
111016865391   111017188569   111017557525   111017888128   111018211152  
111018570879   111019024043   111019405776   111019644962   111019899302
452569098   452933377   453255143   111014954916   111015248159   111015507045  
111015771420   111016054447   111016360694   111016604202   111016865447  
111017188659   111017557592   111017888263   111018211163   111018570891  
111019024111   111019405912   111019645008   111019899368

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452569361   452933401   453255192   111014954949   111015248171   111015507056  
111015771666   111016054504   111016360795   111016604549   111016865649  
111017188671   111017557750   111017888319   111018211321   111018570936  
111019024201   111019405923   111019645019   111019899379 452569379   452933492
  453255226   111014955041   111015248205   111015507067   111015771688  
111016054515   111016360807   111016604561   111016865650   111017188727  
111017557761   111017888353   111018211400   111018571038   111019024256  
111019406429   111019645020   111019899391 452569601   452933567   453255382  
111014955063   111015248216   111015507078   111015771701   111016054571  
111016361011   111016604572   111016865683   111017188806   111017557794  
111017888500   111018211466   111018571072   111019024290   111019406430  
111019645031   111019899403 452570294   452933583   453255390   111014955074  
111015248238   111015507102   111015771734   111016054627   111016361134  
111016604808   111016865739   111017188839   111017557884   111017888522  
111018211488   111018571128   111019024302   111019406441   111019645053  
111019899470 452570674   452933625   453255408   111014955085   111015248261  
111015507135   111015771846   111016054728   111016361202   111016604842  
111016865829   111017188895   111017557929   111017888533   111018211534  
111018571241   111019024458   111019406452   111019645075   111019899559
452570765   452933823   453255440   111014955096   111015248283   111015507168  
111015771857   111016054739   111016361257   111016604875   111016865830  
111017188918   111017557941   111017888689   111018211635   111018571735  
111019024773   111019406463   111019645266   111019899627 452570807   452933872
  453255457   111014955131   111015248294   111015507337   111015771868  
111016054751   111016361336   111016604886   111016865841   111017188985  
111017558054   111017888791   111018211703   111018571836   111019024885  
111019406474   111019645277   111019899638 452570880   452933955   453255481  
111014955142   111015248317   111015507348   111015771992   111016054762  
111016361370   111016604897   111016865908   111017189021   111017558065  
111017888858   111018211804   111018572107   111019024919   111019406508  
111019645312   111019899650 452570898   452934045   453255507   111014955232  
111015248339   111015507359   111015772050   111016054807   111016361437  
111016604921   111016865942   111017189111   111017558122   111017888904  
111018212580   111018572141   111019024942   111019406520   111019645840  
111019899661 452571045   452934060   453255630   111014955243   111015248340  
111015507371   111015772083   111016054874   111016361594   111016604976  
111016866167   111017189144   111017558201   111017888937   111018212669  
111018572309   111019025033   111019406553   111019645851   111019899672
452571086   452934094   453255770   111014955265   111015248373   111015507427  
111015772230   111016054896   111016361651   111016604987   111016866224  
111017189155   111017558289   111017888960   111018212883   111018572411  
111019025055   111019406610   111019645884   111019899694 452571094   452934235
  453255804   111014955276   111015248384   111015507449   111015772241  
111016054931   111016361729   111016605034   111016866246   111017189223  
111017558335   111017888982   111018212928   111018572455   111019025099  
111019406621   111019645918   111019899706 452571128   452934276   453255978  
111014955388   111015248395   111015507450   111015772285   111016054953  
111016361752   111016605090   111016866268   111017189245   111017558346  
111017889051   111018213031   111018572545   111019025145   111019406632  
111019645930   111019899762 452571300   452934367   453256083   111014955423  
111015248407   111015507472   111015772308   111016055000   111016361886  
111016605124   111016866279   111017189425   111017559044   111017889185  
111018213075   111018572556   111019025189   111019406665   111019645952  
111019899784 452571383   452934433   453256612   111014955467   111015248418  
111015507506   111015772375   111016055011   111016361998   111016605135  
111016866280   111017189469   111017559112   111017889264   111018213121  
111018572602   111019025213   111019406676   111019645963   111019899795
452571417   452934607   453256638   111014955489   111015248430   111015507540  
111015772386   111016055022   111016362517   111016605191   111016866347  
111017189582   111017559123   111017889309   111018213132   111018573748  
111019025246   111019406687   111019646076   111019899807 452571557   452934615
  453256661   111014955502   111015248441   111015507573   111015772421  
111016055055   111016362528   111016605258   111016866415   111017189593  
111017559178   111017889376   111018213198   111018573827   111019025291  
111019406755   111019646830   111019899830 452571672   452934763   453256828  
111014955546   111015248452   111015507595   111015772498   111016055099  
111016362540   111016605292   111016866459   111017189694   111017559246  
111017889444   111018213244   111018573872   111019025381   111019406766  
111019646908   111019900237 452571722   452934938   453256943   111014955603  
111015248485   111015507652   111015772511   111016055156   111016362551  
111016605304   111016866471   111017189739   111017559268   111017891021  
111018213682   111018573973   111019025404   111019406788   111019646931  
111019900338 452571797   452934946   453257073   111014955614   111015248496  
111015507731   111015772588   111016055190   111016362562   111016605326  
111016866482   111017189807   111017559336   111017891065   111018213727  
111018574008   111019025426   111019406856   111019646942   111019900406
452571847   452934953   453257180   111014955670   111015248508   111015507753  
111015772656   111016055246   111016362584   111016605337   111016866505  
111017189920   111017559561   111017891098   111018213749   111018574031  
111019025505   111019406889   111019647550   111019900541 452571870   452935075
  453257305   111014956053   111015248519   111015507786   111015772713  
111016055257   111016362786   111016605371   111016866550   111017190078  
111017559572   111017891100   111018213840   111018574053   111019025606  
111019406924   111019647741   111019900608 452571904   452935109   453257461  
111014956075   111015248654   111015507922   111015772757   111016055280  
111016363215   111016605393   111016866561   111017190135   111017560080  
111017892033   111018213851   111018574176   111019025639   111019406935  
111019647752   111019900619 452572126   452935158   453257495   111014956132  
111015249037   111015507944   111015772779   111016055369   111016363260  
111016605427   111016866572   111017190450   111017560091   111017892145  
111018214065   111018574200   111019025864   111019407004   111019647785  
111019900800 452572308   452935208   453257503   111014956154   111015249543  
111015507955   111015772791   111016055415   111016363428   111016605584  
111016866583   111017190461   111017560181   111017892224   111018214133  
111018574705   111019025886   111019407015   111019647796   111019900888
452572506   452935224   453257560   111014956187   111015249598   111015507977  
111015772915   111016055426   111016364081   111016605685   111016866617  
111017190528   111017560192   111017892325   111018214144   111018574749  
111019025965   111019407802   111019647808   111019900967 452572621   452935620
  453258121   111014956200   111015250309   111015507988   111015772948  
111016055549   111016364531   111016605708   111016866640   111017191158  
111017560574   111017892459   111018214278   111018575379   111019026146  
111019407813   111019647831   111019901003 452572654   452935695   453258196  
111014956211   111015250769   111015507999   111015772960   111016055673  
111016364597   111016605764   111016866695   111017191248   111017560608  
111017892482   111018214403   111018575380   111019027372   111019407835  
111019647853   111019901025 452572811   452935836   453258600   111014956255  
111015251029   111015508013   111015772971   111016055730   111016364654  
111016605809   111016866729   111017191945   111017560620   111017892550  
111018214414   111018575425   111019027440   111019407857   111019647943  
111019901036 452573082   452935893   453258618   111014956288   111015251108  
111015508035   111015772993   111016055741   111016364878   111016605810  
111016866752   111017192025   111017560642   111017892673   111018214458  
111018575436   111019027451   111019407879   111019647965   111019901306
452573256   452935950   453258642   111014956312   111015251131   111015508057  
111015773017   111016055796   111016364924   111016605865   111016866943  
111017192036   111017560732   111017892695   111018214470   111018575504  
111019027462   111019407891   111019647987   111019901643 452573496   452936123
  453258816   111014956413   111015251186   111015508080   111015773039  
111016055819   111016364935   111016605876   111016866954   111017192081  
111017560754   111017892752   111018214481   111018575537   111019027484  
111019407903   111019648001   111019901711 452573744   452936420   453258840  
111014956446   111015251827   111015508125   111015774984   111016056517  
111016365004   111016605898   111016866965   111017192115   111017560787  
111017892921   111018214582   111018575638   111019027518   111019407947  
111019648012   111019901777 452573801   452936529   453258865   111014956457  
111015251883   111015508136   111015774995   111016056573   111016365149  
111016605977   111016866998   111017192137   111017560888   111017892932  
111018214593   111018575852   111019027552   111019408016   111019648023  
111019901812 452573926   452936750   453258899   111014956615   111015251939  
111015508147   111015775075   111016056674   111016365172   111016606147  
111016867001   111017192160   111017560912   111017892954   111018215145  
111018575920   111019027574   111019408038   111019648067   111019901823
452573934   452936859   453259038   111014956626   111015252143   111015508181  
111015775086   111016056731   111016365228   111016606169   111016867034  
111017192238   111017560934   111017892965   111018215167   111018576268  
111019027608   111019408049   111019648089   111019901935 452574114   452936909
  453259046   111014956660   111015252211   111015508192   111015775187  
111016056742   111016365239   111016606204   111016867056   111017192249  
111017560967   111017892998   111018215189   111018576796   111019027664  
111019408061   111019648090   111019901968 452574346   452937022   453259079  
111014956738   111015252244   111015508259   111015775244   111016056809  
111016365284   111016606248   111016867146   111017192261   111017560989  
111017893090   111018215279   111018576910   111019027732   111019408117  
111019648102   111019901980 452574619   452937170   453259236   111014956817  
111015252761   111015508271   111015775255   111016056832   111016365363  
111016606260   111016867157   111017192362   111017561148   111017893348  
111018215314   111018576921   111019027743   111019408162   111019648180  
111019901991 452574734   452937220   453259285   111014956884   111015252918  
111015508305   111015775378   111016056887   111016365442   111016606271  
111016867191   111017192395   111017561407   111017893438   111018215448  
111018577023   111019027888   111019408195   111019648191   111019902026
452575012   452937261   453259459   111014956918   111015252929   111015508316  
111015775503   111016056900   111016365510   111016606305   111016867214  
111017192429   111017561430   111017893494   111018215482   111018577056  
111019028003   111019408207   111019648449   111019902037 452575053   452937352
  453259624   111014956930   111015252963   111015508350   111015775547  
111016057013   111016365532   111016606349   111016867247   111017192430  
111017561441   111017893573   111018215493   111018577337   111019028159  
111019408241   111019648461   111019902059 452575087   452937493   453259632  
111014956952   111015253492   111015508361   111015775558   111016057170  
111016365576   111016606675   111016867258   111017192496   111017561575  
111017893630   111018216326   111018577360   111019028216   111019408263  
111019648483   111019902071 452575269   452937527   453259665   111014957009  
111015253504   111015508383   111015775637   111016057204   111016365756  
111016606709   111016867270   111017192889   111017561609   111017893663  
111018216382   111018577405   111019028261   111019408296   111019649080  
111019902105 452575277   452937535   453259764   111014957021   111015253582  
111015508440   111015775705   111016057259   111016365790   111016606721  
111016867315   111017193116   111017561700   111017893720   111018216416  
111018577742   111019028407   111019408308   111019649563   111019902116
452575335   452937584   453259913   111014957054   111015253638   111015508451  
111015775929   111016057271   111016365891   111016606776   111016867371  
111017193295   111017561755   111017893742   111018216450   111018577775  
111019028418   111019408319   111019649798   111019902228 452575350   452937600
  453260150   111014957144   111015254280   111015508462   111015775963  
111016057406   111016365981   111016606800   111016867393   111017193307  
111017561777   111017893753   111018216539   111018577966   111019028474  
111019408746   111019649833   111019902341 452575723   452937659   453260226  
111014957166   111015254381   111015508473   111015775996   111016057462  
111016366667   111016607654   111016867438   111017193330   111017561823  
111017893821   111018216630   111018578035   111019028575   111019408768  
111019649866   111019902396 452575863   452937683   453260408   111014957212  
111015254459   111015508484   111015776010   111016057529   111016366803  
111016607676   111016867540   111017193352   111017561856   111017894013  
111018216708   111018578091   111019028777   111019408780   111019649923  
111019902419 452576135   452937709   453260507   111014958077   111015254493  
111015508529   111015776076   111016058047   111016366869   111016607700  
111016867629   111017193475   111017561902   111017894248   111018216719  
111018578259   111019029217   111019408904   111019649934   111019902464
452576234   452937832   453260564   111014958088   111015254538   111015508563  
111015776098   111016058104   111016366904   111016607722   111016867663  
111017193677   111017561913   111017894585   111018216797   111018578361  
111019029262   111019408915   111019649978   111019902521 452576465   452937899
  453260614   111014958112   111015254550   111015508585   111015776166  
111016058148   111016366982   111016607890   111016867854   111017193701  
111017561946   111017894620   111018217002   111018578406   111019030321  
111019408959   111019649990   111019902576 452576523   452937956   453260630  
111014958134   111015254640   111015508596   111015776177   111016058171  
111016367040   111016607924   111016867900   111017193723   111017562015  
111017894664   111018217091   111018578439   111019030343   111019408993  
111019650026   111019902767 452576556   452937980   453260655   111014958145  
111015254673   111015508608   111015776199   111016058182   111016367062  
111016607935   111016867944   111017193778   111017562059   111017894732  
111018217136   111018578462   111019030354   111019409084   111019650037  
111019902790 452577000   452938038   453260853   111014958190   111015254741  
111015508619   111015776212   111016058339   111016367107   111016608015  
111016867955   111017193914   111017562082   111017894765   111018217170  
111018578529   111019030455   111019409118   111019650059   111019902802
452577208   452938137   453260887   111014958257   111015254763   111015508664  
111015776234   111016058676   111016367534   111016608127   111016868091  
111017193936   111017562149   111017895441   111018217350   111018578642  
111019030501   111019409141   111019650138   111019902824 452577216   452938145
  453260911   111014958280   111015254796   111015508675   111015776267  
111016058991   111016367578   111016608194   111016868170   111017194454  
111017562172   111017895485   111018217361   111018579249   111019030714  
111019409152   111019650149   111019902880 452577224   452938236   453260994  
111014958325   111015254842   111015508697   111015776324   111016059004  
111016367589   111016608318   111016868192   111017194904   111017562194  
111017895519   111018217440   111018579339   111019030725   111019409174  
111019650150   111019902925 452577315   452938376   453261000   111014958381  
111015255315   111015508710   111015776740   111016059015   111016367624  
111016608329   111016868204   111017194915   111017562251   111017895643  
111018217585   111018579520   111019031692   111019409185   111019650161  
111019902958 452577349   452939341   453261125   111014958482   111015255326  
111015508721   111015776807   111016059172   111016367949   111016608374  
111016868237   111017195118   111017562262   111017895687   111018217619  
111018580252   111019031849   111019409196   111019650217   111019902969
452577422   452939390   453261133   111014958493   111015255405   111015508732  
111015776829   111016059453   111016367950   111016608385   111016868271  
111017195129   111017562341   111017895698   111018217732   111018580308  
111019031861   111019409219   111019650273   111019902970 452577539   452939424
  453261323   111014958932   111015255539   111015508743   111015776841  
111016059464   111016367961   111016608408   111016868383   111017195208  
111017562701   111017895946   111018218520   111018580498   111019031906  
111019409242   111019650295   111019903016 452577562   452939499   453261406  
111014958943   111015255887   111015508754   111015776986   111016059554  
111016367994   111016608464   111016868608   111017196265   111017562778  
111017896138   111018218531   111018580599   111019032042   111019409286  
111019650329   111019903049 452577935   452939630   453261505   111014959034  
111015255898   111015508765   111015777101   111016059622   111016368052  
111016608510   111016868619   111017196322   111017562789   111017896161  
111018218564   111018580869   111019032097   111019409309   111019650330  
111019903083 452577943   452939713   453261828   111014959089   111015256002  
111015508787   111015777741   111016059745   111016368074   111016608543  
111016868709   111017196366   111017562824   111017896183   111018218597  
111018580904   111019032165   111019409343   111019650341   111019903117
452578065   452939754   453261927   111014959236   111015256158   111015509407  
111015777763   111016060286   111016368131   111016608554   111016868743  
111017196726   111017563139   111017896239   111018218609   111018580937  
111019032198   111019409354   111019650374   111019903128 452578099   452940075
  453261935   111014959258   111015256181   111015509441   111015777819  
111016060398   111016368142   111016608576   111016868765   111017196748  
111017564703   111017896284   111018218665   111018581567   111019032222  
111019409365   111019650385   111019903173 452578354   452940133   453261976  
111014959315   111015256259   111015509531   111015777897   111016060444  
111016368164   111016608813   111016868822   111017196827   111017564714  
111017896420   111018219149   111018581578   111019032277   111019409387  
111019650396   111019903274 452578453   452940323   453261992   111014959393  
111015256293   111015509597   111015777943   111016060466   111016368197  
111016608857   111016868945   111017196850   111017564736   111017896442  
111018219329   111018581613   111019032334   111019409523   111019650408  
111019903308 452578586   452940349   453262040   111014959405   111015256800  
111015509968   111015778034   111016060613   111016368221   111016608868  
111016868990   111017196906   111017564804   111017896475   111018219363  
111018581703   111019032480   111019409545   111019650419   111019903319
452578628   452940380   453262214   111014959450   111015256945   111015509980  
111015778089   111016060736   111016368298   111016608891   111016869014  
111017197266   111017564905   111017896486   111018219486   111018581736  
111019032525   111019409556   111019650879   111019903331 452578768   452940414
  453262420   111014959528   111015256990   111015510016   111015778124  
111016061502   111016368366   111016609050   111016869081   111017197288  
111017564916   111017896509   111018220073   111018581815   111019032693  
111019409613   111019650880   111019903487 452578966   452940448   453262438  
111014959540   111015257036   111015510050   111015778146   111016061524  
111016368401   111016609061   111016869092   111017197536   111017564927  
111017896510   111018220141   111018581859   111019032772   111019409668  
111019650903   111019903498 452579006   452940497   453262669   111014959595  
111015257104   111015510083   111015778180   111016061568   111016368445  
111016609094   111016869115   111017197761   111017565030   111017896655  
111018220196   111018581983   111019032873   111019409680   111019650914  
111019903511 452579055   452940703   453262701   111014959731   111015257148  
111015510128   111015778258   111016061591   111016368557   111016609128  
111016869160   111017197794   111017565344   111017896666   111018220365  
111018582052   111019032974   111019409703   111019650925   111019903577
452579246   452940711   453262800   111014959742   111015257159   111015510342  
111015778270   111016061670   111016368568   111016609162   111016869430  
111017198043   111017565467   111017896813   111018221917   111018582210  
111019033379   111019409725   111019650958   111019903612

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452579345   452941024   453262859   111014959797   111015257250   111015510375  
111015778359   111016061883   111016369312   111016609229   111016869441  
111017198177   111017565535   111017896846   111018221928   111018582254  
111019033403   111019409736   111019650981   111019903656 452579410   452941107
  453263105   111014959922   111015257935   111015510410   111015778472  
111016062075   111016369334   111016609319   111016869553   111017198188  
111017565579   111017896914   111018221951   111018582287   111019033447  
111019409747   111019651083   111019903667 452579451   452941123   453263311  
111014959999   111015257968   111015510566   111015778584   111016062200  
111016369558   111016609353   111016869609   111017198212   111017565669  
111017896936   111018221962   111018582467   111019033492   111019409769  
111019651106   111019903689 452579485   452941362   453263352   111014960014  
111015258015   111015510791   111015778663   111016062211   111016369570  
111016609364   111016869676   111017198335   111017565704   111017896947  
111018221995   111018583154   111019033548   111019410075   111019651139  
111019903702 452579519   452941412   453263378   111014960058   111015258240  
111015510836   111015778696   111016062222   111016369626   111016609432  
111016869766   111017198425   111017565951   111017897016   111018222008  
111018583200   111019033582   111019410097   111019651151   111019903881
452579600   452941503   453263634   111014960069   111015258307   111015510858  
111015778775   111016062255   111016369637   111016609511   111016869834  
111017198784   111017566053   111017897195   111018222019   111018583211  
111019033593   111019410637   111019651195   111019903937 452579626   452941610
  453263667   111014960081   111015258363   111015510870   111015778809  
111016062334   111016369705   111016609577   111016869946   111017198795  
111017566109   111017897296   111018222075   111018583378   111019033616  
111019410705   111019651241   111019903971 452579642   452941826   453263709  
111014960159   111015258374   111015511017   111015778865   111016062367  
111016369828   111016609612   111016870005   111017198841   111017566413  
111017897308   111018222086   111018583581   111019033627   111019411335  
111019651386   111019903982 452580004   452941933   453263758   111014960205  
111015258408   111015511039   111015778876   111016062378   111016369918  
111016609735   111016870049   111017199099   111017566424   111017897364  
111018222323   111018583659   111019033975   111019411357   111019651409  
111019904039 452580160   452941941   453263782   111014960238   111015258442  
111015511040   111015778911   111016062480   111016369941   111016609746  
111016870072   111017199134   111017566435   111017897410   111018222334  
111018583671   111019034011   111019411447   111019651443   111019904253
452580269   452941966   453264061   111014960441   111015258475   111015511118  
111015778944   111016062491   111016370044   111016609814   111016870083  
111017199224   111017566480   111017897498   111018222345   111018583682  
111019034112   111019411751   111019651476   111019904747 452580343   452942014
  453264137   111014960452   111015258565   111015511185   111015778955  
111016062558   111016370145   111016610030   111016870140   111017199246  
111017566503   111017897533   111018222503   111018583705   111019034123  
111019411830   111019651487   111019904905 452580350   452942055   453264426  
111014960463   111015258622   111015511242   111015779046   111016062626  
111016370213   111016610052   111016870151   111017199279   111017566592  
111017897555   111018222604   111018583727   111019034235   111019411841  
111019651566   111019905366 452580541   452942196   453264533   111014960474  
111015258701   111015511286   111015779057   111016062637   111016370257  
111016610085   111016870184   111017199291   111017566604   111017897577  
111018222659   111018583761   111019034392   111019411896   111019651960  
111019905377 452580574   452942261   453264707   111014960485   111015258789  
111015511354   111015779136   111016062693   111016370268   111016610142  
111016870207   111017199303   111017566659   111017897645   111018222727  
111018583772   111019034910   111019411908   111019652006   111019905399
452580988   452942279   453264855   111014960496   111015258813   111015511455  
111015779158   111016062749   111016370279   111016610197   111016870230  
111017199358   111017566693   111017897690   111018222750   111018583862  
111019035089   111019411942   111019652174   111019905423 452581036   452942378
  453264897   111014960531   111015258857   111015512052   111015779170  
111016062783   111016370280   111016610209   111016870678   111017199437  
111017566794   111017898242   111018222851   111018583974   111019035157  
111019411986   111019652196   111019905445 452581093   452942485   453264905  
111014960564   111015258936   111015512209   111015779192   111016062806  
111016370291   111016610287   111016870757   111017199471   111017567289  
111017898343   111018222895   111018584818   111019035652   111019412178  
111019652242   111019905478 452581283   452942501   453264939   111014960575  
111015258947   111015512287   111015780699   111016062840   111016370347  
111016610388   111016870780   111017200889   111017567290   111017898433  
111018222907   111018585123   111019035685   111019412202   111019652264  
111019905614 452581317   452942634   453265100   111014960597   111015259005  
111015512298   111015780701   111016062895   111016370392   111016610399  
111016870959   111017200946   111017567357   111017898556   111018222941  
111018585235   111019035708   111019412257   111019652275   111019905715
452581333   452942675   453265191   111014960834   111015259353   111015512300  
111015780745   111016062952   111016370415   111016610445   111016871129  
111017201150   111017567762   111017898590   111018223043   111018585640  
111019035720   111019412280   111019652286   111019905995 452581416   452942683
  453265290   111014960856   111015259588   111015512489   111015780756  
111016063076   111016370459   111016610490   111016871141   111017201307  
111017567818   111017898859   111018223054   111018585752   111019035797  
111019412381   111019652297   111019906042 452581556   452942840   453265316  
111014960902   111015259678   111015512535   111015780767   111016063122  
111016370516   111016610513   111016871163   111017201330   111017568055  
111017898949   111018223065   111018585808   111019035810   111019412482  
111019652309   111019906086 452581663   452942865   453265522   111014960935  
111015260658   111015512614   111015780790   111016063199   111016370538  
111016610546   111016871219   111017201396   111017568099   111017898961  
111018223672   111018585897   111019035832   111019412516   111019652343  
111019907133 452581671   452942980   453265589   111014960968   111015260681  
111015512737   111015780880   111016063290   111016370640   111016610579  
111016871231   111017201633   111017568202   111017899052   111018223683  
111018586078   111019035887   111019412594   111019652387   111019907155
452581747   452943137   453265779   111014960980   111015260782   111015512872  
111015780925   111016063313   111016370651   111016610636   111016871275  
111017201846   111017568213   111017899164   111018223694   111018586089  
111019035898   111019412921   111019652400   111019907212 452581861   452943327
  453265795   111014961015   111015260793   111015513176   111015780936  
111016063795   111016370987   111016610726   111016871309   111017202140  
111017568224   111017899287   111018223706   111018586382   111019035922  
111019412943   111019652411   111019907223 452581903   452943434   453265969  
111014961059   111015260850   111015513222   111015781049   111016063908  
111016371001   111016610782   111016871433   111017202195   111017568336  
111017899298   111018223762   111018586405   111019036035   111019412954  
111019652422   111019907245 452581945   452943533   453265993   111014961161  
111015260894   111015513525   111015781050   111016063986   111016371023  
111016610816   111016871792   111017202364   111017568404   111017899300  
111018223773   111018586742   111019036181   111019412965   111019653401  
111019907256 452582455   452943731   453266348   111014961183   111015261053  
111015513648   111015781195   111016063997   111016371045   111016610827  
111016871804   111017202375   111017568437   111017899344   111018223807  
111018586988   111019036259   111019413102   111019653434   111019907290
452582612   452943954   453266454   111014961295   111015261075   111015513671  
111015781207   111016064011   111016371067   111016610850   111016871837  
111017202386   111017568460   111017899434   111018223908   111018586999  
111019036361   111019413326   111019653490   111019907346 452582745   452944002
  453266512   111014961329   111015261121   111015513682   111015781229  
111016064189   111016371113   111016610928   111016872041   111017202443  
111017568505   111017899478   111018224000   111018587079   111019036394  
111019413337   111019653524   111019907391 452582810   452944051   453266751  
111014961363   111015261154   111015513693   111015781285   111016064190  
111016371382   111016610962   111016872153   111017202476   111017568606  
111017899502   111018224022   111018588003   111019036945   111019413359  
111019653557   111019907425 452582893   452944176   453266942   111014961385  
111015261198   111015513761   111015781296   111016064235   111016371416  
111016610984   111016872197   111017202645   111017568617   111017899591  
111018224055   111018588272   111019037249   111019413405   111019653962  
111019907458 452582927   452944259   453267056   111014961408   111015261930  
111015513839   111015781432   111016064415   111016371494   111016611031  
111016872210   111017202689   111017568730   111017899636   111018224493  
111018588328   111019037317   111019413438   111019653995   111019907504
452582968   452944275   453267452   111014961475   111015262076   111015513918  
111015781476   111016064617   111016371517   111016611110   111016872232  
111017203703   111017568796   111017899658   111018224875   111018588362  
111019037351   111019413528   111019654008   111019907526 452583214   452944283
  453267510   111014961510   111015262122   111015513941   111015781522  
111016064640   111016371528   111016611299   111016872298   111017203714  
111017568897   111017899669   111018224976   111018588474   111019037395  
111019413652   111019654042   111019907537 452583263   452944333   453267593  
111014961521   111015262155   111015514403   111015782118   111016064718  
111016371696   111016611301   111016872489   111017203725   111017568910  
111017899715   111018225124   111018588519   111019037452   111019413663  
111019654053   111019907548 452583339   452944358   453267601   111014961554  
111015262391   111015514458   111015782129   111016064729   111016371775  
111016611356   111016872524   111017203815   111017569045   111017899726  
111018225214   111018588564   111019037519   111019413753   111019654109  
111019907560 452583446   452944374   453267668   111014961677   111015262469  
111015514469   111015782141   111016064842   111016371810   111016611378  
111016872591   111017203882   111017569067   111017899894   111018225270  
111018588643   111019037542   111019413843   111019654110   111019907593
452583479   452944432   453267684   111014961699   111015262470   111015514515  
111015782242   111016065001   111016371887   111016611389   111016872614  
111017203983   111017569089   111017899906   111018225405   111018588733  
111019037609   111019413854   111019654132   111019907605 452583529   452944507
  453267734   111014961701   111015262492   111015514559   111015782332  
111016065056   111016371933   111016611413   111016872658   111017204355  
111017569090   111017899962   111018225472   111018588766   111019038992  
111019413922   111019654154   111019907638 452583586   452944556   453267791  
111014961734   111015263730   111015514582   111015782343   111016065203  
111016372383   111016612447   111016872760   111017204377   111017569146  
111017899973   111018225584   111018588812   111019039016   111019413955  
111019654255   111019907818 452583610   452944861   453268112   111014961789  
111015263741   111015514593   111015782499   111016065393   111016372451  
111016612469   111016872771   111017204412   111017569180   111017900011  
111018225696   111018588834   111019039061   111019414079   111019654356  
111019907830 452583834   452944903   453268245   111014961813   111015263831  
111015514694   111015782512   111016065405   111016372473   111016612492  
111016872793   111017204423   111017569225   111017900022   111018226428  
111018588878   111019039331   111019414293   111019654378   111019907841
452583883   452945066   453268278   111014961857   111015263987   111015514717  
111015782567   111016065427   111016372507   111016612559   111016872805  
111017204445   111017569236   111017900066   111018226956   111018588946  
111019039342   111019414855   111019654389   111019907931 452583925   452945108
  453268559   111014961891   111015263998   111015514830   111015782602  
111016065461   111016372642   111016612571   111016872849   111017204478  
111017569281   111017900099   111018227069   111018589004   111019039443  
111019414866   111019654390   111019908000 452584055   452945355   453268641  
111014961903   111015264001   111015514863   111015782613   111016065630  
111016372675   111016612582   111016873266   111017204489   111017569337  
111017900134   111018227104   111018589060   111019039476   111019414923  
111019654424   111019908011 452584287   452945397   453268658   111014961969  
111015264023   111015514964   111015782646   111016066451   111016372697  
111016612593   111016873288   111017204827   111017569438   111017900730  
111018227272   111018589385   111019039544   111019415452   111019654435  
111019908077 452584295   452945439   453268666   111014961981   111015264135  
111015515066   111015782691   111016066462   111016372787   111016612649  
111016873491   111017204850   111017569472   111017900842   111018227418  
111018589396   111019039566   111019415654   111019654446   111019908099
452584360   452945777   453268781   111014962005   111015264146   111015515123  
111015782792   111016066518   111016372833   111016612661   111016873525  
111017204883   111017569506   111017901236   111018227542   111018589431  
111019039623   111019415687   111019654480   111019908167 452584451   452945900
  453268948   111014962038   111015264180   111015515189   111015782826  
111016066552   111016372855   111016612717   111016873547   111017204928  
111017569540   111017901247   111018227665   111018589453   111019039724  
111019415700   111019654525   111019908246 452584519   452946031   453268955  
111014962049   111015264236   111015515213   111015782837   111016066642  
111016373766   111016612818   111016873569   111017204939   111017569562  
111017901269   111018228105   111018589521   111019039735   111019415711  
111019654615   111019908268 452584634   452946098   453269045   111014962083  
111015264247   111015515224   111015782905   111016066709   111016373890  
111016612852   111016873581   111017204951   111017569607   111017901281  
111018228116   111018589532   111019039768   111019415733   111019654772  
111019908279 452584683   452946130   453269243   111014962263   111015264258  
111015515280   111015782927   111016066765   111016373946   111016612863  
111016873626   111017204973   111017569630   111017901551   111018228217  
111018589543   111019039836   111019415801   111019654794   111019908358
452584717   452946205   453269318   111014962274   111015264269   111015515291  
111015782938   111016066776   111016374576   111016612885   111016875134  
111017205222   111017569652   111017901618   111018228284   111018590297  
111019039847   111019415856   111019654806   111019908392 452584741   452946254
  453269342   111014962285   111015264304   111015515370   111015782961  
111016066787   111016374622   111016612986   111016875202   111017205356  
111017569775   111017901731   111018228318   111018590332   111019039870  
111019415902   111019654817   111019908404 452584790   452946387   453269383  
111014962296   111015264405   111015516191   111015782972   111016066822  
111016374644   111016613044   111016875224   111017205378   111017569843  
111017901854   111018228330   111018590400   111019039926   111019416284  
111019655379   111019908459 452585029   452946403   453269417   111014962308  
111015264416   111015516450   111015783276   111016066945   111016374655  
111016613224   111016875257   111017205424   111017569865   111017902305  
111018228341   111018590411   111019040029   111019416307   111019655380  
111019908471 452585383   452946510   453269649   111014962319   111015264450  
111015516674   111015783399   111016066967   111016374699   111016613246  
111016875448   111017205435   111017569922   111017902316   111018228352  
111018590501   111019040210   111019417230   111019655436   111019908516
452585391   452946809   453269920   111014962320   111015264539   111015516696  
111015783502   111016067070   111016374701   111016613257   111016875482  
111017206166   111017570205   111017902338   111018228363   111018590523  
111019040276   111019417241   111019655447   111019908583 452585532   452946817
  453269987   111014962353   111015264573   111015516708   111015783535  
111016067081   111016374723   111016613291   111016875561   111017206290  
111017570294   111017902350   111018228420   111018590534   111019040412  
111019417274   111019655458   111019908606 452585763   452946833   453270308  
111014962386   111015264595   111015516809   111015783591   111016067092  
111016374789   111016613347   111016875583   111017207000   111017570340  
111017902361   111018228442   111018590590   111019040524   111019417308  
111019655492   111019908662 452585797   452946981   453270407   111014962397  
111015264618   111015516832   111015783669   111016067182   111016374802  
111016613437   111016875640   111017207011   111017570665   111017902406  
111018228486   111018591018   111019040535   111019417331   111019655504  
111019908684 452585854   452947054   453270464   111014962454   111015264663  
111015516843   111015783715   111016067407   111016374857   111016613448  
111016875730   111017207112   111017570823   111017902495   111018228565  
111018591085   111019040625   111019417353   111019655515   111019908695
452586035   452947179   453270688   111014962500   111015264696   111015516876  
111015783726   111016067418   111016374891   111016613482   111016875808  
111017207336   111017570889   111017902529   111018228734   111018591232  
111019040759   111019417397   111019655548   111019908729 452586217   452947302
  453270795   111014962577   111015264719   111015517147   111015783737  
111016067430   111016374925   111016613505   111016875820   111017207505  
111017570924   111017902552   111018228824   111018591265   111019041503  
111019417421   111019655919   111019908785 452586696   452947401   453270829  
111014962588   111015264843   111015517271   111015783939   111016067452  
111016374947   111016613628   111016875864   111017208056   111017570968  
111017902664   111018228846   111018591377   111019041558   111019417498  
111019655997   111019909337 452586902   452947427   453270886   111014962601  
111015264876   111015517282   111015783951   111016067463   111016374992  
111016613639   111016875932   111017208775   111017571071   111017902686  
111018228925   111018591401   111019041581   111019417500   111019656055  
111019909955 452587041   452947450   453271009   111014962667   111015265259  
111015517316   111015783962   111016067485   111016375038   111016613651  
111016875976   111017208797   111017571082   111017903171   111018229016  
111018591467   111019041660   111019417511   111019656123   111019909988
452587090   452947526   453271025   111014962678   111015265394   111015517327  
111015783973   111016067508   111016375061   111016613730   111016875998  
111017208876   111017571105   111017903182   111018229724   111018591760  
111019041671   111019417544   111019656156   111019910081 452587488   452947781
  453271215   111014962689   111015265417   111015517383   111015784211  
111016067519   111016375162   111016613763   111016876023   111017208966  
111017571138   111017903250   111018229803   111018591872   111019041705  
111019417599   111019656167   111019910148 452587520   452948169   453271330  
111014962690   111015266250   111015517439   111015785010   111016067597  
111016375263   111016613796   111016876045   111017209057   111017571206  
111017903283   111018229814   111018591906   111019041738   111019417656  
111019656178   111019910216 452587827   452948193   453271496   111014962724  
111015266294   111015517440   111015785177   111016067654   111016375285  
111016613831   111016876102   111017209091   111017571239   111017903351  
111018230591   111018591962   111019041851   111019417667   111019656202  
111019910227 452588023   452948375   453271561   111014962735   111015266328  
111015517877   111015785302   111016067676   111016375713   111016614966  
111016876146   111017209114   111017571677   111017903395   111018230737  
111018591984   111019042357   111019417678   111019656235   111019910249
452588098   452948581   453271579   111014962780   111015266362   111015517901  
111015785391   111016067755   111016375724   111016614988   111016876438  
111017209125   111017571789   111017903430   111018231570   111018591995  
111019042380   111019417690   111019656695   111019910250

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452588221   452948623   453271603   111014962791   111015266452   111015517978  
111015786268   111016067788   111016375746   111016615035   111016876494  
111017209181   111017572892   111017903531   111018231705   111018592266  
111019042414   111019418017   111019656718   111019910317 452588346   452948698
  453271967   111014962814   111015266890   111015517990   111015786336  
111016067902   111016375904   111016615080   111016876821   111017209484  
111017572926   111017903586   111018231716   111018592334   111019042504  
111019418107   111019657067   111019910362 452588387   452948722   453272023  
111014962825   111015266957   111015518025   111015786347   111016067913  
111016375959   111016615147   111016876865   111017209518   111017573084  
111017903676   111018231794   111018592345   111019042650   111019418501  
111019657135   111019910418 452588601   452948763   453272072   111014962858  
111015267026   111015518036   111015786370   111016067957   111016375960  
111016615169   111016876898   111017209529   111017573118   111017903733  
111018231873   111018592479   111019042661   111019418512   111019657157  
111019910474 452588668   452948854   453272080   111014962892   111015267059  
111015518070   111015786392   111016067979   111016375971   111016615181  
111016876911   111017209552   111017573219   111017903744   111018231884  
111018592536   111019042672   111019418523   111019657168   111019911352
452588726   452949514   453272106   111014962982   111015267060   111015518148  
111015786404   111016067980   111016375982   111016615192   111016877035  
111017209563   111017573297   111017903799   111018231918   111018592592  
111019042807   111019418545   111019657191   111019911363 452588775   452949712
  453272288   111014963006   111015267172   111015518171   111015786437  
111016068048   111016376264   111016615204   111016877114   111017209619  
111017573354   111017903823   111018231996   111018592604   111019042931  
111019418578   111019657225   111019911396 452588817   452950108   453272312  
111014963028   111015267228   111015518238   111015786505   111016068149  
111016376286   111016615237   111016877136   111017209620   111017573466  
111017903889   111018232021   111018592648   111019042953   111019418624  
111019657247   111019911408 452588833   452950249   453272577   111014963095  
111015267240   111015518586   111015786538   111016068206   111016376387  
111016615271   111016877181   111017209664   111017573477   111017903902  
111018232177   111018593212   111019042975   111019418747   111019657258  
111019911420 452588866   452950421   453272676   111014963118   111015267352  
111015518597   111015786606   111016068790   111016376680   111016615282  
111016877271   111017209697   111017573589   111017903913   111018232188  
111018593289   111019043033   111019418758   111019657528   111019911431
452588882   452950504   453272775   111014963129   111015267396   111015518610  
111015786785   111016069678   111016376691   111016615338   111016877282  
111017209776   111017573590   111017903968   111018232199   111018593324  
111019043101   111019418781   111019657539   111019911633 452588932   452950512
  453272825   111014963163   111015267442   111015518621   111015786808  
111016069836   111016376725   111016615372   111016877293   111017209822  
111017573679   111017905049   111018232201   111018593425   111019043134  
111019418804   111019657595   111019911644 452589013   452950629   453273112  
111014963174   111015267879   111015518755   111015786853   111016069847  
111016376736   111016615428   111016877327   111017209899   111017573826  
111017905061   111018232425   111018593436   111019043167   111019418848  
111019657607   111019912083 452589120   452950660   453273195   111014963185  
111015267880   111015518799   111015786864   111016070850   111016376769  
111016615440   111016877451   111017210026   111017573848   111017905106  
111018232627   111018593447   111019043202   111019418860   111019657630  
111019912207 452589237   452950702   453273237   111014963219   111015267958  
111015518801   111015786909   111016071019   111016376826   111016615507  
111016878777   111017210183   111017573916   111017905128   111018233325  
111018593515   111019043268   111019418905   111019657809   111019912229
452589385   452950728   453273245   111014963220   111015267992   111015518834  
111015786998   111016071110   111016377041   111016615518   111016878788  
111017210262   111017574007   111017905140   111018233358   111018593559  
111019043404   111019418927   111019657821   111019912241 452589641   452950827
  453273278   111014963264   111015268016   111015518924   111015787089  
111016071143   111016378154   111016615563   111016878799   111017210273  
111017574018   111017905308   111018233538   111018593638   111019043460  
111019418983   111019657887   111019912252 452590300   452951049   453273559  
111014963286   111015268061   111015518946   111015787124   111016071154  
111016378187   111016615574   111016878823   111017210295   111017574366  
111017905319   111018233673   111018593919   111019043583   111019418994  
111019657944   111019912263 452590458   452951379   453273591   111014963310  
111015268083   111015519060   111015787180   111016071165   111016378198  
111016615585   111016878878   111017210330   111017574478   111017905443  
111018233695   111018593986   111019043617   111019419029   111019657955  
111019912274 452590664   452951429   453273625   111014963321   111015268106  
111015519183   111015787191   111016071198   111016378200   111016615619  
111016878980   111017210453   111017574535   111017905454   111018233741  
111018594088   111019043741   111019419119   111019658013   111019912285
452590805   452951478   453273641   111014963343   111015268117   111015519217  
111015787247   111016071288   111016378255   111016615776   111016879004  
111017210464   111017574557   111017905465   111018233842   111018594099  
111019043763   111019419131   111019658024   111019912319 452590862   452951502
  453273682   111014963354   111015268128   111015519251   111015787270  
111016071323   111016378299   111016615888   111016879240   111017210510  
111017574625   111017905476   111018233864   111018594167   111019043819  
111019419175   111019658080   111019912331 452590995   452951692   453273799  
111014963365   111015268139   111015519284   111015787326   111016071334  
111016378312   111016615989   111016879295   111017210611   111017574726  
111017905487   111018233875   111018594178   111019043897   111019419210  
111019658091   111019912993 452591043   452951791   453273872   111014963387  
111015268218   111015520095   111015787393   111016071390   111016378479  
111016616025   111016879363   111017210655   111017574771   111017905498  
111018233910   111018594189   111019043910   111019419355   111019658103  
111019913017 452591308   452952039   453274094   111014963398   111015268241  
111015520354   111015787405   111016071457   111016378514   111016616508  
111016879475   111017210677   111017574894   111017905544   111018233921  
111018594190   111019043921   111019419771   111019658226   111019913028
452591480   452952179   453274425   111014963466   111015268409   111015520365  
111015787450   111016072593   111016378581   111016616553   111016879486  
111017211353   111017574984   111017905702   111018233932   111018594279  
111019043954   111019419793   111019658260   111019913040 452591571   452952203
  453274508   111014963477   111015268544   111015520411   111015787506  
111016072649   111016378615   111016616610   111016879509   111017211465  
111017575097   111017905713   111018233987   111018594370   111019044012  
111019419850   111019658271   111019913208 452591597   452952260   453274516  
111014963499   111015268555   111015520422   111015787517   111016072751  
111016378648   111016616654   111016879510   111017211511   111017575109  
111017905825   111018234012   111018594583   111019044067   111019419861  
111019658305   111019913231 452591670   452952302   453274789   111014963501  
111015268577   111015520499   111015787540   111016072762   111016379111  
111016616733   111016880365   111017211555   111017575424   111017905881  
111018234078   111018594640   111019044078   111019420986   111019658361  
111019913275 452591969   452952328   453274821   111014963523   111015269039  
111015520512   111015787629   111016073055   111016379177   111016616924  
111016880624   111017211702   111017575435   111017905926   111018234113  
111018595001   111019044236   111019421000   111019658383   111019913286
452591985   452952518   453274888   111014963545   111015269321   111015520893  
111015787742   111016073123   111016379368   111016616991   111016880668  
111017211724   111017575615   111017905959   111018234450   111018595191  
111019044258   111019421011   111019658394   111019913400 452592017   452952575
  453274896   111014963556   111015269354   111015520972   111015787898  
111016074247   111016379380   111016617442   111016880679   111017211757  
111017575907   111017906286   111018234517   111018595685   111019044281  
111019421033   111019658406   111019913411 452592025   452952807   453275182  
111014963567   111015269387   111015520994   111015787933   111016074326  
111016379469   111016617486   111016880736   111017211768   111017576010  
111017906297   111018234607   111018595775   111019044326   111019421044  
111019658473   111019913499 452592066   452953151   453275265   111014963590  
111015269400   111015521085   111015787955   111016074359   111016379492  
111016617509   111016880781   111017211960   111017576021   111017906376  
111018234809   111018595966   111019044371   111019421099   111019658507  
111019913635 452592132   452953359   453275281   111014963602   111015269422  
111015521120   111015787977   111016074393   111016379548   111016617576  
111016881276   111017212129   111017576054   111017906411   111018235103  
111018595988   111019045046   111019421123   111019658967   111019913781
452592249   452953573   453275299   111014963613   111015269477   111015521142  
111015788091   111016074472   111016379593   111016617598   111016881377  
111017212332   111017576087   111017906433   111018235248   111018596024  
111019045091   111019421134   111019658978   111019913882 452592322   452953672
  453275422   111014963624   111015269770   111015521153   111015788204  
111016074584   111016379605   111016617611   111016881388   111017212398  
111017576098   111017906488   111018235349   111018596282   111019046621  
111019421145   111019659025   111019913893 452592678   452953730   453275505  
111014963635   111015269859   111015521175   111015788226   111016074618  
111016379616   111016617655   111016881445   111017212501   111017576100  
111017906545   111018235350   111018596316   111019046665   111019421279  
111019659058   111019914658 452592702   452953821   453275703   111014963679  
111015269927   111015521276   111015788440   111016074810   111016379650  
111016617677   111016881490   111017212512   111017576245   111017906567  
111018235417   111018596361   111019046834   111019421303   111019659115  
111019914704 452593163   452954001   453275711   111014963691   111015269938  
111015521850   111015788462   111016074832   111016379661   111016618083  
111016881535   111017212624   111017576289   111017906578   111018235484  
111018596462   111019046957   111019421381   111019659834   111019914771
452593247   452954209   453275737   111014963703   111015270491   111015521872  
111015788945   111016074854   111016379739   111016618128   111016881579  
111017212657   111017576380   111017906589   111018235507   111018596495  
111019047048   111019421404   111019659867   111019914782 452593494   452954217
  453275810   111014963714   111015270569   111015521883   111015788956  
111016074865   111016379740   111016618500   111016881625   111017212747  
111017576537   111017907096   111018235686   111018596529   111019047071  
111019421460   111019659957   111019914816 452593601   452954308   453275869  
111014963725   111015270637   111015521962   111015789227   111016074876  
111016379784   111016618511   111016881647   111017212859   111017576593  
111017907311   111018235710   111018596619   111019047431   111019421505  
111019660094   111019914827 452593692   452954365   453275877   111014963736  
111015270671   111015521995   111015789249   111016074887   111016380326  
111016618522   111016881715   111017212938   111017577178   111017907322  
111018235743   111018596743   111019047543   111019421527   111019660128  
111019914849 452593759   452954423   453276438   111014963758   111015270705  
111015522042   111015789328   111016074922   111016380506   111016618544  
111016881760   111017213265   111017577268   111017907333   111018237127  
111018596877   111019047600   111019421538   111019660184   111019914951
452593817   452954530   453276446   111014963769   111015270772   111015522064  
111015789373   111016074933   111016380584   111016618555   111016881782  
111017213298   111017577291   111017907355   111018237138   111018596912  
111019047644   111019421550   111019660195   111019914973 452593866   452954563
  453276461   111014963770   111015270794   111015522109   111015789384  
111016075035   111016380629   111016618588   111016881939   111017213344  
111017577303   111017907377   111018237576   111018596945   111019047701  
111019421606   111019660229   111019915064 452593908   452954662   453276545  
111014963792   111015270817   111015522176   111015789407   111016075136  
111016380663   111016618678   111016881951   111017213973   111017577314  
111017907399   111018237712   111018596967   111019047778   111019421640  
111019660263   111019915109 452593924   452954977   453276560   111014963804  
111015270851   111015522211   111015789418   111016075169   111016380933  
111016618724   111016882569   111017214008   111017577448   111017907423  
111018237756   111018597025   111019047824   111019421651   111019660320  
111019915154 452593981   452955206   453276610   111014963949   111015270884  
111015522233   111015789519   111016075776   111016381394   111016618757  
111016882671   111017214019   111017577617   111017907535   111018237824  
111018597058   111019047857   111019421662   111019660331   111019915211
452594070   452955222   453276636   111014964142   111015270918   111015522266  
111015789777   111016075811   111016381473   111016618768   111016882750  
111017214053   111017577640   111017907636   111018237835   111018597171  
111019047936   111019421684   111019660397   111019915266 452594138   452955362
  453276669   111014964377   111015270974   111015522277   111015789889  
111016075822   111016381518   111016618779   111016882828   111017214086  
111017578696   111017907681   111018237846   111018597384   111019048173  
111019421695   111019660409   111019915323 452594575   452955388   453276909  
111014964445   111015271087   111015522570   111015790005   111016075866  
111016381563   111016618803   111016882840   111017214097   111017578764  
111017907692   111018237880   111018597395   111019048320   111019421707  
111019660465   111019915334 452594641   452955412   453276925   111014964579  
111015271100   111015522581   111015790555   111016075888   111016381664  
111016618825   111016882862   111017214233   111017578810   111017907726  
111018237925   111018597429   111019048353   111019421730   111019660476  
111019915480 452594732   452955487   453277212   111014964816   111015271111  
111015522738   111015790623   111016075912   111016381675   111016618892  
111016882895   111017214266   111017578832   111017907748   111018237936  
111018597744   111019048409   111019421819   111019660522   111019915514
452594815   452955594   453277410   111014964827   111015271144   111015522750  
111015790656   111016075934   111016381686   111016618915   111016882918  
111017214356   111017578933   111017907760   111018238139   111018597777  
111019048487   111019421909   111019660533   111019915570 452595200   452955685
  453277501   111014964850   111015271177   111015522817   111015790735  
111016075945   111016381709   111016618937   111016882952   111017214378  
111017578944   111017907805   111018238229   111018598947   111019048544  
111019421998   111019660544   111019915648 452595382   452955743   453277667  
111014965367   111015271188   111015522828   111015790780   111016075967  
111016381710   111016618960   111016882974   111017214547   111017578955  
111017907861   111018238241   111018598992   111019048645   111019422045  
111019660948   111019915660 452595416   452955958   453277816   111014965727  
111015271201   111015522840   111015790858   111016075978   111016381754  
111016619028   111016883593   111017214637   111017578977   111017908165  
111018238836   111018599106   111019049095   111019422089   111019661006  
111019916267 452595424   452956014   453277865   111014965749   111015271290  
111015522952   111015790881   111016075990   111016381866   111016619039  
111016883751   111017214716   111017579046   111017908198   111018239310  
111018599229   111019049208   111019422124   111019661040   111019916289
452595465   452956022   453278004   111014965750   111015271357   111015522974  
111015791062   111016076003   111016381923   111016620109   111016883773  
111017214750   111017579057   111017908211   111018239354   111018599285  
111019049253   111019422988   111019661051   111019916313 452595507   452956097
  453278178   111014965929   111015271368   111015523223   111015791152  
111016076014   111016381989   111016620198   111016884189   111017214761  
111017579080   111017908222   111018239534   111018599511   111019049286  
111019423103   111019661062   111019916324 452595564   452956113   453278194  
111014966571   111015271403   111015523346   111015791219   111016076126  
111016382014   111016620233   111016885562   111017214772   111017579136  
111017908288   111018239556   111018599601   111019049376   111019423147  
111019661095   111019916335 452595705   452956170   453278285   111014966605  
111015271414   111015523368   111015791220   111016076250   111016382058  
111016620266   111016885685   111017214783   111017579181   111017908334  
111018239589   111018599623   111019049815   111019423169   111019661107  
111019916436 452595812   452956196   453278368   111014966661   111015271436  
111015523526   111015791376   111016076272   111016382070   111016620299  
111016885720   111017214806   111017579271   111017908424   111018239725  
111018599836   111019049859   111019423181   111019661118   111019916469
452596000   452956220   453278624   111014966728   111015271470   111015523605  
111015791433   111016076294   111016382227   111016620378   111016885809  
111017214817   111017579406   111017909010   111018239781   111018599971  
111019050367   111019423192   111019661163   111019916515 452596075   452956337
  453278806   111014966751   111015272381   111015523627   111015791444  
111016076564   111016382250   111016620389   111016885832   111017214873  
111017579440   111017909043   111018239815   111018600042   111019050503  
111019423765   111019661174   111019916560 452596570   452956394   453278897  
111014966829   111015272572   111015523638   111015791466   111016076744  
111016382272   111016620413   111016885854   111017214907   111017579473  
111017909122   111018239893   111018600132   111019050536   111019423787  
111019661185   111019916571 452596620   452956410   453279044   111014966863  
111015272730   111015524235   111015791477   111016077341   111016382441  
111016620479   111016885900   111017215009   111017579518   111017909177  
111018240143   111018600187   111019050682   111019423822   111019661411  
111019916672 452596679   452956584   453279077   111014966874   111015272741  
111015524314   111015791488   111016077352   111016382463   111016620592  
111016885966   111017215043   111017579530   111017909199   111018240154  
111018600244   111019050794   111019423833   111019661578   111019916706
452596687   452956618   453279135   111014966942   111015272853   111015524381  
111015791499   111016077419   111016382485   111016620659   111016886125  
111017215065   111017579596   111017909267   111018240222   111018600277  
111019050806   111019423866   111019662041   111019916740 452596802   452956832
  453279218   111014967044   111015272864   111015524471   111015791523  
111016077475   111016382496   111016620750   111016886158   111017215111  
111017579620   111017909302   111018240244   111018600334   111019051739  
111019423888   111019662052   111019916751 452597115   452956899   453279366  
111014967088   111015272909   111015524482   111015791545   111016077554  
111016382508   111016620772   111016886259   111017215155   111017579642  
111017909469   111018240255   111018600413   111019051740   111019423899  
111019662063   111019916784 452597180   452956956   453279432   111014967190  
111015272921   111015524493   111015791567   111016077622   111016383206  
111016620794   111016886305   111017215201   111017579686   111017909504  
111018240266   111018600996   111019051784   111019423934   111019662074  
111019916807 452597503   452957053   453279507   111014967617   111015273012  
111015524505   111015791589   111016077789   111016383228   111016620817  
111016886361   111017215267   111017579697   111017909560   111018240301  
111018601010   111019051863   111019423978   111019662164   111019916829
452597586   452957475   453279515   111014967640   111015273056   111015524550  
111015791916   111016077813   111016383262   111016620851   111016886451  
111017215289   111017579787   111017909571   111018240356   111018601166  
111019051919   111019424003   111019662254   111019916852

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452597784   452957616   453279630   111014967651   111015273135   111015524707  
111015791994   111016077846   111016383284   111016620918   111016886507  
111017215942   111017579822   111017909605   111018240402   111018601188  
111019052460   111019424036   111019662300   111019916874 452597792   452957830
  453279713   111014967662   111015273179   111015524718   111015792007  
111016077857   111016383330   111016620941   111016886529   111017215986  
111017579833   111017910045   111018240468   111018602167   111019052785  
111019424047   111019662333   111019916931 452597875   452957962   453279887  
111014967684   111015273281   111015524886   111015792197   111016077868  
111016383745   111016620952   111016886530   111017216202   111017579901  
111017910056   111018240479   111018602178   111019052808   111019424070  
111019662467   111019917022 452597917   452958028   453280117   111014967695  
111015273359   111015524910   111015792232   111016077891   111016383846  
111016621043   111016886552   111017216347   111017579912   111017910089  
111018240525   111018602246   111019052910   111019424115   111019662502  
111019917044 452598048   452958069   453280125   111014967707   111015273461  
111015524976   111015792243   111016078229   111016383879   111016621076  
111016886631   111017216426   111017579934   111017910102   111018240581  
111018602392   111019053090   111019424205   111019662535   111019917099
452598097   452958168   453280232   111014968214   111015273528   111015525124  
111015792254   111016078241   111016383891   111016621111   111016886653  
111017216448   111017580082   111017910157   111018240626   111018602415  
111019053102   111019424238   111019662579   111019917167 452598311   452958242
  453280323   111014968269   111015273540   111015525135   111015792276  
111016078308   111016383969   111016621122   111016886697   111017216561  
111017580127   111017910247   111018240659   111018602729   111019053124  
111019424249   111019662614   111019917190 452598329   452958614   453280406  
111014968292   111015273551   111015525146   111015792355   111016078386  
111016384803   111016621144   111016886709   111017216628   111017580138  
111017910337   111018240671   111018602808   111019053506   111019424272  
111019662681   111019917279 452598832   452958853   453280653   111014968304  
111015273595   111015525203   111015792490   111016078409   111016384870  
111016621155   111016886754   111017216673   111017580150   111017910427  
111018240682   111018602965   111019053528   111019424407   111019662715  
111019917303 452598915   452958887   453280661   111014968326   111015274383  
111015525214   111015792568   111016078410   111016384959   111016621201  
111016886811   111017216730   111017580217   111017910438   111018240705  
111018602987   111019053618   111019424542   111019662782   111019917325
452598923   452959059   453280752   111014968405   111015274451   111015525236  
111015792579   111016078498   111016385051   111016621212   111016886844  
111017216763   111017580239   111017910472   111018240873   111018603012  
111019053708   111019424564   111019662872   111019917370 452598949   452959091
  453280935   111014968450   111015274473   111015525315   111015792591  
111016079208   111016385130   111016621447   111016886855   111017217023  
111017580251   111017910483   111018241076   111018603179   111019053764  
111019424609   111019662951   111019917381 452599020   452959133   453281016  
111014968494   111015274495   111015525348   111015792625   111016079332  
111016385613   111016621481   111016887058   111017217045   111017580273  
111017910494   111018241100   111018603191   111019053887   111019424632  
111019663154   111019917392 452599053   452959166   453281040   111014968506  
111015274530   111015525359   111015793334   111016079398   111016385668  
111016621559   111016887069   111017217090   111017580318   111017910573  
111018241111   111018603214   111019054046   111019424654   111019663200  
111019917426 452599491   452959406   453281081   111014968562   111015274541  
111015525382   111015793367   111016079400   111016385781   111016621740  
111016887115   111017217102   111017580385   111017910674   111018241199  
111018603270   111019054147   111019424676   111019663211   111019917437
452599640   452959414   453281123   111014968573   111015274631   111015525393  
111015793402   111016079455   111016385792   111016621920   111016887317  
111017217146   111017580587   111017910775   111018241256   111018603315  
111019054158   111019424711   111019663985   111019918337 452599699   452959554
  453281511   111014969721   111015274721   111015525416   111015793514  
111016079578   111016385826   111016621975   111016887328   111017217157  
111017581915   111017910809   111018241571   111018603461   111019054169  
111019424755   111019664021   111019918360 452599715   452959596   453281552  
111014969787   111015274833   111015526316   111015793648   111016079624  
111016385871   111016621997   111016887339   111017217180   111017581971  
111017911822   111018241627   111018603595   111019054237   111019424766  
111019664032   111019918382 452599772   452959646   453281792   111014970015  
111015274923   111015526406   111015793693   111016079635   111016385916  
111016622011   111016887429   111017217191   111017582602   111017911901  
111018241638   111018603720   111019054282   111019424812   111019664335  
111019918405 452600075   452959653   453281875   111014970734   111015275058  
111015526439   111015793716   111016079714   111016385938   111016622101  
111016887508   111017217551   111017582635   111017912058   111018241728  
111018603742   111019054293   111019426162   111019664380   111019918450
452600364   452959687   453281883   111014970790   111015275069   111015526440  
111015793828   111016079725   111016386052   111016622189   111016887575  
111017217876   111017582657   111017912070   111018241942   111018603810  
111019054507   111019426173   111019664391   111019918461 452600455   452959703
  453281891   111014970846   111015275418   111015526473   111015793839  
111016079860   111016386120   111016622291   111016887834   111017217887  
111017582679   111017912092   111018241953   111018603821   111019054620  
111019426241   111019664504   111019918966 452600547   452959745   453281925  
111014970891   111015275430   111015526495   111015793862   111016079927  
111016386243   111016622303   111016887889   111017217977   111017582680  
111017912104   111018241997   111018603933   111019054653   111019426263  
111019664559   111019918988 452600596   452959786   453282089   111014970970  
111015275452   111015526507   111015793873   111016079961   111016386287  
111016622347   111016888060   111017218024   111017582703   111017912137  
111018242000   111018603966   111019054787   111019426285   111019664582  
111019919035 452600687   452959877   453282147   111014970992   111015275463  
111015526541   111015793895   111016080042   111016386322   111016622437  
111016888194   111017218057   111017582758   111017912171   111018242077  
111018604002   111019054901   111019426308   111019664638   111019919046
452600794   452960057   453282253   111014971050   111015275474   111015526574  
111015793907   111016080277   111016386344   111016622460   111016888217  
111017218114   111017582905   111017912216   111018242156   111018604024  
111019055339   111019426353   111019664649   111019919080 452600851   452960107
  453282527   111014971083   111015275643   111015526596   111015793952  
111016081076   111016386355   111016622527   111016888228   111017218158  
111017583197   111017912328   111018242167   111018604125   111019055373  
111019426364   111019664672   111019919114 452600877   452960131   453282568  
111014971195   111015275711   111015526608   111015793996   111016081100  
111016386401   111016622875   111016888239   111017218170   111017583221  
111017912339   111018242268   111018604147   111019055508   111019426409  
111019664740   111019919125 452600893   452960214   453282725   111014971263  
111015275755   111015526619   111015794335   111016081144   111016386423  
111016622921   111016888295   111017218259   111017583243   111017912463  
111018242279   111018604259   111019055621   111019426421   111019664841  
111019919136 452600927   452960297   453282816   111014971353   111015276891  
111015526697   111015794470   111016081188   111016386502   111016623090  
111016888318   111017218271   111017583265   111017912542   111018242280  
111018604361   111019055665   111019426432   111019664885   111019919147
452601032   452960305   453282824   111014971432   111015277094   111015526732  
111015794537   111016081223   111016386535   111016623168   111016888857  
111017218338   111017583298   111017912575   111018242426   111018604383  
111019055700   111019426476   111019665123   111019919158 452601057   452960321
  453283038   111014971443   111015277151   111015526743   111015794616  
111016081313   111016386546   111016623269   111016888891   111017218349  
111017583322   111017913015   111018242437   111018604596   111019055957  
111019426487   111019665178   111019919169 452601198   452960388   453283269  
111014971487   111015277229   111015526776   111015794649   111016081874  
111016386568   111016623438   111016888981   111017218372   111017583366  
111017913026   111018242505   111018604631   111019056194   111019426498  
111019665190   111019919248 452601248   452960636   453283368   111014971566  
111015277476   111015527384   111015794683   111016081885   111016386614  
111016623483   111016889038   111017218484   111017583412   111017913105  
111018242662   111018604822   111019056396   111019426500   111019665268  
111019919260 452601461   452960701   453283442   111014971601   111015277500  
111015527452   111015794694   111016081896   111016387301   111016623618  
111016889061   111017219047   111017583434   111017913116   111018242673  
111018605025   111019056554   111019426511   111019665369   111019919327
452601479   452960891   453283582   111014971645   111015277511   111015527586  
111015795077   111016081919   111016387413   111016623630   111016889072  
111017219069   111017584110   111017913172   111018242729   111018605160  
111019056891   111019426522   111019665404   111019919350 452601636   452960974
  453283608   111014971702   111015277555   111015527610   111015795123  
111016082291   111016387503   111016623719   111016889139   111017219070  
111017584176   111017913217   111018242819   111018605227   111019056925  
111019426612   111019665415   111019919406 452601776   452961097   453283798  
111014971713   111015277601   111015527621   111015795134   111016082741  
111016387659   111016623764   111016889184   111017219081   111017584187  
111017913228   111018242853   111018605384   111019057061   111019426678  
111019666001   111019919428 452601818   452961147   453283962   111014971768  
111015277612   111015527643   111015795156   111016082808   111016387693  
111016623843   111016889230   111017219092   111017584198   111017913295  
111018242943   111018605463   111019057151   111019426690   111019666078  
111019919440 452601842   452961261   453284077   111014971915   111015277678  
111015527665   111015795189   111016082853   111016387738   111016623887  
111016889320   111017219227   111017584244   111017913318   111018243191  
111018605575   111019057241   111019426746   111019666102   111019919451
452602022   452961303   453284127   111014973030   111015277791   111015527744  
111015795190   111016082875   111016387749   111016623988   111016889375  
111017219373   111017584323   111017913396   111018243247   111018606419  
111019057319   111019426791   111019666551   111019919495 452602030   452961592
  453284168   111014973120   111015278365   111015527968   111015795291  
111016082886   111016387772   111016624596   111016889410   111017219924  
111017584514   111017913453   111018243281   111018606903   111019057364  
111019426803   111019666562   111019919518 452602139   452961642   453284176  
111014973164   111015278387   111015527980   111015795325   111016082921  
111016387828   111016624787   111016889432   111017219957   111017584581  
111017913475   111018243472   111018606969   111019057375   111019426814  
111019666584   111019919664 452602162   452961683   453284200   111014973175  
111015278590   111015528026   111015795358   111016082965   111016387839  
111016624822   111016889443   111017220263   111017584626   111017913554  
111018243506   111018607320   111019057476   111019426892   111019666652  
111019919697 452602295   452961774   453284226   111014973209   111015278613  
111015528060   111015795369   111016083191   111016387952   111016624866  
111016889465   111017220274   111017584783   111017913622   111018243584  
111018607409   111019057500   111019426904   111019666685   111019919798
452602303   452961824   453284309   111014973232   111015278679   111015528071  
111015795370   111016083258   111016387985   111016624888   111016889498  
111017220296   111017585447   111017913677   111018243607   111018607487  
111019057544   111019426948   111019666832   111019919800 452602436   452961899
  453284457   111014973265   111015278736   111015528116   111015795392  
111016083292   111016388054   111016624956   111016889768   111017220364  
111017585504   111017913756   111018243652   111018607533   111019057566  
111019427039   111019666898   111019919811 452602980   452961907   453284648  
111014973322   111015278747   111015528127   111015795505   111016083483  
111016388065   111016624967   111016889870   111017220386   111017585627  
111017913767   111018243685   111018607612   111019057577   111019427051  
111019666933   111019919844 452603038   452961923   453284754   111014973366  
111015278758   111015528150   111015795516   111016083517   111016388087  
111016624978   111016889948   111017220465   111017585717   111017913835  
111018243720   111018608006   111019057588   111019427062   111019666977  
111019919934 452603095   452961972   453284952   111014973388   111015278792  
111015528172   111015795561   111016083584   111016388098   111016625025  
111016889960   111017220498   111017585818   111017913857   111018243797  
111018608028   111019057656   111019427084   111019666988   111019919989
452603160   452962061   453284960   111014973401   111015278804   111015528408  
111015795572   111016083630   111016388111   111016625036   111016889971  
111017220612   111017586617   111017913914   111018243809   111018608040  
111019057690   111019427107   111019666999   111019920026 452603335   452962491
  453285330   111014973412   111015279175   111015528509   111015795583  
111016083663   111016388144   111016625137   111016890030   111017220803  
111017586707   111017913981   111018243854   111018608051   111019057713  
111019427118   111019667002   111019920037 452603467   452962509   453285363  
111014973591   111015279322   111015528532   111015795594   111016083696  
111016388155   111016625159   111016890085   111017220825   111017586730  
111017913992   111018243966   111018608163   111019057757   111019427129  
111019667024   111019920284 452603541   452962541   453285397   111014973715  
111015279366   111015528947   111015795606   111016083708   111016388188  
111016625171   111016890164   111017220926   111017586763   111017914027  
111018244046   111018608781   111019057847   111019427141   111019667080  
111019920307 452603566   452962665   453285462   111014973771   111015279377  
111015528970   111015795695   111016083764   111016388199   111016625700  
111016890210   111017221826   111017586853   111017914061   111018244079  
111018608804   111019058141   111019427185   111019667103   111019920352
452603939   452962707   453285603   111014973782   111015279412   111015528992  
111015796270   111016083775   111016388425   111016625733   111016890232  
111017221871   111017586864   111017914139   111018244686   111018608927  
111019058376   111019427196   111019667147   111019920374 452604093   452962756
  453285629   111014973827   111015279423   111015529027   111015796281  
111016083810   111016388436   111016625823   111016890243   111017221905  
111017586976   111017914207   111018244721   111018608950   111019058578  
111019427220   111019668025   111019920385 452604168   452962889   453285710  
111014973894   111015279489   111015529139   111015796360   111016083900  
111016388661   111016625867   111016890333   111017221994   111017587034  
111017914218   111018244754   111018609018   111019058747   111019427242  
111019668036   111019920420 452604309   452962954   453285827   111014973917  
111015279490   111015529702   111015796595   111016083911   111016388672  
111016626127   111016890434   111017222029   111017587102   111017914230  
111018244776   111018609074   111019058804   111019427332   111019668058  
111019920464 452604416   452962962   453286163   111014973940   111015279546  
111015529735   111015796607   111016083944   111016388739   111016626149  
111016890973   111017222692   111017587168   111017914690   111018244899  
111018609120   111019059041   111019427893   111019668069   111019920510
452604424   452962988   453286171   111014974008   111015279568   111015529814  
111015796629   111016083977   111016388829   111016626161   111016890984  
111017222704   111017587214   111017914735   111018244967   111018609164  
111019059186   111019427905   111019668115   111019920543 452604549   452963010
  453286254   111014974042   111015279580   111015529948   111015796685  
111016084057   111016388830   111016626341   111016890995   111017222849  
111017587292   111017914746   111018245137   111018609401   111019059311  
111019427927   111019668137   111019920554 452604572   452963267   453286346  
111014974143   111015279625   111015529959   111015796696   111016084080  
111016388908   111016626408   111016891020   111017223086   111017587315  
111017914825   111018245148   111018609445   111019059388   111019427949  
111019668159   111019921825 452604671   452963705   453286429   111014974198  
111015279636   111015530388   111015796719   111016084103   111016388920  
111016626419   111016891198   111017223121   111017587359   111017914948  
111018245216   111018609456   111019059399   111019428007   111019668250  
111019921847 452604788   452964059   453286437   111014974244   111015279658  
111015530445   111015796809   111016084125   111016389066   111016626442  
111016891299   111017223132   111017587382   111017914993   111018245261  
111018609591   111019059412   111019428018   111019668373   111019921892
452604903   452964091   453286536   111014974255   111015279984   111015530456  
111015797631   111016084147   111016389291   111016626464   111016891301  
111017223211   111017587393   111017915006   111018245283   111018610537  
111019059490   111019428029   111019668395   111019921904 452604937   452964182
  453287021   111014974345   111015279995   111015530489   111015798070  
111016084170   111016389426   111016626778   111016891345   111017223277  
111017587405   111017915017   111018245317   111018610863   111019059502  
111019428232   111019668407   111019921982 452605124   452964273   453287054  
111014974390   111015280032   111015530502   111015798395   111016084181  
111016389460   111016626868   111016891402   111017223840   111017587461  
111017915286   111018245339   111018610964   111019059681   111019428300  
111019668463   111019922062 452605140   452964281   453287153   111014974435  
111015280054   111015530546   111015798407   111016084259   111016389527  
111016626880   111016891457   111017223907   111017587483   111017915837  
111018245340   111018611000   111019059704   111019428546   111019668474  
111019922107 452605447   452964505   453287229   111014974457   111015280155  
111015530816   111015798542   111016084507   111016390596   111016626969  
111016891503   111017223963   111017587517   111017915938   111018246419  
111018611156   111019059906   111019428557   111019668508   111019922309
452605561   452964588   453287484   111014974480   111015280199   111015530849  
111015798553   111016084518   111016390619   111016627038   111016891581  
111017223985   111017587641   111017916401   111018246420   111018611202  
111019059917   111019428580   111019668553   111019922321 452605660   452964596
  453287575   111014974503   111015280212   111015531514   111015798610  
111016084541   111016390709   111016627050   111016891592   111017224010  
111017587944   111017916614   111018246431   111018611707   111019059951  
111019428737   111019668597   111019922455 452605736   452964661   453287815  
111014975942   111015280234   111015531547   111015798687   111016084596  
111016390754   111016627083   111016891659   111017224098   111017587955  
111017916625   111018246509   111018611763   111019060009   111019428951  
111019668632   111019922499 452605769   452964703   453287989   111014975953  
111015280267   111015531569   111015798744   111016084619   111016390765  
111016627106   111016891693   111017224100   111017588002   111017916681  
111018246565   111018611774   111019060122   111019428962   111019668676  
111019922578 452605785   452965015   453288003   111014976044   111015280335  
111015531671   111015798766   111016084631   111016391238   111016627498  
111016891705   111017224122   111017588068   111017916692   111018246767  
111018611819   111019060223   111019428973   111019668711   111019923153
452606080   452965098   453288011   111014976077   111015280515   111015531705  
111015798834   111016084653   111016391261   111016627544   111016891727  
111017224649   111017588103   111017916760   111018247050   111018611886  
111019060368   111019429031   111019668744   111019923164

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452606189   452965189   453288029   111014976099   111015280582   111015531996  
111015799149   111016084697   111016391463   111016627555   111016891750  
111017224661   111017588125   111017916793   111018247117   111018612078  
111019062337   111019429110   111019668755   111019923197 452606197   452965239
  453288300   111014976112   111015280605   111015532032   111015800041  
111016084710   111016391474   111016627566   111016891817   111017224694  
111017588204   111017916849   111018247139   111018612102   111019062449  
111019429132   111019668766   111019923681 452606502   452965346   453288458  
111014976189   111015280986   111015532043   111015800142   111016084732  
111016391485   111016627601   111016891884   111017224841   111017588293  
111017916861   111018247207   111018612113   111019062528   111019429143  
111019668777   111019923760 452606510   452965494   453288474   111014976190  
111015280997   111015532076   111015800153   111016084765   111016391508  
111016627690   111016891895   111017224908   111017588316   111017916872  
111018247229   111018612955   111019062641   111019429222   111019668788  
111019923771 452606585   452965585   453288516   111014976279   111015281000  
111015532144   111015800175   111016084833   111016391553   111016627713  
111016891907   111017224953   111017588361   111017916883   111018247241  
111018612966   111019062652   111019429233   111019668812   111019923850
452606650   452965650   453288771   111014976426   111015281055   111015532199  
111015800197   111016084888   111016391575   111016627724   111016891963  
111017224986   111017588383   111017916894   111018247252   111018612999  
111019062674   111019429255   111019669510   111019923917 452606742   452965924
  453288805   111014976493   111015281112   111015532278   111015800254  
111016084912   111016391586   111016627803   111016892188   111017225011  
111017588428   111017916984   111018247285   111018613057   111019062731  
111019429266   111019669543   111019923984 452606841   452965965   453288946  
111014976583   111015281156   111015532357   111015800322   111016084956  
111016391643   111016627814   111016892199   111017225033   111017588440  
111017917020   111018247522   111018613079   111019062742   111019429277  
111019669789   111019924053 452606866   452965973   453289001   111014976606  
111015281167   111015532481   111015800344   111016085014   111016391665  
111016627847   111016892201   111017225055   111017588473   111017917042  
111018247667   111018613170   111019062854   111019429323   111019669802  
111019924109 452606890   452966013   453289019   111014976640   111015281224  
111015532492   111015800412   111016085081   111016391890   111016627858  
111016892212   111017225088   111017589935   111017917075   111018247678  
111018613293   111019062865   111019429334   111019669824   111019924154
452607112   452966179   453289035   111014976673   111015281246   111015532593  
111015800478   111016085137   111016391924   111016627937   111016892223  
111017225112   111017589957   111017917110   111018247836   111018613327  
111019062887   111019429367   111019670006   111019924187 452607401   452966369
  453289159   111014976808   111015281280   111015532649   111015800513  
111016085182   111016391935   111016627948   111016892234   111017225178  
111017589979   111017917277   111018247858   111018613361   111019062911  
111019429402   111019670051   111019924277 452607443   452966567   453289449  
111014976831   111015281291   111015532683   111015800546   111016085193  
111016391980   111016627960   111016892256   111017225257   111017589991  
111017917299   111018247937   111018613417   111019062988   111019429491  
111019670095   111019924468 452607492   452966609   453289498   111014976875  
111015281303   111015532818   111015800939   111016085216   111016392071  
111016627993   111016892267   111017225280   111017590016   111017917312  
111018247971   111018613495   111019063844   111019429514   111019670130  
111019924525 452607609   452966823   453289639   111014976910   111015281314  
111015532830   111015800962   111016085238   111016392116   111016628028  
111016892278   111017225291   111017590061   111017917390   111018247982  
111018613507   111019063855   111019429941   111019670163   111019924851
452607641   452966831   453289704   111014977045   111015281325   111015532841  
111015801020   111016085250   111016392228   111016628062   111016892302  
111017225392   111017590117   111017917402   111018248017   111018613563  
111019063967   111019429963   111019670398   111019924907 452607716   452967094
  453289761   111014977078   111015281358   111015532874   111015801064  
111016085395   111016392363   111016628792   111016892391   111017225965  
111017590173   111017917479   111018248028   111018613619   111019064104  
111019429985   111019670422   111019924918 452607724   452967102   453289944  
111014977179   111015281369   111015532986   111015801110   111016085766  
111016392419   111016628837   111016892403   111017226225   111017590252  
111017917570   111018248130   111018613653   111019064126   111019430044  
111019670433   111019924974 452607773   452967151   453289951   111014977315  
111015281404   111015533167   111015801154   111016086105   111016392497  
111016628848   111016892447   111017226360   111017590296   111017917682  
111018248152   111018613754   111019064250   111019430112   111019670523  
111019924996 452607831   452967268   453290207   111014977427   111015281448  
111015533178   111015801200   111016086149   111016392510   111016628871  
111016892470   111017226405   111017590511   111017917693   111018248185  
111018613765   111019064261   111019430123   111019670545   111019925199
452607989   452967383   453290231   111014977438   111015281482   111015533213  
111015801244   111016086183   111016392554   111016628893   111016892515  
111017226618   111017590601   111017917705   111018248433   111018613866  
111019064283   111019430156   111019670781   111019925470 452608086   452967433
  453290330   111014977595   111015281516   111015533246   111015801277  
111016086240   111016392565   111016628916   111016892526   111017227024  
111017590634   111017917716   111018248499   111018613912   111019064340  
111019430178   111019670815   111019925683 452608391   452967482   453290389  
111014977630   111015281583   111015533774   111015801288   111016086284  
111016392598   111016628961   111016892694   111017227057   111017590713  
111017917772   111018248523   111018613990   111019064441   111019430224  
111019670826   111019925706 452608409   452967797   453290538   111014977720  
111015281662   111015533796   111015801299   111016086329   111016392701  
111016629041   111016892739   111017227091   111017590746   111017917828  
111018248567   111018614003   111019064496   111019430268   111019670871  
111019925762 452608458   452967813   453290629   111014977764   111015281684  
111015533831   111015801413   111016086385   111016392846   111016629063  
111016892740   111017227103   111017590757   111017917930   111018248589  
111018614058   111019064845   111019431203   111019670882   111019925807
452608466   452968027   453290660   111014977854   111015281707   111015534180  
111015801480   111016086464   111016392903   111016629074   111016892773  
111017227125   111017590779   111017917941   111018248602   111018614126  
111019064867   111019431225   111019670927   111019925874 452608581   452968068
  453290785   111014977922   111015281729   111015534203   111015801569  
111016086510   111016392958   111016629120   111016892818   111017227158  
111017590803   111017917952   111018248657   111018614249   111019064878  
111019431292   111019671805   111019925896 452609183   452968076   453290801  
111014977933   111015281741   111015534494   111015801570   111016086565  
111016392970   111016629164   111016892841   111017227169   111017590847  
111017917985   111018248792   111018614597   111019064935   111019431359  
111019671850   111019925908 452609241   452968209   453290819   111014977955  
111015281752   111015534540   111015801581   111016086598   111016393410  
111016629197   111016892863   111017227204   111017590915   111017918010  
111018248815   111018614610   111019064946   111019431360   111019671861  
111019925964 452609340   452968340   453290850   111014977999   111015281853  
111015534629   111015801604   111016086756   111016394321   111016629210  
111016892931   111017227248   111017590926   111017918043   111018248837  
111018614755   111019065004   111019431393   111019671939   111019925975
452609480   452968464   453290926   111014979025   111015282090   111015534630  
111015801716   111016086767   111016394332   111016629232   111016892975  
111017227383   111017591028   111017918065   111018248848   111018614766  
111019065116   111019431405   111019672053   111019926011 452609621   452968613
  453290959   111014979340   111015282135   111015534652   111015802155  
111016086778   111016394376   111016629254   111016893189   111017227406  
111017591039   111017918223   111018249221   111018614812   111019065150  
111019431416   111019672110   111019926055 452609688   452969181   453290975  
111014979395   111015282304   111015534663   111015802188   111016086789  
111016394466   111016629524   111016893224   111017227653   111017591130  
111017918256   111018249232   111018614902   111019065183   111019431449  
111019672132   111019926178 452609720   452969223   453291197   111014979441  
111015282337   111015534742   111015802212   111016086813   111016394488  
111016629535   111016893235   111017227686   111017591185   111017919684  
111018249322   111018614924   111019065206   111019431551   111019672211  
111019926291 452609845   452969256   453291247   111014979519   111015282371  
111015534775   111015802245   111016087083   111016394523   111016629658  
111016893325   111017227776   111017591196   111017919819   111018249333  
111018614946   111019065240   111019431607   111019672266   111019926819
452609886   452969298   453291270   111014979564   111015282911   111015534854  
111015802256   111016087151   111016394545   111016629670   111016893336  
111017227787   111017591220   111017919921   111018249344   111018615059  
111019065251   111019431641   111019672288   111019926853 452610041   452969439
  453291320   111014979687   111015283169   111015534887   111015802267  
111016087173   111016394567   111016629726   111016893369   111017227811  
111017591264   111017919954   111018249377   111018615217   111019065330  
111019431674   111019672301   111019927247 452610470   452969629   453291726  
111014979799   111015283204   111015534911   111015802526   111016087195  
111016394635   111016629771   111016893370   111017227901   111017591309  
111017920035   111018249401   111018615835   111019065352   111019431696  
111019672312   111019927258 452610496   452969785   453291742   111014979812  
111015283226   111015534933   111015802548   111016087353   111016394657  
111016629782   111016893684   111017227912   111017591321   111017920057  
111018249625   111018616342   111019065419   111019431708   111019672323  
111019927270 452610637   452969942   453291775   111014979913   111015283316  
111015534966   111015802582   111016087397   111016394680   111016629793  
111016893796   111017228283   111017591343   111017920260   111018250380  
111018616487   111019065453   111019431742   111019672334   111019927292
452610785   452970064   453291791   111014980050   111015283349   111015535024  
111015802616   111016087432   111016394703   111016629906   111016894180  
111017228294   111017591938   111017920383   111018250447   111018616971  
111019065497   111019431809   111019672446   111019927359 452610793   452970130
  453291817   111014980140   111015283361   111015535394   111015802739  
111016087454   111016394781   111016630009   111016894742   111017228351  
111017591961   111017920406   111018250526   111018617129   111019065521  
111019431832   111019672491   111019927360 452610959   452970197   453291841  
111014980218   111015283428   111015535529   111015802740   111016087544  
111016394804   111016630010   111016894753   111017228542   111017592074  
111017920462   111018250627   111018617163   111019065734   111019431854  
111019672525   111019927371 452611049   452970361   453291957   111014980308  
111015283440   111015535574   111015802795   111016087555   111016394815  
111016630032   111016894977   111017228586   111017592186   111017920473  
111018250706   111018617343   111019065903   111019432530   111019672569  
111019927382 452611080   452970478   453291973   111014980331   111015283776  
111015535866   111015803279   111016087599   111016394826   111016630054  
111016895002   111017228700   111017592254   111017920507   111018250784  
111018617387   111019066083   111019432574   111019672570   111019927461
452611429   452970494   453292120   111014980353   111015283800   111015535899  
111015803336   111016087667   111016395681   111016630199   111016895013  
111017228777   111017592568   111017920530   111018250795   111018617411  
111019066689   111019432596   111019672592   111019927528 452611452   452970528
  453292252   111014980386   111015283934   111015537082   111015803606  
111016087768   111016395726   111016630212   111016895024   111017228799  
111017592603   111017920563   111018250852   111018617602   111019066836  
111019432776   111019672604   111019927573 452611494   452970635   453292302  
111014980432   111015283978   111015537149   111015803729   111016087780  
111016395748   111016630223   111016895080   111017228834   111017592647  
111017920596   111018250920   111018617680   111019066869   111019432822  
111019672626   111019927595 452611767   452970676   453292492   111014980465  
111015284003   111015537183   111015803921   111016088017   111016395782  
111016630278   111016895091   111017228845   111017592670   111017920608  
111018250986   111018617848   111019066881   111019432877   111019672648  
111019927641 452611809   452970767   453292526   111014980511   111015284070  
111015537363   111015803954   111016088028   111016395805   111016630290  
111016895158   111017228889   111017592872   111017920653   111018251000  
111018617949   111019066915   111019432899   111019672659   111019927832
452611965   452970783   453292542   111014980522   111015284126   111015537374  
111015803998   111016088073   111016395849   111016630302   111016895169  
111017229071   111017592951   111017920721   111018251033   111018618478  
111019067040   111019432901   111019672671   111019927887 452612096   452970817
  453292567   111014980566   111015284148   111015537396   111015804001  
111016088095   111016395872   111016630481   111016895259   111017229105  
111017593064   111017920800   111018251156   111018618557   111019067073  
111019432978   111019672682   111019927898 452612153   452970957   453292641  
111014980746   111015284159   111015537611   111015804034   111016088118  
111016396053   111016630852   111016895282   111017229116   111017593154  
111017920833   111018251224   111018618579   111019067152   111019432989  
111019672693   111019927900 452612161   452970965   453292674   111014980959  
111015284575   111015537655   111015804056   111016088130   111016396176  
111016630997   111016895349   111017229138   111017593581   111017920989  
111018251370   111018618681   111019067264   111019433025   111019672930  
111019927922 452612229   452971062   453292898   111014981376   111015284890  
111015537712   111015804269   111016088231   111016396277   111016631022  
111016895507   111017229600   111017593660   111017921058   111018251381  
111018618748   111019068399   111019433058   111019672941   111019927999
452612443   452971187   453293011   111014981398   111015284924   111015537745  
111015804360   111016088275   111016396288   111016631055   111016896137  
111017229778   111017593671   111017921070   111018251415   111018618805  
111019068412   111019433092   111019672974   111019928013 452612625   452971237
  453293045   111014981455   111015284991   111015537756   111015804450  
111016088488   111016396299   111016631077   111016896227   111017231074  
111017593716   111017921092   111018251561   111018618816   111019068524  
111019433104   111019672985   111019928046 452612666   452971286   453293086  
111014981499   111015285015   111015537778   111015804708   111016088512  
111016396312   111016631123   111016896430   111017231197   111017593749  
111017921104   111018251651   111018619626   111019068568   111019433755  
111019673032   111019928079 452612732   452971344   453293359   111014981512  
111015285082   111015537790   111015804719   111016088523   111016396378  
111016631280   111016896632   111017231209   111017594458   111017921193  
111018251864   111018619941   111019068636   111019433913   111019673201  
111019928114 452613144   452971393   453293532   111014981556   111015285318  
111015537824   111015804786   111016088545   111016396389   111016631291  
111016897059   111017232097   111017594481   111017921227   111018251909  
111018620066   111019068658   111019433991   111019673256   111019928147
452613193   452971666   453294266   111014981680   111015285486   111015538005  
111015804797   111016088589   111016396457   111016631314   111016897194  
111017232288   111017594548   111017921294   111018251943   111018620134  
111019068748   111019434004   111019674134   111019928169 452613672   452971781
  453294399   111014981691   111015285510   111015538027   111015805181  
111016088725   111016396547   111016631415   111016897284   111017232592  
111017594559   111017921351   111018251965   111018621630   111019068760  
111019434015   111019674189   111019928181 452614050   452971898   453294415  
111014981792   111015285576   111015538049   111015805204   111016088736  
111016396569   111016631482   111016897307   111017232660   111017594582  
111017921463   111018252067   111018621674   111019068827   111019434071  
111019674202   111019928226 452614068   452971906   453294449   111014981815  
111015285767   111015538072   111015805226   111016088747   111016396592  
111016631493   111016897363   111017232828   111017594661   111017921474  
111018252124   111018621900   111019068917   111019434183   111019674235  
111019928260 452614324   452972037   453294464   111014981860   111015285802  
111015538173   111015805260   111016088792   111016396693   111016631583  
111016897385   111017232873   111017594672   111017921485   111018252168  
111018623104   111019068940   111019434228   111019674279   111019928282
452614381   452972052   453294571   111014981882   111015285846   111015538195  
111015805305   111016088859   111016396750   111016631639   111016897475  
111017233166   111017594706   111017921744   111018252180   111018623531  
111019068951   111019434239   111019674303   111019928350 452614597   452972227
  453294712   111014981916   111015286072   111015538320   111015805428  
111016088882   111016396783   111016631651   111016897543   111017233324  
111017594751   111017922521   111018252540   111018624262   111019068995  
111019434363   111019674426   111019928394 452614605   452972235   453294761  
111014981972   111015286106   111015538375   111015805440   111016088893  
111016396862   111016631695   111016897554   111017233380   111017594829  
111017922543   111018252832   111018624464   111019069075   111019434442  
111019674459   111019928406 452614696   452972284   453294779   111014981983  
111015286173   111015538409   111015805451   111016088938   111016396974  
111016631729   111016897622   111017233571   111017595000   111017922587  
111018252843   111018624598   111019069086   111019434789   111019674493  
111019929249 452614852   452972516   453294985   111014982108   111015286263  
111015538465   111015805798   111016088949   111016396985   111016631752  
111016897701   111017234246   111017595033   111017922633   111018252911  
111018624666   111019069121   111019434802   111019674640   111019930094
452614928   452972532   453295065   111014982119   111015286375   111015538476  
111015805811   111016088994   111016397009   111016631763   111016897712  
111017234314   111017595044   111017922666   111018252988   111018625016  
111019069176   111019434813   111019674673   111019930106 452614944   452972581
  453295214   111014982131   111015286443   111015538522   111015805967  
111016089052   111016397032   111016631976   111016897767   111017234370  
111017595088   111017922767   111018253024   111018626017   111019069211  
111019434857   111019674730   111019930140 452615107   452972599   453295503  
111014982175   111015286601   111015538566   111015805989   111016089074  
111016397043   111016632089   111016898599   111017234448   111017595156  
111017922789   111018253046   111018626152   111019069817   111019434868  
111019674763   111019930184 452615230   452972607   453295511   111014983211  
111015286623   111015538601   111015807453   111016089085   111016397065  
111016632135   111016898702   111017234482   111017595268   111017922813  
111018253079   111018626286   111019070022   111019434879   111019674774  
111019930229 452615396   452972649   453295602   111014983390   111015286667  
111015539231   111015807464   111016089142   111016397100   111016632168  
111016898757   111017234628   111017595303   111017922824   111018253103  
111018627210   111019070145   111019434880   111019675326   111019930353
452615412   452972672   453295719   111014983479   111015286780   111015539297  
111015807510   111016089175   111016397111   111016632191   111016898881  
111017235540   111017595347   111017922969   111018253125   111018627377  
111019070279   111019434947   111019675348   111019930364

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452615701   452972698   453295735   111014983480   111015286803   111015539365  
111015807532   111016089186   111016397155   111016632236   111016898937  
111017235607   111017595606   111017923151   111018253158   111018628851  
111019070325   111019435061   111019675371   111019930409 452615768   452972839
  453295768   111014983592   111015286814   111015539387   111015807554  
111016089197   111016397368   111016632269   111016898971   111017235618  
111017595639   111017923207   111018253192   111018629122   111019070347  
111019435072   111019675427   111019930443 452615776   452972862   453295826  
111014983974   111015287590   111015539477   111015807600   111016089254  
111016397447   111016632663   111016899073   111017235685   111017595909  
111017924028   111018254261   111018629379   111019070695   111019435117  
111019675483   111019930465 452615842   452972896   453295883   111014983985  
111015287703   111015539589   111015807688   111016089298   111016397515  
111016632696   111016899602   111017235696   111017596506   111017924129  
111018254283   111018629627   111019070730   111019435207   111019675528  
111019930487 452615941   452973076   453296089   111014984065   111015287893  
111015539590   111015807778   111016089344   111016397526   111016632810  
111016899635   111017235708   111017596562   111017924130   111018254306  
111018629863   111019070796   111019435230   111019675573   111019930599
452615958   452973225   453296121   111014984144   111015288018   111015539635  
111015807891   111016089377   111016397537   111016632865   111016899758  
111017235797   111017596573   111017924297   111018254609   111018629942  
111019070853   111019435285   111019675685   111019930612 452616055   452973290
  453296147   111014984177   111015288074   111015539646   111015807914  
111016089434   111016397571   111016632900   111016899815   111017235810  
111017597114   111017924310   111018254924   111018630023   111019071089  
111019435319   111019675696   111019930735 452616105   452973316   453296253  
111014984267   111015288119   111015539668   111015807981   111016089445  
111016397661   111016633394   111016899826   111017235887   111017597169  
111017924343   111018254946   111018630102   111019071090   111019435364  
111019675720   111019930768 452616113   452973597   453296261   111014984290  
111015288197   111015539769   111015808139   111016089456   111016397683  
111016633518   111016900379   111017236013   111017597316   111017924398  
111018254979   111018630157   111019071179   111019435780   111019675797  
111019930791 452616261   452973605   453296444   111014984458   111015288276  
111015539781   111015808184   111016089478   111016397829   111016633552  
111016900447   111017236114   111017598227   111017924477   111018254991  
111018630225   111019071315   111019435814   111019677193   111019930803
452616287   452973654   453296469   111014984548   111015288287   111015539837  
111015808207   111016089579   111016397908   111016633631   111016900627  
111017236192   111017598395   111017924501   111018255004   111018631709  
111019071685   111019435948   111019677250   111019930836 452616485   452973712
  453296634   111014984593   111015288322   111015539949   111015808274  
111016089591   111016397919   111016633642   111016900706   111017237249  
111017598418   111017924534   111018256285   111018632485   111019072057  
111019436758   111019677339   111019930892 452616527   452973845   453296709  
111014984616   111015288388   111015540053   111015808454   111016089614  
111016397953   111016633710   111016900717   111017237306   111017598542  
111017924624   111018256296   111018633420   111019072079   111019436848  
111019677373   111019930904 452616568   452973860   453296774   111014985246  
111015288568   111015540075   111015808476   111016089669   111016398000  
111016633855   111016901213   111017237373   111017598564   111017924668  
111018256599   111018634072   111019072271   111019436859   111019677384  
111019930982 452616667   452973902   453296865   111014985314   111015288636  
111015540772   111015808656   111016089737   111016398145   111016633912  
111016901235   111017237485   111017598575   111017924714   111018256735  
111018634926   111019072675   111019436860   111019677407   111019930993
452616683   452973910   453297046   111014985336   111015288995   111015540828  
111015808735   111016089759   111016398178   111016633934   111016901279  
111017237654   111017598610   111017924758   111018256881   111018635321  
111019072912   111019437276   111019677564   111019931017 452616725   452973928
  453297269   111014985358   111015289075   111015540873   111015808757  
111016089760   111016398189   111016633967   111016901325   111017237665  
111017598676   111017925120   111018257040   111018635411   111019073070  
111019437300   111019677698   111019931062 452616964   452974009   453297285  
111014985370   111015289121   111015540952   111015808803   111016089782  
111016398279   111016633990   111016901336   111017237913   111017598687  
111017925153   111018257107   111018635477   111019073160   111019437456  
111019677755   111019931129 452616972   452974173   453297335   111014985381  
111015289176   111015541199   111015808836   111016089816   111016398314  
111016634003   111016901381   111017238015   111017598755   111017925210  
111018257118   111018635961   111019073216   111019437490   111019677968  
111019931141 452617012   452974231   453297350   111014985572   111015289514  
111015541223   111015809141   111016089827   111016398460   111016634036  
111016901404   111017238060   111017598766   111017925322   111018257163  
111018636939   111019073227   111019437513   111019677979   111019931275
452617293   452974256   453297400   111014985606   111015289536   111015542279  
111015809152   111016089838   111016398482   111016634047   111016901549  
111017238071   111017598777   111017925412   111018257174   111018637985  
111019073261   111019437546   111019677980   111019931309 452617624   452974405
  453297434   111014985640   111015289569   111015542370   111015809185  
111016089849   111016398516   111016634058   111016901606   111017238093  
111017598788   111017925456   111018257398   111018638739   111019073272  
111019437625   111019678026   111019931343 452618051   452974538   453297491  
111014985684   111015289895   111015542381   111015809792   111016089894  
111016398538   111016634137   111016901718   111017238138   111017598889  
111017925467   111018258030   111018639145   111019073317   111019437681  
111019678048   111019931714 452618341   452974553   453297798   111014985910  
111015289918   111015542392   111015809815   111016089928   111016398549  
111016634160   111016901729   111017238183   111017598946   111017925568  
111018258377   111018639268   111019074161   111019438323   111019678059  
111019932254 452618416   452974579   453297848   111014985932   111015290257  
111015542448   111015809949   111016089940   111016398617   111016634182  
111016901763   111017238240   111017599004   111017926042   111018258401  
111018639358   111019074307   111019438536   111019678150   111019932276
452618515   452974629   453297970   111014985943   111015290314   111015542471  
111015809972   111016089973   111016398639   111016634272   111016901774  
111017238408   111017599149   111017926064   111018258434   111018640013  
111019074318   111019438660   111019678172   111019932298 452618580   452974702
  453298424   111014985987   111015290358   111015542639   111015809983  
111016090043   111016398651   111016634294   111016901796   111017238497  
111017599183   111017926097   111018258535   111018640406   111019074329  
111019438693   111019678183   111019932300 452618739   452974736   453298598  
111014986292   111015290437   111015542684   111015810042   111016090100  
111016398684   111016634991   111016901921   111017238532   111017599307  
111017926266   111018258579   111018640710   111019074352   111019438705  
111019678239   111019932557 452618986   452974835   453298630   111014986304  
111015290460   111015542796   111015810097   111016090177   111016398695  
111016636128   111016901943   111017238543   111017599330   111017926378  
111018258647   111018640934   111019074790   111019438783   111019678240  
111019932580 452618994   452974975   453298762   111014986528   111015290516  
111015542808   111015810479   111016090212   111016398752   111016636184  
111016902045   111017238587   111017599420   111017926424   111018258658  
111018641092   111019074802   111019438806   111019678329   111019932636
452619034   452975048   453298895   111014986674   111015290538   111015542909  
111015810480   111016090223   111016398820   111016636544   111016902089  
111017238600   111017599431   111017926514   111018258669   111018641227  
111019075005   111019438828   111019678330   111019932669 452619208   452975162
  453298952   111014987136   111015290550   111015543180   111015810547  
111016090234   111016398864   111016636577   111016902225   111017238611  
111017599655   111017926536   111018258771   111018641351   111019075050  
111019438851   111019679487   111019932726 452619505   452975287   453299018  
111014987147   111015290561   111015543247   111015810716   111016090245  
111016398886   111016636612   111016902247   111017238745   111017599666  
111017926547   111018259019   111018641610   111019075083   111019439201  
111019679498   111019932759 452619604   452975311   453299141   111014987169  
111015290831   111015543269   111015810727   111016090256   111016398921  
111016636667   111016902258   111017238756   111017599745   111017926637  
111018259042   111018641788   111019075128   111019439223   111019679588  
111019932771 452619729   452975451   453299307   111014987192   111015290875  
111015543337   111015810772   111016090267   111016399371   111016636689  
111016902472   111017239296   111017599824   111017926671   111018259053  
111018642442   111019075230   111019439234   111019679599   111019932850
452619752   452975535   453299364   111014987237   111015291315   111015543393  
111015810873   111016090278   111016399641   111016636858   111016902506  
111017239364   111017599947   111017926693   111018259075   111018642532  
111019075409   111019439256   111019679656   111019932940 452619885   452975675
  453299414   111014987271   111015291719   111015543483   111015810907  
111016090313   111016399988   111016636870   111016902696   111017239397  
111017600018   111017926738   111018259143   111018642880   111019075757  
111019439289   111019679735   111019933480 452620040   452975741   453299570  
111014987282   111015291731   111015543517   111015810918   111016090335  
111016400082   111016636892   111016902911   111017239566   111017600108  
111017927504   111018259255   111018643410   111019076073   111019439335  
111019679779   111019933536 452620271   452975881   453299950   111014987293  
111015291753   111015543573   111015810952   111016090357   111016400093  
111016636904   111016902922   111017240546   111017600423   111017927559  
111018259367   111018644275   111019076466   111019439447   111019679836  
111019933558 452620396   452975907   453299976   111014987305   111015291809  
111015543595   111015811111   111016090379   111016400239   111016636937  
111016903002   111017240647   111017600535   111017927627   111018259390  
111018644400   111019076657   111019439470   111019679858   111019933615
452620446   452975949   453300030   111014987327   111015291865   111015543663  
111015811122   111016090380   111016400453   111016636960   111016903079  
111017240669   111017600546   111017927650   111018260099   111018644994  
111019076679   111019439492   111019679959   111019933693 452620453   452976087
  453300162   111014987394   111015291876   111015543742   111015811133  
111016090425   111016400509   111016636971   111016903361   111017240759  
111017600580   111017927728   111018260101   111018645041   111019076680  
111019439515   111019679960   111019933750 452620479   452976129   453300170  
111014987406   111015291900   111015543876   111015811188   111016090740  
111016400521   111016637039   111016903428   111017240827   111017600647  
111017927773   111018260190   111018645681   111019076860   111019439728  
111019680119   111019933806 452620552   452976152   453300188   111014988238  
111015291911   111015544091   111015811481   111016090773   111016400622  
111016637040   111016903440   111017240984   111017600748   111017927852  
111018260235   111018645827   111019076905   111019439739   111019680142  
111019933828 452620651   452976228   453300329   111014989587   111015291944  
111015544394   111015811616   111016090829   111016400936   111016637062  
111016903518   111017241042   111017600849   111017927953   111018260279  
111018645849   111019077849   111019439751   111019680210   111019934021
452620875   452976251   453300451   111014989699   111015292024   111015544439  
111015811661   111016091033   111016400969   111016637253   111016903710  
111017241165   111017600861   111017927997   111018260358   111018646288  
111019077894   111019440124   111019680221   111019934032 452621030   452976350
  453300543   111014990253   111015292057   111015545126   111015811672  
111016091044   111016401072   111016637297   111016903721   111017241198  
111017600939   111017928000   111018260482   111018646356   111019078378  
111019440258   111019680232   111019934087 452621196   452976616   453300592  
111014990264   111015292169   111015545137   111015811717   111016091123  
111016401083   111016637332   111016903765   111017241222   111017600984  
111017928022   111018260550   111018646378   111019079414   111019440292  
111019680793   111019934111 452621477   452976699   453300634   111014990309  
111015292215   111015545159   111015811795   111016091156   111016401094  
111016637365   111016904047   111017241312   111017601031   111017928178  
111018260572   111018646413   111019079593   111019440641   111019680805  
111019934122 452621600   452976822   453300667   111014990387   111015292226  
111015545160   111015811841   111016091189   111016401139   111016637398  
111016904081   111017241389   111017601097   111017928235   111018260583  
111018646424   111019079807   111019440674   111019680827   111019934133
452621741   452976921   453300816   111014990411   111015292260   111015545171  
111015811908   111016091257   111016401151   111016637466   111016904137  
111017241435   111017601109   111017928257   111018260921   111018646592  
111019080179   111019440685   111019680838   111019934166 452621865   452976970
  453300899   111014990499   111015292293   111015545193   111015811919  
111016092067   111016401207   111016637501   111016904193   111017241457  
111017601143   111017928303   111018261012   111018646615   111019080551  
111019440720   111019680883   111019934177 452621980   452977119   453300915  
111014990534   111015292327   111015545283   111015811931   111016092089  
111016401218   111016637545   111016904205   111017241468   111017601211  
111017928336   111018261157   111018646659   111019081002   111019440944  
111019680928   111019934199 452622079   452977176   453301061   111014990590  
111015292338   111015545531   111015812202   111016092270   111016401331  
111016637578   111016904283   111017241536   111017601334   111017928392  
111018261214   111018646839   111019081024   111019441013   111019680962  
111019935011 452622137   452977341   453301202   111014990602   111015292361  
111015545575   111015812224   111016092304   111016401500   111016637602  
111016904373   111017241558   111017601367   111017928549   111018261225  
111018647065   111019081169   111019441024   111019680973   111019935022
452622152   452977440   453301236   111014990657   111015292417   111015545586  
111015812257   111016093372   111016401511   111016637646   111016904463  
111017241570   111017601389   111017928561   111018261360   111018647481  
111019081462   111019441079   111019680984   111019935055 452622368   452977481
  453301285   111014990725   111015292451   111015545621   111015812336  
111016093383   111016401522   111016637679   111016904474   111017241604  
111017601446   111017929001   111018261427   111018647492   111019081495  
111019441091   111019681019   111019935066 452622665   452977507   453301467  
111014990804   111015292631   111015545744   111015812347   111016093406  
111016401555   111016637691   111016904485   111017241761   111017601468  
111017929023   111018261438   111018648314   111019081529   111019441125  
111019681020   111019935156 452622806   452977549   453301483   111014990859  
111015292653   111015545777   111015812404   111016093440   111016401791  
111016637961   111016904496   111017241794   111017601547   111017929067  
111018261461   111018648336   111019081822   111019441170   111019681031  
111019935178 452622855   452977572   453301541   111014990905   111015292732  
111015545799   111015812448   111016093462   111016401803   111016638186  
111016904519   111017242122   111017601659   111017929113   111018261641  
111018648381   111019081945   111019441192   111019681042   111019935202
452622962   452977713   453301558   111014990961   111015292877   111015545856  
111015812471   111016093518   111016401836   111016638311   111016904531  
111017242830   111017601693   111017929157   111018261764   111018648392  
111019082182   111019441877   111019681053   111019935224 452623028   452977895
  453301582   111014991018   111015292978   111015546015   111015812482  
111016093608   111016401993   111016638322   111016904586   111017242852  
111017601839   111017929292   111018262204   111018648415   111019083150  
111019441888   111019681132   111019935268 452623044   452977929   453301665  
111014991030   111015293069   111015546093   111015812572   111016093653  
111016402006   111016638377   111016904597   111017242874   111017601840  
111017929326   111018262226   111018648437   111019083868   111019441899  
111019681176   111019935291 452623135   452978042   453301913   111014991096  
111015293104   111015546150   111015812741   111016093732   111016402028  
111016638478   111016904621   111017242931   111017601996   111017929337  
111018262248   111018648628   111019084454   111019441901   111019681198  
111019935325 452623275   452978208   453302028   111014991120   111015293148  
111015546206   111015812763   111016093822   111016402039   111016638524  
111016904698   111017243022   111017602021   111017929393   111018262260  
111018648741   111019084645   111019441912   111019681266   111019935347
452623424   452978265   453302044   111014991186   111015293171   111015546239  
111015812808   111016093855   111016402084   111016638535   111016904733  
111017243099   111017602065   111017929427   111018262664   111018648785  
111019084656   111019441956   111019681288   111019935369 452623481   452978331
  453302176   111014991197   111015293250   111015546240   111015812853  
111016093866   111016402130   111016638546   111016906386   111017243190  
111017602076   111017929438   111018262754   111018648820   111019084702  
111019441978   111019681390   111019935426 452623507   452978455   453302200  
111014991209   111015293306   111015546611   111015812976   111016093901  
111016402163   111016638771   111016906410   111017243369   111017602100  
111017930115   111018262800   111018648910   111019084825   111019441989  
111019682403   111019935460 452623549   452978588   453302275   111014991210  
111015293317   111015546745   111015813067   111016093956   111016402264  
111016638816   111016906533   111017243426   111017602256   111017930182  
111018262811   111018648998   111019084836   111019442025   111019682414  
111019935516 452623887   452978679   453302283   111014991221   111015293339  
111015546767   111015813180   111016094205   111016402286   111016638850  
111016906825   111017243606   111017602267   111017930283   111018262866  
111018649304   111019084858   111019442036   111019682447   111019935527
452624216   452978893   453302325   111014991232   111015293384   111015546802  
111015813258   111016094216   111016402297   111016638861   111016906870  
111017243707   111017602290   111017930328   111018262923   111018649326  
111019085017   111019442069   111019682470   111019935538 452624257   452979008
  453302473   111014991300   111015293418   111015546857   111015813270  
111016094272   111016402310   111016638894   111016906915   111017244528  
111017602324   111017930508   111018263362   111018649405   111019085062  
111019442126   111019682481   111019935606 452624265   452979040   453302549  
111014991388   111015294554   111015546903   111015813315   111016094306  
111016402354   111016638940   111016906937   111017244630   111017603730  
111017930610   111018263384   111018649416   111019085253   111019442148  
111019682537   111019935617 452624273   452979438   453302739   111014991401  
111015294576   111015546914   111015814169   111016094340   111016402792  
111016639053   111016906959   111017244797   111017603763   111017930665  
111018263452   111018649450   111019085455   111019442182   111019682616  
111019935639 452624299   452979511   453302754   111014991434   111015294622  
111015546925   111015814237   111016094430   111016403298   111016639109  
111016907017   111017244821   111017603774   111017930676   111018263519  
111018649461   111019085512   111019442205   111019682627   111019935921
452624752   452979552   453302762   111014991445   111015294699   111015546992  
111015814507   111016094766   111016403311   111016639121   111016907242  
111017244843   111017603819   111017930711   111018263643   111018649584  
111019085624   111019442474   111019682650   111019935943

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452624976   452979669   453303208   111014991502   111015294745   111015547038  
111015814530   111016094799   111016403344   111016639143   111016907309  
111017244876   111017603864   111017930799   111018263700   111018650003  
111019085657   111019442485   111019682740   111019935954 452625072   452979743
  453303372   111014991546   111015294756   111015547050   111015814608  
111016095037   111016403377   111016639222   111016907310   111017244922  
111017603897   111017930801   111018263812   111018650025   111019085680  
111019442496   111019682773   111019935976 452625593   452979792   453303562  
111014991579   111015294846   111015547128   111015814620   111016095093  
111016403401   111016639255   111016907321   111017244944   111017604023  
111017930935   111018264015   111018650069   111019085882   111019442597  
111019682807   111019935998 452625676   452980071   453303612   111014991771  
111015294914   111015547184   111015814721   111016095217   111016403861  
111016639266   111016907354   111017245068   111017604089   111017930946  
111018264026   111018650070   111019086108   111019442665   111019682830  
111019936034 452625866   452980105   453303646   111014991805   111015294925  
111015547207   111015814765   111016095228   111016403894   111016639277  
111016907433   111017245079   111017604090   111017930980   111018264161  
111018650081   111019086355   111019442711   111019682841   111019936045
452626005   452980188   453303711   111014991849   111015294958   111015547230  
111015814855   111016095239   111016403928   111016639288   111016907488  
111017245091   111017604955   111017931059   111018264172   111018650362  
111019086423   111019443206   111019682852   111019936090 452626153   452980311
  453303844   111014992176   111015295016   111015547252   111015814866  
111016095408   111016403939   111016639334   111016907578   111017245114  
111017605002   111017931093   111018264217   111018650430   111019086759  
111019443240   111019682885   111019936731 452626245   452980337   453303877  
111014992536   111015295027   111015547498   111015814888   111016095464  
111016403973   111016639367   111016907602   111017245237   111017605215  
111017931105   111018264239   111018650676   111019087244   111019443262  
111019682919   111019936775 452626252   452980360   453303968   111014992604  
111015295038   111015547522   111015814956   111016095532   111016404019  
111016639446   111016907668   111017245260   111017605316   111017931251  
111018264295   111018650698   111019087299   111019443273   111019682953  
111019936786 452626260   452980394   453303992   111014992626   111015295083  
111015547566   111015815036   111016095576   111016404042   111016639479  
111016907679   111017245271   111017605439   111017931329   111018264329  
111018650755   111019087301   111019443284   111019682986   111019936832
452626617   452980717   453304156   111014992637   111015295173   111015547645  
111015815081   111016095622   111016404086   111016639480   111016907725  
111017245305   111017605653   111017931363   111018264644   111018650777  
111019087424   111019443330   111019683044   111019936876 452626658   452980766
  453304180   111014992671   111015295229   111015547757   111015815115  
111016096049   111016404097   111016639547   111016907769   111017245316  
111017605989   111017931385   111018264723   111018650856   111019087491  
111019443341   111019683077   111019936911 452626781   452981087   453304230  
111014992761   111015295263   111015547779   111015815126   111016096252  
111016404143   111016639693   111016907882   111017246182   111017606058  
111017931396   111018264734   111018650867   111019087772   111019443363  
111019683145   111019936922 452626831   452981186   453304297   111014992783  
111015295296   111015547780   111015815508   111016096285   111016404198  
111016639705   111016907927   111017246496   111017606216   111017931509  
111018264778   111018650902   111019087930   111019443374   111019683167  
111019936933 452627011   452981244   453304321   111014992840   111015295331  
111015547948   111015815766   111016096364   111016404200   111016639749  
111016908085   111017246553   111017606227   111017931510   111018264790  
111018650924   111019088021   111019443464   111019683189   111019936944
452627086   452981392   453304362   111014992851   111015295375   111015548017  
111015815823   111016096397   111016404222   111016639806   111016908108  
111017246788   111017606272   111017931879   111018264868   111018650968  
111019088335   111019443565   111019683235   111019936966 452627219   452981509
  453304388   111014992884   111015295386   111015548185   111015815834  
111016096454   111016404244   111016639840   111016908344   111017246812  
111017606283   111017931958   111018264958   111018650979   111019088526  
111019444320   111019683291   111019936977 452627524   452981749   453304446  
111014992974   111015295397   111015548208   111015815980   111016096465  
111016404334   111016639851   111016908399   111017246823   111017606643  
111017932027   111018264970   111018651037   111019088537   111019444331  
111019683370   111019936988 452627888   452981806   453304461   111014993054  
111015295443   111015548242   111015815991   111016096498   111016404503  
111016639873   111016908467   111017246890   111017606733   111017932094  
111018265050   111018651071   111019088605   111019444364   111019683381  
111019937002 452627938   452981970   453304495   111014993111   111015295454  
111015548264   111015816015   111016096500   111016404761   111016639895  
111016908489   111017247026   111017606801   111017932285   111018265229  
111018651093   111019088638   111019444386   111019683404   111019937350
452627979   452982176   453304511   111014993122   111015295465   111015548860  
111015816026   111016096588   111016404772   111016639907   111016908647  
111017247059   111017606834   111017932308   111018265353   111018651116  
111019088650   111019444421   111019683415   111019937394 452628795   452982259
  453304727   111014993144   111015295511   111015548905   111015816138  
111016096678   111016404941   111016640044   111016908782   111017247082  
111017606878   111017932364   111018265982   111018651127   111019088694  
111019444498   111019683482   111019937406 452629223   452982309   453304735  
111014993155   111015295522   111015549041   111015816228   111016096690  
111016405065   111016640077   111016908805   111017247150   111017606889  
111017932375   111018266006   111018651150   111019089022   111019444511  
111019683549   111019937417 452629397   452982473   453305013   111014993188  
111015295533   111015549333   111015816464   111016096735   111016405087  
111016640099   111016908827   111017247329   111017606924   111017932511  
111018266084   111018651240   111019089099   111019444544   111019684180  
111019937440 452629405   452982523   453305245   111014993379   111015295544  
111015549355   111015816475   111016096746   111016405098   111016640190  
111016908861   111017247341   111017606980   111017932702   111018266129  
111018651442   111019089640   111019444566   111019684203   111019937462
452629793   452982697   453305286   111014993526   111015295577   111015549412  
111015816486   111016096757   111016405188   111016640213   111016908906  
111017247363   111017607172   111017932735   111018266152   111018652072  
111019089730   111019444588   111019684236   111019937529 452629801   452982747
  453305658   111014994280   111015295601   111015549434   111015816532  
111016097376   111016405223   111016640257   111016909020   111017247509  
111017607262   111017932768   111018266174   111018652173   111019089921  
111019444623   111019684258   111019937585 452629827   452982838   453305963  
111014994291   111015295746   111015549456   111015816576   111016097387  
111016405346   111016640336   111016909031   111017247510   111017607284  
111017933118   111018266332   111018652195   111019089932   111019444667  
111019684450   111019937631 452629918   452982911   453306268   111014994460  
111015295960   111015549490   111015816598   111016097455   111016405380  
111016640437   111016909176   111017247576   111017607295   111017933220  
111018266433   111018652230   111019089998   111019444702   111019684461  
111019937642 452629934   452982986   453306367   111014994505   111015296062  
111015549513   111015816622   111016098209   111016405672   111016640594  
111016909211   111017247598   111017607385   111017933297   111018266466  
111018652263   111019090855   111019444768   111019684494   111019937653
452630064   452983000   453306375   111014994594   111015297085   111015549535  
111015816644   111016098298   111016405807   111016640606   111016909255  
111017247611   111017607420   111017933309   111018266512   111018652522  
111019090956   111019444779   111019684517   111019937675 452630379   452983091
  453306391   111014994695   111015297108   111015549614   111015816655  
111016098399   111016405818   111016640617   111016909288   111017247622  
111017607431   111017934399   111018266613   111018652533   111019091104  
111019444780   111019684528   111019937833 452630460   452983141   453306508  
111014994796   111015297119   111015549625   111015816701   111016098502  
111016405863   111016640639   111016909390   111017247644   111017607486  
111017934456   111018266624   111018652555   111019091148   111019444814  
111019684977   111019937877 452630510   452983471   453306524   111014995270  
111015297142   111015549805   111015816756   111016098513   111016405908  
111016640673   111016909402   111017247655   111017607497   111017934478  
111018266646   111018652601   111019091294   111019444836   111019685035  
111019937967 452630536   452983604   453306607   111014995304   111015297164  
111015549849   111015816778   111016098524   111016405986   111016640707  
111016909457   111017247745   111017607532   111017934490   111018266758  
111018652689   111019091339   111019444858   111019685057   111019938036
452630593   452983737   453306698   111014995359   111015297344   111015550964  
111015816992   111016098603   111016406000   111016640730   111016909479  
111017247756   111017607565   111017934614   111018266769   111018652702  
111019091418   111019444881   111019685147   111019938115 452630668   452983786
  453306714   111014995416   111015297445   111015551000   111015817016  
111016098636   111016406066   111016640774   111016909570   111017247789  
111017607587   111017934625   111018266972   111018652713   111019091553  
111019444915   111019685170   111019938160 452630726   452983802   453306730  
111014995461   111015297805   111015551022   111015817038   111016098669  
111016406235   111016640831   111016909592   111017247868   111017607600  
111017934636   111018267029   111018652724   111019091575   111019444937  
111019685215   111019938216 452630734   452983828   453307076   111014995517  
111015297816   111015551088   111015817061   111016098692   111016406257  
111016640853   111016909604   111017247903   111017607633   111017934692  
111018267052   111018653983   111019091654   111019444959   111019685226  
111019938823 452630775   452983950   453307308   111014995539   111015297850  
111015551112   111015817128   111016098759   111016406651   111016640875  
111016909671   111017248016   111017607790   111017935615   111018267119  
111018654131   111019091700   111019444960   111019685271   111019938979
452631211   452984024   453307324   111014995573   111015297861   111015551156  
111015817140   111016098816   111016406741   111016640897   111016909794  
111017248050   111017607835   111017936290   111018267131   111018654142  
111019091711   111019444993   111019685293   111019939082 452631336   452984099
  453307357   111014995595   111015297872   111015551189   111015817229  
111016098894   111016406808   111016640921   111016909884   111017248140  
111017607981   111017936302   111018267276   111018654186   111019091845  
111019445073   111019685316   111019939105 452631609   452984164   453307381  
111014995630   111015297883   111015551527   111015817397   111016098939  
111016406820   111016640932   111016909895   111017248173   111017608308  
111017936368   111018267287   111018654209   111019092295   111019445118  
111019685361   111019939228 452631955   452984214   453307472   111014995641  
111015297894   111015551606   111015817410   111016098951   111016406831  
111016640954   111016910077   111017248207   111017608342   111017936447  
111018267322   111018654210   111019092329   111019445129   111019685383  
111019939273 452632086   452984271   453307514   111014995708   111015297906  
111015551651   111015817476   111016099042   111016406932   111016641078  
111016910145   111017248229   111017608353   111017936492   111018267333  
111018654221   111019092374   111019445163   111019685552   111019939318
452632094   452984289   453307613   111014995764   111015297917   111015551673  
111015817511   111016099233   111016406976   111016641124   111016910167  
111017248892   111017608375   111017936537   111018267412   111018654647  
111019092408   111019445769   111019685574   111019939374 452632110   452984388
  453307985   111014995775   111015297928   111015551684   111015817544  
111016099266   111016407012   111016641180   111016910189   111017248959  
111017608476   111017936560   111018267445   111018654995   111019092756  
111019445770   111019685608   111019939419 452632193   452984784   453308074  
111014995786   111015297939   111015551729   111015817555   111016099390  
111016407113   111016641214   111016910235   111017249017   111017608634  
111017936649   111018267883   111018655097   111019092868   111019445826  
111019685697   111019939442 452632235   452985039   453308348   111014995809  
111015297962   111015551785   111015817566   111016099479   111016407124  
111016641236   111016910257   111017249084   111017608656   111017936807  
111018267951   111018655109   111019093218   111019445994   111019685721  
111019939497 452632508   452985047   453308447   111014995854   111015298031  
111015551808   111015817577   111016099581   111016407180   111016641281  
111016910279   111017249657   111017608678   111017936852   111018268020  
111018655187   111019093230   111019446007   111019685787   111019939521
452632532   452985161   453308579   111014995944   111015298053   111015551819  
111015817601   111016099648   111016407258   111016641292   111016910763  
111017249792   111017608702   111017936874   111018268288   111018655200  
111019093285   111019446962   111019685800   111019939576 452632615   452985260
  453308587   111014996002   111015298086   111015551897   111015817612  
111016099693   111016407270   111016641326   111016910864   111017250705  
111017608713   111017936920   111018268389   111018655334   111019093500  
111019447008   111019685833   111019939778 452632664   452985278   453308652  
111014996013   111015298109   111015551921   111015817656   111016099761  
111016407685   111016641337   111016910965   111017250716   111017608724  
111017937099   111018268457   111018655367   111019093601   111019447110  
111019685877   111019939802 452632862   452985336   453308934   111014997205  
111015298165   111015551954   111015817678   111016099817   111016407753  
111016641393   111016911001   111017250761   111017608791   111017937112  
111018268525   111018655390   111019093667   111019447211   111019686081  
111019939868 452632888   452985583   453309114   111014997485   111015298255  
111015552023   111015817689   111016099839   111016407809   111016641405  
111016911113   111017250817   111017609275   111017938012   111018268536  
111018655446   111019093768   111019447222   111019686115   111019939925
452632912   452985617   453309197   111014997508   111015298413   111015552607  
111015817779   111016099851   111016407843   111016641494   111016911247  
111017250839   111017609376   111017938034   111018268558   111018655514  
111019093779   111019447244   111019686171   111019940781 452632938   452986029
  453309247   111014997643   111015298479   111015552674   111015817814  
111016099930   111016407898   111016641506   111016911663   111017250884  
111017609400   111017938067   111018268693   111018655536   111019093960  
111019447255   111019686193   111019940804 452632979   452986045   453309411  
111014997711   111015298514   111015552685   111015817847   111016100911  
111016407944   111016641584   111016911742   111017250974   111017609466  
111017938089   111018268727   111018655547   111019094141   111019447288  
111019686205   111019940859 452633167   452986078   453309429   111014997799  
111015298525   111015552731   111015817870   111016100922   111016408024  
111016641607   111016911775   111017251009   111017609578   111017938113  
111018268750   111018655705   111019094174   111019447334   111019686216  
111019940905 452633548   452986086   453309437   111014998059   111015298536  
111015552742   111015817959   111016100955   111016408091   111016641641  
111016911832   111017251043   111017609613   111017938146   111018269065  
111018655772   111019094219   111019447367   111019687318   111019940938
452633555   452986136   453309684   111014998116   111015298570   111015552843  
111015817971   111016101215   111016408169   111016641652   111016911900  
111017251100   111017609714   111017938214   111018269087   111018655794  
111019094231   111019447378   111019687677   111019940961 452633647   452986227
  453309924   111014998150   111015298604   111015552911   111015818028  
111016101248   111016408215   111016641685   111016911933   111017251144  
111017609770   111017938269   111018269111   111018655851   111019094365  
111019447435   111019687712   111019941074 452633654   452986250   453309940  
111014998172   111015298671   111015552955   111015818039   111016101259  
111016408259   111016641708   111016912024   111017251177   111017609792  
111017938337   111018270045   111018655862   111019094411   111019447457  
111019687745   111019941096 452633662   452986458   453310138   111014998240  
111015298817   111015552988   111015818051   111016101338   111016408271  
111016641720   111016912068   111017251212   111017609882   111017938359  
111018270135   111018656087   111019094422   111019447806   111019687879  
111019941164 452633720   452986516   453310161   111014998408   111015298828  
111015553068   111015818062   111016101631   111016408282   111016641731  
111016912103   111017251267   111017609893   111017939035   111018270281  
111018656885   111019094523   111019447828   111019687914   111019941412
452633951   452986623   453310245   111014998419   111015298851   111015553361  
111015818073   111016101642   111016408316   111016641742   111016912114  
111017251289   111017610019   111017939080   111018270359   111018657190  
111019094556   111019447851   111019687936   111019941445 452633985   452986680
  453310286   111014998532   111015298884   111015553372   111015818084  
111016102586   111016408327   111016642204   111016912248   111017251346  
111017610075   111017939125   111018270472   111018657437   111019094602  
111019448065   111019687970   111019941489 452634066   452986706   453310294  
111014998712   111015298895   111015553406   111015818095   111016102676  
111016408361   111016642440   111016912293   111017251368   111017610086  
111017939215   111018270696   111018657561   111019094624   111019448087  
111019688005   111019941490 452634538   452986862   453310328   111014998789  
111015298907   111015553451   111015818107   111016102744   111016408394  
111016642989   111016912372   111017251380   111017610244   111017939259  
111018270742   111018657606   111019094792   111019448122   111019688094  
111019941502 452634561   452986904   453310336   111014998813   111015298941  
111015553462   111015818141   111016102788   111016408440   111016643339  
111016912440   111017251492   111017611133   111017939293   111018270865  
111018657729   111019094972   111019448133   111019688106   111019941513
452634694   452986953   453310351   111014998835   111015299009   111015553473  
111015818163   111016102823   111016408462   111016643373   111016912530  
111017252000   111017611166   111017939316   111018270911   111018657752  
111019095052   111019448144   111019688173   111019941535 452634827   452987076
  453310385   111014998891   111015299021   111015553484   111015818174  
111016102889   111016408529   111016643384   111016912664   111017252022  
111017611201   111017939361   111018270988   111018657796   111019095142  
111019448199   111019688184   111019941568 452634900   452987092   453310435  
111014998914   111015299199   111015553495   111015818297   111016102924  
111016408541   111016643395   111016912710   111017252033   111017611245  
111017939620   111018271103   111018657842   111019095186   111019448201  
111019688218   111019941838 452634934   452987316   453310534   111014998992  
111015299201   111015553518   111015818488   111016102957   111016408653  
111016643429   111016912721   111017252134   111017611256   111017939642  
111018271169   111018657864   111019095210   111019448223   111019688241  
111019941940 452635006   452987399   453310617   111014999005   111015300338  
111015553563   111015818556   111016102968   111016408675   111016643430  
111016912800   111017252145   111017611267   111017939743   111018271215  
111018658012   111019095232   111019448234   111019688263   111019942110
452635048   452987464   453310765   111014999049   111015300350   111015553642  
111015818680   111016102991   111016408787   111016643520   111016912833  
111017252156   111017611278   111017939776   111018271271   111018658045  
111019095276   111019448256   111019688296   111019942211

 

SCH-A-32



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452635089   452987472   453310849   111014999252   111015300709   111015553653  
111015818893   111016103015   111016408833   111016643542   111016912888  
111017252167   111017611379   111017939800   111018272036   111018658067  
111019095287   111019448289   111019688353   111019942299 452635394   452987746
  453310997   111014999375   111015300822   111015553686   111015819377  
111016103060   111016409463   111016643924   111016912990   111017252189  
111017611391   111017939833   111018272058   111018658113   111019095300  
111019448357   111019689040   111019942334 452635428   452987852   453311110  
111014999397   111015300912   111015553697   111015819467   111016103082  
111016409496   111016643946   111016913003   111017252235   111017611403  
111017939877   111018272249   111018658214   111019095322   111019448717  
111019689073   111019942389 452635576   452988058   453311219   111014999724  
111015300956   111015553710   111015819580   111016103093   111016409508  
111016644251   111016913137   111017252617   111017611627   111017939912  
111018272373   111018658685   111019095445   111019449651   111019689174  
111019942480 452635600   452988074   453311383   111014999757   111015300989  
111015553743   111015819603   111016103116   111016409531   111016644318  
111016913384   111017252729   111017611706   111017940004   111018272384  
111018658696   111019095737   111019449820   111019689242   111019942503
452635725   452988082   453311557   111014999982   111015301058   111015553754  
111015819647   111016103217   111016409542   111016644475   111016913463  
111017252730   111017611841   111017940093   111018272407   111018658786  
111019096479   111019449842   111019689264   111019942547 452635931   452988116
  453311573   111015000021   111015301115   111015553844   111015819704  
111016103228   111016409553   111016644509   111016913496   111017252774  
111017611863   111017940149   111018272632   111018658809   111019096536  
111019449932   111019689275   111019942558 452636087   452988124   453311698  
111015000043   111015301159   111015553901   111015820425   111016103239  
111016409902   111016644532   111016913508   111017252785   111017611920  
111017940330   111018272643   111018658887   111019096929   111019449965  
111019689297   111019942581 452636129   452988132   453311722   111015000144  
111015301182   111015554171   111015820470   111016103688   111016409935  
111016644600   111016913700   111017252897   111017611997   111017941825  
111018272654   111018658988   111019096996   111019450046   111019689310  
111019942592 452636327   452988165   453311862   111015000212   111015301227  
111015554205   111015820481   111016103699   111016410487   111016644644  
111016913711   111017252909   111017612011   111017941915   111018273060  
111018659024   111019097076   111019450068   111019689321   111019942615
452636624   452988231   453311904   111015000289   111015301250   111015554249  
111015820920   111016103767   111016410544   111016644677   111016913755  
111017252954   111017612077   111017941937   111018273127   111018659035  
111019097087   111019450079   111019689398   111019942626 452636707   452988355
  453311912   111015000290   111015301272   111015554250   111015820975  
111016103903   111016410566   111016644745   111016913777   111017253023  
111017612280   111017941982   111018273149   111018659530   111019097100  
111019450080   111019689781   111019942648 452636913   452988439   453312001  
111015000379   111015301294   111015554261   111015820997   111016103914  
111016410948   111016644767   111016913889   111017253034   111017612358  
111017942028   111018273318   111018659697   111019097155   111019450158  
111019689826   111019942738 452636954   452988645   453312084   111015000414  
111015301429   111015554317   111015821022   111016103936   111016410971  
111016644789   111016914228   111017253045   111017613764   111017942039  
111018273374   111018660486   111019097188   111019450169   111019689859  
111019942794 452637036   452988793   453312100   111015000470   111015301463  
111015554339   111015821033   111016103969   111016410982   111016644813  
111016914273   111017253135   111017613775   111017942084   111018273442  
111018660554   111019097313   111019450204   111019689871   111019942806
452637432   452988967   453312183   111015000504   111015301519   111015554463  
111015821134   111016103992   111016411028   111016644835   111016914307  
111017253270   111017613786   111017942163   111018273497   111018660576  
111019097324   111019451306   111019689916   111019942839 452637499   452989049
  453312191   111015000571   111015301531   111015554531   111015821202  
111016104050   111016411062   111016644880   111016914318   111017254024  
111017613843   111017942196   111018273509   111018660655   111019097469  
111019451373   111019689927   111019942840 452637549   452989072   453312258  
111015000582   111015301553   111015554542   111015821268   111016104836  
111016411084   111016644936   111016914330   111017254046   111017613911  
111017942208   111018273532   111018660666   111019097593   111019451429  
111019689972   111019943357 452637556   452989239   453312324   111015000650  
111015301609   111015554621   111015821314   111016104847   111016411130  
111016644947   111016914341   111017254091   111017614024   111017942242  
111018273666   111018660789   111019097683   111019451430   111019690008  
111019943414 452638000   452989833   453312332   111015000740   111015301823  
111015554643   111015821369   111016104858   111016411141   111016645083  
111016914352   111017254125   111017614091   111017942411   111018274128  
111018660813   111019097728   111019451485   111019690323   111019943425
452638257   452989916   453312431   111015000919   111015301878   111015554665  
111015821527   111016104959   111016411219   111016645106   111016914385  
111017254147   111017614192   111017942433   111018274274   111018660824  
111019097762   111019451575   111019690345   111019943526 452638299   452989924
  453312829   111015001011   111015301890   111015554777   111015821550  
111016105017   111016411242   111016645184   111016914431   111017254215  
111017614215   111017942444   111018274690   111018660857   111019097807  
111019451597   111019690367   111019943605 452638331   452989981   453312969  
111015001066   111015302374   111015554799   111015822449   111016105534  
111016411411   111016645218   111016914464   111017254305   111017614349  
111017942499   111018274814   111018660969   111019097885   111019451643  
111019690389   111019943649 452638455   452989999   453313025   111015001167  
111015302420   111015554902   111015822483   111016105556   111016411488  
111016645296   111016914510   111017254664   111017614428   111017942613  
111018274959   111018661083   111019098000   111019451654   111019690435  
111019943683 452638471   452990179   453313058   111015001178   111015302475  
111015554913   111015822517   111016105578   111016411556   111016645308  
111016914598   111017254743   111017614484   111017942657   111018274960  
111018661746   111019098044   111019451665   111019690480   111019943773
452638489   452990369   453313066   111015001213   111015302587   111015554924  
111015822562   111016105590   111016411613   111016645342   111016914688  
111017254822   111017614585   111017942691   111018275006   111018661791  
111019098178   111019451698   111019690491   111019943829 452638539   452990484
  453313124   111015001347   111015302655   111015554935   111015822652  
111016105646   111016411747   111016645386   111016914802   111017254855  
111017614596   111017942703   111018276399   111018661858   111019098190  
111019451856   111019690514   111019943830 452638570   452990781   453313140  
111015002270   111015302868   111015555015   111015822685   111016105657  
111016411837   111016645397   111016914868   111017254945   111017614608  
111017942770   111018276524   111018662028   111019098202   111019452060  
111019690558   111019943852 452638612   452990880   453313231   111015002281  
111015302969   111015555093   111015822708   111016105714   111016411905  
111016645498   111016914880   111017254967   111017614765   111017942860  
111018276647   111018662343   111019098213   111019452857   111019690569  
111019943896 452638646   452990898   453313298   111015002292   111015303038  
111015555217   111015822731   111016105781   111016411927   111016645511  
111016914947   111017255564   111017614833   111017942916   111018276692  
111018662950   111019098279   111019452879   111019690581   111019943920
452638893   452991078   453313322   111015002337   111015303061   111015555239  
111015822753   111016105927   111016412805   111016645522   111016914970  
111017255643   111017614899   111017942994   111018276861   111018663546  
111019098358   111019452891   111019690660   111019943942 452639016   452991326
  453313397   111015002359   111015303094   111015555240   111015822955  
111016105950   111016412917   111016645533   111016915016   111017256127  
111017614901   111017943030   111018277031   111018663614   111019098392  
111019452936   111019690693   111019944011 452639073   452991540   453313405  
111015002360   111015303106   111015555262   111015822966   111016106007  
111016412995   111016645599   111016915027   111017256150   111017614923  
111017943108   111018277435   111018663636   111019099034   111019452947  
111019690716   111019944066 452639222   452991615   453313447   111015002416  
111015303128   111015555329   111015823068   111016106108   111016413008  
111016645656   111016915038   111017256172   111017614978   111017943120  
111018277514   111018663670   111019099416   111019453005   111019690727  
111019944101 452639339   452991656   453313512   111015002483   111015303162  
111015555352   111015823158   111016106388   111016413020   111016645667  
111016915061   111017256228   111017615104   111017943210   111018277604  
111018663715   111019099438   111019453016   111019690761   111019944112
452639446   452991664   453313710   111015003394   111015303342   111015555431  
111015823169   111016106502   111016413435   111016645904   111016915128  
111017256251   111017615115   111017943366   111018277671   111018664480  
111019099562   111019453049   111019690817   111019944190 452639529   452991805
  453313884   111015003439   111015303409   111015555442   111015823226  
111016106580   111016413480   111016646006   111016915173   111017256329  
111017615193   111017943434   111018278043   111018664514   111019099821  
111019453061   111019690839   111019944202 452639727   452991839   453313918  
111015003484   111015303410   111015555453   111015823338   111016106658  
111016413491   111016646039   111016915218   111017256363   111017615250  
111017943445   111018278111   111018664525   111019099887   111019453173  
111019690840   111019944213 452639800   452991854   453313942   111015003495  
111015303421   111015555475   111015823349   111016106669   111016413648  
111016646084   111016915252   111017256374   111017615339   111017943805  
111018278223   111018664558   111019099911   111019453195   111019690895  
111019944224 452639826   452991888   453314023   111015003596   111015303443  
111015555497   111015823394   111016106670   111016413839   111016646141  
111016915331   111017256396   111017615407   111017943816   111018278234  
111018664659   111019100048   111019453241   111019691166   111019944235
452640139   452991961   453314395   111015003608   111015303476   111015555521  
111015823495   111016106748   111016413907   111016646163   111016915443  
111017256442   111017615485   111017943883   111018278256   111018664794  
111019100116   111019453274   111019691188   111019944257 452640352   452992019
  453314437   111015003620   111015303511   111015555532   111015823507  
111016106759   111016413952   111016646567   111016915465   111017256497  
111017615508   111017943906   111018278313   111018664817   111019100149  
111019453331   111019691234   111019944279 452640360   452992076   453314528  
111015003653   111015303533   111015555554   111015823541   111016106771  
111016413974   111016646578   111016915522   111017256521   111017615520  
111017943917   111018278717   111018664839   111019100172   111019453353  
111019691290   111019944370 452640642   452992506   453314577   111015003721  
111015303544   111015555633   111015823620   111016106816   111016414054  
111016646602   111016915566   111017256532   111017615609   111017943962  
111018278728   111018664862   111019100442   111019453364   111019691302  
111019944460 452640667   452992530   453314627   111015003743   111015303577  
111015555644   111015823653   111016106861   111016414111   111016646624  
111016915601   111017256543   111017615766   111017943973   111018278818  
111018664895   111019101218   111019453386   111019691324   111019945270
452640691   452992621   453314635   111015003855   111015303599   111015555655  
111015824586   111016106917   111016414212   111016646668   111016915645  
111017256554   111017615777   111017944457   111018278863   111018665212  
111019101230   111019453443   111019691346   111019945315 452641012   452992951
  453314684   111015004025   111015303601   111015555677   111015824621  
111016107019   111016414324   111016646680   111016915667   111017256688  
111017615812   111017944514   111018278997   111018665234   111019101308  
111019453454   111019691379   111019945371 452641079   452993090   453314775  
111015004092   111015303612   111015555712   111015824676   111016107042  
111016414368   111016646703   111016915689   111017256723   111017616138  
111017944525   111018279684   111018665324   111019101601   111019453465  
111019691403   111019945393 452641244   452993132   453314809   111015004159  
111015303645   111015555723   111015825442   111016108199   111016414414  
111016646714   111016915724   111017256789   111017616341   111017944626  
111018279695   111018666000   111019101735   111019453476   111019691414  
111019945416 452641319   452993157   453314957   111015004160   111015303667  
111015555745   111015825510   111016108234   111016414436   111016646747  
111016915735   111017256802   111017616374   111017944671   111018279842  
111018666022   111019101791   111019453487   111019691436   111019945562
452641475   452993256   453315038   111015004755   111015303779   111015555789  
111015825745   111016108278   111016414470   111016646769   111016916095  
111017256868   111017616464   111017944682   111018279853   111018666066  
111019101803   111019453566   111019691447   111019945584 452642010   452993272
  453315285   111015004799   111015303803   111015555790   111015825789  
111016108289   111016414492   111016646781   111016916220   111017257027  
111017616936   111017944693   111018279921   111018666088   111019101825  
111019453577   111019691470   111019945685 452642028   452993348   453315335  
111015004991   111015303870   111015555802   111015826027   111016108324  
111016414931   111016646792   111016916365   111017257331   111017616981  
111017944727   111018279943   111018666099   111019101904   111019454635  
111019691515   111019945786 452642564   452993603   453315491   111015005138  
111015303904   111015555914   111015826061   111016108335   111016414953  
111016646804   111016916411   111017257353   111017617094   111017944738  
111018280103   111018666516   111019102073   111019454646   111019691807  
111019945809 452642614   452993645   453315756   111015005239   111015303926  
111015555970   111015826094   111016108414   111016414986   111016646859  
111016916444   111017257375   111017617106   111017944817   111018280158  
111018666527   111019102095   111019454792   111019691841   111019945832
452642705   452993744   453315806   111015005273   111015303959   111015555981  
111015826139   111016108627   111016415066   111016646860   111016916545  
111017257397   111017617117   111017944828   111018280237   111018666583  
111019102130   111019454848   111019691942   111019945843 452642762   452993835
  453315954   111015005284   111015303982   111015556397   111015826173  
111016108649   111016415101   111016646950   111016916703   111017257421  
111017617151   111017944840   111018280316   111018666684   111019102219  
111019454882   111019691975   111019945887 452643018   452994106   453316069  
111015005307   111015303993   111015556443   111015826207   111016108650  
111016415123   111016646983   111016916747   111017257465   111017617184  
111017944930   111018280473   111018666718   111019102231   111019454927  
111019692000   111019945898 452643042   452994239   453316127   111015005363  
111015304039   111015556454   111015826230   111016108661   111016415213  
111016647029   111016916781   111017257500   111017617195   111017945021  
111018280518   111018666808   111019102286   111019454938   111019692011  
111019945977 452643109   452994247   453316259   111015005408   111015304062  
111015556858   111015826386   111016108683   111016415224   111016647186  
111016916916   111017257825   111017617331   111017945098   111018280529  
111018666965   111019102310   111019454949   111019692077   111019946057
452643299   452994254   453316283   111015005419   111015304073   111015556892  
111015826432   111016108706   111016415246   111016647197   111016917018  
111017257881   111017617443   111017945155   111018280530   111018666998  
111019102321   111019454994   111019692112   111019946068 452643372   452994403
  453316424   111015005532   111015304129   111015556915   111015826533  
111016108728   111016415314   111016647209   111016917085   111017257892  
111017617500   111017945571   111018280619   111018667001   111019102343  
111019455007   111019692167   111019946080 452643422   452994668   453316457  
111015005543   111015304141   111015556971   111015826588   111016108762  
111016415381   111016647243   111016917265   111017257904   111017617836  
111017945627   111018280989   111018667089   111019102400   111019455120  
111019692178   111019946091 452643430   452994700   453316507   111015005891  
111015304152   111015557006   111015826599   111016108818   111016415404  
111016647287   111016917300   111017257915   111017617858   111017945661  
111018281003   111018667258   111019102411   111019455142   111019692189  
111019946114 452643539   452994825   453316663   111015005925   111015304196  
111015557343   111015826623   111016108841   111016415415   111016647298  
111016917670   111017257926   111017617948   111017945784   111018281025  
111018667269   111019103322   111019455175   111019692527   111019946125
452643588   452994890   453316879   111015006005   111015304231   111015557387  
111015827488   111016108896   111016415459   111016647366   111016917692  
111017258073   111017618006   111017945931   111018281665   111018667270  
111019103502   111019455197   111019692538   111019946136 452643638   452994940
  453316895   111015006016   111015304264   111015557433   111015827769  
111016108931   111016415561   111016647423   111016917759   111017258725  
111017618129   111017945975   111018281700   111018667315   111019103524  
111019455209   111019692617   111019946147 452643794   452994973   453317000  
111015006027   111015304286   111015557680   111015827860   111016108942  
111016415572   111016647513   111016917793   111017258747   111017618219  
111017946055   111018281733   111018667449   111019103603   111019455243  
111019692628   111019946158 452644131   452995137   453317281   111015006049  
111015304309   111015557703   111015827871   111016109044   111016415617  
111016647636   111016917849   111017258781   111017618242   111017946257  
111018281799   111018667562   111019104008   111019455254   111019692684  
111019946215 452644271   452995186   453317430   111015006061   111015304332  
111015557758   111015827938   111016109224   111016415853   111016647715  
111016917939   111017258826   111017618275   111017946279   111018281801  
111018668204   111019104143   111019455276   111019692718   111019946248
452644297   452995244   453317596   111015006072   111015304376   111015557792  
111015827949   111016109235   111016416214   111016647748   111016917995  
111017258882   111017618309   111017946662   111018282431   111018668259  
111019104154   111019455287   111019692730   111019946271 452644321   452995384
  453317661   111015006117   111015304400   111015557882   111015828074  
111016109246   111016416269   111016647849   111016918008   111017258972  
111017618310   111017946909   111018282442   111018668316   111019104345  
111019455366   111019692808   111019946282 452644388   452995392   453317687  
111015006207   111015304477   111015557905   111015828119   111016109279  
111016416270   111016647850   111016918019   111017258994   111017618499  
111017947023   111018282576   111018668338   111019104389   111019455388  
111019692954   111019946327 452644461   452995400   453317729   111015006263  
111015304488   111015557983   111015828209   111016109853   111016416326  
111016647962   111016918031   111017259007   111017618589   111017947067  
111018282622   111018668361   111019104558   111019455399   111019693023  
111019946338 452644495   452995590   453317984   111015006308   111015304499  
111015558030   111015828333   111016109965   111016416348   111016647973  
111016918064   111017259052   111017618657   111017947089   111018282633  
111018668383   111019104581   111019455423   111019693056   111019946350
452644594   452995673   453318149   111015006353   111015304501   111015558063  
111015828366   111016110046   111016416427   111016648121   111016918075  
111017259917   111017619704   111017947157   111018282644   111018668428  
111019104592   111019455434   111019693078   111019946473

 

SCH-A-33



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452644735   452995921   453318370   111015006375   111015304523   111015558085  
111015828412   111016110057   111016416461   111016648132   111016918097  
111017260065   111017619759   111017947168   111018282891   111018668440  
111019104637   111019456132   111019693270   111019946529 452645005   452996069
  453318412   111015006397   111015304534   111015558254   111015828467  
111016110080   111016416506   111016648277   111016918266   111017260100  
111017619771   111017947214   111018282903   111018668541   111019104716  
111019456154   111019693326   111019946585 452645047   452996093   453318420  
111015006409   111015304545   111015558399   111015828490   111016110114  
111016416539   111016648299   111016918356   111017260155   111017619805  
111017947281   111018282936   111018668596   111019104828   111019456165  
111019693405   111019946619 452645096   452996176   453318610   111015006498  
111015304567   111015558524   111015828535   111016110125   111016416607  
111016648390   111016918446   111017260267   111017619849   111017947292  
111018282947   111018668631   111019104996   111019456244   111019693573  
111019946653 452645153   452996192   453318677   111015006599   111015304578  
111015558580   111015828568   111016110248   111016416618   111016648402  
111016918503   111017260313   111017619906   111017947405   111018283049  
111018668675   111019105087   111019456323   111019693629   111019946697
452645203   452996325   453318719   111015006623   111015305074   111015559266  
111015828580   111016110338   111016417215   111016648424   111016918525  
111017260436   111017620032   111017947472   111018283050   111018668800  
111019105133   111019456503   111019693663   111019946721 452645385   452996374
  453318735   111015006746   111015305423   111015559312   111015828669  
111016110406   111016417226   111016648457   111016918547   111017260458  
111017620087   111017947506   111018283083   111018668833   111019105234  
111019456570   111019693674   111019946765 452645716   452996424   453318800  
111015006858   111015305580   111015559402   111015828704   111016110507  
111016417248   111016648491   111016918581   111017260492   111017620199  
111017947618   111018283465   111018668844   111019105245   111019456626  
111019693685   111019946776 452645773   452996580   453318941   111015006904  
111015305647   111015559503   111015828726   111016110574   111016417798  
111016648503   111016918615   111017260582   111017620212   111017947641  
111018283588   111018668877   111019105357   111019456637   111019693696  
111019946787 452645898   452996895   453319220   111015006926   111015305669  
111015559604   111015828737   111016110642   111016418036   111016648547  
111016918648   111017260616   111017620223   111017947843   111018283599  
111018668934   111019105368   111019457605   111019693719   111019946798
452645906   452997026   453319287   111015006937   111015305681   111015559626  
111015828793   111016111115   111016418047   111016648592   111016918671  
111017260661   111017620234   111017947911   111018283746   111018668967  
111019105492   111019457627   111019693810   111019946888 452646003   452997125
  453319378   111015007073   111015306154   111015559907   111015828838  
111016111126   111016418182   111016648637   111016918727   111017260717  
111017620245   111017947955   111018283780   111018668990   111019105728  
111019457694   111019693832   111019946934 452646029   452997190   453319428  
111015007141   111015306255   111015560549   111015828906   111016111171  
111016418238   111016648693   111016918794   111017260728   111017620256  
111017948024   111018283836   111018669003   111019105740   111019457728  
111019693922   111019946956 452646185   452997265   453319451   111015007219  
111015306390   111015560550   111015828928   111016111542   111016418283  
111016648705   111016918862   111017260773   111017620267   111017948169  
111018283959   111018669362   111019105751   111019457784   111019694462  
111019947014 452646268   452997471   453319725   111015007253   111015306468  
111015560583   111015828940   111016111586   111016418306   111016648727  
111016918873   111017260795   111017620324   111017948192   111018284062  
111018669508   111019105919   111019457807   111019694484   111019947069
452646730   452997505   453319808   111015007286   111015306491   111015560684  
111015828962   111016111609   111016418317   111016648738   111016918884  
111017260807   111017620515   111017948293   111018284073   111018669520  
111019106044   111019457818   111019694495   111019947081 452646888   452997570
  453319824   111015007365   111015306547   111015560707   111015829244  
111016111676   111016418340   111016648862   111016918895   111017260896  
111017620526   111017948383   111018284141   111018669564   111019106325  
111019458101   111019694990   111019947104 452646946   452997588   453319865  
111015007376   111015306671   111015560763   111015829334   111016111733  
111016418384   111016648884   111016918907   111017261099   111017620559  
111017948585   111018284411   111018669597   111019106549   111019458189  
111019695272   111019948352 452646987   452997638   453319998   111015007400  
111015306794   111015560796   111015829390   111016111755   111016418430  
111016648895   111016918929   111017261662   111017620616   111017948596  
111018284433   111018669621   111019106729   111019458202   111019695306  
111019948879 452647266   452997646   453320426   111015007488   111015306930  
111015560864   111015829446   111016111766   111016418531   111016648963  
111016918930   111017261853   111017621471   111017948608   111018284466  
111018669632   111019106886   111019458246   111019695441   111019948891
452647290   452997752   453320459   111015007512   111015306974   111015560932  
111015829457   111016111777   111016418553   111016649065   111016919009  
111017261987   111017621538   111017948721   111018284523   111018669766  
111019106943   111019458314   111019695452   111019948903 452647415   452997760
  453320558   111015007534   111015307010   111015561258   111015829930  
111016111924   111016418698   111016649155   111016919010   111017263035  
111017621639   111017948765   111018284769   111018669799   111019107078  
111019458358   111019695463   111019948936 452647456   452997778   453320806  
111015007624   111015307043   111015561269   111015829952   111016112060  
111016418733   111016649199   111016919032   111017263057   111017621651  
111017948989   111018284848   111018669812   111019107089   111019458370  
111019695610   111019948970 452647472   452997828   453320822   111015007635  
111015307076   111015561304   111015830325   111016112150   111016418755  
111016649234   111016919087   111017263136   111017621718   111017949014  
111018285906   111018669968   111019107102   111019458404   111019695632  
111019948992 452647639   452997950   453320897   111015007859   111015307795  
111015561315   111015830381   111016112161   111016419026   111016649289  
111016919144   111017263226   111017621741   111017949081   111018285917  
111018670195   111019107191   111019458415   111019695665   111019949005
452647688   452998057   453320921   111015007871   111015307964   111015561337  
111015830448   111016112295   111016419105   111016649302   111016919199  
111017263237   111017622359   111017949137   111018285940   111018670825  
111019107225   111019458437   111019696341   111019949027 452647696   452998362
  453321044   111015007905   111015308000   111015561359   111015830471  
111016112385   111016419228   111016649335   111016919290   111017263349  
111017622517   111017949148   111018285951   111018670870   111019107236  
111019458459   111019696374   111019949049 452647704   452998446   453321051  
111015007972   111015308101   111015561360   111015830730   111016112453  
111016419284   111016649414   111016920168   111017263530   111017622641  
111017949205   111018285984   111018670904   111019107269   111019458594  
111019696419   111019949072 452647811   452998453   453321127   111015007994  
111015308123   111015561382   111015830741   111016112510   111016419408  
111016649515   111016920416   111017263585   111017622753   111017949351  
111018286019   111018671376   111019107315   111019458651   111019696554  
111019949117 452647894   452998602   453321267   111015008029   111015308134  
111015561405   111015830752   111016112587   111016419543   111016649616  
111016920551   111017263653   111017622764   111017949407   111018286109  
111018671736   111019108350   111019458662   111019696644   111019949151
452647969   452998768   453321317   111015008333   111015309607   111015561472  
111015831247   111016112633   111016419611   111016649638   111016920708  
111017263675   111017622809   111017949452   111018286121   111018672478  
111019108383   111019458707   111019696677   111019949162 452648009   452998883
  453321325   111015008546   111015309753   111015561494   111015831270  
111016112688   111016419633   111016649649   111016920720   111017263709  
111017622898   111017949496   111018286233   111018672872   111019108934  
111019458718   111019696790   111019949173 452648033   452998891   453321358  
111015009615   111015309821   111015561539   111015831416   111016112701  
111016419655   111016649661   111016920742   111017263754   111017623293  
111017949508   111018286266   111018672906   111019108989   111019458729  
111019697061   111019949230 452648124   452998917   453321382   111015009660  
111015309944   111015561573   111015831461   111016112723   111016419745  
111016649728   111016920786   111017263765   111017623406   111017949520  
111018286277   111018672962   111019109328   111019458752   111019697218  
111019949241 452648447   452999378   453321630   111015009828   111015310025  
111015561584   111015831483   111016112745   111016419790   111016649739  
111016920810   111017263800   111017623417   111017949586   111018286345  
111018673031   111019109418   111019458763   111019697892   111019949252
452648785   452999493   453321770   111015009840   111015310104   111015561629  
111015831539   111016112813   111016419835   111016649740   111016920876  
111017263855   111017623585   111017949621   111018286581   111018673097  
111019109711   111019458796   111019697904   111019949331 452648926   452999576
  453322000   111015009884   111015310148   111015561630   111015831618  
111016112868   111016419868   111016649773   111016920900   111017263866  
111017623596   111017949632   111018286626   111018673143   111019109722  
111019458808   111019698006   111019949397 452649122   452999600   453322075  
111015009930   111015310193   111015561685   111015831629   111016112880  
111016419880   111016650494   111016921035   111017263888   111017623642  
111017949643   111018287481   111018673165   111019109733   111019458897  
111019698028   111019949410 452649155   452999899   453322166   111015009985  
111015310306   111015561719   111015831652   111016112981   111016419936  
111016650809   111016921091   111017263956   111017624340   111017951668  
111018287504   111018673187   111019109777   111019458909   111019698084  
111019949555 452649296   453000036   453322232   111015009996   111015310362  
111015561764   111015831663   111016113016   111016419969   111016650911  
111016921158   111017263989   111017624373   111017951815   111018287515  
111018673277   111019109856   111019459157   111019698095   111019949588
452649353   453000044   453322273   111015010022   111015310407   111015561775  
111015831742   111016113050   111016419981   111016650944   111016921248  
111017264014   111017624564   111017951860   111018287548   111018673457  
111019109878   111019459168   111019698107   111019949634 452649775   453000085
  453322299   111015010077   111015310463   111015561832   111015831775  
111016113072   111016420725   111016650966   111016921338   111017264126  
111017624878   111017951905   111018287571   111018673491   111019109979  
111019459180   111019698141   111019949645 452649783   453000093   453322323  
111015010145   111015310496   111015561865   111015831797   111016113151  
111016420781   111016650977   111016921350   111017264171   111017624946  
111017951950   111018287616   111018673525   111019109991   111019459719  
111019698589   111019949656 452649908   453000275   453322414   111015010178  
111015310520   111015561876   111015831843   111016113623   111016420815  
111016650999   111016921417   111017264182   111017625532   111017951972  
111018287627   111018673547   111019110049   111019459742   111019698613  
111019949667 452649973   453000366   453322430   111015010189   111015310586  
111015562507   111015831922   111016113645   111016421041   111016651024  
111016921439   111017264283   111017625633   111017951994   111018287694  
111018673570   111019110083   111019459809   111019698624   111019949689
452650039   453000432   453322885   111015010257   111015310711   111015562518  
111015831977   111016113656   111016421085   111016651046   111016921529  
111017264317   111017625666   111017952074   111018287762   111018673592  
111019110285   111019459854   111019698668   111019949724 452650054   453000440
  453322901   111015010279   111015310733   111015562563   111015832002  
111016113667   111016421209   111016651057   111016921530   111017264328  
111017625723   111017952186   111018287919   111018673895   111019110331  
111019459876   111019698679   111019949915 452650096   453000507   453322992  
111015010280   111015310823   111015562619   111015832046   111016113690  
111016421254   111016651068   111016921541   111017264340   111017625790  
111017952300   111018287942   111018673929   111019110342   111019459898  
111019698703   111019949926 452650419   453000556   453323172   111015010314  
111015310878   111015562642   111015832080   111016113724   111016421276  
111016651103   111016921563   111017264362   111017625835   111017952401  
111018288033   111018674054   111019110364   111019459977   111019698725  
111019949948 452650518   453000820   453323388   111015010370   111015310957  
111015562697   111015832091   111016113757   111016421388   111016651226  
111016921697   111017264441   111017625958   111017952434   111018288639  
111018674087   111019110454   111019460014   111019698804   111019949959
452650526   453000838   453323412   111015010561   111015311071   111015562732  
111015832439   111016113780   111016421423   111016651260   111016923239  
111017264586   111017626038   111017952490   111018288943   111018674122  
111019110735   111019460148   111019698848   111019950186 452650567   453000853
  453323438   111015010583   111015311105   111015562787   111015833373  
111016113803   111016421489   111016651282   111016923240   111017264597  
111017626162   111017952940   111018288954   111018674313   111019110971  
111019460159   111019698882   111019950434 452650690   453000937   453323446  
111015010617   111015311149   111015562866   111015833418   111016113858  
111016421513   111016651462   111016923857   111017264610   111017626645  
111017952951   111018288987   111018674357   111019111040   111019460160  
111019698961   111019950478 452650898   453000960   453323636   111015010662  
111015311161   111015562888   111015833429   111016113904   111016421524  
111016651585   111016923947   111017264744   111017626702   111017953097  
111018289034   111018674436   111019111141   111019460193   111019698983  
111019950502 452650906   453001141   453323750   111015010673   111015311284  
111015562912   111015833542   111016113915   111016421557   111016651776  
111016923969   111017264845   111017626757   111017953176   111018289078  
111018674447   111019111590   111019460249   111019699007   111019950557
452651003   453001158   453323958   111015010729   111015311295   111015562989  
111015833597   111016113971   111016421603   111016651877   111016924016  
111017264856   111017626768   111017953266   111018289089   111018674469  
111019111602   111019460306   111019699018   111019950568 452651011   453001174
  453323982   111015010730   111015311330   111015563025   111015833665  
111016113982   111016421625   111016651912   111016924049   111017265824  
111017627422   111017953356   111018289102   111018674526   111019111668  
111019460328   111019699120   111019950603 452651078   453001422   453324105  
111015010785   111015311341   111015563069   111015833711   111016114028  
111016421647   111016651934   111016924319   111017265880   111017627444  
111017953378   111018289146   111018674616   111019111747   111019460340  
111019699142   111019950614 452651201   453001471   453324147   111015010808  
111015311352   111015563238   111015833744   111016114040   111016421726  
111016651978   111016924342   111017265981   111017627466   111017953390  
111018289236   111018674852   111019111837   111019460395   111019699175  
111019950658 452651409   453001844   453324303   111015010820   111015311396  
111015563564   111015833812   111016114051   111016421748   111016652003  
111016924410   111017266139   111017627556   111017953413   111018289269  
111018674997   111019111871   111019460407   111019699186   111019950704
452651540   453001976   453324352   111015010886   111015311408   111015563676  
111015833889   111016114208   111016421872   111016652160   111016924544  
111017266207   111017627578   111017953480   111018289281   111018675291  
111019111905   111019460430   111019699658   111019950737 452651672   453001984
  453324469   111015010976   111015311419   111015563687   111015833913  
111016114219   111016421995   111016652171   111016924566   111017266263  
111017627646   111017953491   111018289315   111018675325   111019111972  
111019460441   111019699681   111019950793 452651730   453002149   453324477  
111015011416   111015311431   111015564004   111015833924   111016114231  
111016422053   111016652227   111016924599   111017266533   111017627961  
111017953569   111018289337   111018675358   111019111983   111019460452  
111019699760   111019950816 452651946   453002156   453324501   111015011461  
111015311936   111015564688   111015833968   111016114398   111016422109  
111016652238   111016924689   111017266623   111017627972   111017953941  
111018289360   111018675516   111019112063   111019460890   111019699771  
111019950849 452652100   453002354   453324782   111015011696   111015311981  
111015564734   111015834015   111016114488   111016422222   111016652283  
111016924780   111017266634   111017628007   111017953985   111018289371  
111018675594   111019112074   111019461486   111019699805   111019950861
452652282   453002537   453324923   111015011764   111015312049   111015564789  
111015834273   111016114512   111016422255   111016652306   111016924803  
111017266757   111017628029   111017954009   111018289517   111018675617  
111019112300   111019461745   111019699816   111019950894 452652431   453002610
  453325185   111015011775   111015312094   111015564813   111015834363  
111016114534   111016422367   111016652328   111016924926   111017266960  
111017628030   111017954010   111018289753   111018675628   111019112311  
111019461778   111019699827   111019950906 452652522   453002636   453325268  
111015011832   111015312241   111015564969   111015834600   111016114545  
111016422390   111016652339   111016924937   111017266993   111017628063  
111017954098   111018289764   111018675640   111019112355   111019461879  
111019699838   111019950995 452652555   453002867   453325433   111015011854  
111015312252   111015564981   111015835050   111016115333   111016422446  
111016652362   111016924948   111017267006   111017628287   111017954166  
111018289876   111018675651   111019112388   111019461891   111019699861  
111019951053 452652662   453002966   453325474   111015011933   111015312375  
111015565027   111015835151   111016115467   111016422525   111016652407  
111016924993   111017267051   111017628311   111017954256   111018290126  
111018675707   111019112445   111019461914   111019699894   111019951097
452652829   453002982   453325631   111015012046   111015312410   111015565230  
111015835162   111016115490   111016422558   111016652418   111016925040  
111017267073   111017628355   111017954267   111018290159   111018675718  
111019113435   111019462050   111019699906   111019951121 452652951   453003014
  453325672   111015012057   111015312432   111015565386   111015835218  
111016116064   111016422569   111016652429   111016925062   111017267208  
111017628377   111017954324   111018290160   111018675752   111019113479  
111019462072   111019699951   111019951165 452653041   453003022   453325797  
111015012068   111015312667   111015565432   111015835308   111016116233  
111016422615   111016652463   111016925141   111017267264   111017628401  
111017954357   111018290238   111018677215   111019113783   111019462139  
111019700077   111019951187 452653173   453003055   453325904   111015012079  
111015312735   111015565465   111015835331   111016116323   111016423245  
111016652643   111016925185   111017267343   111017628434   111017954414  
111018290441   111018677282   111019113907   111019462173   111019700123  
111019951222 452653181   453003220   453326068   111015012091   111015312779  
111015565476   111015835364   111016116356   111016423278   111016652744  
111016925196   111017267365   111017628456   111017954469   111018290485  
111018677293   111019113941   111019462195   111019700134   111019951277
452653231   453003253   453326241   111015012103   111015313523   111015565500  
111015835397   111016116378   111016423290   111016652801   111016925365  
111017267387   111017628489   111017954830   111018290665   111018677305  
111019113996   111019462218   111019700167   111019951288

 

SCH-A-34



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452653272   453003295   453326480   111015012237   111015313736   111015565599  
111015835588   111016116402   111016423346   111016652823   111016925499  
111017267422   111017628546   111017954896   111018290687   111018677350  
111019114009   111019462241   111019700189   111019951378 452653413   453003352
  453326514   111015012305   111015313792   111015565623   111015835689  
111016116435   111016424189   111016653431   111016925567   111017267466  
111017628603   111017954931   111018290698   111018677495   111019114212  
111019462252   111019700257   111019951446 452653462   453003477   453326670  
111015012327   111015313815   111015565678   111015835690   111016116480  
111016424246   111016653677   111016925589   111017267523   111017628726  
111017955000   111018290744   111018677529   111019114234   111019462353  
111019700268   111019951457 452653538   453003675   453326688   111015012338  
111015313826   111015565724   111015835768   111016116491   111016424718  
111016653688   111016926423   111017267545   111017628748   111017955022  
111018290812   111018677732   111019114245   111019462364   111019700280  
111019951503 452653579   453003808   453326779   111015012349   111015313916  
111015565735   111015835779   111016116592   111016424741   111016653701  
111016926445   111017267590   111017628759   111017955066   111018290889  
111018677765   111019114267   111019462768   111019700460   111019951514
452653652   453003873   453326811   111015012350   111015313950   111015565791  
111015835881   111016116604   111016424819   111016653802   111016926513  
111017267613   111017628805   111017955077   111018290946   111018677787  
111019114278   111019463499   111019700527   111019951570 452653900   453003899
  453326977   111015012361   111015313961   111015566354   111015835915  
111016116738   111016424954   111016654106   111016926805   111017267624  
111017628827   111017955088   111018290957   111018677855   111019114335  
111019463534   111019700561   111019951604 452654155   453003949   453326993  
111015012383   111015314119   111015566365   111015835926   111016116817  
111016425405   111016654140   111016927288   111017267781   111017628838  
111017955167   111018290968   111018677877   111019114357   111019463556  
111019700707   111019951615 452654338   453004079   453327025   111015012394  
111015314197   111015566433   111015835993   111016116929   111016425517  
111016654151   111016927334   111017267859   111017628849   111017955189  
111018290980   111018677888   111019114403   111019463602   111019700730  
111019951716 452654478   453004194   453327108   111015012406   111015314254  
111015566455   111015836107   111016117054   111016425528   111016654184  
111016927345   111017267938   111017628894   111017955224   111018290991  
111018677923   111019114414   111019463635   111019701764   111019951839
452655160   453004525   453327231   111015012440   111015314388   111015566499  
111015836152   111016117144   111016425719   111016654229   111016927367  
111017268029   111017628951   111017955583   111018291048   111018677978  
111019114830   111019463680   111019701809   111019952469 452655400   453004640
  453327421   111015012484   111015314399   111015566545   111015836220  
111016117335   111016425720   111016654230   111016927402   111017268063  
111017628962   111017955673   111018291082   111018678069   111019114920  
111019463736   111019701832   111019952526 452655483   453004897   453327454  
111015012529   111015314434   111015566679   111015836231   111016117403  
111016425810   111016654511   111016927413   111017268085   111017628973  
111017955707   111018291228   111018678070   111019114931   111019463747  
111019701843   111019952830 452655608   453004905   453327538   111015012596  
111015314445   111015566691   111015836286   111016117425   111016425854  
111016654522   111016928133   111017268120   111017629413   111017955752  
111018291251   111018678317   111019115112   111019463792   111019701898  
111019952896 452655947   453004996   453327603   111015012664   111015314478  
111015566769   111015836297   111016117571   111016425911   111016654690  
111016928155   111017268131   111017629435   111017956012   111018291329  
111018678328   111019115134   111019463804   111019701977   111019952908
452656150   453005332   453327637   111015012675   111015314513   111015566770  
111015836310   111016117593   111016426068   111016654713   111016928177  
111017268142   111017629457   111017956023   111018291330   111018679295  
111019115156   111019463859   111019701999   111019952931 452656267   453005787
  453327819   111015012686   111015314546   111015566804   111015836332  
111016117650   111016426170   111016654746   111016928289   111017268186  
111017629884   111017956393   111018291408   111018679644   111019115213  
111019463905   111019702079   111019952942 452656309   453005803   453327835  
111015012732   111015314614   111015566837   111015836387   111016117762  
111016426372   111016654757   111016928379   111017268355   111017629895  
111017956416   111018291510   111018679655   111019115246   111019463927  
111019702158   111019952964 452656333   453005928   453327884   111015012765  
111015314625   111015566859   111015836398   111016118606   111016426484  
111016654768   111016928391   111017268502   111017629907   111017956438  
111018291576   111018679666   111019115268   111019463938   111019702169  
111019953336 452656713   453005944   453328213   111015012776   111015314748  
111015566871   111015836545   111016118617   111016426507   111016654779  
111016928403   111017268591   111017629974   111017956449   111018291756  
111018679846   111019115314   111019464108   111019702181   111019953370
452656804   453005969   453328387   111015012787   111015314760   111015567153  
111015836578   111016118864   111016426541   111016654869   111016928469  
111017268647   111017630190   111017956630   111018291802   111018679891  
111019115459   111019464131   111019702204   111019953415 452656812   453006264
  453328429   111015012798   111015314816   111015567265   111015836725  
111016118886   111016426596   111016654915   111016928537   111017268670  
111017630202   111017956731   111018291868   111018679970   111019115538  
111019464153   111019702226   111019953459 452656820   453006348   453328585  
111015012800   111015314838   111015567377   111015836770   111016119168  
111016426619   111016655051   111016928773   111017268737   111017630314  
111017956821   111018293321   111018680141   111019115594   111019464243  
111019702259   111019953471 452656838   453006397   453328841   111015012811  
111015314850   111015567412   111015836781   111016119203   111016426675  
111016655062   111016928807   111017268760   111017630369   111017956911  
111018293343   111018680286   111019116191   111019464298   111019702282  
111019953482 452656846   453006454   453328973   111015012822   111015314883  
111015567423   111015836792   111016119393   111016426855   111016655174  
111016928874   111017268782   111017630392   111017957079   111018293354  
111018680387   111019116269   111019464546   111019702316   111019953493
452656861   453006512   453329096   111015012833   111015314894   111015567456  
111015837221   111016119427   111016427654   111016655220   111016928931  
111017268793   111017630426   111017957125   111018293365   111018680501  
111019116326   111019464579   111019702451   111019953505 452656978   453006520
  453329120   111015012888   111015314984   111015567467   111015837243  
111016119449   111016428172   111016655332   111016928964   111017268861  
111017630459   111017957170   111018293556   111018680602   111019116348  
111019464658   111019702495   111019953538 452657109   453006645   453329187  
111015012923   111015315109   111015567568   111015837287   111016119517  
111016428240   111016655343   111016928986   111017268939   111017631012  
111017957293   111018293567   111018680679   111019116393   111019464670  
111019702530   111019953549 452657158   453006686   453329294   111015012945  
111015315110   111015567647   111015837300   111016119540   111016428262  
111016655354   111016929055   111017269244   111017631067   111017957394  
111018293589   111018680758   111019116438   111019464715   111019702541  
111019953763 452657182   453006702   453329450   111015013283   111015315121  
111015567726   111015837546   111016119573   111016428273   111016655411  
111016929112   111017269255   111017631078   111017957406   111018293602  
111018680781   111019116449   111019464748   111019702552   111019953785
452657380   453007072   453329476   111015013935   111015315301   111015567759  
111015837669   111016119663   111016428284   111016655499   111016929662  
111017269457   111017631135   111017957417   111018293635   111018680815  
111019116450   111019464782   111019702990   111019953796 452657422   453007106
  453329492   111015014475   111015315323   111015567771   111015837692  
111016119708   111016428374   111016655512   111016929729   111017269480  
111017631146   111017957709   111018293703   111018680905   111019116708  
111019464883   111019703069   111019953831 452657729   453007122   453329583  
111015014497   111015315413   111015567793   111015837748   111016120159  
111016428385   111016655635   111016929796   111017269536   111017631191  
111017957990   111018293714   111018680950   111019117192   111019464906  
111019703081   111019953853 452658081   453007155   453329690   111015014598  
111015315424   111015568042   111015837759   111016120227   111016428453  
111016656276   111016929842   111017269558   111017631203   111017958014  
111018293893   111018680983   111019117361   111019464995   111019703115  
111019953864 452658099   453007254   453329716   111015015263   111015315682  
111015568110   111015837793   111016120238   111016428981   111016656298  
111016929875   111017269592   111017631214   111017958160   111018293949  
111018681063   111019117372   111019465277   111019703160   111019953886
452658297   453007338   453329732   111015015274   111015316122   111015568266  
111015838693   111016120249   111016429027   111016656366   111016929965  
111017269648   111017631315   111017958193   111018293950   111018681096  
111019117417   111019465288   111019703261   111019953910 452658479   453007452
  453330292   111015015296   111015316188   111015568378   111015838705  
111016120294   111016429049   111016656524   111016930147   111017269671  
111017631348   111017958261   111018293972   111018681221   111019117462  
111019465299   111019703294   111019953921 452658495   453007486   453330326  
111015015375   111015316278   111015568536   111015839076   111016120733  
111016429106   111016656568   111016930204   111017269727   111017631382  
111017958362   111018293983   111018681412   111019117484   111019465312  
111019703351   111019953932 452658602   453007650   453330367   111015015869  
111015316313   111015568558   111015839087   111016120777   111016429117  
111016656647   111016930710   111017269974   111017631416   111017958429  
111018294007   111018681423   111019117631   111019465367   111019703519  
111019954315 452658651   453007932   453330425   111015015870   111015316751  
111015568581   111015839144   111016120799   111016429128   111016656759  
111016931609   111017269985   111017631539   111017958698   111018294030  
111018681445   111019117664   111019465413   111019703575   111019954326
452658768   453008104   453330441   111015015881   111015316762   111015568592  
111015839166   111016120812   111016429151   111016657109   111016931711  
111017270606   111017632574   111017959093   111018294119   111018681782  
111019117754   111019465457   111019703586   111019954461 452658842   453008260
  453330490   111015015926   111015316773   111015568604   111015839177  
111016120845   111016429162   111016657154   111016931812   111017270808  
111017632608   111017959149   111018294153   111018681894   111019117934  
111019465491   111019703632   111019954483 452658859   453008286   453330532  
111015015960   111015316795   111015568626   111015839289   111016120924  
111016429229   111016657165   111016931845   111017270831   111017632653  
111017959194   111018295097   111018681940   111019118003   111019465525  
111019703755   111019954528 452659089   453008500   453330565   111015016017  
111015316885   111015568660   111015839290   111016120935   111016429263  
111016657222   111016931878   111017270910   111017632798   111017959228  
111018295301   111018682626   111019118250   111019465536   111019703766  
111019954540 452659162   453008534   453330615   111015016028   111015316919  
111015568716   111015839302   111016120946   111016429296   111016657367  
111016931946   111017271157   111017632945   111017959307   111018295323  
111018682637   111019118339   111019465974   111019703823   111019954607
452659238   453008773   453330664   111015016185   111015316953   111015568918  
111015839335   111016121059   111016429319   111016657525   111016931957  
111017271281   111017632956   111017959374   111018295435   111018682851  
111019118351   111019465996   111019703834   111019954685 452659311   453008781
  453330706   111015016242   111015316997   111015569087   111015839425  
111016121071   111016429588   111016657569   111016931968   111017271304  
111017633159   111017959396   111018295446   111018682873   111019118395  
111019466009   111019703878   111019954708 452659709   453008815   453331183  
111015016264   111015317033   111015570405   111015839627   111016121239  
111016429645   111016658144   111016931991   111017271405   111017633249  
111017959442   111018295468   111018682918   111019118553   111019466021  
111019703890   111019955574 452659725   453008864   453331365   111015016703  
111015317044   111015571394   111015839683   111016121396   111016429689  
111016658177   111016932037   111017271506   111017633542   111017959475  
111018295626   111018682996   111019118564   111019466111   111019703924  
111019955585 452659832   453009144   453331464   111015016747   111015317112  
111015571507   111015839706   111016121420   111016429702   111016658212  
111016932071   111017271685   111017633609   111017959497   111018295693  
111018683133   111019118621   111019466133   111019703935   111019955664
452659865   453009177   453331506   111015016792   111015317189   111015571529  
111015839717   111016121576   111016429713   111016658245   111016932598  
111017271797   111017633654   111017959576   111018295794   111018683188  
111019118654   111019466155   111019703946   111019955743 452659923   453009250
  453331647   111015016972   111015317853   111015571664   111015840214  
111016121790   111016429959   111016658672   111016932644   111017271843  
111017633711   111017959688   111018296010   111018683302   111019118889  
111019466177   111019703968   111019955754 452660061   453009300   453331761  
111015017052   111015317965   111015571675   111015840236   111016121947  
111016429982   111016658841   111016932723   111017271865   111017633722  
111017959835   111018296155   111018683391   111019119060   111019466199  
111019704420   111019955798 452660145   453009326   453331878   111015017197  
111015318023   111015571732   111015840269   111016122623   111016429993  
111016659011   111016932745   111017271966   111017633812   111017959846  
111018296346   111018683559   111019119149   111019466245   111019704453  
111019955811 452660368   453009367   453332280   111015017209   111015318078  
111015571811   111015840494   111016122870   111016430029   111016659099  
111016932756   111017272080   111017633889   111017960006   111018296391  
111018683560   111019119273   111019466256   111019704497   111019955833
452660640   453009524   453332314   111015017298   111015318157   111015571833  
111015840641   111016122915   111016430119   111016659189   111016932947  
111017272091   111017634127   111017960017   111018296469   111018683582  
111019119789   111019466267   111019704509   111019956193 452660863   453009557
  453332363   111015017445   111015318168   111015571866   111015840719  
111016122948   111016430120   111016659190   111016932992   111017272103  
111017634138   111017960039   111018296470   111018683605   111019119947  
111019466289   111019704510   111019956272 452660897   453009722   453332447  
111015017928   111015318225   111015571888   111015840731   111016123006  
111016430209   111016659213   111016933027   111017272147   111017634408  
111017960084   111018296481   111018683852   111019120095   111019466313  
111019704532   111019956328 452660970   453010019   453332553   111015018031  
111015318348   111015571912   111015840764   111016123051   111016430210  
111016659235   111016933218   111017272237   111017634419   111017960152  
111018296559   111018684426   111019121333   111019466391   111019704543  
111019956339 452661044   453010084   453332827   111015018121   111015318528  
111015571956   111015841192   111016123185   111016430243   111016659257  
111016933342   111017272293   111017634509   111017960264   111018297101  
111018684460   111019121355   111019466414   111019704576   111019956373
452661051   453010126   453332991   111015018176   111015318595   111015572025  
111015841798   111016123264   111016430298   111016659347   111016933702  
111017272338   111017634565   111017960354   111018297549   111018684538  
111019121478   111019466492   111019704587   111019956395 452661259   453010142
  453333023   111015018389   111015318629   111015572069   111015841811  
111016123286   111016430322   111016659482   111016933847   111017272440  
111017634633   111017960398   111018297639   111018684684   111019121579  
111019466515   111019704598   111019956418 452661341   453010290   453333262  
111015018479   111015318696   111015572137   111015841877   111016123297  
111016430456   111016659493   111016933869   111017272451   111017634655  
111017960422   111018297640   111018684729   111019121614   111019466560  
111019704655   111019956429 452661465   453010423   453333270   111015018536  
111015318797   111015572193   111015841901   111016123309   111016430793  
111016659583   111016933892   111017272484   111017634712   111017960501  
111018297819   111018684785   111019121647   111019466650   111019704666  
111019956508 452662224   453010548   453333486   111015018862   111015319068  
111015572216   111015841945   111016123343   111016430816   111016659594  
111016933926   111017272495   111017634734   111017960523   111018297820  
111018685337   111019121704   111019466740   111019704712   111019956519
452662257   453010605   453333551   111015018884   111015319080   111015572339  
111015841990   111016123400   111016430906   111016659695   111016933982  
111017272596   111017634813   111017960590   111018297842   111018685359  
111019121760   111019466829   111019704745   111019956564 452662455   453010654
  453333650   111015018963   111015319147   111015572373   111015842014  
111016123411   111016431008   111016659729   111016934051   111017272619  
111017634846   111017960679   111018297864   111018685438   111019121771  
111019467044   111019705410   111019956722 452662539   453010753   453333668  
111015018996   111015319192   111015572407   111015842025   111016123433  
111016431334   111016659831   111016934084   111017273340   111017634970  
111017960725   111018297875   111018685450   111019121793   111019467055  
111019705454   111019956845 452662588   453010787   453333767   111015019054  
111015319248   111015572430   111015842070   111016123455   111016431345  
111016660057   111016934219   111017273373   111017635005   111017960769  
111018297932   111018685922   111019121939   111019467066   111019705533  
111019956889 452662661   453010829   453333973   111015019065   111015319282  
111015572452   111015842092   111016123534   111016431424   111016660192  
111016934488   111017273531   111017635072   111017961344   111018298023  
111018685955   111019121962   111019467235   111019705555   111019956890
452662737   453010837   453334062   111015019087   111015319293   111015572542  
111015842148   111016123578   111016431446   111016660226   111016934523  
111017273564   111017635140   111017961478   111018298045   111018686002  
111019122042   111019467257   111019705577   111019956991 452662794   453010852
  453334096   111015019098   111015319338   111015572553   111015842250  
111016123680   111016431558   111016660361   111016934613   111017273575  
111017636286   111017961614   111018298056   111018686114   111019122109  
111019467370   111019705623   111019957071 452662802   453010928   453334153  
111015019122   111015319383   111015572597   111015842306   111016124591  
111016431569   111016660383   111016934691   111017273586   111017636321  
111017962200   111018298124   111018686192   111019122187   111019467550  
111019705645   111019957138 452662943   453011074   453334229   111015019188  
111015319394   111015572609   111015842665   111016124603   111016431592  
111016660855   111016934770   111017273722   111017636332   111017962255  
111018298135   111018686226   111019122233   111019467651   111019705656  
111019957150 452663222   453011082   453334278   111015019953   111015319428  
111015572665   111015842698   111016124636   111016431604   111016660990  
111016934826   111017273823   111017636400   111017962266   111018298618  
111018686338   111019122244   111019467662   111019705667   111019957330
452663446   453011165   453334302   111015019964   111015319462   111015572711  
111015842788   111016124669   111016431615   111016661003   111016934837  
111017273878   111017636488   111017962299   111018298708   111018686417  
111019122402   111019467718   111019705689   111019957420

 

SCH-A-35



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452663586   453011173   453334435   111015020012   111015319473   111015572812  
111015842902   111016124771   111016431727   111016661036   111016934916  
111017273913   111017636556   111017962378   111018298753   111018686440  
111019122468   111019467819   111019705702   111019957431 452663701   453011199
  453334625   111015020034   111015319518   111015572823   111015843037  
111016124849   111016431862   111016661115   111016935502   111017273980  
111017636578   111017962424   111018298843   111018686529   111019122480  
111019467842   111019705768   111019957442 452663776   453011231   453334906  
111015020090   111015319776   111015572845   111015843060   111016124917  
111016432593   111016661148   111016935513   111017274239   111017636657  
111017962446   111018299057   111018686631   111019122558   111019467864  
111019705779   111019957464 452663834   453011249   453335002   111015020124  
111015319822   111015572890   111015843082   111016124928   111016433886  
111016661272   111016935546   111017274240   111017636703   111017962468  
111018299079   111018686675   111019122569   111019467910   111019705915  
111019957510 452664048   453011298   453335077   111015020135   111015319866  
111015572913   111015843127   111016125109   111016433897   111016661294  
111016935771   111017274712   111017636837   111017962480   111018299237  
111018686732   111019123391   111019468360   111019706095   111019957521
452664105   453011728   453335234   111015020191   111015319888   111015572924  
111015843138   111016125154   111016433932   111016661373   111016935827  
111017275027   111017637007   111017962491   111018299350   111018686798  
111019123492   111019468449   111019706107   111019957543 452664121   453011934
  453335309   111015020348   111015319923   111015572980   111015843194  
111016125165   111016434506   111016661384   111016935838   111017275094  
111017637018   111017962749   111018299888   111018686811   111019123526  
111019468720   111019706141   111019958836 452664246   453011942   453335838  
111015020371   111015319967   111015573150   111015843239   111016125299  
111016434528   111016661418   111016935872   111017275229   111017637085  
111017962783   111018299945   111018686912   111019123548   111019468753  
111019706163   111019958870 452664303   453011991   453335887   111015020427  
111015319989   111015573183   111015843240   111016125323   111016434742  
111016661519   111016936143   111017275241   111017637108   111017962806  
111018299967   111018687621   111019123649   111019468786   111019706174  
111019958915 452664642   453012072   453336026   111015020461   111015320026  
111015573217   111015843251   111016125367   111016434821   111016661553  
111016936244   111017275263   111017637119   111017962817   111018299990  
111018687687   111019123694   111019468809   111019706309   111019958960
452665011   453012270   453336190   111015020540   111015320048   111015574139  
111015843262   111016125413   111016434832   111016661564   111016936255  
111017275409   111017637355   111017962839   111018300049   111018687698  
111019123717   111019468832   111019706455   111019958993 452665037   453012353
  453336216   111015020584   111015320060   111015574252   111015843420  
111016125468   111016434854   111016661575   111016936277   111017275465  
111017637366   111017962895   111018300094   111018687812   111019123920  
111019468843   111019706488   111019959040 452665128   453012411   453336281  
111015020618   111015320116   111015574320   111015843442   111016125479  
111016434966   111016661586   111016936536   111017275487   111017637445  
111017962974   111018300263   111018687867   111019124044   111019468854  
111019706512   111019959062 452665136   453012791   453336455   111015020674  
111015320138   111015574331   111015843521   111016125536   111016435002  
111016661597   111016936648   111017275498   111017637502   111017963010  
111018300296   111018687890   111019124190   111019468944   111019706534  
111019959130 452665201   453012957   453336505   111015020708   111015320161  
111015574410   111015844083   111016125558   111016435024   111016661845  
111016936772   111017275555   111017637568   111017963065   111018300319  
111018687946   111019124538   111019468955   111019706556   111019959152
452665342   453012981   453336521   111015020731   111015320183   111015574443  
111015844140   111016125569   111016435181   111016661935   111016936884  
111017275566   111017637603   111017963335   111018300443   111018688004  
111019124628   111019469002   111019706602   111019959163 452665367   453013005
  453336679   111015020764   111015320206   111015574476   111015844421  
111016125604   111016435259   111016662048   111016937201   111017275601  
111017637771   111017963357   111018300465   111018688015   111019124730  
111019469035   111019706635   111019959174 452665441   453013070   453336711  
111015020876   111015321308   111015574522   111015844432   111016125648  
111016435349   111016662071   111016937335   111017275634   111017637805  
111017963379   111018300522   111018688105   111019124808   111019469068  
111019706668   111019959185 452665540   453013138   453336745   111015020898  
111015321353   111015574533   111015844612   111016125671   111016435372  
111016662138   111016937481   111017275791   111017638075   111017963380  
111018300566   111018688127   111019124831   111019469080   111019706815  
111019959196 452665672   453013187   453336794   111015021114   111015321410  
111015574599   111015844713   111016125693   111016435394   111016662149  
111016937537   111017275803   111017638255   111017963481   111018300601  
111018688217   111019125326   111019469170   111019706860   111019959220
452665755   453013369   453336802   111015021237   111015321421   111015574623  
111015844768   111016126289   111016435428   111016662161   111016937571  
111017276006   111017638312   111017963717   111018300645   111018688239  
111019125359   111019469192   111019706938   111019959253 452666290   453013724
  453336901   111015021349   111015321465   111015574645   111015844780  
111016126302   111016435697   111016662194   111016937852   111017276084  
111017638323   111017963751   111018300713   111018689533   111019125393  
111019469237   111019706950   111019959602 452666621   453013757   453337222  
111015021383   111015321476   111015574656   111015844814   111016126313  
111016436148   111016662217   111016937942   111017276141   111017638389  
111017963829   111018300757   111018689588   111019125506   111019469282  
111019706961   111019959613 452666746   453014052   453337420   111015021406  
111015321522   111015574690   111015844836   111016126335   111016436171  
111016662239   111016938325   111017276152   111017638390   111017963885  
111018300870   111018689634   111019125977   111019469574   111019708042  
111019959837 452666852   453014128   453337487   111015021664   111015321599  
111015574702   111015844870   111016126414   111016436373   111016662284  
111016939180   111017276185   111017638615   111017964156   111018301017  
111018689656   111019126248   111019469619   111019708053   111019959860
452666977   453014185   453337602   111015021686   111015321612   111015574713  
111015844915   111016126470   111016436395   111016662329   111016939214  
111017276220   111017638727   111017964178   111018301051   111018689667  
111019126439   111019469642   111019708064   111019959938 452667058   453014193
  453337636   111015021709   111015321645   111015574814   111015845051  
111016126481   111016436430   111016662352   111016939360   111017276242  
111017638761   111017964224   111018301365   111018689690   111019126440  
111019469664   111019708109   111019960008 452667074   453014524   453337743  
111015021787   111015321656   111015574960   111015845275   111016126492  
111016436485   111016662374   111016939449   111017276444   111017638907  
111017964268   111018301477   111018689713   111019126585   111019469675  
111019708110   111019960019 452667231   453014573   453337768   111015021844  
111015321667   111015574993   111015845400   111016126593   111016436496  
111016662396   111016939641   111017276499   111017638941   111017964291  
111018301499   111018689724   111019126608   111019469686   111019708143  
111019960020 452667397   453014680   453337826   111015021855   111015321702  
111015575006   111015845455   111016126605   111016436609   111016662486  
111016939742   111017276534   111017638963   111017964325   111018301602  
111018689768   111019126631   111019469710   111019708165   111019960031
452667850   453014789   453337909   111015021877   111015321825   111015575152  
111015845769   111016126638   111016436610   111016662509   111016939797  
111017276602   111017640089   111017964404   111018301668   111018690209  
111019126664   111019469732   111019708266   111019960042 452667868   453014862
  453338147   111015021912   111015321836   111015575174   111015845792  
111016126908   111016436788   111016662510   111016939821   111017276747  
111017640102   111017964426   111018301725   111018690221   111019126686  
111019469787   111019708312   111019960121 452667942   453014979   453338204  
111015021945   111015321870   111015575196   111015845837   111016126919  
111016436812   111016662565   111016939911   111017276837   111017640157  
111017965146   111018301804   111018690232   111019126923   111019470789  
111019708323   111019960154 452668023   453015026   453338287   111015022014  
111015321881   111015575219   111015845916   111016127246   111016436968  
111016662813   111016939966   111017277557   111017640214   111017965157  
111018301826   111018690243   111019127014   111019470790   111019708378  
111019960165 452668148   453015125   453338378   111015022047   111015321892  
111015575220   111015845927   111016127257   111016436991   111016662824  
111016939977   111017277625   111017640269   111017965168   111018301882  
111018690287   111019127137   111019470824   111019708402   111019960323
452668163   453015364   453338386   111015022216   111015321926   111015575297  
111015846018   111016127358   111016437015   111016662835   111016940159  
111017277759   111017640315   111017965214   111018301916   111018690322  
111019127238   111019470857   111019708413   111019960356 452668411   453015604
  453338469   111015022238   111015321959   111015575332   111015846322  
111016127448   111016437037   111016662879   111016940160   111017278547  
111017640326   111017965281   111018301961   111018690423   111019127249  
111019470903   111019708435   111019960367 452668437   453015703   453338709  
111015022249   111015322017   111015575400   111015846399   111016127538  
111016437048   111016662936   111016940205   111017278570   111017640449  
111017965292   111018301972   111018690456   111019127294   111019471106  
111019708446   111019960413 452668478   453015794   453338873   111015022294  
111015322040   111015575466   111015846401   111016127617   111016437059  
111016663027   111016940441   111017278626   111017640674   111017965304  
111018301983   111018690478   111019127340   111019471162   111019708479  
111019960424 452668569   453015984   453339020   111015022463   111015322062  
111015575534   111015846670   111016127628   111016437116   111016663038  
111016940799   111017278659   111017640753   111017965382   111018302029  
111018690524   111019127395   111019471207   111019708514   111019960480
452668650   453016057   453339046   111015022485   111015322073   111015575567  
111015846737   111016127718   111016437183   111016663049   111016940834  
111017278660   111017641057   111017965416   111018302085   111018690670  
111019127531   111019471218   111019708525   111019960491 452668684   453016479
  453339053   111015022621   111015322084   111015575589   111015846748  
111016127729   111016437475   111016663083   111016940845   111017278671  
111017641181   111017965427   111018302096   111018691277   111019128105  
111019471296   111019708536   111019960547 452668734   453016537   453339061  
111015023745   111015322107   111015575602   111015846759   111016127774  
111016438140   111016663106   111016940889   111017278738   111017641204  
111017965494   111018302164   111018691301   111019128116   111019471308  
111019708615   111019960569 452668759   453016560   453339202   111015023767  
111015322130   111015575657   111015846782   111016127864   111016438207  
111016663139   111016940890   111017278783   111017641349   111017965562  
111018302221   111018691390   111019128239   111019471320   111019708693  
111019960570 452668775   453016586   453339293   111015023778   111015322163  
111015576254   111015846917   111016127875   111016438229   111016663151  
111016940935   111017279032   111017641372   111017965573   111018302333  
111018691491   111019128329   111019471364   111019708738   111019960648
452668825   453016743   453339350   111015023880   111015322185   111015576287  
111015846995   111016127886   111016438241   111016663308   111016940980  
111017279144   111017641428   111017965629   111018302399   111018691536  
111019128543   111019471375   111019708783   111019960659 452668890   453016826
  453339434   111015023969   111015322196   111015576298   111015847020  
111016127987   111016438342   111016663331   111016940991   111017279256  
111017641664   111017965753   111018302401   111018691570   111019128723  
111019471443   111019708794   111019961368 452669062   453016917   453339541  
111015023970   111015322219   111015576344   111015847086   111016127998  
111016438410   111016663342   111016941127   111017279302   111017641697  
111017965764   111018302412   111018691592   111019129049   111019471454  
111019708806   111019961391 452669104   453017063   453339566   111015023981  
111015322242   111015576412   111015847132   111016128034   111016438555  
111016663353   111016941206   111017279425   111017641912   111017966945  
111018302456   111018691671   111019130041   111019471500   111019708828  
111019961436 452669260   453017105   453339582   111015024027   111015322253  
111015576434   111015847198   111016128089   111016438702   111016663364  
111016941240   111017279492   111017642070   111017967407   111018302524  
111018691705   111019130063   111019471522   111019708839   111019961458
452669310   453017204   453339681   111015024050   111015322264   111015576456  
111015847266   111016128090   111016438881   111016663409   111016941262  
111017279504   111017642092   111017967508   111018302546   111018691716  
111019130197   111019471577   111019708907   111019961504 452669344   453017212
  453339962   111015024106   111015322275   111015576467   111015847312  
111016128124   111016439028   111016663487   111016941374   111017279616  
111017642171   111017967519   111018302591   111018691749   111019130344  
111019472141   111019708918   111019961559 452669443   453017360   453340283  
111015024128   111015322286   111015576489   111015847783   111016128269  
111016439095   111016663511   111016941385   111017279661   111017642182  
111017967564   111018302681   111018691840   111019130366   111019472185  
111019710270   111019961616 452669450   453017410   453340341   111015024139  
111015322332   111015576546   111015847806   111016128304   111016439107  
111016663522   111016941396   111017279728   111017642227   111017967621  
111018302692   111018691851   111019130388   111019472208   111019710359  
111019961650 452669542   453017519   453340374   111015024184   111015322376  
111015576579   111015847862   111016128337   111016439141   111016663544  
111016941408   111017279740   111017643240   111017967654   111018303121  
111018691895   111019130445   111019473197   111019710360   111019961661
452669690   453017543   453340424   111015024241   111015322400   111015576658  
111015847884   111016128472   111016439174   111016663588   111016941419  
111017279818   111017643251   111017967698   111018303288   111018692100  
111019130467   111019473265   111019710393   111019961728 452669716   453017733
  453340515   111015024296   111015322422   111015576681   111015847952  
111016128517   111016439208   111016663623   111016941453   111017279908  
111017643284   111017967777   111018303334   111018692133   111019130546  
111019473276   111019710450   111019961740 452669815   453017840   453340531  
111015024320   111015322466   111015576748   111015848009   111016128742  
111016439275   111016663656   111016941644   111017279953   111017643307  
111017967946   111018303402   111018692931   111019130647   111019473298  
111019710472   111019961773 452669922   453017865   453340549   111015024397  
111015322477   111015576816   111015848065   111016129372   111016439286  
111016663667   111016941925   111017279975   111017643352   111017968026  
111018303480   111018692953   111019130658   111019473366   111019710483  
111019961807 452669989   453018012   453340564   111015024690   111015322499  
111015576940   111015848087   111016129417   111016439972   111016663689  
111016941992   111017279997   111017643442   111017968093   111018303525  
111018692997   111019130669   111019473401   111019710494   111019961818
452669997   453018103   453340606   111015024702   111015322512   111015576951  
111015848166   111016129664   111016440031   111016663757   111016942049  
111017280023   111017643509   111017968105   111018303558   111018693123  
111019130670   111019473412   111019710528   111019961830 452670185   453018152
  453340754   111015024713   111015322545   111015577020   111015848188  
111016129743   111016440042   111016663926   111016942050   111017280034  
111017643576   111017968116   111018303569   111018693145   111019130748  
111019473434   111019710540   111019962145 452670193   453018467   453340796  
111015024870   111015322556   111015577154   111015848201   111016129899  
111016440064   111016664332   111016942768   111017280270   111017643723  
111017968172   111018303772   111018693189   111019131569   111019473557  
111019710551   111019962202 452670235   453018608   453341067   111015025309  
111015322578   111015577198   111015848267   111016129945   111016440097  
111016664387   111016942825   111017280348   111017644061   111017968284  
111018304302   111018693336   111019131581   111019473580   111019710742  
111019962213 452670375   453018673   453341174   111015025321   111015322635  
111015577244   111015848379   111016130048   111016440110   111016664466  
111016942847   111017280416   111017644746   111017968307   111018304346  
111018693369   111019131671   111019473647   111019710775   111019962257
452670409   453018814   453341307   111015025376   111015322657   111015577367  
111015848414   111016130093   111016440132   111016664499   111016942937  
111017280517   111017644915   111017968329   111018304425   111018693516  
111019131749   111019473669   111019710797   111019962314 452670565   453018921
  453341497   111015025411   111015322747   111015577378   111015848469  
111016130284   111016440187   111016664590   111016942948   111017280618  
111017645253   111017968352   111018304436   111018693583   111019131783  
111019473681   111019710832   111019962842 452670607   453019051   453341588  
111015025422   111015322769   111015577390   111015848470   111016130318  
111016440200   111016664635   111016942960   111017280630   111017645264  
111017968363   111018304458   111018693831   111019131806   111019473726  
111019710843   111019962886 452671035   453019135   453341646   111015025499  
111015322882   111015577402   111015848481   111016131151   111016440301  
111016664679   111016943006   111017280663   111017645321   111017968835  
111018304492   111018693976   111019131828   111019473782   111019710876  
111019962897 452671118   453019176   453341653   111015025512   111015322893  
111015577457   111015849000   111016131207   111016440367   111016664815  
111016943017   111017280674   111017645332   111017968868   111018304548  
111018694315   111019131884   111019473805   111019710887   111019962910
452671175   453019341   453341679   111015025590   111015322949   111015577491  
111015849044   111016131230   111016440389   111016664905   111016943107  
111017280821   111017645376   111017968969   111018304740   111018694360  
111019131929   111019473850   111019710933   111019962987 452671357   453019424
  453341745   111015025602   111015323153   111015577514   111015849741  
111016131263   111016440435   111016665018   111016943130   111017280843  
111017645422   111017969072   111018304896   111018694371   111019131996  
111019473883   111019710977   111019963078 452671431   453019549   453342230  
111015025770   111015323175   111015577525   111015849831   111016131342  
111016440468   111016665030   111016943242   111017280887   111017645488  
111017969128   111018304931   111018694416   111019132021   111019474413  
111019711002   111019963157 452671472   453019572   453342347   111015025961  
111015323197   111015577536   111015849921   111016131443   111016440514  
111016665197   111016943680   111017280898   111017645512   111017969588  
111018304975   111018694483   111019132166   111019474446   111019711013  
111019963191 452671563   453019580   453342396   111015026423   111015323827  
111015577569   111015849943   111016131487   111016440536   111016665377  
111016943769   111017281103   111017645624   111017969791   111018305088  
111018695169   111019132188   111019474592   111019711080   111019963236
452671639   453019598   453342453   111015026838   111015324277   111015577592  
111015850080   111016131555   111016440547   111016665579   111016943770  
111017281316   111017645703   111017969847   111018305549   111018695473  
111019132302   111019474615   111019711103   111019963270

 

SCH-A-36



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452671654   453019663   453342479   111015026962   111015324299   111015578537  
111015850417   111016131577   111016440581   111016665669   111016944120  
111017281417   111017645815   111017969858   111018305987   111018695495  
111019132335   111019474693   111019711114   111019963292 452671696   453019788
  453342628   111015026984   111015324402   111015578986   111015850518  
111016131599   111016440794   111016665704   111016944164   111017281462  
111017645938   111017969904   111018305998   111018695507   111019132357  
111019474749   111019711125   111019963304 452671860   453020315   453342693  
111015026995   111015324468   111015579022   111015850529   111016131678  
111016443999   111016665805   111016944209   111017282834   111017645949  
111017969937   111018306001   111018695529   111019132414   111019474794  
111019711136   111019963337 452671977   453020430   453342842   111015027446  
111015324547   111015579066   111015850530   111016131814   111016444035  
111016665838   111016944311   111017283172   111017645961   111017970029  
111018306102   111018695585   111019132492   111019475122   111019711158  
111019963359 452671985   453020679   453342859   111015027479   111015324569  
111015579202   111015850631   111016131971   111016444170   111016665849  
111016944366   111017283194   111017646041   111017970120   111018306135  
111018695697   111019132504   111019475144   111019711169   111019963371
452672181   453020877   453342925   111015027536   111015324592   111015579246  
111015850686   111016132297   111016444440   111016665940   111016944489  
111017283217   111017646085   111017970131   111018306236   111018695732  
111019132515   111019475199   111019711226   111019963393 452672348   453021081
  453343105   111015027581   111015324671   111015579336   111015850721  
111016132422   111016444530   111016665962   111016944524   111017283396  
111017646096   111017970186   111018306247   111018695811   111019132661  
111019475223   111019711260   111019963416 452672439   453021099   453343162  
111015027660   111015324749   111015579404   111015850776   111016132444  
111016444574   111016665973   111016944580   111017283543   111017646119  
111017970221   111018306810   111018696351   111019133235   111019475256  
111019711316   111019963618 452672488   453021164   453343311   111015027682  
111015324761   111015579651   111015850787   111016132556   111016444619  
111016665984   111016944614   111017283633   111017646120   111017970254  
111018306898   111018696452   111019133796   111019475267   111019711327  
111019963629 452672728   453021248   453343360   111015027716   111015324817  
111015579741   111015850822   111016132668   111016444620   111016666008  
111016944647   111017283655   111017646142   111017970401   111018306922  
111018696542   111019133910   111019475278   111019711631   111019963663
452672801   453021297   453343550   111015027828   111015324918   111015579853  
111015850888   111016132848   111016444631   111016666020   111016944726  
111017283666   111017646186   111017970434   111018306933   111018696698  
111019133943   111019475302   111019711675   111019963674 452672819   453021537
  453343584   111015027839   111015324952   111015579909   111015850956  
111016132859   111016444833   111016666086   111016944737   111017283734  
111017646221   111017970456   111018306977   111018697004   111019133987  
111019475346   111019711709   111019963933 452672959   453021578   453343725  
111015027941   111015324963   111015579943   111015850989   111016132860  
111016444901   111016666097   111016944771   111017283835   111017646311  
111017970535   111018306999   111018697093   111019134124   111019475425  
111019711743   111019963966 452673213   453021693   453343782   111015027952  
111015325009   111015579954   111015851025   111016132916   111016445025  
111016666277   111016945031   111017283879   111017646377   111017971435  
111018307068   111018697217   111019134179   111019475481   111019711787  
111019963988 452673262   453021750   453343840   111015027963   111015325605  
111015579987   111015851036   111016132927   111016445193   111016666288  
111016945064   111017283981   111017646557   111017971457   111018307136  
111018697284   111019134247   111019475504   111019711798   111019964002
452673304   453021982   453343857   111015028032   111015325616   111015580068  
111015851047   111016133120   111016445283   111016666312   111016945075  
111017284072   111017646647   111017971468   111018307226   111018697318  
111019134270   111019475650   111019711833   111019964035 452673403   453022030
  453343931   111015028076   111015325649   111015580103   111015851069  
111016133153   111016445306   111016666334   111016945121   111017284139  
111017646670   111017971479   111018307462   111018697385   111019134876  
111019475773   111019712429   111019964114 452673486   453022238   453344012  
111015028155   111015325717   111015580158   111015851092   111016133254  
111016445351   111016666345   111016945637   111017284140   111017646748  
111017971480   111018307495   111018697453   111019134898   111019475829  
111019712496   111019964125 452673700   453022246   453344053   111015028199  
111015325841   111015580349   111015851104   111016133265   111016445373  
111016666446   111016945705   111017284230   111017646805   111017971592  
111018307529   111018697756   111019134955   111019475830   111019712542  
111019964136 452673882   453022477   453344129   111015028290   111015325852  
111015580664   111015851115   111016133287   111016445452   111016666547  
111016945806   111017284252   111017646816   111017971604   111018307552  
111018697813   111019134966   111019475997   111019712564   111019964147
452673916   453022493   453344194   111015028302   111015326516   111015581418  
111015851148   111016133298   111016445564   111016666637   111016945828  
111017284263   111017646849   111017971637   111018308182   111018697835  
111019135024   111019476033   111019712575   111019964215 452674104   453022634
  453344269   111015028346   111015326718   111015581441   111015851182  
111016134963   111016445575   111016666693   111016945895   111017284296  
111017646861   111017971659   111018308193   111018697868   111019135103  
111019476639   111019712643   111019964260 452674120   453022683   453344335  
111015028470   111015326729   111015581474   111015851238   111016134985  
111016445632   111016666738   111016945929   111017284308   111017646917  
111017971693   111018308250   111018697969   111019135169   111019476684  
111019712687   111019964271 452674161   453022766   453344350   111015028492  
111015326819   111015581597   111015851250   111016134996   111016445755  
111016666761   111016945941   111017284342   111017646973   111017971716  
111018308272   111018698320   111019135305   111019476718   111019712711  
111019964327 452674732   453023020   453344467   111015028627   111015326820  
111015582183   111015851294   111016135021   111016445801   111016666907  
111016945952   111017284386   111017647086   111017971727   111018308283  
111018698331   111019135383   111019476808   111019712722   111019964350
452674799   453023053   453344608   111015028649   111015326864   111015582194  
111015851351   111016135054   111016445890   111016666952   111016946054  
111017284410   111017647097   111017971806   111018308351   111018699006  
111019135439   111019476943   111019712935   111019964406 452674815   453023194
  453344780   111015028706   111015326909   111015582206   111015851373  
111016135199   111016446688   111016666974   111016946098   111017284443  
111017647705   111017971817   111018308418   111018699073   111019135530  
111019477203   111019712946   111019965205 452674872   453023590   453344848  
111015029505   111015326943   111015582262   111015851384   111016135223  
111016446734   111016667111   111016946537   111017284476   111017647738  
111017971873   111018308474   111018699118   111019135642   111019477214  
111019712979   111019965227 452675069   453023699   453344863   111015029617  
111015326965   111015582329   111015851496   111016135313   111016446745  
111016667975   111016946548   111017284498   111017647817   111017971907  
111018308508   111018699174   111019135990   111019477258   111019713004  
111019965294 452675358   453023806   453344871   111015029639   111015327045  
111015582408   111015851564   111016135346   111016446835   111016668099  
111016946571   111017284555   111017647851   111017971930   111018308531  
111018699196   111019136171   111019477270   111019713150   111019965373
452675424   453023855   453345142   111015029662   111015327067   111015582431  
111015851575   111016135414   111016447500   111016668101   111016946717  
111017284566   111017647862   111017972380   111018308755   111018699321  
111019136227   111019477281   111019713217   111019965384 452675564   453023897
  453345209   111015029729   111015327292   111015582509   111015851643  
111016135436   111016447645   111016668189   111016946728   111017284599  
111017647918   111017972470   111018308766   111018699354   111019136238  
111019477292   111019713262   111019965430 452675630   453024325   453345308  
111015029785   111015327304   111015582532   111015852295   111016135784  
111016447656   111016668202   111016946739   111017284612   111017647952  
111017972852   111018308777   111018699422   111019136306   111019477326  
111019713273   111019965441 452675754   453024374   453345381   111015029819  
111015327359   111015582554   111015852330   111016135874   111016447746  
111016668257   111016946762   111017284623   111017647963   111017973000  
111018308799   111018699523   111019136485   111019477393   111019713307  
111019965463 452675820   453024424   453345589   111015029875   111015327506  
111015582611   111015852396   111016136011   111016447836   111016668280  
111016946829   111017284780   111017648009   111017973088   111018308801  
111018699578   111019136496   111019477427   111019713431   111019965508
452675879   453024473   453345662   111015029897   111015327517   111015582666  
111015852431   111016136291   111016447948   111016668426   111016946830  
111017284836   111017648076   111017973101   111018308867   111018699589  
111019136531   111019477461   111019713442   111019965519 452676075   453024499
  453345886   111015029921   111015327539   111015582712   111015852475  
111016136336   111016447982   111016668505   111016946841   111017284869  
111017648380   111017973167   111018308991   111018699613   111019136553  
111019477506   111019713464   111019965520 452676158   453024721   453345936  
111015030057   111015327562   111015582802   111015852543   111016136392  
111016447993   111016668561   111016946986   111017284892   111017648391  
111017973202   111018309004   111018699691   111019136722   111019477517  
111019713486   111019965542 452676265   453024820   453345944   111015030091  
111015327595   111015582846   111015852576   111016136640   111016448297  
111016668628   111016947055   111017284915   111017648414   111017973257  
111018309149   111018699781   111019136755   111019477528   111019713521  
111019965553 452676307   453024861   453346173   111015030103   111015327607  
111015582879   111015852611   111016137270   111016448309   111016668662  
111016947202   111017284937   111017648425   111017973347   111018309161  
111018699916   111019136801   111019477551   111019713543   111019965564
452676570   453025009   453346579   111015030114   111015327618   111015582891  
111015852644   111016137315   111016448343   111016668730   111016947213  
111017284948   111017648436   111017973404   111018309194   111018699949  
111019136823   111019477573   111019713554   111019965575 452676653   453025108
  453346645   111015030181   111015327629   111015582914   111015852723  
111016137337   111016449018   111016668763   111016947426   111017285051  
111017648515   111017973426   111018309633   111018699950   111019136889  
111019477584   111019713600   111019965609 452676703   453025207   453346835  
111015030215   111015327641   111015582981   111015852891   111016137393  
111016449096   111016668785   111016947505   111017285152   111017648773  
111017973505   111018309767   111018700021   111019136946   111019477629  
111019713992   111019965610 452676810   453025249   453346991   111015030226  
111015327720   111015583027   111015852936   111016137427   111016449209  
111016668808   111016947583   111017285219   111017648863   111017973516  
111018309789   111018700919   111019137037   111019477630   111019714005  
111019965621 452676869   453025462   453347049   111015030417   111015327753  
111015583038   111015852947   111016137449   111016449210   111016668886  
111016947594   111017285275   111017648931   111017973527   111018310095  
111018700942   111019137093   111019477742   111019714016   111019965632
452676919   453025546   453347197   111015030451   111015327797   111015583049  
111015852969   111016138002   111016449298   111016668954   111016947998  
111017285297   111017648953   111017973538   111018310107   111018701415  
111019137699   111019477753   111019714038   111019965654 452677016   453025579
  453347312   111015031272   111015327810   111015583106   111015852970  
111016138068   111016449311   111016668965   111016948146   111017285848  
111017648964   111017973549   111018310174   111018701448   111019137947  
111019477854   111019714083   111019965665 452677073   453025603   453347320  
111015031328   111015327843   111015583487   111015853005   111016138091  
111016449322   111016669001   111016948157   111017285916   111017649651  
111017973572   111018310185   111018701538   111019137992   111019478125  
111019714106   111019965902 452677107   453025637   453347353   111015031339  
111015327865   111015583498   111015853094   111016138103   111016449388  
111016669135   111016948168   111017286052   111017649662   111017973639  
111018310231   111018701561   111019138049   111019478181   111019714151  
111019965913 452677164   453025645   453347403   111015031496   111015327876  
111015584006   111015853139   111016138114   111016449423   111016669157  
111016948629   111017286120   111017649684   111017974292   111018310310  
111018701684   111019138083   111019478204   111019714353   111019966396
452677503   453025678   453347429   111015031542   111015327887   111015584039  
111015853151   111016138260   111016449502   111016669191   111016949440  
111017286131   111017649695   111017974304   111018310365   111018701707  
111019138106   111019478215   111019714364   111019966408 452677511   453025694
  453347544   111015031597   111015327898   111015584174   111015853285  
111016138305   111016449557   111016669214   111016949495   111017286164  
111017649741   111017974326   111018310376   111018702034   111019138229  
111019478226   111019714375   111019966453 452677560   453025744   453347551  
111015031687   111015327922   111015584185   111015853308   111016138406  
111016449658   111016669247   111016949631   111017286197   111017649842  
111017974427   111018310411   111018702056   111019138296   111019479003  
111019714421   111019966521 452677586   453025801   453347601   111015031711  
111015327955   111015584286   111015853353   111016138529   111016450054  
111016669269   111016949664   111017286951   111017649853   111017974449  
111018310444   111018702067   111019138432   111019479047   111019714443  
111019966532 452677859   453025876   453347676   111015031722   111015327999  
111015584477   111015853409   111016138608   111016450346   111016669292  
111016949721   111017287288   111017649965   111017974517   111018310916  
111018702090   111019138465   111019479070   111019714791   111019966598
452677917   453025884   453348195   111015031788   111015328024   111015584512  
111015853443   111016138642   111016450357   111016669304   111016949732  
111017287299   111017650002   111017974663   111018311052   111018702180  
111019138577   111019479104   111019714825   111019966644 452677974   453026213
  453348286   111015032420   111015328046   111015584545   111015854219  
111016138664   111016450414   111016669405   111016949765   111017287323  
111017650136   111017974696   111018311131   111018702292   111019138599  
111019479159   111019715118   111019966701 452678048   453026338   453348559  
111015032475   111015328080   111015584567   111015854365   111016138709  
111016450526   111016669449   111016949787   111017287345   111017650158  
111017975305   111018311311   111018702393   111019139871   111019479171  
111019715129   111019966789 452678055   453026353   453348708   111015032543  
111015328091   111015584589   111015854556   111016138721   111016450560  
111016669461   111016949811   111017287468   111017650169   111017975620  
111018311388   111018702405   111019140288   111019479182   111019715152  
111019966857 452678063   453026411   453348724   111015032802   111015328125  
111015584725   111015854602   111016138833   111016450571   111016669483  
111016949989   111017287514   111017650237   111017975709   111018311399  
111018702607   111019140378   111019479261   111019715185   111019966936
452678105   453026767   453349680   111015032824   111015328136   111015584747  
111015854635   111016138844   111016450683   111016669551   111016950116  
111017287536   111017650248   111017975866   111018311412   111018702775  
111019140446   111019479317   111019715196   111019966947 452678147   453026981
  453349722   111015032914   111015328158   111015584826   111015854679  
111016138899   111016450694   111016669595   111016950138   111017287569  
111017650282   111017975899   111018311423   111018702786   111019140479  
111019479610   111019715220   111019966981 452678212   453026999   453349847  
111015032925   111015328170   111015584837   111015854691   111016138901  
111016451033   111016669607   111016950149   111017287592   111017650327  
111017976104   111018311445   111018702854   111019140547   111019479654  
111019715253   111019966992 452678246   453027047   453350100   111015033027  
111015328204   111015584848   111015854747   111016138934   111016451055  
111016669674   111016950217   111017287615   111017650338   111017976306  
111018311478   111018702944   111019140637   111019479676   111019715286  
111019967005 452678345   453027229   453350126   111015033049   111015328226  
111015584905   111015854770   111016138989   111016451066   111016669731  
111016950239   111017287648   111017650349   111017976362   111018311951  
111018703158   111019140682   111019479722   111019715321   111019967038
452678469   453027294   453350258   111015033140   111015328282   111015585535  
111015854826   111016139036   111016451088   111016669753   111016950295  
111017287750   111017650428   111017976395   111018312020   111018703226  
111019140761   111019479801   111019715343   111019967050 452678527   453027385
  453350324   111015033229   111015328383   111015585614   111015854893  
111016139058   111016451123   111016669933   111016950330   111017287828  
111017650473   111017976407   111018312053   111018703338   111019140828  
111019479924   111019715376   111019967061 452678584   453027773   453350548  
111015033274   111015328406   111015585647   111015854950   111016139070  
111016451178   111016670047   111016950341   111017287895   111017650608  
111017976452   111018312121   111018703428   111019140895   111019479968  
111019715398   111019967072 452678592   453027807   453350787   111015033465  
111015328495   111015585658   111015855670   111016139092   111016451189  
111016670058   111016950363   111017287907   111017650631   111017976542  
111018312176   111018704092   111019140941   111019480072   111019715444  
111019967139 452678659   453027948   453350936   111015033623   111015329137  
111015585669   111015855692   111016139250   111016451190   111016670070  
111016950420   111017287985   111017650653   111017976564   111018312211  
111018704159   111019140952   111019480128   111019715534   111019967140
452678782   453028037   453351124   111015033724   111015329160   111015585760  
111015855715   111016139261   111016451235   111016670081   111016950431  
111017288009   111017650664   111017976575   111018312367   111018704227  
111019140996   111019480139   111019715567   111019967555 452678790   453028235
  453351173   111015033858   111015329317   111015585827   111015855760  
111016139384   111016451325   111016670126   111016950442   111017288032  
111017650743   111017976586   111018312389   111018704463   111019141065  
111019480195   111019716232   111019967623 452678865   453028664   453351405  
111015033892   111015329362   111015585838   111015855827   111016139429  
111016451392   111016670137   111016950936   111017288098   111017650754  
111017976609   111018312457   111018704474   111019141076   111019480230  
111019716243   111019967689 452678915   453028748   453351454   111015033937  
111015329441   111015585849   111015855883   111016139575   111016451538  
111016670148   111016951005   111017288111   111017650765   111017976610  
111018312907   111018705217   111019141111   111019480274   111019716254  
111019967746 452679053   453028771   453351637   111015034040   111015329463  
111015585872   111015855973   111016139586   111016451639   111016670227  
111016951094   111017288784   111017650776   111017976632   111018312941  
111018705408   111019141199   111019480319   111019716265   111019967757
452679087   453029084   453351694   111015034073   111015329485   111015585894  
111015856110   111016139597   111016451718   111016670351   111016951241  
111017288807   111017650923   111017976665   111018312952   111018705442  
111019141201   111019480320   111019716311   111019968691

 

SCH-A-37



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452679095   453029225   453351736   111015034129   111015329643   111015585962  
111015856121   111016139946   111016451819   111016670362   111016951319  
111017288841   111017650967   111017976700   111018312996   111018705701  
111019141458   111019480555   111019716344   111019968769 452679152   453029266
  453351983   111015035018   111015329665   111015586019   111015856187  
111016139980   111016451842   111016670418   111016952017   111017288919  
111017651418   111017976766   111018313111   111018705756   111019141739  
111019480566   111019716445   111019968781 452679269   453029290   453352007  
111015035029   111015329676   111015586031   111015856277   111016140050  
111016451864   111016670452   111016952095   111017288942   111017651430  
111017976777   111018313289   111018705790   111019141751   111019480612  
111019716478   111019968837 452679277   453029332   453352080   111015035030  
111015329687   111015586075   111015856334   111016140106   111016451954  
111016670463   111016952130   111017288964   111017651519   111017976935  
111018313313   111018705914   111019141762   111019480735   111019716490  
111019968848 452679376   453029381   453352106   111015035085   111015329698  
111015586121   111015856356   111016140229   111016452001   111016670485  
111016952152   111017289022   111017651520   111017976946   111018313346  
111018705936   111019143595   111019480780   111019716524   111019968871
452679566   453029431   453352262   111015035164   111015329744   111015586165  
111015856514   111016140252   111016453057   111016670542   111016952163  
111017289055   111017651564   111017977015   111018314178   111018706050  
111019143786   111019480791   111019716670   111019968893 452679764   453029795
  453352338   111015035221   111015329777   111015586200   111015856604  
111016140296   111016453079   111016670553   111016952219   111017289257  
111017651586   111017977105   111018314189   111018706083   111019143821  
111019480803   111019716760   111019968916 452679897   453029811   453352650  
111015035243   111015330274   111015586266   111015856671   111016140320  
111016453136   111016670564   111016952264   111017289291   111017651755  
111017977116   111018314246   111018706128   111019143865   111019480881  
111019716771   111019968949 452679988   453029860   453352668   111015035344  
111015330410   111015586323   111015856727   111016140353   111016453204  
111016670575   111016952297   111017289303   111017651991   111017977138  
111018314268   111018706162   111019143900   111019480904   111019716793  
111019968994 452680291   453029902   453352791   111015035377   111015330601  
111015586378   111015856738   111016140421   111016453226   111016670665  
111016952309   111017289358   111017652004   111017977183   111018314381  
111018706207   111019143955   111019480926   111019716827   111019969007
452680333   453029993   453352965   111015035412   111015330678   111015587526  
111015856794   111016140432   111016453259   111016670788   111016952556  
111017289381   111017652475   111017977206   111018314471   111018706218  
111019144192   111019480959   111019716872   111019969030 452680358   453030041
  453352981   111015035434   111015330724   111015587548   111015856840  
111016140454   111016453260   111016670856   111016952679   111017289415  
111017652509   111017977217   111018314482   111018706263   111019144293  
111019480993   111019716883   111019969052 452680374   453030132   453353765  
111015035467   111015330746   111015587650   111015857087   111016140511  
111016453293   111016670991   111016952714   111017289572   111017652587  
111017977363   111018314527   111018706308   111019144495   111019481028  
111019716995   111019969063 452680622   453030181   453353823   111015035579  
111015330948   111015587661   111015857098   111016140544   111016453349  
111016671004   111016952736   111017290530   111017652745   111017977374  
111018314606   111018706331   111019144518   111019481040   111019717064  
111019969085 452680655   453030280   453354102   111015036525   111015330971  
111015587728   111015857111   111016140634   111016453383   111016671093  
111016952859   111017290620   111017652824   111017977385   111018314707  
111018706443   111019144574   111019481062   111019717233   111019969096
452680895   453030348   453354128   111015036569   111015330993   111015587739  
111015857122   111016140713   111016453451   111016671150   111016952860  
111017290631   111017652835   111017977521   111018314730   111018706522  
111019144709   111019482557   111019717244   111019969142 452680945   453030421
  453354169   111015036626   111015331017   111015587751   111015857133  
111016140724   111016453507   111016671194   111016952893   111017290686  
111017652868   111017977813   111018314932   111018706555   111019144721  
111019482647   111019717266   111019969186 452680978   453030538   453354474  
111015036682   111015331084   111015587773   111015857144   111016141781  
111016453530   111016671228   111016952916   111017290776   111017652879  
111017977868   111018314976   111018706667   111019144776   111019482681  
111019717299   111019969197 452681018   453030652   453354730   111015036693  
111015331095   111015587784   111015857155   111016142186   111016453552  
111016671240   111016952961   111017290877   111017652970   111017977880  
111018315045   111018706713   111019144798   111019482715   111019717323  
111019969232 452681117   453030959   453354771   111015036738   111015331107  
111015587841   111015857188   111016142210   111016453585   111016671352  
111016953018   111017291148   111017653061   111017977947   111018315078  
111018706791   111019144822   111019482759   111019717334   111019969243
452681125   453030967   453354847   111015036828   111015331118   111015587885  
111015857199   111016142254   111016453619   111016671396   111016953029  
111017291171   111017653274   111017977958   111018315124   111018706926  
111019144833   111019482849   111019717345   111019969287 452681471   453031114
  453355034   111015036840   111015331141   111015588381   111015857313  
111016142434   111016453653   111016671903   111016953052   111017291272  
111017653285   111017977969   111018315146   111018708074   111019144945  
111019482883   111019717367   111019969300 452681596   453031155   453355307  
111015036884   111015331152   111015588527   111015857403   111016142478  
111016453844   111016671969   111016953074   111017291351   111017653296  
111017978061   111018315157   111018708096   111019145182   111019483413  
111019717435   111019969322 452681760   453031189   453355406   111015037199  
111015331174   111015589168   111015858785   111016142513   111016453967  
111016671970   111016953085   111017291384   111017653308   111017978072  
111018315168   111018708120   111019145463   111019483424   111019717446  
111019969333 452681919   453031213   453355455   111015037289   111015331196  
111015589180   111015858886   111016142568   111016454003   111016672016  
111016953108   111017291452   111017653353   111017978083   111018315214  
111018708164   111019145519   111019483435   111019717558   111019969355
452682685   453031304   453355463   111015037290   111015331208   111015589360  
111015858921   111016142580   111016454104   111016672094   111016953120  
111017291687   111017653364   111017978106   111018315270   111018708265  
111019145766   111019483491   111019718076   111019969377 452682842   453031346
  453355885   111015037313   111015331253   111015589449   111015858943  
111016142670   111016454115   111016672195   111016953737   111017291766  
111017653410   111017978252   111018315438   111018708333   111019145777  
111019483503   111019718188   111019969423 452683253   453031361   453355893  
111015037324   111015331309   111015589461   111015858954   111016142737  
111016454160   111016672218   111016954198   111017291845   111017653421  
111017978476   111018315450   111018708377   111019145812   111019483547  
111019718223   111019969478 452683451   453031494   453356032   111015037537  
111015331433   111015589517   111015858976   111016142782   111016454193  
111016672229   111016954277   111017291889   111017653500   111017978522  
111018315595   111018708388   111019145867   111019483570   111019718256  
111019969490 452683477   453031718   453356313   111015037616   111015331466  
111015589584   111015859034   111016142883   111016454328   111016672252  
111016954288   111017291890   111017654130   111017978555   111018315629  
111018708445   111019145902   111019483581   111019718616   111019969524
452683527   453031791   453356545   111015037740   111015331523   111015589607  
111015859078   111016142917   111016454351   111016672263   111016954299  
111017291935   111017654455   111017978577   111018315731   111018708467  
111019145913   111019483626   111019718627   111019969557 452683592   453031924
  453356552   111015037818   111015331534   111015589618   111015859180  
111016143020   111016454429   111016672285   111016954334   111017291979  
111017654488   111017978588   111018315797   111018708603   111019145935  
111019483705   111019718706   111019969603 452683618   453032047   453356578  
111015037885   111015331589   111015589629   111015859214   111016143053  
111016454430   111016672296   111016954345   111017292127   111017654499  
111017978656   111018315821   111018708614   111019145957   111019483727  
111019718717   111019969614 452683634   453032179   453356701   111015037896  
111015331657   111015589641   111015859247   111016143288   111016454463  
111016672375   111016954413   111017292150   111017654602   111017978689  
111018315843   111018708782   111019145979   111019483772   111019718728  
111019969737 452683923   453032443   453356735   111015038101   111015331679  
111015589708   111015859281   111016143323   111016455284   111016672386  
111016954491   111017292161   111017654624   111017978746   111018315865  
111018708816   111019145980   111019483794   111019718739   111019969827
452684095   453032484   453356891   111015038178   111015331747   111015589719  
111015859371   111016143705   111016455330   111016672421   111016954558  
111017292330   111017654657   111017978768   111018315898   111018708849  
111019146611   111019483817   111019718773   111019969872 452684178   453032526
  453390817   111015038347   111015331837   111015589832   111015859382  
111016143716   111016455374   111016673039   111016954648   111017292509  
111017654691   111017978881   111018315900   111018709008   111019146633  
111019483839   111019718795   111019970706 452684376   453032641   453967747  
111015038404   111015331893   111015589854   111015859416   111016143727  
111016455420   111016673073   111016954749   111017292554   111017654703  
111017978915   111018315999   111018709042   111019146677   111019483840  
111019718863   111019970740 452684640   453032690   455922419   111015038437  
111015331961   111015589865   111015859438   111016143761   111016455486  
111016673095   111016954750   111017292611   111017654736   111017978948  
111018316024   111018709109   111019148163   111019483930   111019718931  
111019970841 452684715   453032765   456695394   111015038550   111015331972  
111015589977   111015859494   111016143817   111016455622   111016673107  
111016954794   111017292712   111017654804   111017979433   111018316035  
111018709301   111019148196   111019483974   111019718942   111019970885
452684723   453032799   456979319   111015038561   111015331994   111015590294  
111015859517   111016143839   111016455666   111016673152   111016955144  
111017292767   111017654815   111017979747   111018316114   111018709480  
111019148219   111019483996   111019718953   111019970908 452684830   453032849
  457037513   111015038572   111015332007   111015590384   111015859607  
111016143929   111016455688   111016673220   111016955188   111017292824  
111017654860   111017979769   111018316147   111018710156   111019148365  
111019484009   111019719033   111019970953 452684939   453033060   457989986  
111015038662   111015332119   111015590463   111015859775   111016143952  
111016455857   111016673310   111016955199   111017292879   111017654893  
111017979859   111018316158   111018710448   111019148376   111019484054  
111019719145   111019971044 452684988   453033235   458301108   111015038718  
111015332175   111015590542   111015859809   111016144076   111016455969  
111016673365   111016955212   111017292891   111017654949   111017979972  
111018316170   111018710628   111019148422   111019484065   111019719156  
111019971055 452685043   453033284   458842671   111015038730   111015332209  
111015590575   111015859832   111016144155   111016455981   111016673433  
111016955391   111017292958   111017654994   111017979994   111018316192  
111018710662   111019148501   111019484122   111019719167   111019971066
452685258   453033292   458962149   111015040104   111015332636   111015590665  
111015859911   111016144212   111016456049   111016673466   111016955559  
111017292969   111017655007   111017980042   111018316934   111018710718  
111019148545   111019484133   111019719189   111019971077 452685332   453033300
  459030599   111015040148   111015332715   111015592027   111015859955  
111016144234   111016456140   111016673477   111016955593   111017293016  
111017655052   111017980064   111018316945   111018710796   111019148590  
111019484223   111019719213   111019971134 452685514   453033532   459130902  
111015040216   111015332793   111015592128   111015860328   111016144313  
111016456162   111016673578   111016955638   111017293038   111017655063  
111017980075   111018316956   111018710897   111019148657   111019484267  
111019719246   111019971145 452685621   453033763   459502472   111015040283  
111015332838   111015592296   111015860384   111016145471   111016456195  
111016673635   111016955739   111017293050   111017655074   111017980435  
111018317014   111018710954   111019148679   111019484289   111019719291  
111019971156 452685738   453033797   459605127   111015040339   111015332917  
111015592319   111015860407   111016145493   111016456229   111016673668  
111016955773   111017293061   111017655108   111017980503   111018317025  
111018711067   111019148826   111019484302   111019719358   111019971437
452685746   453033912   460042104   111015040553   111015332928   111015592375  
111015860531   111016145516   111016456230   111016673770   111016955841  
111017293106   111017655119   111017980514   111018317047   111018711135  
111019148837   111019484335   111019719369   111019971448 452685837   453034308
  460046907   111015040654   111015332951   111015592386   111015860700  
111016145550   111016456241   111016673826   111016955920   111017293117  
111017655221   111017980525   111018317069   111018711461   111019149232  
111019484346   111019719370   111019971527 452686009   453034324   460077464  
111015040665   111015332984   111015592465   111015860777   111016145651  
111016457006   111016673916   111016955942   111017293151   111017655580  
111017980558   111018317092   111018711483   111019149254   111019484368  
111019719415   111019971909 452686033   453034357   460110372   111015040755  
111015332995   111015592678   111015860812   111016145718   111016457084  
111016673950   111016955986   111017293948   111017655737   111017980581  
111018317733   111018711641   111019149298   111019484379   111019719448  
111019971910 452686132   453034365   460181860   111015040801   111015333020  
111015592746   111015860845   111016145752   111016457309   111016673983  
111016956000   111017294118   111017655771   111017980592   111018317766  
111018711775   111019149311   111019484391   111019719471   111019971954
452686231   453034381   460295942   111015040812   111015333053   111015592959  
111015860867   111016145808   111016457365   111016674029   111016956044  
111017294185   111017655849   111017980626   111018317845   111018711843  
111019149344   111019484403   111019720710   111019971965 452686363   453034514
  460347743   111015040946   111015333075   111015592960   111015861251  
111016145831   111016457455   111016674030   111016956189   111017294196  
111017655861   111017980648   111018318486   111018712002   111019149412  
111019484414   111019720800   111019971987 452686413   453034597   460351604  
111015040980   111015333143   111015592971   111015861329   111016145842  
111016457567   111016674063   111016956202   111017294208   111017655883  
111017980727   111018318509   111018712035   111019149423   111019484425  
111019720833   111019972045 452686421   453034605   460481534   111015041015  
111015333705   111015593152   111015862263   111016145875   111016457589  
111016674197   111016956796   111017294220   111017655951   111017980817  
111018318576   111018712103   111019149467   111019484458   111019720888  
111019972089 452686470   453034613   460548324   111015041048   111015333727  
111015593220   111015862364   111016145932   111016457590   111016674298  
111016956808   111017294242   111017655984   111017980840   111018318734  
111018712574   111019149557   111019484672   111019720912   111019972203
452686504   453034647   460629447   111015041082   111015333749   111015593365  
111015862409   111016146045   111016457657   111016674647   111016956820  
111017294286   111017656020   111017981436   111018318767   111018712732  
111019149568   111019484694   111019720945   111019972247 452686538   453034878
  460915234   111015041105   111015333817   111015593387   111015862410  
111016146078   111016457679   111016674658   111016956831   111017294297  
111017656389   111017981481   111018318992   111018712776   111019149625  
111019484762   111019721069   111019972258 452686660   453035073   460923550  
111015041273   111015333985   111015593422   111015862454   111016146113  
111016457703   111016674704   111016956842   111017294376   111017656413  
111017981504   111018319016   111018712877   111019149704   111019486438  
111019721148   111019972281 452686736   453035099   460959992   111015041341  
111015334032   111015593433   111015862500   111016146135   111016457860  
111016674748   111016956853   111017294512   111017657267   111017981515  
111018319308   111018713351   111019149984   111019486551   111019721160  
111019972326 452686934   453035248   461000986   111015041419   111015334054  
111015593501   111015862511   111016146146   111016457882   111016674759  
111016956886   111017294545   111017657289   111017981559   111018319386  
111018713564   111019150021   111019486573   111019721261   111019972382
452687064   453035354   461036386   111015041453   111015334065   111015593747  
111015862566   111016146225   111016457916   111016674760   111016956909  
111017294646   111017657357   111017981560   111018319397   111018713935  
111019150054   111019486607   111019721272   111019972483 452687189   453035404
  461044778   111015041475   111015334155   111015593770   111015862634  
111016146359   111016458670   111016674805   111016956987   111017294668  
111017657504   111017981593   111018319409   111018713946   111019150076  
111019486674   111019721306   111019972528 452687338   453035487   461090623  
111015041622   111015334177   111015593804   111015862746   111016146360  
111016458782   111016674850   111016957056   111017294916   111017657751  
111017981638   111018319432   111018714082   111019150133   111019486696  
111019721328   111019973226 452687650   453035586   461154528   111015041655  
111015334256   111015593815   111015863073   111016146371   111016458850  
111016674995   111016957078   111017294927   111017657762   111017981661  
111018319487   111018714127   111019150403   111019486742   111019721340  
111019973260 452687809   453035636   461170359   111015041677   111015334302  
111015593905   111015863107   111016146438   111016458861   111016675042  
111016957180   111017294938   111017657829   111017981717   111018319498  
111018714206   111019150425   111019486775   111019721362   111019973440
452687924   453035925   461192866   111015041712   111015334627   111015593916  
111015863141   111016146461   111016458973   111016675075   111016957247  
111017295175   111017658336   111017982167   111018319522   111018714341  
111019150436   111019486809   111019721395   111019973833 452688138   453036246
  461201394   111015041969   111015334638   111015593949   111015863275  
111016146506   111016458984   111016675222   111016957270   111017295232  
111017658448   111017982336   111018319678   111018714992   111019150469  
111019486854   111019721508   111019973899 452688211   453036295   461237539  
111015041981   111015334784   111015594344   111015863309   111016146517  
111016459019   111016675301   111016957304   111017295254   111017658482  
111017982415   111018319690   111018715645   111019150470   111019486865  
111019721519   111019973923 452688278   453036311   461375818   111015042005  
111015334795   111015594401   111015863332   111016146753   111016459110  
111016675356   111016957630   111017295355   111017658549   111017982482  
111018319735   111018715689   111019150515   111019486977   111019721531  
111019973956 452688385   453036410   461407371   111015042027   111015334818  
111015594456   111015863365   111016146786   111016459222   111016675413  
111016957696   111017295467   111017658594   111017982505   111018319768  
111018715971   111019150627   111019487013   111019721542   111019973978
452688534   453036444   461476012   111015042083   111015334852   111015594502  
111015863411   111016146809   111016459479   111016675424   111016957708  
111017296042   111017658651   111017982561   111018319881   111018716141  
111019150638   111019487068   111019721665   111019974025

 

SCH-A-38



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452688815   453036535   461516775   111015042094   111015334863   111015594591  
111015863501   111016147125   111016459480   111016675615   111016957731  
111017296075   111017659056   111017982741   111018319948   111018716501  
111019150795   111019487103   111019721698   111019974036 452688856   453036550
  461524985   111015042218   111015335099   111015594614   111015863725  
111016147158   111016459491   111016675659   111016957821   111017296637  
111017659382   111017982796   111018319959   111018716534   111019150931  
111019487170   111019721700   111019974081 452689136   453036576   461788846  
111015042331   111015335145   111015594681   111015863769   111016147282  
111016459503   111016675783   111016957832   111017296659   111017659506  
111017982820   111018319960   111018716680   111019151796   111019487181  
111019721744   111019974249 452689193   453036584   461988032   111015042397  
111015335178   111015594759   111015863792   111016147383   111016459514  
111016675884   111016957887   111017296682   111017659539   111017983023  
111018319971   111018716804   111019151819   111019487226   111019721788  
111019974250 452689250   453036667   461996183   111015042476   111015335257  
111015594940   111015864164   111016147440   111016459558   111016675907  
111016957922   111017296862   111017659630   111017983067   111018320018  
111018716848   111019151831   111019487305   111019721812   111019974351
452689284   453036972   462025875   111015042487   111015335268   111015595008  
111015864175   111016147451   111016459581   111016675929   111016958024  
111017296952   111017659731   111017983124   111018320096   111018716994  
111019151954   111019487327   111019721845   111019974384 452689367   453037079
  462031162   111015042500   111015335347   111015595019   111015864221  
111016147473   111016459794   111016675941   111016958046   111017297751  
111017659810   111017983157   111018320108   111018717052   111019152023  
111019487349   111019721867   111019974430 452689458   453037210   462052382  
111015042566   111015335370   111015595110   111015864298   111016147574  
111016459884   111016675952   111016958068   111017297773   111017659821  
111017983179   111018320120   111018717131   111019152089   111019487361  
111019721878   111019974485 452689508   453037343   462059288   111015042814  
111015335404   111015595200   111015864300   111016147743   111016460134  
111016676009   111016958091   111017297818   111017659832   111017983180  
111018320366   111018718132   111019152191   111019487428   111019722745  
111019974508 452689680   453037376   462061185   111015043130   111015335437  
111015595233   111015864377   111016147754   111016460189   111016676065  
111016958103   111017298055   111017659887   111017983203   111018320388  
111018718503   111019152247   111019487440   111019722778   111019974519
452689722   453037640   462074568   111015043141   111015335493   111015595547  
111015864401   111016147798   111016460202   111016676100   111016958114  
111017298134   111017659898   111017983371   111018320399   111018719021  
111019152427   111019487473   111019722789   111019974553 452689813   453037723
  462085127   111015043196   111015335505   111015596076   111015865244  
111016147901   111016460213   111016676111   111016958147   111017298145  
111017660025   111017983438   111018320412   111018719087   111019153035  
111019487495   111019722790   111019975486 452689870   453037871   462100793  
111015043275   111015335516   111015596100   111015865299   111016147945  
111016460224   111016676133   111016958259   111017298235   111017660115  
111017983629   111018321132   111018719267   111019153136   111019487529  
111019722846   111019975510 452689961   453038002   462115031   111015043286  
111015335527   111015596133   111015865424   111016147956   111016460325  
111016676256   111016958282   111017298246   111017660126   111017983652  
111018321222   111018719313   111019153170   111019487530   111019722857  
111019975543 452689979   453038168   462122193   111015043398   111015335684  
111015596144   111015865491   111016147967   111016460347   111016676289  
111016958305   111017298369   111017660340   111017983685   111018321266  
111018719346   111019153260   111019487541   111019723049   111019975554
452690027   453038408   462147877   111015043400   111015335718   111015596188  
111015865558   111016147978   111016460392   111016676346   111016958349  
111017298370   111017660452   111017983696   111018321356   111018719357  
111019153271   111019487596   111019723050   111019975587 452690050   453038432
  462148339   111015043444   111015335741   111015596199   111015865626  
111016148058   111016460527   111016676368   111016958383   111017298640  
111017660508   111017983731   111018321389   111018719414   111019153349  
111019487619   111019723072   111019975666 452690068   453038507   462149402  
111015043488   111015337338   111015596223   111015865716   111016148148  
111016460549   111016676380   111016958406   111017298651   111017660564  
111017983742   111018321514   111018719470   111019153394   111019487653  
111019723094   111019975701 452690175   453038515   462165770   111015043499  
111015337383   111015596515   111015865839   111016148159   111016460583  
111016676391   111016958473   111017298741   111017660621   111017983753  
111018321547   111018719559   111019153473   111019487709   111019723128  
111019975802 452690241   453038564   462184409   111015043534   111015337462  
111015596560   111015865974   111016148205   111016460628   111016676481  
111016958507   111017298921   111017660698   111017983865   111018321570  
111018719650   111019153495   111019487710   111019723139   111019975903
452690506   453038614   462201765   111015043545   111015337495   111015596593  
111015866009   111016148250   111016460640   111016676492   111016958541  
111017298998   111017660744   111017983966   111018321615   111018720090  
111019153697   111019489565   111019723207   111019975925 452690548   453038754
  462226648   111015043556   111015337585   111015596672   111015866155  
111016148261   111016460718   111016676515   111016958563   111017299001  
111017660777   111017984024   111018321648   111018720113   111019153754  
111019489611   111019723241   111019976027 452690639   453038770   462245879  
111015043624   111015337596   111015596683   111015866199   111016148328  
111016460729   111016676548   111016958619   111017299180   111017660788  
111017984079   111018322032   111018720135   111019153833   111019489723  
111019723274   111019976072 452690803   453038838   462246166   111015043635  
111015337620   111015596739   111015866245   111016148340   111016460730  
111016676773   111016958631   111017299405   111017660878   111017984956  
111018322144   111018720146   111019153934   111019489790   111019723285  
111019976094 452690811   453038986   462272659   111015043679   111015337631  
111015596773   111015866694   111016148351   111016460808   111016676784  
111016958642   111017299472   111017661149   111017985115   111018322177  
111018720236   111019153956   111019489813   111019724310   111019976139
452690936   453039174   462285214   111015043680   111015337653   111015596919  
111015866762   111016148362   111016460831   111016676852   111016958710  
111017299494   111017661183   111017985148   111018322368   111018720405  
111019154205   111019489857   111019724343   111019976151 452691066   453039380
  462287152   111015043703   111015337686   111015596931   111015866818  
111016148384   111016460886   111016676885   111016958787   111017299506  
111017661239   111017985182   111018322380   111018720607   111019154328  
111019489891   111019724398   111019976173 452691314   453039463   462370958  
111015043804   111015337710   111015597088   111015866841   111016148395  
111016460932   111016676920   111016959081   111017299540   111017661273  
111017985216   111018322515   111018721114   111019154362   111019489969  
111019724411   111019976218 452691892   453039497   462480203   111015043815  
111015337732   111015597099   111015867639   111016148407   111016460954  
111016677011   111016959564   111017299584   111017661778   111017985339  
111018322571   111018721147   111019154429   111019490006   111019724433  
111019976230 452692106   453039588   462558750   111015043871   111015337811  
111015597224   111015867752   111016148418   111016460976   111016677033  
111016959621   111017299696   111017661789   111017985430   111018323820  
111018721721   111019154430   111019490040   111019724444   111019976241
452692114   453039729   462567918   111015043916   111015337844   111015597235  
111015867897   111016148441   111016460987   111016677077   111016959643  
111017300037   111017661813   111017985441   111018323842   111018721765  
111019154610   111019490062   111019724512   111019976252 452692304   453039794
  462571290   111015043927   111015337888   111015597268   111015867921  
111016148597   111016460998   111016677099   111016959687   111017300239  
111017661868   111017985621   111018323921   111018721866   111019154621  
111019490084   111019724668   111019976274 452692999   453039802   462599051  
111015043972   111015338014   111015597493   111015867932   111016148621  
111016461001   111016677213   111016960320   111017300554   111017661879  
111017985632   111018323932   111018722025   111019154632   111019490095  
111019724769   111019976308 452693013   453039810   462601857   111015044007  
111015338058   111015597561   111015868821   111016148632   111016461012  
111016677224   111016960331   111017300622   111017661958   111017985654  
111018323965   111018722216   111019154643   111019490163   111019724781  
111019976342 452693146   453039869   462618273   111015044018   111015338115  
111015597572   111015868898   111016148654   111016461034   111016677235  
111016960566   111017300666   111017661970   111017985687   111018323998  
111018722272   111019154902   111019490174   111019725096   111019976364
452693286   453039901   462618810   111015044030   111015338126   111015597842  
111015868999   111016148722   111016461180   111016677268   111016960577  
111017300925   111017662083   111017985968   111018324001   111018722373  
111019154924   111019490185   111019725131   111019976386 452693492   453039927
  462635145   111015044502   111015338216   111015597853   111015869002  
111016148733   111016461270   111016677291   111016960623   111017300970  
111017662094   111017986071   111018324078   111018722395   111019154946  
111019490220   111019725232   111019976397 452693542   453040073   462680190  
111015044546   111015338250   111015598157   111015869013   111016148744  
111016461292   111016677325   111016960746   111017301241   111017662162  
111017986082   111018324135   111018723048   111019154968   111019490264  
111019725254   111019976544 452693625   453040099   462725110   111015044557  
111015338531   111015598281   111015869103   111016148788   111016461304  
111016677426   111016960757   111017301409   111017662173   111017986116  
111018324146   111018723206   111019155587   111019490365   111019725579  
111019976645 452693823   453040248   462779703   111015044603   111015338542  
111015598304   111015869136   111016148823   111016461315   111016677550  
111016960791   111017301599   111017662386   111017986183   111018324168  
111018723239   111019156645   111019490387   111019725603   111019976926
452694094   453040263   462791732   111015044748   111015338597   111015598348  
111015869169   111016148979   111016461348   111016678001   111016960803  
111017301623   111017662522   111017986206   111018324247   111018723330  
111019156746   111019490422   111019725636   111019976960 452694334   453040420
  462797150   111015044793   111015338621   111015598371   111015869226  
111016149004   111016461573   111016678012   111016960836   111017301847  
111017662656   111017986228   111018324281   111018723363   111019156768  
111019490444   111019725681   111019977073 452694623   453040693   462849308  
111015045233   111015338676   111015598382   111015869574   111016149116  
111016461584   111016678078   111016960869   111017301993   111017662667  
111017986318   111018324326   111018724577   111019156847   111019490477  
111019725692   111019977589 452694631   453040875   462968702   111015045277  
111015338687   111015598472   111015869787   111016149161   111016461786  
111016678124   111016960870   111017302084   111017662690   111017986329  
111018324517   111018724690   111019156881   111019490499   111019725704  
111019977635 452694730   453041055   462992017   111015045334   111015338698  
111015598540   111015869912   111016149307   111016461821   111016678191  
111016960904   111017302208   111017662779   111017986330   111018324551  
111018724814   111019156915   111019490578   111019725715   111019977680
452694888   453041113   462993312   111015045356   111015338733   111015598551  
111015869934   111016149408   111016462080   111016678225   111016960971  
111017302310   111017663264   111017986666   111018324584   111018724825  
111019156926   111019490590   111019725782   111019977691 452694912   453041337
  463000273   111015045367   111015338812   111015598797   111015869956  
111016149420   111016462136   111016678269   111016960993   111017302433  
111017663321   111017987005   111018324595   111018724937   111019156937  
111019490657   111019725805   111019977714 452695000   453041386   463020313  
111015045536   111015339082   111015598821   111015869978   111016149431  
111016462158   111016678315   111016961017   111017302567   111017663398  
111017987128   111018324607   111018725152   111019156971   111019490703  
111019725973   111019977758 452695083   453041592   463025908   111015045547  
111015339981   111015598988   111015870026   111016149497   111016462338  
111016678416   111016961062   111017303502   111017663501   111017987162  
111018324618   111018725264   111019156993   111019490758   111019725984  
111019977769 452695190   453041600   463026732   111015045581   111015339992  
111015598999   111015870251   111016149587   111016462574   111016678528  
111016961107   111017303580   111017663567   111017987229   111018324720  
111018725286   111019157310   111019490769   111019726031   111019977781
452695208   453041782   463051854   111015045659   111015340006   111015599035  
111015870262   111016149633   111016462686   111016678584   111016961174  
111017303670   111017663578   111017987331   111018324742   111018725332  
111019157321   111019490770   111019726053   111019977949 452695216   453041790
  463059923   111015045660   111015340376   111015599057   111015870273  
111016149666   111016463306   111016678652   111016961208   111017303715  
111017663602   111017987353   111018324764   111018725590   111019157332  
111019490792   111019726097   111019978030 452695448   453041840   463106237  
111015045705   111015340400   111015599114   111015870284   111016149712  
111016463317   111016678708   111016961242   111017303748   111017663725  
111017987375   111018324809   111018725680   111019157354   111019490837  
111019726121   111019978052 452695471   453042020   463135038   111015045727  
111015340556   111015599833   111015870341   111016149767   111016463328  
111016678742   111016961286   111017303771   111017663736   111017987397  
111018324854   111018725770   111019157433   111019490860   111019726187  
111019978074 452695679   453042053   463146118   111015045783   111015340602  
111015599956   111015870352   111016149778   111016463340   111016678764  
111016961523   111017303816   111017663747   111017987410   111018324876  
111018725792   111019157455   111019490893   111019726200   111019978153
452695711   453042061   463158592   111015045839   111015340646   111015600027  
111015870734   111016149790   111016463407   111016678821   111016961905  
111017304053   111017663769   111017987465   111018324900   111018725815  
111019157466   111019490994   111019726211   111019978164 452695729   453042137
  463160465   111015045884   111015340680   111015600061   111015870745  
111016149880   111016463463   111016678854   111016961927   111017304277  
111017663781   111017987522   111018324944   111018725916   111019157512  
111019491029   111019726615   111019978186 452695786   453042202   463220244  
111015045930   111015340714   111015600230   111015870756   111016149891  
111016463508   111016678865   111016961961   111017304378   111017663848  
111017987601   111018324977   111018725949   111019157523   111019491063  
111019726648   111019978221 452696008   453042269   463289322   111015046098  
111015340747   111015600308   111015870790   111016149958   111016463575  
111016679361   111016962018   111017304604   111017663860   111017987757  
111018325136   111018725972   111019157545   111019491074   111019726660  
111019978333 452696032   453042418   463290585   111015046144   111015340938  
111015600386   111015870824   111016149970   111016463597   111016679372  
111016962052   111017304671   111017663882   111017987779   111018325260  
111018726029   111019157556   111019491636   111019726963   111019978344
452696057   453042616   463309476   111015046199   111015340949   111015600476  
111015870925   111016150039   111016463609   111016679462   111016962108  
111017304682   111017664029   111017988624   111018325271   111018726030  
111019157578   111019491647   111019726974   111019978366 452696248   453042665
  463350959   111015046212   111015340961   111015600566   111015871117  
111016150051   111016464138   111016679608   111016962120   111017304705  
111017665255   111017988635   111018325305   111018726063   111019157668  
111019491669   111019727111   111019978490 452696438   453042723   463352567  
111015046357   111015340972   111015600599   111015871151   111016150208  
111016464149   111016679620   111016962276   111017304738   111017665446  
111017988679   111018325383   111018726119   111019157680   111019491692  
111019727155   111019978502 452696446   453042848   463363069   111015046492  
111015341153   111015600612   111015871274   111016150400   111016464161  
111016679721   111016962333   111017304772   111017665479   111017988703  
111018325406   111018726120   111019157781   111019491715   111019727470  
111019978579 452696602   453042939   463387688   111015046559   111015341197  
111015600690   111015871296   111016150679   111016464206   111016679732  
111016962344   111017304930   111017665558   111017988725   111018325439  
111018726142   111019157815   111019491726   111019727526   111019978614
452696776   453042988   463403006   111015046560   111015341209   111015600746  
111015871320   111016151029   111016464239   111016679754   111016962490  
111017305021   111017665570   111017988837   111018326036   111018726232  
111019157848   111019491793   111019727559   111019978636 452697006   453043226
  463453944   111015046571   111015341265   111015600768   111015871724  
111016151074   111016464363   111016679776   111016962535   111017305087  
111017665626   111017988871   111018326137   111018726423   111019157893  
111019491872   111019727605   111019978681 452697071   453043283   463463323  
111015046672   111015341300   111015601714   111015871803   111016151120  
111016464464   111016679844   111016962557   111017305100   111017665750  
111017988983   111018326148   111018726434   111019157938   111019491894  
111019727616   111019979244 452697170   453043838   463463794   111015046683  
111015341344   111015601758   111015871836   111016151872   111016464509  
111016679866   111016963514   111017305201   111017665907   111017989007  
111018326205   111018727659   111019157950   111019491973   111019727627  
111019979266 452697204   453044091   463476606   111015046728   111015341377  
111015601770   111015871858   111016151894   111016464510   111016679877  
111016964313   111017305234   111017665929   111017989108   111018326418  
111018727660   111019157961   111019492008   111019727649   111019979637
452697287   453044117   463484998   111015046908   111015341399   111015601781  
111015871869   111016151984   111016464521   111016679899   111016964391  
111017305830   111017666076   111017989120   111018326519   111018727794  
111019158030   111019492109   111019727672   111019979682 452697311   453044364
  463493528   111015046942   111015341434   111015601804   111015871892  
111016152110   111016464633   111016680161   111016964469   111017305931  
111017666100   111017989175   111018326553   111018727817   111019158119  
111019492110   111019727694   111019979749 452697410   453044414   463505073  
111015046953   111015341557   111015601882   111015871926   111016152121  
111016464701   111016680363   111016964470   111017305942   111017666122  
111017989197   111018326597   111018728751   111019158221   111019492143  
111019727739   111019979772 452697436   453044497   463522110   111015047752  
111015341625   111015602018   111015871937   111016152840   111016464789  
111016680385   111016964492   111017306033   111017666188   111017989209  
111018326610   111018728795   111019158254   111019492165   111019727740  
111019979806 452697477   453044703   463560631   111015048090   111015341636  
111015602029   111015871960   111016152907   111016464790   111016680442  
111016964582   111017306055   111017666289   111017989287   111018326621  
111018728908   111019158355   111019492187   111019727807   111019979828
452697600   453044729   463574848   111015048157   111015341658   111015602096  
111015872321   111016152929   111016464868   111016680453   111016964627  
111017306156   111017666335   111017989355   111018326632   111018729011  
111019158399   111019492198   111019727874   111019979884

 

SCH-A-39



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452697808   453044752   463605733   111015048247   111015342288   111015602131  
111015872376   111016153010   111016464914   111016680576   111016964739  
111017306167   111017666470   111017989366   111018326722   111018729033  
111019158401   111019492244   111019727908   111019979929 452697816   453044869
  463614875   111015048416   111015342446   111015602276   111015872398  
111016153032   111016465511   111016680598   111016964751   111017306257  
111017666526   111017989412   111018326845   111018729077   111019158423  
111019492299   111019728000   111019979952 452697899   453044919   463622407  
111015048427   111015342479   111015602311   111015872400   111016153076  
111016465522   111016680600   111016964795   111017306549   111017666706  
111017989456   111018326991   111018729123   111019158445   111019492367  
111019728066   111019979963 452698012   453044935   463626788   111015048494  
111015342491   111015602322   111015872422   111016153155   111016465544  
111016680633   111016964986   111017306561   111017667695   111017989490  
111018327105   111018729145   111019158502   111019492402   111019728415  
111019980011 452698251   453044976   463672402   111015048607   111015342569  
111015602344   111015872501   111016153278   111016465588   111016680644  
111016965066   111017306617   111017667707   111017989625   111018327161  
111018729358   111019158524   111019492435   111019728460   111019980066
452698269   453044992   463692103   111015048630   111015342626   111015602355  
111015872545   111016153436   111016465601   111016680712   111016965077  
111017306853   111017667752   111017989647   111018327251   111018729369  
111019158636   111019492480   111019728471   111019980101 452698434   453045148
  463734673   111015048685   111015342794   111015602412   111015872578  
111016153470   111016465623   111016680723   111016965178   111017306910  
111017667763   111017989658   111018328016   111018729707   111019159165  
111019492503   111019728482   111019980167 452698467   453045171   463798512  
111015048719   111015342839   111015602423   111015872624   111016153537  
111016465678   111016680734   111016965190   111017307281   111017667796  
111017989669   111018328319   111018729752   111019159244   111019492569  
111019728796   111019980190 452698558   453045197   463864645   111015049439  
111015342873   111015602445   111015872691   111016153548   111016465757  
111016680745   111016965246   111017307315   111017667842   111017989704  
111018328498   111018729831   111019159277   111019492570   111019728819  
111019980213 452698590   453045338   463950543   111015049473   111015342963  
111015602489   111015872770   111016153593   111016465780   111016680756  
111016965303   111017307337   111017667864   111017989748   111018328588  
111018729842   111019159301   111019492659   111019728897   111019980303
452699069   453045387   464062884   111015049529   111015343043   111015602546  
111015873029   111016153605   111016465803   111016680835   111016965314  
111017307405   111017667897   111017989805   111018328599   111018729976  
111019160426   111019492660   111019728943   111019980325 452699093   453045478
  464195767   111015049563   111015343784   111015602557   111015873030  
111016153706   111016465836   111016680891   111016965381   111017307427  
111017667910   111017989850   111018328612   111018729998   111019160459  
111019492671   111019729012   111019980347 452699556   453045668   464305853  
111015049585   111015343829   111015602579   111015873041   111016153795  
111016465858   111016680958   111016965426   111017307449   111017668595  
111017990559   111018328623   111018730046   111019160482   111019492727  
111019729034   111019980358 452699580   453045965   464471564   111015049664  
111015343863   111015602580   111015873052   111016153841   111016466152  
111016680970   111016965482   111017307461   111017668641   111017990571  
111018328689   111018730103   111019160493   111019492761   111019729078  
111019980404 452699721   453046070   464474907   111015049822   111015343919  
111015602647   111015873063   111016153852   111016466253   111016680981  
111016965549   111017307539   111017668731   111017990593   111018328746  
111018730169   111019160594   111019492806   111019729135   111019980482
452699812   453046328   464475854   111015050431   111015343942   111015602692  
111015873142   111016153920   111016466310   111016680992   111016965583  
111017307584   111017668821   111017990638   111018328757   111018730192  
111019160684   111019492828   111019729146   111019980572 452699887   453046526
  464505593   111015050464   111015343975   111015602704   111015873153  
111016153975   111016466321   111016681016   111016965617   111017307641  
111017668865   111017990649   111018328768   111018730282   111019160707  
111019492862   111019729157   111019980662 452700263   453046609   464508787  
111015050510   111015344033   111015602771   111015873210   111016153986  
111016466589   111016681072   111016965695   111017307652   111017668933  
111017990694   111018328779   111018730293   111019160729   111019492930  
111019729180   111019980730 452700289   453046633   464511831   111015050600  
111015344123   111015602805   111015873221   111016154954   111016466590  
111016681106   111016965730   111017307674   111017668944   111017990706  
111018328803   111018730305   111019160730   111019493694   111019729191  
111019981270 452700420   453046674   464514629   111015050644   111015344178  
111015602838   111015873232   111016154987   111016466635   111016681184  
111016965741   111017307854   111017668977   111017990739   111018328937  
111018731294   111019160943   111019494369   111019729348   111019981304
452700461   453046872   464522077   111015050723   111015344189   111015603019  
111015873243   111016155168   111016466657   111016681230   111016965796  
111017307898   111017669013   111017990740   111018328960   111018731328  
111019161034   111019494370   111019729359   111019981371 452700610   453046930
  464531508   111015050734   111015344213   111015603042   111015873298  
111016155203   111016466679   111016681252   111016966090   111017308024  
111017669024   111017990773   111018329006   111018731531   111019161056  
111019494381   111019729438   111019982013 452700644   453047102   464534080  
111015050756   111015344246   111015603064   111015873344   111016155214  
111016466747   111016681274   111016966157   111017308057   111017669282  
111017990986   111018329130   111018731586   111019161067   111019494459  
111019729517   111019982057 452700651   453047268   464542422   111015051342  
111015344314   111015603109   111015873388   111016155225   111016466860  
111016681285   111016966191   111017308125   111017669383   111017991011  
111018329219   111018731665   111019161078   111019494549   111019729584  
111019982136 452700784   453047482   464549385   111015051364   111015344561  
111015603154   111015873535   111016155247   111016466871   111016681308  
111016966236   111017308147   111017669462   111017991066   111018329343  
111018731889   111019161113   111019494550   111019729618   111019982169
452700792   453047524   464553320   111015051454   111015344673   111015603176  
111015873580   111016155337   111016466893   111016681353   111016966247  
111017308192   111017669529   111017991077   111018329354   111018731890  
111019161135   111019494572   111019729629   111019982338 452701071   453047565
  464557230   111015051487   111015344707   111015603187   111015873658  
111016155348   111016466961   111016681386   111016966258   111017308204  
111017669541   111017991123   111018329376   111018732026   111019161157  
111019494594   111019730126   111019982349 452701253   453047771   464559061  
111015051511   111015344730   111015603198   111015873759   111016155371  
111016466983   111016681409   111016966270   111017308215   111017669686  
111017991134   111018329444   111018732037   111019161371   111019494639  
111019730137   111019982833 452701774   453047904   464567437   111015051601  
111015344763   111015603200   111015873760   111016155393   111016467007  
111016681667   111016966292   111017308372   111017669721   111017991224  
111018329680   111018732183   111019161427   111019494886   111019730261  
111019982877 452701782   453047961   464570613   111015051612   111015344785  
111015603244   111015873793   111016155405   111016467401   111016681757  
111016966304   111017308451   111017669732   111017991257   111018329691  
111018732318   111019161449   111019494910   111019730306   111019983025
452701808   453047987   464582048   111015051645   111015344808   111015603299  
111015873805   111016155427   111016467412   111016681780   111016966360  
111017308608   111017669798   111017991291   111018330974   111018732497  
111019161472   111019494943   111019730317   111019983069 452701832   453047995
  464582758   111015051667   111015344875   111015603356   111015873816  
111016155450   111016467467   111016681869   111016966450   111017308888  
111017669800   111017991336   111018331076   111018732790   111019161483  
111019494976   111019730339   111019983182 452701899   453048134   464584358  
111015051847   111015344910   111015603570   111015873827   111016155562  
111016467513   111016681904   111016966573   111017309171   111017669833  
111017991426   111018331133   111018732868   111019161618   111019495045  
111019730395   111019983205 452702087   453048167   464596139   111015051959  
111015344932   111015603604   111015873861   111016155584   111016467603  
111016681926   111016966595   111017309216   111017669901   111017991448  
111018331212   111018732925   111019161708   111019495090   111019730418  
111019983317 452702145   453048282   464598820   111015051993   111015345034  
111015604155   111015873906   111016155595   111016467614   111016682309  
111016966630   111017309249   111017669989   111017991459   111018331267  
111018732992   111019161719   111019495146   111019730429   111019983362
452702251   453048332   464598911   111015052062   111015345090   111015604188  
111015873928   111016155618   111016467625   111016682354   111016966720  
111017309283   111017670059   111017991471   111018331289   111018733027  
111019161720   111019495258   111019730441   111019983418 452702335   453048365
  464599489   111015052107   111015345371   111015604201   111015873962  
111016155630   111016467647   111016682400   111016966797   111017309902  
111017670138   111017991482   111018331492   111018733162   111019161753  
111019495270   111019730463   111019983430 452702566   453048464   464606664  
111015052231   111015345427   111015604245   111015874277   111016155663  
111016467658   111016682512   111016967158   111017310353   111017670273  
111017991527   111018331728   111018733184   111019161843   111019495292  
111019730485   111019983485 452702590   453048514   464608611   111015052253  
111015345449   111015604346   111015874536   111016155731   111016467670  
111016682589   111016967192   111017310601   111017670318   111017991695  
111018331739   111018733229   111019162585   111019495315   111019730508  
111019983519 452702756   453049017   464608728   111015052310   111015345472  
111015604560   111015874985   111016155797   111016467692   111016682590  
111016967282   111017311073   111017670442   111017991707   111018331908  
111018733263   111019163171   111019495348   111019730520   111019983575
452702798   453049033   464624691   111015052321   111015345483   111015604616  
111015875054   111016155832   111016468121   111016682635   111016967406  
111017311129   111017670565   111017991752   111018331964   111018733410  
111019163339   111019495438   111019730531   111019983609 452702947   453049058
  464632074   111015052332   111015345540   111015604661   111015875133  
111016155854   111016468143   111016682646   111016967473   111017311185  
111017670600   111017991875   111018332055   111018733623   111019163351  
111019495449   111019730586   111019983621 452703044   453049207   464638477  
111015052365   111015345742   111015604683   111015875199   111016155898  
111016468200   111016682703   111016967596   111017312153   111017670611  
111017991897   111018332224   111018733667   111019163474   111019495461  
111019731554   111019983823 452703135   453049298   464639582   111015052411  
111015345764   111015604762   111015875223   111016155944   111016468266  
111016682736   111016967664   111017312164   111017670699   111017991932  
111018332257   111018733690   111019163519   111019495494   111019731565  
111019983856 452703390   453049462   464640044   111015052983   111015345775  
111015604841   111015875278   111016156204   111016468323   111016682972  
111016967697   111017312175   111017670734   111017991954   111018332314  
111018733702   111019163665   111019495539   111019731576   111019983867
452703481   453049504   464643576   111015053096   111015345821   111015605077  
111015875289   111016156248   111016468446   111016682994   111016967709  
111017312816   111017671410   111017992269   111018332325   111018734040  
111019163722   111019495562   111019731598   111019983889 452703572   453049512
  464643972   111015053142   111015345843   111015605088   111015875290  
111016156305   111016468660   111016683052   111016967765   111017312861  
111017671443   111017992326   111018332358   111018734321   111019163744  
111019495595   111019731600   111019984105 452703598   453049561   464652643  
111015053164   111015345854   111015605112   111015875302   111016156372  
111016468671   111016683074   111016967776   111017312939   111017671566  
111017992348   111018332370   111018734332   111019163766   111019495629  
111019731644   111019984161 452703630   453049595   464654953   111015053175  
111015345865   111015605167   111015875537   111016156383   111016468828  
111016683175   111016967855   111017313187   111017671577   111017992359  
111018332448   111018734354   111019164071   111019495708   111019731701  
111019984217 452703820   453049629   464657816   111015053197   111015345887  
111015605224   111015875605   111016156462   111016468907   111016683377  
111016967978   111017313794   111017671599   111017992371   111018332505  
111018734365   111019164251   111019495753   111019731712   111019984239
452703978   453049868   464658004   111015053322   111015345955   111015605550  
111015875627   111016156530   111016468963   111016683388   111016968003  
111017313974   111017671690   111017992393   111018332538   111018734411  
111019164307   111019495797   111019731734   111019984240 452703994   453049975
  464665561   111015053355   111015346079   111015605583   111015875841  
111016156552   111016469021   111016683513   111016968058   111017314010  
111017671713   111017992416   111018332628   111018734499   111019164374  
111019495865   111019731767   111019984295 452704018   453050007   464670165  
111015053401   111015346103   111015605628   111015875874   111016156721  
111016469054   111016683580   111016968249   111017314021   111017671724  
111017992449   111018332796   111018734512   111019164419   111019495876  
111019731778   111019984330 452704075   453050155   464671932   111015053434  
111015346136   111015605639   111015875997   111016156811   111016469076  
111016684198   111016968317   111017314032   111017671768   111017992528  
111018332897   111018734523   111019164442   111019495887   111019731789  
111019984374 452704133   453050262   464692417   111015053445   111015346169  
111015605752   111015876189   111016156855   111016469111   111016684211  
111016968339   111017314065   111017671836   111017992742   111018333595  
111018734679   111019164611   111019496899   111019731802   111019984396
452704232   453050296   464693860   111015053603   111015346192   111015605763  
111015876640   111016156978   111016469133   111016684266   111016968351  
111017314290   111017672141   111017992786   111018333607   111018734703  
111019165498   111019497025   111019731824   111019984509 452704372   453050353
  464704501   111015053928   111015346282   111015605796   111015876718  
111016157070   111016469199   111016684480   111016968373   111017314728  
111017672354   111017992876   111018333764   111018734736   111019165511  
111019497069   111019731857   111019984543 452704406   453050361   464709138  
111015053940   111015346350   111015605853   111015876763   111016157092  
111016469560   111016684558   111016968430   111017316023   111017672433  
111017992898   111018334068   111018734770   111019165780   111019497115  
111019731868   111019984565 452704554   453050395   464734318   111015054020  
111015346383   111015605932   111015876864   111016157104   111016469638  
111016684604   111016968496   111017316045   111017672488   111017993046  
111018334103   111018734792   111019166073   111019497205   111019731880  
111019984576 452704612   453050569   464766062   111015054053   111015346417  
111015605987   111015876954   111016157171   111016469795   111016684615  
111016968665   111017316090   111017672589   111017993125   111018334204  
111018734859   111019166309   111019497272   111019731891   111019984611
452704752   453050619   464768332   111015054110   111015346428   111015605998  
111015877034   111016157193   111016469997   111016684626   111016968799  
111017316214   111017672602   111017993147   111018334316   111018735119  
111019166602   111019497362   111019731914   111019984622 452704810   453050635
  464770163   111015054154   111015346440   111015606012   111015877304  
111016157351   111016470001   111016684693   111016968801   111017316483  
111017672613   111017993967   111018334327   111018735254   111019166714  
111019497474   111019731958   111019984644 452704828   453050759   464791573  
111015054367   111015346473   111015606124   111015877416   111016157632  
111016470584   111016684783   111016968856   111017316562   111017672769  
111017994058   111018334383   111018735276   111019166769   111019497485  
111019731970   111019984655 452705007   453050775   464793801   111015054446  
111015346574   111015606157   111015877450   111016157643   111016470618  
111016684839   111016968968   111017316674   111017672792   111017994171  
111018334530   111018735311   111019166770   111019497744   111019731981  
111019984666 452705023   453051070   464798099   111015054514   111015346675  
111015606214   111015877719   111016157665   111016470674   111016684840  
111016969059   111017316696   111017672871   111017994317   111018334631  
111018736323   111019166826   111019497799   111019732016   111019984701
452705221   453051278   464802339   111015054547   111015346833   111015606371  
111015878080   111016157766   111016470731   111016684851   111016969060  
111017316720   111017672927   111017994407   111018334664   111018736390  
111019166916   111019497812   111019732027   111019984756 452705296   453051369
  464818137   111015054615   111015346901   111015606450   111015878282  
111016157889   111016470742   111016684862   111016969071   111017316854  
111017673007   111017994452   111018334686   111018736626   111019167209  
111019497823   111019732106   111019984790 452705486   453051385   464827799  
111015054660   111015346945   111015606595   111015878417   111016158093  
111016470797   111016684884   111016969105   111017317035   111017673018  
111017994463   111018334754   111018736648   111019167254   111019497834  
111019732140   111019984914 452705585   453051443   464832716   111015054716  
111015347104   111015606618   111015878462   111016158138   111016470821  
111016684907   111016969149   111017317136   111017673164   111017994700  
111018334945   111018736660   111019167399   111019497845   111019732184  
111019984936 452705650   453051484   464879410   111015054727   111015347216  
111015606641   111015878552   111016158183   111016470955   111016684941  
111016969172   111017317158   111017673221   111017994733   111018335081  
111018736682   111019167614   111019497856   111019732207   111019984947
452705965   453051534   464885268   111015055346   111015347227   111015606685  
111015878574   111016158228   111016470966   111016684963   111016969273  
111017317204   111017673265   111017994788   111018335205   111018736705  
111019168053   111019497878   111019732500   111019984992 452706088   453051559
  464898782   111015055447   111015347249   111015606708   111015878743  
111016158251   111016470977   111016684974   111016969330   111017317215  
111017673355   111017994845   111018335227   111018736738   111019168086  
111019497913   111019732533   111019986264 452706138   453051823   464901438  
111015055537   111015347395   111015606719   111015878888   111016158598  
111016471080   111016685010   111016969420   111017318586   111017673894  
111017994980   111018335250   111018736806   111019168200   111019498059  
111019732566   111019986310 452706195   453051948   464906528   111015055548  
111015347553   111015606742   111015878967   111016158644   111016471125  
111016685054   111016969521   111017318609   111017673940   111017995082  
111018335317   111018736839   111019168277   111019498082   111019732601  
111019986400 452706286   453051971   464919208   111015055661   111015347575  
111015606753   111015879249   111016158789   111016471181   111016685201  
111016969532   111017318676   111017673995   111017995105   111018335362  
111018736840   111019168299   111019498116   111019732623   111019986422
452706534   453052003   464919976   111015055863   111015348969   111015606810  
111015879351   111016158813   111016471226   111016685302   111016969712  
111017318733   111017674020   111017995228   111018335384   111018736851  
111019168367   111019498149   111019732645   111019986444

 

SCH-A-40



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452706633   453052029   464920503   111015055896   111015348970   111015606832  
111015879362   111016158936   111016471260   111016685346   111016969767  
111017318755   111017674042   111017995419   111018335508   111018737009  
111019169111   111019498150   111019732678   111019986501 452706765   453052094
  464921832   111015056099   111015349005   111015606843   111015879441  
111016159421   111016471271   111016685391   111016969790   111017318799  
111017674109   111017996667   111018335812   111018737087   111019169199  
111019498352   111019732689   111019986512 452706856   453052144   464928092  
111015056178   111015349151   111015606900   111015879519   111016159454  
111016471327   111016685403   111016969891   111017318823   111017674143  
111017997017   111018335834   111018737177   111019169256   111019498464  
111019732690   111019986523 452706963   453052169   464930072   111015056190  
111015349173   111015606911   111015880319   111016159465   111016471585  
111016685414   111016969914   111017318845   111017674200   111017997051  
111018336699   111018737458   111019169346   111019499410   111019732702  
111019986545 452707144   453052235   464936699   111015056213   111015349498  
111015606933   111015880320   111016159476   111016471620   111016685526  
111016970422   111017318867   111017674288   111017997062   111018336701  
111018737470   111019170652   111019499421   111019732746   111019986567
452707243   453052268   464946664   111015056224   111015349511   111015607158  
111015880498   111016159498   111016471653   111016685593   111016970466  
111017318924   111017675290   111017997084   111018336824   111018737616  
111019170809   111019499588   111019732814   111019986578 452707409   453052342
  464949718   111015056392   111015349555   111015607169   111015880500  
111016159522   111016472430   111016685773   111016970523   111017318946  
111017675379   111017997163   111018336880   111018737739   111019170843  
111019499612   111019732825   111019986589 452707474   453052359   464952522  
111015056448   111015349599   111015607192   111015880588   111016159577  
111016472463   111016685818   111016970534   111017318980   111017675403  
111017997174   111018336947   111018737740   111019170944   111019499634  
111019732858   111019986613 452707730   453052417   464954734   111015057124  
111015349623   111015607259   111015880656   111016159601   111016472485  
111016685852   111016970545   111017319059   111017675515   111017997185  
111018337128   111018737762   111019170955   111019499746   111019732869  
111019986680 452707763   453052540   464960681   111015057191   111015349713  
111015607282   111015880690   111016159634   111016472508   111016685863  
111016970590   111017319116   111017675593   111017997219   111018337443  
111018738011   111019171068   111019499892   111019732915   111019986691
452707888   453052664   464972330   111015057236   111015349724   111015607338  
111015880768   111016159689   111016472520   111016685874   111016970624  
111017319149   111017675605   111017997231   111018337500   111018738156  
111019171080   111019499937   111019732926   111019986758 452707904   453052706
  464976091   111015057270   111015349735   111015607350   111015880870  
111016159779   111016472575   111016685896   111016971311   111017319150  
111017675627   111017997253   111018337577   111018738268   111019171158  
111019499971   111019732937   111019986882 452707912   453052854   464977040  
111015057281   111015349757   111015607361   111015880926   111016159780  
111016472654   111016685919   111016971388   111017319183   111017675638  
111017997411   111018337599   111018738279   111019171248   111019500008  
111019732960   111019986938 452708043   453052920   464978204   111015057719  
111015349904   111015607372   111015880937   111016159825   111016472722  
111016685931   111016971535   111017319194   111017675706   111017997444  
111018338130   111018738325   111019171259   111019500020   111019733006  
111019986983 452708100   453052979   464984483   111015057742   111015349915  
111015607383   111015880960   111016159847   111016472812   111016685964  
111016971568   111017319318   111017675885   111017997466   111018338309  
111018739191   111019171350   111019500086   111019733062   111019987052
452708126   453053423   464986249   111015057775   111015349948   111015607462  
111015881433   111016159915   111016472834   111016685975   111016971579  
111017319329   111017675896   111017997501   111018338354   111018739236  
111019172216   111019500097   111019733084   111019987085 452708159   453053514
  464991173   111015057797   111015349959   111015607473   111015881455  
111016159959   111016472845   111016686099   111016971704   111017319374  
111017676460   111017997545   111018338736   111018739270   111019172261  
111019500109   111019733130   111019987108 452708514   453053696   465001212  
111015057810   111015350063   111015607507   111015881488   111016159960  
111016472889   111016686123   111016971715   111017319677   111017676594  
111017997848   111018338769   111018739393   111019172339   111019500198  
111019733804   111019987131 452708530   453053886   465001824   111015057865  
111015350074   111015607529   111015881578   111016159971   111016473015  
111016686156   111016971805   111017319857   111017676695   111017997859  
111018338859   111018739405   111019172384   111019500266   111019733815  
111019987221 452708613   453054058   465002475   111015057944   111015350085  
111015607552   111015881613   111016160007   111016473071   111016686213  
111016971816   111017319914   111017676796   111017997893   111018339018  
111018739438   111019172418   111019500312   111019733848   111019987322
452708639   453054074   465022838   111015058046   111015350142   111015607642  
111015881646   111016160322   111016473194   111016686291   111016971838  
111017319925   111017676921   111017998052   111018339243   111018739449  
111019172553   111019500345   111019733882   111019987333 452708761   453054082
  465035376   111015058079   111015350175   111015608070   111015881657  
111016160401   111016473217   111016686347   111016971850   111017319958  
111017677102   111017998063   111018339513   111018739607   111019172711  
111019500402   111019733893   111019987388 452708779   453054231   465039311  
111015058080   111015351008   111015608092   111015881781   111016160513  
111016473240   111016686358   111016971962   111017320444   111017677539  
111017998119   111018339546   111018739696   111019172812   111019500413  
111019733949   111019987401 452708803   453054264   465040103   111015058147  
111015351019   111015608362   111015881837   111016160568   111016473251  
111016686369   111016972042   111017320523   111017677607   111017998120  
111018339580   111018739742   111019172823   111019500424   111019733950  
111019987467 452708811   453054355   465043289   111015058158   111015351086  
111015608418   111015881882   111016160580   111016473330   111016686448  
111016972064   111017320635   111017677629   111017998210   111018339591  
111018739821   111019173105   111019500547   111019733972   111019987478
452709389   453054520   465044204   111015058338   111015351143   111015608496  
111015881950   111016160614   111016473341   111016686549   111016972176  
111017320668   111017677630   111017998221   111018339603   111018739922  
111019173183   111019500558   111019734030   111019987489 452709645   453054686
  465050821   111015058349   111015351334   111015608722   111015881994  
111016160658   111016473363   111016686561   111016972187   111017320770  
111017677708   111017998243   111018339669   111018739977   111019173510  
111019500659   111019734423   111019987490 452709678   453054900   465090298  
111015058563   111015351402   111015608755   111015882388   111016160669  
111016473431   111016686583   111016972244   111017320792   111017677742  
111017998287   111018339894   111018740058   111019173521   111019500660  
111019734467   111019987513 452709827   453054926   465091700   111015058585  
111015351413   111015608946   111015882490   111016160670   111016473475  
111016686594   111016972277   111017320815   111017677753   111017998300  
111018340447   111018740126   111019173712   111019500727   111019734579  
111019987670 452709850   453054983   465094829   111015058596   111015351424  
111015609093   111015882524   111016160681   111016473510   111016686730  
111016972378   111017320837   111017677809   111017998377   111018340469  
111018740216   111019173745   111019500985   111019734580   111019987850
452709983   453055147   465112308   111015058620   111015351457   111015609295  
111015882568   111016160692   111016473554   111016686752   111016972390  
111017320871   111017677966   111017998412   111018340896   111018740238  
111019174173   111019501188   111019734603   111019987861 452710130   453055246
  465113397   111015058686   111015352100   111015609396   111015883367  
111016160951   111016473598   111016686763   111016972457   111017320893  
111017678024   111017998489   111018340908   111018740250   111019174229  
111019502011   111019734614   111019987894 452710254   453055253   465116051  
111015058721   111015352111   111015609778   111015883693   111016160962  
111016473745   111016686842   111016972570   111017320905   111017678103  
111017998502   111018341493   111018740272   111019174285   111019502033  
111019734715   111019987928 452710270   453055535   465122232   111015058776  
111015352267   111015609802   111015883749   111016161255   111016474094  
111016686897   111016973458   111017320972   111017678147   111017998580  
111018341572   111018740283   111019174364   111019502055   111019734737  
111019987962 452710452   453055618   465127173   111015058912   111015352346  
111015609835   111015883772   111016161378   111016474151   111016686954  
111016973470   111017320983   111017678192   111017998636   111018341651  
111018740306   111019174454   111019502145   111019734760   111019988042
452710460   453055642   465130003   111015058945   111015352380   111015609868  
111015883783   111016161435   111016474184   111016687089   111016973548  
111017321063   111017678226   111017998726   111018341662   111018740429  
111019174500   111019502156   111019734771   111019988097 452710775   453055709
  465137552   111015059058   111015352425   111015609903   111015883817  
111016161525   111016474566   111016687337   111016973559   111017322299  
111017678237   111017998759   111018341673   111018740474   111019174533  
111019502235   111019734782   111019988154 452711039   453055774   465137701  
111015059081   111015352436   111015609925   111015883839   111016161558  
111016474601   111016687719   111016973616   111017322378   111017678327  
111017998805   111018341695   111018740485   111019174566   111019502291  
111019734793   111019988222 452711070   453055873   465144921   111015059980  
111015352458   111015609947   111015883840   111016161604   111016475512  
111016687720   111016974088   111017322558   111017678675   111017998849  
111018341707   111018740519   111019174588   111019502314   111019734827  
111019988266 452711427   453056012   465145910   111015060005   111015352515  
111015609981   111015883873   111016161761   111016475534   111016687797  
111016974123   111017322727   111017678710   111017998928   111018341752  
111018742117   111019174971   111019502325   111019734838   111019988367
452711633   453056079   465155117   111015060016   111015353268   111015610017  
111015883895   111016161817   111016475635   111016688260   111016974134  
111017322749   111017678787   111017998995   111018341774   111018742207  
111019175220   111019502370   111019734906   111019988378 452711674   453056160
  465165959   111015060038   111015353280   111015610039   111015883929  
111016161884   111016475725   111016688350   111016974156   111017322840  
111017678833   111017999277   111018342089   111018742229   111019175242  
111019502415   111019734940   111019988424 452711807   453056178   465170926  
111015060173   111015353336   111015610107   111015884021   111016161996  
111016475769   111016688518   111016974167   111017322895   111017678844  
111017999299   111018342146   111018742274   111019175253   111019502459  
111019734951   111019988457 452711815   453056301   465182244   111015060263  
111015353415   111015610129   111015884201   111016162021   111016475770  
111016688541   111016974190   111017322963   111017678934   111017999356  
111018342269   111018742320   111019175387   111019502460   111019734995  
111019988468 452711849   453056335   465202547   111015060319   111015353460  
111015610163   111015884313   111016162054   111016476580   111016688574  
111016974213   111017322974   111017679047   111017999446   111018342281  
111018742409   111019175411   111019502482   111019735121   111019988514
452712011   453056376   465208239   111015060386   111015353527   111015610196  
111015884324   111016162122   111016476726   111016688710   111016974268  
111017322996   111017679058   111017999468   111018342472   111018742465  
111019175477   111019502505   111019735132   111019988525 452712094   453056384
  465214088   111015060397   111015353583   111015610770   111015884357  
111016162166   111016476827   111016688822   111016974280   111017323032  
111017679069   111017999547   111018342506   111018742500   111019175499  
111019502549   111019735154   111019988558 452712243   453056418   465215168  
111015060421   111015353606   111015610792   111015884380   111016162212  
111016476917   111016688833   111016974325   111017323054   111017679193  
111017999558   111018342517   111018742599   111019175646   111019502561  
111019735165   111019988749 452712409   453056574   465215382   111015060511  
111015353707   111015610848   111015884469   111016162414   111016477132  
111016688844   111016974358   111017323065   111017679351   111017999648  
111018342540   111018742667   111019175691   111019502572   111019735187  
111019988750 452712755   453056640   465217693   111015060555   111015353729  
111015610859   111015884537   111016162537   111016477378   111016688945  
111016974437   111017323100   111017679373   111017999705   111018342551  
111018742779   111019175792   111019502651   111019735233   111019988783
452712763   453056699   465217776   111015060577   111015353808   111015610860  
111015884638   111016162616   111016477402   111016689148   111016974516  
111017323188   111017679384   111017999772   111018342764   111018742881  
111019175882   111019502741   111019735277   111019989931 452712854   453056830
  465222792   111015060623   111015354146   111015611287   111015884649  
111016162638   111016477491   111016689182   111016974527   111017323414  
111017679418   111017999862   111018342977   111018742892   111019176197  
111019502763   111019735693   111019989964 452712995   453056863   465222990  
111015060634   111015354236   111015611399   111015884841   111016163055  
111016477536   111016689238   111016974730   111017323470   111017679485  
111017999907   111018343057   111018742937   111019176209   111019502853  
111019735750   111019989975 452713001   453057283   465232171   111015060656  
111015354292   111015611412   111015884885   111016163134   111016477648  
111016689249   111016974987   111017323504   111017679496   111017999918  
111018343147   111018743028   111019176401   111019503225   111019735839  
111019989986 452713043   453057317   465235356   111015060735   111015354326  
111015611423   111015884896   111016163190   111016477671   111016689294  
111016975001   111017323650   111017679687   111018000046   111018343158  
111018743062   111019176423   111019503382   111019735873   111019989997
452713092   453057465   465242816   111015060791   111015354359   111015611603  
111015884919   111016163268   111016477693   111016689395   111016975113  
111017323661   111017679698   111018001485   111018343181   111018743107  
111019176478   111019503416   111019735884   111019990012 452713100   453057523
  465249589   111015060836   111015354371   111015611614   111015884920  
111016163336   111016477749   111016689452   111016975179   111017323751  
111017679755   111018001508   111018343271   111018743118   111019176489  
111019503528   111019735895   111019990023 452713159   453057762   465255966  
111015060870   111015354416   111015611625   111015884931   111016163392  
111016477783   111016689485   111016975236   111017323773   111017679823  
111018001520   111018343338   111018743152   111019177828   111019503607  
111019736245   111019990056 452713209   453057846   465268936   111015060892  
111015354461   111015611647   111015884986   111016163426   111016477817  
111016689496   111016976091   111017324998   111017679834   111018001610  
111018343406   111018743231   111019177907   111019503630   111019736278  
111019990102 452713274   453057853   465271633   111015060948   111015354483  
111015611669   111015884997   111016163448   111016478807   111016689575  
111016976103   111017325315   111017679867   111018001698   111018343428  
111018743242   111019177952   111019504440   111019736289   111019990191
452713316   453058182   465277556   111015060971   111015354528   111015611726  
111015885022   111016163493   111016478829   111016689643   111016976125  
111017325326   111017679890   111018001867   111018343439   111018743253  
111019178010   111019504473   111019736357   111019990225 452713647   453058190
  465285906   111015060982   111015354539   111015611737   111015885044  
111016163505   111016478841   111016689722   111016976282   111017325348  
111017679968   111018001878   111018343473   111018743422   111019178100  
111019504495   111019736391   111019990292 452713670   453058497   465306876  
111015061006   111015354652   111015611759   111015885055   111016163639  
111016478852   111016689733   111016976462   111017325371   111017680410  
111018001935   111018343507   111018743455   111019178122   111019504518  
111019736403   111019990304 452713795   453058547   465316347   111015061017  
111015354753   111015611760   111015885145   111016163651   111016478863  
111016689801   111016976563   111017325382   111017680454   111018002015  
111018343877   111018743680   111019178166   111019504541   111019736414  
111019990315 452713829   453058562   465322550   111015061040   111015354810  
111015611782   111015885381   111016163684   111016478908   111016689856  
111016977362   111017325483   111017680476   111018002026   111018343990  
111018743714   111019178177   111019504574   111019736425   111019990360
452713852   453058620   465338838   111015061107   111015354832   111015611917  
111015885471   111016164360   111016478920   111016689924   111016977395  
111017325540   111017680498   111018002037   111018344025   111018743769  
111019178188   111019504596   111019736447   111019990393 452714108   453058752
  465343812   111015061163   111015354843   111015612020   111015885550  
111016164393   111016479055   111016690027   111016977485   111017325573  
111017680566   111018002048   111018344058   111018743859   111019178212  
111019504608   111019736470   111019990528 452714611   453058935   465387835  
111015061332   111015354865   111015612873   111015885730   111016164472  
111016479392   111016690050   111016977508   111017325607   111017681141  
111018002318   111018344148   111018743905   111019178234   111019504619  
111019736492   111019990540 452714629   453059099   465393817   111015061343  
111015355068   111015612929   111015885853   111016164494   111016479471  
111016690689   111016977531   111017325618   111017681174   111018002396  
111018344159   111018744131   111019178289   111019504675   111019736504  
111019990551 452714710   453059115   465412625   111015061455   111015355114  
111015613111   111015886067   111016164539   111016479516   111016690690  
111016977609   111017325630   111017681220   111018002419   111018344160  
111018744647   111019178380   111019504697   111019736526   111019990584
452714728   453059131   465418325   111015061466   111015355125   111015613212  
111015886146   111016164618   111016479561   111016690780   111016977610  
111017325652   111017681354   111018002453   111018344250   111018745345  
111019178436   111019504710   111019736548   111019990607 452714991   453059172
  465460921   111015061477   111015355596   111015613504   111015886157  
111016164696   111016479796   111016690814   111016977643   111017325720  
111017681387   111018002565   111018344328   111018745378   111019178852  
111019504721   111019736559   111019990618 452715097   453059214   465468015  
111015061589   111015355664   111015613694   111015886168   111016164786  
111016479842   111016690836   111016977676   111017325753   111017681398  
111018002699   111018344766   111018745479   111019179011   111019504798  
111019736616   111019990629 452715345   453059255   465473775   111015061602  
111015355697   111015613706   111015886179   111016164832   111016479864  
111016690892   111016977733   111017325865   111017681411   111018002981  
111018344777   111018745480   111019179527   111019504833   111019736627  
111019990652 452715352   453059388   111000326352   111015061668   111015355787
  111015613830   111015886203   111016164843   111016479943   111016690915  
111016978082   111017325876   111017681433   111018002992   111018344823  
111018745491   111019179594   111019504877   111019737651   111019990674
452715394   453059420   111000414215   111015061736   111015355833  
111015613885   111015886630   111016165462   111016479954   111016690959  
111016978846   111017325900   111017681512   111018003027   111018344902  
111018745985   111019179617   111019504923   111019737673   111019990696

 

SCH-A-41



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452715485   453059537   111000869062   111015061770   111015355877  
111015613908   111015886641   111016165484   111016479976   111016690971  
111016978891   111017325966   111017681523   111018003038   111018344913  
111018746054   111019179639   111019504934   111019737730   111019990720
452715493   453059636   111001001195   111015062894   111015355967  
111015613953   111015886685   111016165631   111016479987   111016691051  
111016978947   111017326035   111017681635   111018003106   111018344924  
111018746346   111019179695   111019504978   111019737831   111019990742
452715667   453059875   111001008710   111015063132   111015355989  
111015613975   111015886719   111016165675   111016480002   111016691095  
111016979049   111017326080   111017681725   111018003285   111018344968  
111018746357   111019179707   111019505047   111019737864   111019990999
452715691   453059891   111001013525   111015063198   111015356092  
111015614550   111015886764   111016165697   111016480013   111016691321  
111016979106   111017326114   111017681770   111018003296   111018344980  
111018746414   111019179718   111019505058   111019737897   111019991079
452715824   453059990   111001016775   111015063301   111015356216  
111015614561   111015886786   111016165709   111016480079   111016691332  
111016979117   111017326147   111017681792   111018003319   111018344991  
111018746661   111019179729   111019505069   111019737909   111019991136
452715840   453060014   111001032302   111015063367   111015356395  
111015614572   111015886797   111016165798   111016480091   111016691343  
111016979667   111017326158   111017681860   111018003353   111018345059  
111018746830   111019179763   111019505115   111019737921   111019991158
452715881   453060378   111001041054   111015063390   111015356441  
111015614639   111015886887   111016165888   111016480114   111016691354  
111016979870   111017326170   111017681927   111018003375   111018345161  
111018746863   111019179796   111019505126   111019737943   111019991169
452715923   453060386   111001122335   111015063435   111015356520  
111015614976   111015886944   111016166104   111016480136   111016691387  
111016979904   111017326192   111017681949   111018003409   111018345206  
111018746874   111019180619   111019505148   111019737976   111019991181
452716103   453060626   111001147196   111015063479   111015356542  
111015615023   111015886966   111016166115   111016480147   111016691411  
111016980052   111017326204   111017681961   111018003410   111018345374  
111018747044   111019180675   111019505160   111019738012   111019991226
452716293   453060717   111001163532   111015063480   111015357004  
111015615034   111015887125   111016166351   111016480158   111016691433  
111016980096   111017326248   111017682120   111018003476   111018345419  
111018747055   111019180697   111019505317   111019738023   111019991248
452716665   453060816   111001165736   111015063626   111015357037  
111015615089   111015887136   111016166429   111016480170   111016691444  
111016980108   111017326259   111017683288   111018003656   111018345521  
111018747134   111019180754   111019505339   111019738045   111019991305
452716897   453060980   111001175030   111015063671   111015357060  
111015615337   111015887158   111016166519   111016480215   111016691455  
111016980153   111017326260   111017683817   111018003713   111018345554  
111018747145   111019180811   111019505395   111019738056   111019991417
452716913   453061095   111001194424   111015063761   111015357093  
111015615393   111015887204   111016166621   111016480260   111016691488  
111016980164   111017326271   111017683952   111018003746   111018345576  
111018747178   111019180899   111019505407   111019738179   111019991451
452716954   453061178   111001194974   111015063772   111015357138  
111015615506   111015887226   111016167813   111016480293   111016691567  
111016980197   111017326394   111017684010   111018003779   111018345587  
111018747921   111019180901   111019505418   111019738203   111019991462
452716996   453061210   111001202097   111015063930   111015357150  
111015616114   111015887327   111016167835   111016480327   111016691657  
111016980322   111017326484   111017684054   111018004343   111018345813  
111018748012   111019181508   111019505441   111019738348   111019991484
452717069   453061244   111001202165   111015064111   111015357194  
111015616136   111015887574   111016167891   111016480440   111016691668  
111016981020   111017326495   111017684144   111018005265   111018345824  
111018748225   111019181542   111019505485   111019738382   111019991495
452717093   453061319   111001202514   111015064133   111015357228  
111015616181   111015887619   111016167969   111016480574   111016691758  
111016981031   111017326518   111017684324   111018005366   111018345880  
111018748506   111019181632   111019505508   111019738584   111019991507
452717119   453061558   111001208138   111015064144   111015357251  
111015616192   111015887732   111016167970   111016480620   111016691804  
111016981042   111017326529   111017684380   111018005456   111018345903  
111018748775   111019181700   111019505519   111019738607   111019991529
452717176   453061574   111001217622   111015064177   111015357396  
111015616271   111015887754   111016168162   111016480631   111016691837  
111016981053   111017326574   111017684436   111018005658   111018345947  
111018748786   111019181834   111019505632   111019738708   111019991530
452717325   453061608   111001225856   111015064223   111015357497  
111015616776   111015887787   111016168173   111016480675   111016691848  
111016981121   111017326844   111017684661   111018005726   111018345981  
111018748809   111019181845   111019505676   111019739406   111019992474
452717366   453061673   111001226688   111015064234   111015357576  
111015616833   111015887822   111016168207   111016480697   111016691860  
111016981244   111017326899   111017684728   111018005861   111018346016  
111018748843   111019181878   111019505733   111019739417   111019992508
452717382   453061764   111001240077   111015064335   111015358038  
111015617003   111015887899   111016168533   111016480710   111016692018  
111016981569   111017326901   111017684830   111018005872   111018346027  
111018748865   111019182048   111019506329   111019739541   111019992531
452717481   453061913   111001263106   111015064346   111015358050  
111015617687   111015887945   111016168690   111016480732   111016692074  
111016981626   111017326956   111017684896   111018005883   111018346050  
111018748898   111019182093   111019506374   111019739563   111019992575
452717648   453061939   111001270520   111015065392   111015358061  
111015617799   111015888407   111016168847   111016480798   111016692108  
111016981705   111017327362   111017684953   111018005917   111018346184  
111018748988   111019183263   111019506408   111019739574   111019992609
452717663   453062069   111001299521   111015065404   111015358083  
111015617834   111015888474   111016168858   111016481003   111016692175  
111016981749   111017327384   111017684975   111018005951   111018346522  
111018749057   111019183274   111019506464   111019739585   111019992654
452717671   453062119   111001347480   111015065437   111015358094  
111015617902   111015888575   111016168937   111016481171   111016692209  
111016981761   111017327418   111017685033   111018005962   111018346735  
111018749080   111019183397   111019506903   111019739608   111019992665
452717747   453062135   111001387383   111015065460   111015358106  
111015617913   111015888610   111016168993   111016481193   111016692287  
111016981772   111017327542   111017685549   111018006008   111018346836  
111018749136   111019183667   111019506936   111019739664   111019992676
452717788   453062143   111001397351   111015065482   111015358140  
111015617924   111015888665   111016169297   111016481238   111016692445  
111016981794   111017327766   111017685729   111018006389   111018346858  
111018749271   111019183690   111019506970   111019739675   111019992733
452717895   453062259   111001404642   111015065550   111015358218  
111015617979   111015888687   111016169343   111016481249   111016692456  
111016981806   111017327777   111017685897   111018006604   111018346904  
111018749754   111019183926   111019506981   111019739710   111019992766
452717911   453062523   111001416285   111015065561   111015358229  
111015618138   111015888700   111016169433   111016481261   111016692502  
111016981862   111017327788   111017685909   111018006772   111018347174  
111018749776   111019183948   111019507027   111019739732   111019992788
452718166   453062556   111001417354   111015065729   111015358230  
111015618206   111015888722   111016169477   111016481317   111016692535  
111016981941   111017327801   111017686023   111018006806   111018347231  
111018750408   111019184501   111019507094   111019739787   111019992801
452718190   453062796   111001422945   111015065730   111015358241  
111015618240   111015888957   111016169578   111016481328   111016692771  
111016982021   111017327812   111017686124   111018006840   111018347253  
111018750431   111019184534   111019507151   111019740172   111019992845
452718315   453062903   111001433554   111015065741   111015358285  
111015618251   111015888968   111016169590   111016481384   111016692793  
111016982098   111017327902   111017686337   111018006895   111018347286  
111018750464   111019185366   111019507195   111019740239   111019992889
452718356   453063042   111001455705   111015065763   111015358375  
111015618318   111015889048   111016169679   111016481407   111016692827  
111016982100   111017328037   111017686348   111018006941   111018347310  
111018750509   111019185399   111019507207   111019740240   111019992890
452718406   453063075   111001476786   111015065785   111015358386  
111015618475   111015889071   111016169781   111016481845   111016692872  
111016982605   111017328150   111017686360   111018006974   111018347387  
111018750521   111019185423   111019507229   111019740273   111019992924
452718588   453063190   111001481782   111015065864   111015358397  
111015618497   111015889093   111016169826   111016482486   111016692883  
111016982649   111017328183   111017686405   111018007043   111018347466  
111018750891   111019185490   111019507230   111019740330   111019992980
452718752   453063232   111001512855   111015065886   111015358432  
111015618521   111015889116   111016169860   111016483016   111016693233  
111016983224   111017328734   111017686449   111018007133   111018347477  
111018750969   111019185535   111019507331   111019740363   111019993037
452718877   453063323   111001519111   111015065943   111015358465  
111015618554   111015889138   111016169871   111016483072   111016693255  
111016983235   111017328756   111017686810   111018007155   111018347499  
111018750970   111019185603   111019507353   111019740419   111019993048
452719008   453063372   111001531081   111015065965   111015358487  
111015618565   111015889172   111016169893   111016483151   111016693345  
111016983279   111017328790   111017686854   111018007177   111018347602  
111018751050   111019185692   111019507364   111019740420   111019993059
452719222   453063380   111001540014   111015066012   111015358498  
111015618723   111015889183   111016169905   111016483173   111016693356  
111016983336   111017328835   111017687170   111018007717   111018347613  
111018751083   111019185793   111019507410   111019740464   111019993071
452719248   453063430   111001566551   111015066056   111015358511  
111015618790   111015889206   111016169949   111016483230   111016693389  
111016983347   111017328947   111017687293   111018007728   111018347635  
111018751162   111019185850   111019507487   111019740486   111019993105
452719388   453063653   111001572378   111015066078   111015358522  
111015618970   111015889262   111016169961   111016483375   111016693569  
111016983358   111017329555   111017688014   111018007751   111018347747  
111018751296   111019186020   111019507500   111019740532   111019993194
452719503   453063661   111001574808   111015066225   111015358533  
111015620030   111015889385   111016170020   111016483533   111016693615  
111016983426   111017329566   111017688047   111018007762   111018348298  
111018751533   111019186109   111019507522   111019740543   111019993318
452719768   453063729   111001575270   111015066326   111015358702  
111015620119   111015889396   111016170075   111016483566   111016693626  
111016983448   111017330052   111017688104   111018007829   111018348973  
111018751577   111019186244   111019507634   111019740565   111019993330
452719842   453063828   111001577148   111015066359   111015358735  
111015620153   111015889497   111016170165   111016483634   111016693671  
111016983471   111017330063   111017688171   111018007874   111018349064  
111018751825   111019186413   111019507645   111019740576   111019993363
452720113   453063877   111001581907   111015066382   111015358791  
111015620186   111015889509   111016170266   111016483667   111016693716  
111016983516   111017330131   111017688205   111018007908   111018349121  
111018751858   111019186424   111019507690   111019740587   111019993385
452720311   453063893   111001621991   111015066641   111015358825  
111015620322   111015889543   111016170288   111016483690   111016693749  
111016983527   111017330153   111017688216   111018007975   111018349233  
111018751904   111019186457   111019507713   111019740598   111019993419
452720584   453064032   111001688387   111015066674   111015358869  
111015620355   111015889554   111016170345   111016483713   111016693750  
111016983998   111017330164   111017688249   111018008033   111018349244  
111018751915   111019186547   111019507724   111019740600   111019993442
452720667   453064107   111001710147   111015066696   111015358948  
111015620377   111015889600   111016170378   111016483869   111016694223  
111016984124   111017330344   111017688306   111018008099   111018349266  
111018751948   111019186569   111019507915   111019740914   111019994106
452720717   453064115   111001939274   111015066955   111015358960  
111015620502   111015889655   111016170435   111016483870   111016694234  
111016984146   111017330524   111017688373   111018008202   111018349288  
111018752017   111019186738   111019507948   111019740925   111019994117
452720774   453064271   111002068212   111015066966   111015359006  
111015620579   111015889666   111016170446   111016483892   111016694256  
111016984180   111017330557   111017688496   111018008246   111018349323  
111018752040   111019186862   111019507960   111019741049   111019994173
452721178   453064354   111003015518   111015066977   111015359040  
111015620670   111015889701   111016170514   111016483904   111016694289  
111016984191   111017330568   111017688676   111018008370   111018349378  
111018752073   111019186929   111019508040   111019741083   111019994252
452721228   453064388   111003062138   111015067002   111015359073  
111015620681   111015889712   111016170547   111016483959   111016694357  
111016984551   111017330579   111017688722   111018008426   111018349402  
111018752163   111019187111   111019508051   111019741094   111019994263
452721236   453064438   111003063870   111015067057   111015359141  
111015620715   111015889745   111016170659   111016484275   111016694492  
111016984562   111017330670   111017688744   111018008471   111018349413  
111018752196   111019187133   111019508073   111019741386   111019994364
452721251   453064511   111003070687   111015067091   111015359163  
111015620726   111015889767   111016170693   111016484321   111016694548  
111016984652   111017331457   111017688845   111018008493   111018349750  
111018752242   111019187212   111019508196   111019741397   111019994375
452721400   453064586   111003091444   111015067114   111015359174  
111015620759   111015889802   111016170705   111016484387   111016694560  
111016984663   111017331660   111017688856   111018008729   111018349761  
111018752297   111019187357   111019508219   111019741443   111019994386
452721616   453064651   111003092827   111015067136   111015359208  
111015620816   111015889813   111016170862   111016484433   111016694571  
111016984685   111017331693   111017688867   111018008752   111018349884  
111018752376   111019187425   111019508332   111019741937   111019994409
452721681   453064669   111003098160   111015067259   111015359220  
111015620928   111015889846   111016170895   111016484466   111016694593  
111016984696   111017331750   111017688889   111018008819   111018349996  
111018752602   111019187469   111019508444   111019741971   111019994904
452721715   453064719   111003119883   111015067271   111015359310  
111015620962   111015889891   111016171492   111016484624   111016694605  
111016984719   111017331840   111017689037   111018008965   111018350000  
111018752657   111019187548   111019508477   111019741982   111019994915
452721731   453064826   111003120100   111015067361   111015359365  
111015620984   111015889903   111016171504   111016484646   111016694649  
111016984865   111017331873   111017689048   111018009012   111018350033  
111018752668   111019187773   111019508488   111019742040   111019994926
452721772   453064867   111003148740   111015067372   111015359400  
111015620995   111015889970   111016171593   111016484691   111016694739  
111016984977   111017332098   111017689116   111018009056   111018350044  
111018753108   111019187830   111019508512   111019742062   111019994937
452721814   453064974   111003152194   111015067631   111015359411  
111015621031   111015890804   111016171616   111016484736   111016694740  
111016984988   111017332111   111017689127   111018009113   111018350077  
111018753153   111019188167   111019508523   111019742073   111019994948
452721921   453064990   111003170543   111015067686   111015359466  
111015621097   111015890826   111016171650   111016484747   111016694751  
111016985002   111017332133   111017689149   111018009124   111018350101  
111018753399   111019188178   111019508578   111019742107   111019994960
452722010   453065021   111003180544   111015067697   111015359477  
111015621109   111015890837   111016171661   111016484871   111016694795  
111016985114   111017332144   111017689745   111018009146   111018350112  
111018753445   111019189360   111019508590   111019742129   111019994993
452722036   453065211   111003184593   111015067743   111015359488  
111015621165   111015890859   111016171694   111016484927   111016695257  
111016985169   111017332302   111017689756   111018009168   111018350134  
111018754424   111019189393   111019508602   111019742130   111019995040
452722069   453065229   111003197485   111015068171   111015359499  
111015621200   111015890871   111016171751   111016484949   111016695280  
111016985237   111017332414   111017689813   111018009595   111018350190  
111018754637   111019189494   111019509760   111019742141   111019995062
452722176   453065294   111003203315   111015068306   111015359545  
111015621312   111015890882   111016171852   111016485030   111016695314  
111016985305   111017332447   111017689992   111018009618   111018350224  
111018754671   111019189540   111019509771   111019742174   111019995084
452722218   453065351   111003204002   111015068384   111015359567  
111015621334   111015890994   111016171874   111016485041   111016695369  
111016985327   111017332593   111017690028   111018009775   111018350257  
111018754705   111019189562   111019509805   111019742343   111019995107
452722556   453065427   111003212168   111015068395   111015359589  
111015621356   111015891007   111016171986   111016485063   111016695392  
111016985394   111017333178   111017690185   111018009898   111018350303  
111018754716   111019189663   111019510414   111019742927   111019995118
452722580   453065567   111003222079   111015068407   111015359590  
111015621389   111015891175   111016172022   111016485265   111016695415  
111016985529   111017333549   111017690286   111018009933   111018350336  
111018754727   111019189708   111019510492   111019743007   111019995130
452722796   453065583   111003223845   111015068429   111015359613  
111015621468   111015891401   111016172448   111016485445   111016695965  
111016985530   111017333651   111017690309   111018009944   111018350358  
111018754817   111019189764   111019510526   111019743018   111019995141
452723117   453065666   111003248167   111015068575   111015359624  
111015622032   111015891490   111016172471   111016485502   111016696090  
111016985664   111017333673   111017691232   111018009955   111018350370  
111018754828   111019189832   111019510582   111019743120   111019995231
452723323   453065674   111003275909   111015068597   111015359657  
111015622627   111015891513   111016172505   111016485513   111016696124  
111016985732   111017333707   111017691287   111018010025   111018350415  
111018754996   111019189966   111019510593   111019743153   111019995275
452723349   453065708   111003276742   111015068654   111015359668  
111015622649   111015891535   111016172516   111016486020   111016696146  
111016985798   111017333718   111017691478   111018010069   111018350437  
111018755043   111019189977   111019510605   111019743164   111019995310
452723380   453066144   111003280994   111015068711   111015359714  
111015622683   111015891557   111016172538   111016486064   111016696247  
111016985800   111017333730   111017691557   111018010081   111018350516  
111018755098   111019190014   111019510706   111019743209   111019995398
452723539   453066151   111003284347   111015069015   111015359725  
111015622706   111015891568   111016172583   111016486075   111016696258  
111016985811   111017333842   111017691580   111018010104   111018350583  
111018755133   111019190069   111019510717   111019743243  

 

SCH-A-42



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452723679   453066201   111003288105   111015069037   111015359736  
111015622896   111015891603   111016172617   111016486110   111016696393  
111016985822   111017333864   111017691625   111018010205   111018350594  
111018755201   111019190081   111019510762   111019743287   452723976  
453066219   111003305587   111015069082   111015359747   111015622920  
111015891636   111016172763   111016486165   111016696438   111016985899  
111017333875   111017691647   111018010216   111018350628   111018755212  
111019190137   111019510784   111019743333   452724149   453066516  
111003327536   111015069116   111015359758   111015622953   111015891647  
111016172785   111016486255   111016696618   111016985901   111017333909  
111017691793   111018010227   111018350842   111018755313   111019190238  
111019510830   111019743344   452724370   453066599   111003340698  
111015069138   111015359769   111015623011   111015891715   111016172831  
111016486299   111016696629   111016985978   111017333910   111017692211  
111018010250   111018350910   111018755447   111019190317   111019510874  
111019743366   452724396   453066722   111003341565   111015069194  
111015359770   111015623077   111015891726   111016172853   111016486323  
111016696674   111016986025   111017333932   111017692312   111018010283  
111018350954   111018755593   111019190474   111019511101   111019743401  
452724412   453066847   111003341644   111015069217   111015359792  
111015623088   111015891748   111016172864   111016486345   111016696696  
111016986058   111017334012   111017692367   111018010373   111018351045  
111018755751   111019190564   111019511112   111019743456   452724420  
453066862   111003358563   111015069228   111015359804   111015623099  
111015891827   111016172886   111016486446   111016696797   111016986137  
111017334023   111017692424   111018010384   111018351102   111018756099  
111019190575   111019511134   111019743478   452724495   453066904  
111003368418   111015069251   111015359815   111015623156   111015891849  
111016172909   111016486536   111016696809   111016986160   111017334034  
111017692479   111018010418   111018351146   111018756202   111019190610  
111019511156   111019743513   452724529   453067001   111003370422  
111015069262   111015359837   111015623213   111015891917   111016172932  
111016486626   111016696832   111016986979   111017334135   111017692547  
111018010474   111018351168   111018756213   111019190632   111019511167  
111019743524   452724537   453067019   111003377227   111015069273  
111015359871   111015623235   111015892064   111016173102   111016486705  
111016696876   111016987026   111017334146   111017692558   111018010519  
111018351236   111018756932   111019190654   111019511257   111019743995  
452724636   453067159   111003388724   111015069295   111015359882  
111015623246   111015892097   111016173113   111016486727   111016696898  
111016987082   111017334191   111017692660   111018010665   111018351720  
111018757001   111019190698   111019511325   111019744020   452724644  
453067217   111003392280   111015069307   111015359893   111015623325  
111015892121   111016173135   111016486749   111016696911   111016988072  
111017334269   111017693021   111018010788   111018351786   111018757067  
111019190788   111019511369   111019744097   452724859   453067233  
111003392392   111015069318   111015359905   111015623404   111015892143  
111016173214   111016486839   111016696922   111016988162   111017334393  
111017693043   111018010845   111018351809   111018757168   111019190812  
111019511448   111019744198   452725013   453067423   111003397960  
111015069374   111015359927   111015623459   111015892165   111016173258  
111016486862   111016696977   111016988184   111017334988   111017693166  
111018010889   111018351865   111018757865   111019190845   111019511505  
111019744233   452725062   453067472   111003400954   111015069396  
111015359949   111015623471   111015892200   111016173281   111016486884  
111016697035   111016988229   111017335080   111017693324   111018010946  
111018351898   111018758079   111019190935   111019511516   111019744435  
452725153   453067522   111003407478   111015069419   111015359961  
111015623493   111015892334   111016173810   111016486929   111016697080  
111016988331   111017335181   111017693346   111018010957   111018351911  
111018758316   111019191352   111019511527   111019744480   452725211  
453067563   111003425535   111015069431   111015360121   111015623561  
111015892761   111016173911   111016486930   111016697169   111016988375  
111017335204   111017693403   111018010968   111018351988   111018758417  
111019191419   111019511549   111019744525   452725559   453067654  
111003427920   111015069644   111015360165   111015623572   111015892794  
111016173955   111016487155   111016697237   111016988476   111017335226  
111017693795   111018010980   111018352057   111018758518   111019191521  
111019511594   111019744547   452725591   453067803   111003427953  
111015069655   111015360378   111015623594   111015892828   111016173977  
111016487177   111016697260   111016988487   111017335316   111017694628  
111018011026   111018352147   111018758833   111019191633   111019511651  
111019744558   452726052   453067902   111003428112   111015069666  
111015360648   111015623617   111015893009   111016173999   111016487199  
111016698036   111016988500   111017335338   111017694639   111018011172  
111018352361   111018758877   111019191688   111019511662   111019744581  
452726219   453068108   111003440105   111015069688   111015361425  
111015623640   111015893021   111016174013   111016487201   111016698070  
111016988566   111017335361   111017695214   111018011587   111018352596  
111018758978   111019191723   111019511673   111019744659   452726250  
453068165   111003488871   111015069699   111015361751   111015623695  
111015893054   111016174046   111016487212   111016698137   111016988746  
111017335383   111017695809   111018011655   111018352619   111018759003  
111019191767   111019512641   111019744671   452726557   453068199  
111003508290   111015069712   111015361784   111015623718   111015893098  
111016174079   111016487346   111016698171   111016988768   111017335440  
111017695955   111018011723   111018352675   111018759025   111019191981  
111019513114   111019744682   452726748   453068488   111003509820  
111015069813   111015361931   111015623820   111015893100   111016174080  
111016487380   111016698272   111016988814   111017335484   111017696103  
111018011868   111018352833   111018759216   111019191992   111019513136  
111019744693   452726821   453068538   111003511654   111015069879  
111015361942   111015623965   111015893571   111016174136   111016487762  
111016698317   111016988847   111017335541   111017696215   111018011879  
111018352912   111018759249   111019192072   111019513158   111019744750  
452726862   453068835   111003513926   111015069903   111015362022  
111015623998   111015893616   111016174147   111016487795   111016698328  
111016988892   111017335776   111017696237   111018011936   111018353036  
111018759261   111019192117   111019513259   111019744783  

 

SCH-A-43



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.        All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1